UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-58431 Name of Registrant: Vanguard Valley Forge Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31 Date of reporting period: March 31, 2014 Item 1: Schedule of Investments Vanguard Balanced Index Fund Schedule of Investments As of March 31, 2014 Market Value Shares ($000) Common Stocks (60.1%) 1 Basic Materials (1.9%) EI du Pont de Nemours & Co. 588,578 39,494 Dow Chemical Co. 771,192 37,472 LyondellBasell Industries NV Class A 292,629 26,026 Praxair Inc. 184,811 24,205 Freeport-McMoRan Copper & Gold Inc. 659,988 21,826 Ecolab Inc. 171,604 18,532 PPG Industries Inc. 83,224 16,101 Air Products & Chemicals Inc. 134,280 15,985 International Paper Co. 276,311 12,677 Nucor Corp. 202,044 10,211 CF Industries Holdings Inc. 35,295 9,199 Mosaic Co. 183,007 9,150 Alcoa Inc. 685,415 8,821 Eastman Chemical Co. 87,107 7,509 Newmont Mining Corp. 315,078 7,385 Sigma-Aldrich Corp. 75,885 7,086 FMC Corp. 84,953 6,504 CONSOL Energy Inc. 147,844 5,906 Celanese Corp. Class A 100,791 5,595 International Flavors & Fragrances Inc. 52,689 5,041 Ashland Inc. 49,590 4,933 * WR Grace & Co. 46,347 4,596 Airgas Inc. 42,611 4,538 RPM International Inc. 86,312 3,611 Rockwood Holdings Inc. 47,508 3,535 Albemarle Corp. 51,162 3,398 Reliance Steel & Aluminum Co. 47,633 3,366 Avery Dennison Corp. 60,843 3,083 Huntsman Corp. 125,611 3,067 Peabody Energy Corp. 175,344 2,865 NewMarket Corp. 6,866 2,683 Allegheny Technologies Inc. 66,417 2,503 Royal Gold Inc. 39,647 2,483 Steel Dynamics Inc. 137,472 2,446 United States Steel Corp. 88,477 2,443 Domtar Corp. 20,637 2,316 PolyOne Corp. 62,280 2,283 Cytec Industries Inc. 23,139 2,259 Cabot Corp. 37,448 2,212 Carpenter Technology Corp. 32,575 2,151 Axiall Corp. 45,498 2,044 ^ Cliffs Natural Resources Inc. 99,096 2,027 Sensient Technologies Corp. 32,482 1,832 Compass Minerals International Inc. 21,699 1,791 Westlake Chemical Corp. 26,026 1,722 * Chemtura Corp. 62,495 1,580 HB Fuller Co. 32,633 1,576 Minerals Technologies Inc. 22,392 1,446 Commercial Metals Co. 75,979 1,434 Olin Corp. 51,809 1,430 * KapStone Paper and Packaging Corp. 47,516 1,370 Worthington Industries Inc. 34,442 1,317 US Silica Holdings Inc. 33,000 1,260 * Stillwater Mining Co. 77,913 1,154 Balchem Corp. 19,771 1,030 * Polypore International Inc. 29,516 1,010 * SunCoke Energy Inc. 43,154 986 Tronox Ltd. Class A 40,077 953 * Resolute Forest Products Inc. 45,551 915 * Cloud Peak Energy Inc. 40,275 851 * Clearwater Paper Corp. 13,582 851 Innophos Holdings Inc. 14,710 834 * Calgon Carbon Corp. 37,780 825 Globe Specialty Metals Inc. 39,325 819 PH Glatfelter Co. 30,014 817 Kaiser Aluminum Corp. 11,321 809 OM Group Inc. 23,110 768 A Schulman Inc. 20,666 749 AMCOL International Corp. 15,057 689 * Ferro Corp. 50,372 688 Arch Coal Inc. 140,551 677 Stepan Co. 10,146 655 Innospec Inc. 14,207 643 Neenah Paper Inc. 12,101 626 * AK Steel Holding Corp. 85,784 619 * Alpha Natural Resources Inc. 145,044 616 * Coeur Mining Inc. 66,042 614 * Horsehead Holding Corp. 35,137 591 Hecla Mining Co. 192,215 590 * Kraton Performance Polymers Inc. 20,721 542 Koppers Holdings Inc. 13,005 536 * Intrepid Potash Inc. 34,231 529 * LSB Industries Inc. 13,859 519 Quaker Chemical Corp. 6,539 515 * RTI International Metals Inc. 17,009 473 * Century Aluminum Co. 35,016 463 * OMNOVA Solutions Inc. 42,153 438 *,^ Molycorp Inc. 90,793 426 Deltic Timber Corp. 6,307 411 * Cambrex Corp. 20,651 390 Haynes International Inc. 7,134 385 Wausau Paper Corp. 27,396 349 * Rentech Inc. 175,857 334 ^ Walter Energy Inc. 41,689 315 Tredegar Corp. 13,065 301 Aceto Corp. 14,366 289 * Senomyx Inc. 26,231 280 Zep Inc. 15,483 274 * Westmoreland Coal Co. 9,188 274 * Platform Specialty Products Corp. 14,100 269 American Vanguard Corp. 12,311 267 * Allied Nevada Gold Corp. 55,978 241 Hawkins Inc. 6,172 227 Olympic Steel Inc. 7,619 219 Kronos Worldwide Inc. 11,643 194 *,^ Paramount Gold and Silver Corp. 121,814 150 Noranda Aluminum Holding Corp. 36,433 150 * Penford Corp. 10,394 149 FutureFuel Corp. 7,200 146 Ampco-Pittsburgh Corp. 6,863 129 Gold Resource Corp. 24,122 115 Chase Corp. 3,079 97 * Uni-Pixel Inc. 12,460 95 * General Moly Inc. 96,309 95 Synalloy Corp. 6,575 94 * US Antimony Corp. 44,858 83 * Universal Stainless & Alloy Products Inc. 2,437 82 * Nova Lifestyle Inc. 10,242 82 * Northern Technologies International Corp. 2,900 62 United-Guardian Inc. 1,801 53 * Comstock Mining Inc. 28,500 47 * Handy & Harman Ltd. 2,000 44 * Metabolix Inc. 32,933 43 *,^ Verso Paper Corp. 13,766 40 * Midway Gold Corp. 33,972 36 * Marrone Bio Innovations Inc. 2,500 35 * Uranerz Energy Corp. 18,000 31 * Codexis Inc. 12,540 26 KMG Chemicals Inc. 1,299 20 *,^ James River Coal Co. 19,800 15 * Solitario Exploration & Royalty Corp. 9,495 12 *,^ Uranium Resources Inc. 3,707 10 Consumer Goods (6.0%) Procter & Gamble Co. 1,719,007 138,552 Coca-Cola Co. 2,512,132 97,119 PepsiCo Inc. 969,356 80,941 Philip Morris International Inc. 956,909 78,342 Altria Group Inc. 1,259,681 47,150 Ford Motor Co. 2,454,778 38,295 Monsanto Co. 333,388 37,930 Colgate-Palmolive Co. 580,457 37,654 Mondelez International Inc. Class A 1,022,668 35,333 NIKE Inc. Class B 447,650 33,063 General Motors Co. 806,882 27,773 Kimberly-Clark Corp. 241,005 26,571 Kraft Foods Group Inc. 374,917 21,033 General Mills Inc. 395,411 20,490 Johnson Controls Inc. 421,165 19,930 Archer-Daniels-Midland Co. 418,018 18,138 VF Corp. 224,245 13,876 Delphi Automotive plc 194,084 13,171 Lorillard Inc. 231,050 12,495 Kellogg Co. 180,265 11,304 Reynolds American Inc. 205,116 10,957 * Michael Kors Holdings Ltd. 116,516 10,867 Mead Johnson Nutrition Co. 128,314 10,668 * Tesla Motors Inc. 50,850 10,600 Estee Lauder Cos. Inc. Class A 152,505 10,200 Hershey Co. 92,980 9,707 Harley-Davidson Inc. 140,404 9,352 BorgWarner Inc. 145,766 8,960 Coach Inc. 176,353 8,758 Mattel Inc. 216,826 8,697 Beam Inc. 104,015 8,664 * Constellation Brands Inc. Class A 100,748 8,561 ConAgra Foods Inc. 267,236 8,292 Genuine Parts Co. 92,261 8,013 Stanley Black & Decker Inc. 98,566 8,008 Tyson Foods Inc. Class A 171,995 7,570 Whirlpool Corp. 49,352 7,376 Clorox Co. 81,981 7,215 Bunge Ltd. 89,131 7,087 * Keurig Green Mountain Inc. 66,291 7,000 Coca-Cola Enterprises Inc. 146,446 6,994 Dr Pepper Snapple Group Inc. 126,503 6,889 * Monster Beverage Corp. 96,086 6,673 PVH Corp. 52,041 6,493 Church & Dwight Co. Inc. 89,506 6,182 Ralph Lauren Corp. Class A 38,315 6,166 JM Smucker Co. 63,330 6,158 * TRW Automotive Holdings Corp. 73,948 6,036 Brown-Forman Corp. Class B 66,890 5,999 Activision Blizzard Inc. 293,179 5,993 * Under Armour Inc. Class A 51,821 5,941 Polaris Industries Inc. 42,268 5,905 Leucadia National Corp. 198,533 5,559 Molson Coors Brewing Co. Class B 93,133 5,482 * Electronic Arts Inc. 187,218 5,431 Campbell Soup Co. 120,090 5,390 * Mohawk Industries Inc. 39,270 5,340 Newell Rubbermaid Inc. 175,574 5,250 McCormick & Co. Inc. 72,999 5,237 Hanesbrands Inc. 63,416 4,850 * Jarden Corp. 79,069 4,731 Harman International Industries Inc. 43,085 4,584 * LKQ Corp. 173,870 4,581 Lear Corp. 52,182 4,369 PulteGroup Inc. 219,953 4,221 Snap-on Inc. 37,146 4,215 Hormel Foods Corp. 85,533 4,214 Hasbro Inc. 74,864 4,164 Goodyear Tire & Rubber Co. 158,963 4,154 * WABCO Holdings Inc. 39,106 4,128 Avon Products Inc. 281,205 4,117 Energizer Holdings Inc. 40,629 4,093 DR Horton Inc. 187,326 4,056 Lennar Corp. Class A 96,954 3,841 * Toll Brothers Inc. 101,426 3,641 * Lululemon Athletica Inc. 66,267 3,485 Ingredion Inc. 48,770 3,320 * Fossil Group Inc. 28,011 3,266 * Middleby Corp. 12,218 3,228 * WhiteWave Foods Co. Class A 111,556 3,184 * NVR Inc. 2,600 2,982 Leggett & Platt Inc. 91,199 2,977 * Kate Spade & Co. 79,123 2,935 Hillshire Brands Co. 78,494 2,925 Nu Skin Enterprises Inc. Class A 34,202 2,834 Gentex Corp. 88,537 2,792 Herbalife Ltd. 48,668 2,787 * Hain Celestial Group Inc. 29,621 2,709 * Visteon Corp. 30,467 2,695 Brunswick Corp. 59,226 2,682 Carter's Inc. 32,603 2,532 Flowers Foods Inc. 116,660 2,502 Tupperware Brands Corp. 29,044 2,433 * Tenneco Inc. 39,756 2,309 Dana Holding Corp. 95,164 2,214 * Darling International Inc. 102,386 2,050 * Tempur Sealy International Inc. 39,225 1,988 Scotts Miracle-Gro Co. Class A 30,133 1,847 * Zynga Inc. Class A 424,296 1,824 Thor Industries Inc. 29,582 1,806 Wolverine World Wide Inc. 61,916 1,768 Pool Corp. 27,684 1,698 * Deckers Outdoor Corp. 21,241 1,694 * TreeHouse Foods Inc. 22,625 1,629 * Steven Madden Ltd. 39,737 1,430 * Boston Beer Co. Inc. Class A 5,784 1,416 * Helen of Troy Ltd. 19,953 1,381 Lancaster Colony Corp. 13,453 1,338 * Take-Two Interactive Software Inc. 60,229 1,321 * Post Holdings Inc. 23,388 1,289 * Iconix Brand Group Inc. 30,713 1,206 Ryland Group Inc. 30,117 1,203 * Dorman Products Inc. 20,331 1,201 Herman Miller Inc. 36,585 1,176 Spectrum Brands Holdings Inc. 13,634 1,087 Sanderson Farms Inc. 13,663 1,072 HNI Corp. 29,188 1,067 B&G Foods Inc. 35,077 1,056 Andersons Inc. 17,533 1,039 KB Home 58,735 998 * TiVo Inc. 74,518 986 * Skechers U.S.A. Inc. Class A 26,651 974 Cooper Tire & Rubber Co. 39,887 969 Snyder's-Lance Inc. 34,132 962 J&J Snack Foods Corp. 10,008 960 * Meritage Homes Corp. 22,645 948 Steelcase Inc. Class A 55,028 914 La-Z-Boy Inc. 33,661 912 Dean Foods Co. 57,927 896 Pinnacle Foods Inc. 29,424 879 * Crocs Inc. 54,593 852 Schweitzer-Mauduit International Inc. 19,942 849 Universal Corp. 15,025 840 * G-III Apparel Group Ltd. 11,483 822 Vector Group Ltd. 37,060 798 * American Axle & Manufacturing Holdings Inc. 42,973 796 Interface Inc. Class A 38,594 793 * Gentherm Inc. 22,292 774 Fresh Del Monte Produce Inc. 27,156 749 MDC Holdings Inc. 25,507 721 * iRobot Corp. 17,280 709 Briggs & Stratton Corp. 30,814 686 * Standard Pacific Corp. 82,421 685 * Boulder Brands Inc. 37,697 664 Drew Industries Inc. 12,122 657 WD-40 Co. 8,317 645 Jones Group Inc. 43,050 644 * Quiksilver Inc. 85,813 644 * Select Comfort Corp. 34,864 630 * Pilgrim's Pride Corp. 29,835 624 * Seaboard Corp. 237 621 Oxford Industries Inc. 7,925 620 Cal-Maine Foods Inc. 9,672 607 *,^ Eastman Kodak Co. 17,935 599 Columbia Sportswear Co. 7,176 593 Knoll Inc. 32,546 592 * Tumi Holdings Inc. 25,600 579 Movado Group Inc. 11,879 541 * Diamond Foods Inc. 15,262 533 * Winnebago Industries Inc. 19,069 522 Titan International Inc. 27,348 519 * Elizabeth Arden Inc. 17,510 517 Ethan Allen Interiors Inc. 19,828 505 Coty Inc. Class A 33,465 501 Standard Motor Products Inc. 13,847 495 * ACCO Brands Corp. 74,263 457 Arctic Cat Inc. 9,186 439 Superior Industries International Inc. 20,696 424 * Cavco Industries Inc. 5,396 423 * Universal Electronics Inc. 10,955 421 * Hovnanian Enterprises Inc. Class A 86,767 410 * Libbey Inc. 15,729 409 * Modine Manufacturing Co. 27,843 408 Callaway Golf Co. 39,574 404 * Federal-Mogul Corp. 21,259 398 Tootsie Roll Industries Inc. 13,155 394 * Taylor Morrison Home Corp. Class A 16,619 391 * Chiquita Brands International Inc. 30,776 383 * Blount International Inc. 31,829 379 * USANA Health Sciences Inc. 4,914 370 * M/I Homes Inc. 15,193 341 * Annie's Inc. 8,300 334 * Cooper-Standard Holding Inc. 4,458 315 * Medifast Inc. 10,607 309 * Revlon Inc. Class A 11,780 301 Inter Parfums Inc. 8,244 299 Nutrisystem Inc. 19,776 298 * Unifi Inc. 12,591 290 * Vera Bradley Inc. 10,600 286 * Nutraceutical International Corp. 10,199 265 * RealD Inc. 23,425 262 * Glu Mobile Inc. 53,101 252 * TRI Pointe Homes Inc. 14,684 238 * LeapFrog Enterprises Inc. 31,292 235 * WCI Communities Inc. 11,471 227 * DTS Inc. 11,395 225 Calavo Growers Inc. 6,112 217 * Alliance One International Inc. 73,050 213 * Beazer Homes USA Inc. 10,215 205 Flexsteel Industries Inc. 5,296 199 Weyco Group Inc. 7,270 196 Coca-Cola Bottling Co. Consolidated 2,239 190 National Presto Industries Inc. 2,362 184 * Stoneridge Inc. 16,264 183 * National Beverage Corp. 9,274 181 * Tower International Inc. 6,235 170 Johnson Outdoors Inc. Class A 6,125 156 * Central Garden and Pet Co. Class A 18,633 154 * William Lyon Homes Class A 5,342 148 Female Health Co. 18,607 144 * Omega Protein Corp. 11,680 141 * Inventure Foods Inc. 10,030 140 Alico Inc. 3,661 138 John B Sanfilippo & Son Inc. 5,657 130 * LGI Homes Inc. 7,544 130 Bassett Furniture Industries Inc. 8,483 126 Oil-Dri Corp. of America 3,637 126 Strattec Security Corp. 1,725 125 * Dixie Group Inc. 7,526 124 * Central Garden and Pet Co. 15,138 123 Lifeway Foods Inc. 8,078 119 Cherokee Inc. 8,203 114 * Quantum Fuel Systems Technologies Worldwide Inc. 11,751 114 * New Home Co. Inc. 7,785 111 * Perry Ellis International Inc. 8,020 110 * ZAGG Inc. 23,585 109 Lifetime Brands Inc. 6,025 108 Hooker Furniture Corp. 6,619 104 * Fuel Systems Solutions Inc. 8,871 95 * Motorcar Parts of America Inc. 3,586 95 * Shiloh Industries Inc. 5,144 91 MGP Ingredients Inc. 13,280 90 Limoneira Co. 3,951 90 Culp Inc. 4,439 88 * Farmer Bros Co. 4,375 86 * Skullcandy Inc. 9,100 84 Remy International Inc. 3,489 82 Griffin Land & Nurseries Inc. 2,716 82 * Hallwood Group Inc. 5,909 72 JAKKS Pacific Inc. 9,900 72 * Craft Brew Alliance Inc. 4,554 70 * American Apparel Inc. 132,356 66 * LoJack Corp. 11,044 63 LS Starrett Co. Class A 3,950 63 * Fox Factory Holding Corp. 3,300 62 * Jamba Inc. 5,176 62 Orchids Paper Products Co. 1,953 60 * Seneca Foods Corp. Class A 1,893 60 * Star Scientific Inc. 75,600 59 Escalade Inc. 4,289 57 Marine Products Corp. 7,638 57 * Black Diamond Inc. 4,414 54 Nature's Sunshine Products Inc. 3,488 48 * Vince Holding Corp. 1,724 45 Rocky Brands Inc. 3,080 44 * Stanley Furniture Co. Inc. 14,364 39 * Delta Apparel Inc. 2,400 39 Acme United Corp. 2,250 37 * P&F Industries Inc. Class A 4,130 32 * Nautilus Inc. 3,342 32 Golden Enterprises Inc. 6,718 28 * Primo Water Corp. 6,736 26 * Emerson Radio Corp. 12,162 25 * Lifevantage Corp. 17,000 22 Koss Corp. 4,241 21 * Mannatech Inc. 665 12 * US Auto Parts Network Inc. 3,160 10 * Joe's Jeans Inc. 6,064 7 * Willamette Valley Vineyards Inc. 902 6 * Natural Alternatives International Inc. 1,000 5 * Crystal Rock Holdings Inc. 2,800 3 * Skyline Corp. 400 2 * Cubist Pharmaceuticals, Inc. CVR 14,500 2 Consumer Services (7.9%) Walt Disney Co. 999,639 80,041 * Amazon.com Inc. 233,052 78,427 Wal-Mart Stores Inc. 1,024,893 78,333 Comcast Corp. Class A 1,461,320 73,095 Home Depot Inc. 890,635 70,476 McDonald's Corp. 626,017 61,368 CVS Caremark Corp. 749,934 56,140 * eBay Inc. 739,226 40,835 * Priceline Group Inc. 32,973 39,300 Twenty-First Century Fox Inc. Class A 1,203,444 38,474 Walgreen Co. 543,320 35,875 Time Warner Inc. 536,923 35,077 Starbucks Corp. 456,094 33,468 Lowe's Cos. Inc. 652,981 31,931 Costco Wholesale Corp. 279,378 31,201 TJX Cos. Inc. 427,436 25,924 McKesson Corp. 146,076 25,793 Target Corp. 401,827 24,315 Time Warner Cable Inc. 175,872 24,126 * DIRECTV 307,241 23,479 CBS Corp. Class B 358,793 22,173 Viacom Inc. Class B 251,508 21,376 Yum! Brands Inc. 281,373 21,213 Las Vegas Sands Corp. 257,645 20,813 Delta Air Lines Inc. 538,141 18,647 Cardinal Health Inc. 217,828 15,244 Macy's Inc. 231,599 13,732 Kroger Co. 307,250 13,411 Sysco Corp. 371,088 13,407 * Netflix Inc. 36,009 12,676 Whole Foods Market Inc. 237,187 12,028 Omnicom Group Inc. 164,395 11,935 Wynn Resorts Ltd. 51,546 11,451 * AutoZone Inc. 21,170 11,370 * Dollar General Corp. 203,158 11,271 * Chipotle Mexican Grill Inc. Class A 19,703 11,192 *,^ American Airlines Group Inc. 299,109 10,947 Carnival Corp. 283,549 10,735 * United Continental Holdings Inc. 236,112 10,538 Southwest Airlines Co. 442,312 10,443 Starwood Hotels & Resorts Worldwide Inc. 122,617 9,760 * O'Reilly Automotive Inc. 64,073 9,508 AmerisourceBergen Corp. Class A 143,916 9,439 Ross Stores Inc. 128,956 9,227 Nielsen Holdings NV 204,994 9,149 Comcast Corp. 185,765 9,058 L Brands Inc. 157,942 8,966 * Bed Bath & Beyond Inc. 128,033 8,809 * Liberty Interactive Corp. Class A 295,314 8,526 * DISH Network Corp. Class A 132,905 8,268 * Discovery Communications Inc. Class A 94,816 7,841 * Liberty Media Corp. Class A 59,780 7,815 * Hertz Global Holdings Inc. 285,807 7,614 Kohl's Corp. 123,535 7,017 Marriott International Inc. Class A 122,526 6,864 * CarMax Inc. 141,840 6,638 * Dollar Tree Inc. 125,065 6,526 * TripAdvisor Inc. 69,890 6,331 Tractor Supply Co. 88,678 6,263 Gap Inc. 155,905 6,246 * Charter Communications Inc. Class A 49,296 6,073 * MGM Resorts International 234,308 6,059 Wyndham Worldwide Corp. 82,724 6,058 Tiffany & Co. 69,036 5,947 Advance Auto Parts Inc. 46,345 5,863 Nordstrom Inc. 92,222 5,759 * Sirius XM Holdings Inc. 1,742,477 5,576 Signet Jewelers Ltd. 51,022 5,401 Safeway Inc. 146,003 5,393 * News Corp. Class A 309,350 5,327 H&R Block Inc. 175,839 5,309 * IHS Inc. Class A 39,434 4,791 Staples Inc. 415,076 4,707 Best Buy Co. Inc. 176,338 4,657 Royal Caribbean Cruises Ltd. 85,266 4,652 Interpublic Group of Cos. Inc. 270,418 4,635 Expedia Inc. 62,944 4,563 PetSmart Inc. 66,177 4,559 Foot Locker Inc. 93,894 4,411 Darden Restaurants Inc. 84,422 4,285 Gannett Co. Inc. 147,586 4,073 Alaska Air Group Inc. 43,615 4,070 Omnicare Inc. 63,871 3,811 Scripps Networks Interactive Inc. Class A 50,131 3,805 * Ulta Salon Cosmetics & Fragrance Inc. 38,926 3,795 * Rite Aid Corp. 594,150 3,725 * Discovery Communications Inc. 47,409 3,653 Family Dollar Stores Inc. 62,608 3,632 Dick's Sporting Goods Inc. 65,013 3,550 Williams-Sonoma Inc. 52,921 3,527 Dunkin' Brands Group Inc. 69,391 3,482 * Avis Budget Group Inc. 68,572 3,339 * Pandora Media Inc. 107,118 3,248 * Panera Bread Co. Class A 16,945 2,990 GameStop Corp. Class A 72,356 2,974 * Sally Beauty Holdings Inc. 106,561 2,920 FactSet Research Systems Inc. 26,268 2,832 * Yelp Inc. Class A 36,319 2,794 Domino's Pizza Inc. 36,254 2,790 * AMC Networks Inc. Class A 37,545 2,744 * Spirit Airlines Inc. 46,188 2,744 * Copart Inc. 73,555 2,677 GNC Holdings Inc. Class A 60,616 2,668 * Lamar Advertising Co. Class A 51,640 2,633 KAR Auction Services Inc. 86,039 2,611 Service Corp. International 130,783 2,600 * Urban Outfitters Inc. 71,097 2,593 * AutoNation Inc. 46,936 2,498 Dun & Bradstreet Corp. 24,249 2,409 * Groupon Inc. Class A 305,094 2,392 Brinker International Inc. 43,856 2,300 International Game Technology 159,309 2,240 Cablevision Systems Corp. Class A 132,277 2,232 * Apollo Education Group Inc. 64,884 2,222 * Madison Square Garden Co. Class A 38,761 2,201 * United Natural Foods Inc. 30,723 2,179 * Sprouts Farmers Market Inc. 57,510 2,072 * Live Nation Entertainment Inc. 91,262 1,985 Graham Holdings Co. Class B 2,816 1,982 Sotheby's 44,928 1,957 Cinemark Holdings Inc. 67,227 1,950 * Cabela's Inc. 29,756 1,949 DSW Inc. Class A 53,796 1,929 * Norwegian Cruise Line Holdings Ltd. 59,766 1,929 * Starz 58,941 1,903 Abercrombie & Fitch Co. 49,222 1,895 * Buffalo Wild Wings Inc. 12,240 1,823 Burger King Worldwide Inc. 68,292 1,813 Casey's General Stores Inc. 24,884 1,682 * Bally Technologies Inc. 25,274 1,675 * Acxiom Corp. 48,693 1,675 * VCA Antech Inc. 51,878 1,672 * Hilton Worldwide Holdings Inc. 73,984 1,645 Vail Resorts Inc. 23,409 1,632 * Jack in the Box Inc. 27,620 1,628 John Wiley & Sons Inc. Class A 28,185 1,625 Six Flags Entertainment Corp. 40,370 1,621 Wendy's Co. 177,628 1,620 Chico's FAS Inc. 97,894 1,569 * Lumber Liquidators Holdings Inc. 16,724 1,569 * HomeAway Inc. 41,394 1,559 Dillard's Inc. Class A 16,846 1,557 * Hyatt Hotels Corp. Class A 28,466 1,532 *,^ JC Penney Co. Inc. 176,608 1,522 Cracker Barrel Old Country Store Inc. 15,428 1,500 Cheesecake Factory Inc. 30,636 1,459 CST Brands Inc. 46,652 1,457 * Ascena Retail Group Inc. 83,630 1,445 Men's Wearhouse Inc. 29,251 1,433 New York Times Co. Class A 82,402 1,411 * Restoration Hardware Holdings Inc. 19,100 1,406 DeVry Education Group Inc. 32,947 1,397 * Dolby Laboratories Inc. Class A 30,925 1,376 * Grand Canyon Education Inc. 29,304 1,368 Aaron's Inc. 45,092 1,364 * Big Lots Inc. 35,846 1,357 * JetBlue Airways Corp. 155,669 1,353 * SolarCity Corp. 21,300 1,334 American Eagle Outfitters Inc. 107,414 1,315 Sinclair Broadcast Group Inc. Class A 48,030 1,301 Rollins Inc. 42,779 1,294 * Office Depot Inc. 309,145 1,277 Hillenbrand Inc. 39,090 1,264 * Caesars Acquisition Co. Class A 88,135 1,252 HSN Inc. 20,656 1,234 * Beacon Roofing Supply Inc. 31,872 1,232 * Life Time Fitness Inc. 25,144 1,209 PriceSmart Inc. 11,974 1,209 Lions Gate Entertainment Corp. 44,818 1,198 * Five Below Inc. 28,167 1,197 * ANN Inc. 28,578 1,185 * Murphy USA Inc. 29,011 1,178 * Conversant Inc. 40,957 1,153 Pier 1 Imports Inc. 60,790 1,148 Penske Automotive Group Inc. 26,641 1,139 * Jos A Bank Clothiers Inc. 17,639 1,134 * Asbury Automotive Group Inc. 20,389 1,128 * DreamWorks Animation SKG Inc. Class A 41,985 1,115 Monro Muffler Brake Inc. 19,577 1,114 Papa John's International Inc. 21,276 1,109 * Genesco Inc. 14,799 1,104 Allegiant Travel Co. Class A 9,759 1,092 Texas Roadhouse Inc. Class A 41,463 1,081 Guess? Inc. 38,879 1,073 * Bloomin' Brands Inc. 44,500 1,072 Morningstar Inc. 13,541 1,070 * OpenTable Inc. 13,709 1,055 Meredith Corp. 22,524 1,046 Chemed Corp. 11,328 1,013 SeaWorld Entertainment Inc. 33,486 1,012 * Shutterfly Inc. 23,578 1,006 * Marriott Vacations Worldwide Corp. 17,844 998 * WebMD Health Corp. 23,902 990 Regal Entertainment Group Class A 51,904 970 Choice Hotels International Inc. 20,620 949 Lithia Motors Inc. Class A 14,209 944 Group 1 Automotive Inc. 14,023 921 Finish Line Inc. Class A 33,493 907 * Hibbett Sports Inc. 17,089 904 * Pinnacle Entertainment Inc. 37,702 894 * Vitamin Shoppe Inc. 18,521 880 AMERCO 3,790 880 * Orient-Express Hotels Ltd. Class A 60,859 877 Rent-A-Center Inc. 32,616 868 Buckle Inc. 18,909 866 * SUPERVALU Inc. 124,676 853 * Sonic Corp. 36,826 839 *,^ Sears Holdings Corp. 17,475 835 * Fresh Market Inc. 24,774 832 Bob Evans Farms Inc. 16,473 824 * Express Inc. 51,259 814 Matthews International Corp. Class A 19,261 786 DineEquity Inc. 9,924 775 * Krispy Kreme Doughnuts Inc. 42,630 756 * Fiesta Restaurant Group Inc. 16,411 748 Interval Leisure Group Inc. 27,598 721 Children's Place Retail Stores Inc. 14,430 719 Nexstar Broadcasting Group Inc. Class A 19,076 716 * Media General Inc. 36,625 673 * Boyd Gaming Corp. 50,359 665 Churchill Downs Inc. 7,256 662 Brown Shoe Co. Inc. 24,445 649 * Rush Enterprises Inc. Class A 19,874 646 * Conn's Inc. 16,336 635 National CineMedia Inc. 41,473 622 * Penn National Gaming Inc. 48,493 597 * Bright Horizons Family Solutions Inc. 15,212 595 International Speedway Corp. Class A 17,499 595 * Red Robin Gourmet Burgers Inc. 8,221 589 * Bankrate Inc. 34,618 586 * comScore Inc. 17,878 586 Spartan Stores Inc. 24,491 568 * Susser Holdings Corp. 9,035 564 World Wrestling Entertainment Inc. Class A 19,504 563 * Caesars Entertainment Corp. 29,100 553 * BJ's Restaurants Inc. 16,575 542 * Constant Contact Inc. 22,028 539 Scholastic Corp. 15,566 537 * Biglari Holdings Inc. 1,061 517 * Popeyes Louisiana Kitchen Inc. 12,537 509 * Ascent Capital Group Inc. Class A 6,741 509 Sonic Automotive Inc. Class A 22,533 507 ARAMARK Holdings Corp. 17,500 506 * Francesca's Holdings Corp. 27,491 499 Capella Education Co. 7,860 496 Stage Stores Inc. 20,192 494 * Cumulus Media Inc. Class A 71,291 493 MDC Partners Inc. Class A 21,396 488 * Scientific Games Corp. Class A 35,364 486 * Barnes & Noble Inc. 22,947 480 Fred's Inc. Class A 26,591 479 * Multimedia Games Holding Co. Inc. 16,266 472 * Carmike Cinemas Inc. 15,527 464 * Hawaiian Holdings Inc. 32,998 461 Regis Corp. 33,533 459 SkyWest Inc. 35,866 458 * zulily Inc. Class A 8,774 440 * RetailMeNot Inc. 13,383 428 * FTD Cos. Inc. 13,416 427 Weight Watchers International Inc. 20,587 423 Cato Corp. Class A 15,285 413 * ITT Educational Services Inc. 14,241 408 Core-Mark Holding Co. Inc. 5,606 407 * Zale Corp. 19,148 400 * Clean Energy Fuels Corp. 44,754 400 * Liquidity Services Inc. 15,187 396 * Pep Boys-Manny Moe & Jack 31,098 396 * American Public Education Inc. 11,260 395 * K12 Inc. 16,759 380 * Angie's List Inc. 29,043 354 * Strayer Education Inc. 7,525 349 *,^ Mattress Firm Holding Corp. 7,258 347 Weis Markets Inc. 7,026 346 * Diamond Resorts International Inc. 19,525 331 * Steiner Leisure Ltd. 7,084 328 Extended Stay America Inc. 14,012 319 * Republic Airways Holdings Inc. 34,860 319 * Career Education Corp. 42,288 315 * Chefs' Warehouse Inc. 14,709 315 Haverty Furniture Cos. Inc. 10,595 315 * Noodles & Co. Class A 7,800 308 * Blue Nile Inc. 8,836 307 * Zumiez Inc. 12,329 299 Stein Mart Inc. 21,111 296 * Orbitz Worldwide Inc. 37,699 296 * Denny's Corp. 45,438 292 * Tuesday Morning Corp. 20,094 284 Destination Maternity Corp. 10,343 283 * Chuy's Holdings Inc. 6,400 276 * AMC Entertainment Holdings Inc. 11,277 273 * Del Frisco's Restaurant Group Inc. 9,676 270 * EW Scripps Co. Class A 15,158 269 * Gray Television Inc. 25,579 265 * Ruby Tuesday Inc. 46,648 262 Marcus Corp. 15,559 260 * McClatchy Co. Class A 40,024 257 * Aeropostale Inc. 51,134 257 * Stamps.com Inc. 7,410 249 * SP Plus Corp. 9,382 246 * New Media Investment Group Inc. 16,131 242 Carriage Services Inc. Class A 13,202 241 Ingles Markets Inc. Class A 10,109 241 Harte-Hanks Inc. 26,021 230 Big 5 Sporting Goods Corp. 14,278 229 Entravision Communications Corp. Class A 34,071 228 * America's Car-Mart Inc. 6,119 225 * Sizmek Inc. 21,021 223 Saga Communications Inc. Class A 4,416 219 * Overstock.com Inc. 10,886 214 * Morgans Hotel Group Co. 26,551 213 * Kirkland's Inc. 11,486 212 * XO Group Inc. 20,857 211 * Journal Communications Inc. Class A 23,342 207 * Providence Service Corp. 7,254 205 * Daily Journal Corp. 1,128 195 * Tile Shop Holdings Inc. 12,400 192 Clear Channel Outdoor Holdings Inc. Class A 20,426 186 * ValueVision Media Inc. Class A 37,434 182 Shoe Carnival Inc. 7,711 178 Marchex Inc. Class B 16,895 178 * Travelzoo Inc. 7,740 177 * Citi Trends Inc. 10,813 176 * West Marine Inc. 15,389 175 PetMed Express Inc. 12,901 173 * Titan Machinery Inc. 10,683 167 * Natural Grocers by Vitamin Cottage Inc. 3,800 166 * Lee Enterprises Inc. 36,801 164 * Houghton Mifflin Harcourt Co. 8,080 164 * MTR Gaming Group Inc. 31,481 161 * Destination XL Group Inc. 27,724 156 * Bridgepoint Education Inc. 10,232 152 ClubCorp Holdings Inc. 8,056 152 Speedway Motorsports Inc. 8,106 152 Ruth's Hospitality Group Inc. 12,550 152 * Speed Commerce Inc. 41,347 150 Schawk Inc. Class A 7,377 147 * Container Store Group Inc. 4,284 145 * Burlington Stores Inc. 4,806 142 Collectors Universe Inc. 7,501 141 * Pantry Inc. 9,100 140 * Bravo Brio Restaurant Group Inc. 9,503 134 * Fairway Group Holdings Corp. 17,372 133 * 1-800-Flowers.com Inc. Class A 23,555 133 * QuinStreet Inc. 19,831 132 * Ignite Restaurant Group Inc. 9,280 131 * Intrawest Resorts Holdings Inc. 9,915 129 * SFX Entertainment Inc. 18,276 129 * MarineMax Inc. 8,361 127 * Kona Grill Inc. 6,103 124 * Emmis Communications Corp. Class A 37,876 121 * Radio One Inc. 24,521 116 * Isle of Capri Casinos Inc. 15,073 116 AH Belo Corp. Class A 9,735 113 * Famous Dave's of America Inc. 4,588 112 * hhgregg Inc. 11,539 111 * Monarch Casino & Resort Inc. 5,883 109 * Gaiam Inc. Class A 14,492 105 * Dex Media Inc. 10,990 101 Roundy's Inc. 14,500 100 * CafePress Inc. 15,789 96 * PCM Inc. 9,786 96 * Carrols Restaurant Group Inc. 13,226 95 Town Sports International Holdings Inc. 11,065 94 *,^ YuMe Inc. 12,750 93 Village Super Market Inc. Class A 3,510 93 * Empire Resorts Inc. 12,637 89 * Wet Seal Inc. Class A 67,234 89 * Reading International Inc. Class A 11,662 85 Courier Corp. 5,480 84 * Sears Hometown and Outlet Stores Inc. 3,500 83 CSS Industries Inc. 3,040 82 * Autobytel Inc. 6,554 81 * Remark Media Inc. 14,727 81 bebe stores inc 13,194 81 * Diversified Restaurant Holdings Inc. 16,000 80 Dover Motorsports Inc. 30,456 76 * Christopher & Banks Corp. 11,507 76 * Geeknet Inc. 5,413 76 * Demand Media Inc. 15,064 73 * Vitacost.com Inc. 9,690 69 * Luby's Inc. 11,142 69 * Entercom Communications Corp. Class A 6,638 67 * RadioShack Corp. 31,100 66 Gordmans Stores Inc. 11,829 65 * Education Management Corp. 12,894 63 * Century Casinos Inc. 8,747 63 * Cambium Learning Group Inc. 26,931 58 * RealNetworks Inc. 7,101 54 TheStreet Inc. 19,297 51 * Build-A-Bear Workshop Inc. 5,246 51 * Martha Stewart Living Omnimedia Inc. Class A 10,300 47 * CBS Outdoor Americas Inc. 1,544 45 * PDI Inc. 9,804 45 * Mandalay Digital Group Inc. 10,800 43 * RLJ Entertainment Inc. 9,370 42 * Lakes Entertainment Inc. 8,285 41 Salem Communications Corp. Class A 3,960 40 * Pacific Sunwear of California Inc. 12,700 38 Bon-Ton Stores Inc. 3,244 36 * Dover Saddlery Inc. 6,400 35 Ark Restaurants Corp. 1,599 35 * Pizza Inn Holdings Inc. 5,000 30 Trans World Entertainment Corp. 7,150 26 * Premier Exhibitions Inc. 24,380 23 * Learning Tree International Inc. 6,906 22 * Books-A-Million Inc. 8,698 21 National American University Holdings Inc. 5,355 21 Frisch's Restaurants Inc. 877 21 * Envivio Inc. 6,284 19 * Cache Inc. 5,715 19 * Adolor Corp. Rights Exp. 07/01/2019 34,581 18 * Rick's Cabaret International Inc. 1,511 17 * TechTarget Inc. 2,300 17 * ReachLocal Inc. 1,656 16 * Ambassadors Group Inc. 4,034 16 * Everyday Health Inc. 1,095 15 * Perfumania Holdings Inc. 2,123 14 * Coupons.com Inc. 558 14 * New York & Co. Inc. 2,966 13 * Dover Downs Gaming & Entertainment Inc. 8,083 12 Winmark Corp. 163 12 * Red Lion Hotels Corp. 2,033 12 * Care.com Inc. 658 11 * ALCO Stores Inc. 985 10 * Corinthian Colleges Inc. 5,428 7 * Gaming Partners International Corp. 800 7 * Potbelly Corp. 350 6 Einstein Noah Restaurant Group Inc. 348 6 * Insignia Systems Inc. 1,800 5 * Radio One Inc. Class A 1,000 5 * Body Central Corp. 3,839 4 * Local Corp. 1,300 2 * Spark Networks Inc. 400 2 Beasley Broadcasting Group Inc. Class A 200 2 * Sport Chalet Inc. Class A 1,442 2 * Cosi Inc. 1,039 1 * SPAR Group Inc. 300 1 * Southern Community Financial Corp 1,940 — Financials (11.2%) Wells Fargo & Co. 3,330,610 165,665 JPMorgan Chase & Co. 2,399,217 145,656 * Berkshire Hathaway Inc. Class B 1,038,140 129,736 Bank of America Corp. 6,700,576 115,250 Citigroup Inc. 1,829,469 87,083 Visa Inc. Class A 319,788 69,029 American Express Co. 673,773 60,660 US Bancorp 1,147,527 49,183 MasterCard Inc. Class A 651,919 48,698 American International Group Inc. 927,930 46,406 Goldman Sachs Group Inc. 258,013 42,275 Simon Property Group Inc. 195,397 32,045 MetLife Inc. 570,170 30,105 PNC Financial Services Group Inc. 338,200 29,423 Capital One Financial Corp. 363,626 28,057 Morgan Stanley 877,528 27,353 Bank of New York Mellon Corp. 719,509 25,391 Prudential Financial Inc. 292,357 24,748 BlackRock Inc. 69,094 21,729 American Tower Corporation 249,865 20,456 Charles Schwab Corp. 701,721 19,178 ACE Ltd. 190,133 18,835 Travelers Cos. Inc. 220,299 18,747 State Street Corp. 260,538 18,120 Aflac Inc. 287,002 18,093 BB&T Corp. 449,515 18,057 Discover Financial Services 300,120 17,464 Marsh & McLennan Cos. Inc. 344,404 16,979 Aon plc 191,427 16,133 Allstate Corp. 282,623 15,991 Crown Castle International Corp. 211,534 15,607 Public Storage 91,138 15,356 CME Group Inc. 201,934 14,945 * Berkshire Hathaway Inc. Class A 78 14,613 IntercontinentalExchange Group Inc. 73,050 14,451 Franklin Resources Inc. 260,719 14,126 Chubb Corp. 154,047 13,756 SunTrust Banks Inc. 339,706 13,517 Ameriprise Financial Inc. 121,164 13,337 Equity Residential 226,557 13,138 T. Rowe Price Group Inc. 158,894 13,085 McGraw Hill Financial Inc. 170,313 12,995 Prologis Inc. 317,120 12,948 Fifth Third Bancorp 531,128 12,189 Ventas Inc. 187,598 11,363 HCP Inc. 291,159 11,294 Boston Properties Inc. 96,308 11,030 Health Care REIT Inc. 184,635 11,004 Weyerhaeuser Co. 368,755 10,823 Moody's Corp. 135,280 10,730 Vornado Realty Trust 105,524 10,400 Invesco Ltd. 275,834 10,206 AvalonBay Communities Inc. 77,401 10,164 Hartford Financial Services Group Inc. 283,432 9,997 Regions Financial Corp. 892,133 9,912 Host Hotels & Resorts Inc. 474,950 9,613 M&T Bank Corp. 73,992 8,975 Northern Trust Corp. 136,034 8,918 Principal Financial Group Inc. 190,096 8,743 Loews Corp. 198,296 8,735 Lincoln National Corp. 168,353 8,530 Progressive Corp. 340,490 8,247 KeyCorp 564,670 8,041 General Growth Properties Inc. 334,470 7,358 * Affiliated Managers Group Inc. 34,208 6,843 SLM Corp. 274,421 6,718 Annaly Capital Management Inc. 601,867 6,602 American Realty Capital Properties Inc. 464,215 6,508 CIT Group Inc. 123,881 6,073 SL Green Realty Corp. 59,893 6,026 Comerica Inc. 116,328 6,026 Unum Group 165,680 5,850 Western Union Co. 350,210 5,729 Realty Income Corp. 138,771 5,670 * Genworth Financial Inc. Class A 316,457 5,611 Macerich Co. 89,455 5,576 XL Group plc Class A 176,895 5,528 TD Ameritrade Holding Corp. 158,998 5,398 Equifax Inc. 78,867 5,365 Huntington Bancshares Inc. 533,604 5,320 Fidelity National Financial Inc. Class A 167,510 5,267 Kimco Realty Corp. 239,855 5,248 * Markel Corp. 8,433 5,027 * CBRE Group Inc. Class A 180,956 4,964 Cincinnati Financial Corp. 99,924 4,862 American Capital Agency Corp. 225,707 4,850 Federal Realty Investment Trust 42,145 4,835 * Arch Capital Group Ltd. 82,472 4,745 Plum Creek Timber Co. Inc. 112,513 4,730 First Republic Bank 85,212 4,601 Willis Group Holdings plc 103,541 4,569 Raymond James Financial Inc. 81,634 4,566 Torchmark Corp. 55,511 4,369 Digital Realty Trust Inc. 82,116 4,359 New York Community Bancorp Inc. 265,997 4,275 * E*TRADE Financial Corp. 185,046 4,260 Essex Property Trust Inc. 24,388 4,147 UDR Inc. 160,549 4,147 Arthur J Gallagher & Co. 85,836 4,084 * Realogy Holdings Corp. 93,991 4,084 * Alleghany Corp. 10,011 4,078 Waddell & Reed Financial Inc. Class A 52,679 3,878 * SVB Financial Group 29,709 3,826 Everest Re Group Ltd. 24,336 3,725 Rayonier Inc. 80,611 3,701 Zions Bancorporation 117,972 3,655 Duke Realty Corp. 211,396 3,568 Lazard Ltd. Class A 75,450 3,553 Reinsurance Group of America Inc. Class A 44,375 3,534 Camden Property Trust 52,113 3,509 Liberty Property Trust 94,881 3,507 * Signature Bank 27,917 3,506 Legg Mason Inc. 69,838 3,425 Extra Space Storage Inc. 70,340 3,412 East West Bancorp Inc. 92,850 3,389 Jones Lang LaSalle Inc. 28,513 3,379 SEI Investments Co. 99,635 3,349 Alexandria Real Estate Equities Inc. 45,872 3,328 Mid-America Apartment Communities Inc. 47,936 3,273 NorthStar Realty Finance Corp. 201,916 3,259 WP Carey Inc. 54,054 3,247 ING US Inc. 89,264 3,238 * MSCI Inc. Class A 75,248 3,237 PartnerRe Ltd. 30,925 3,201 CBOE Holdings Inc. 56,257 3,184 * Howard Hughes Corp. 21,815 3,113 BRE Properties Inc. 48,914 3,071 Regency Centers Corp. 60,126 3,070 Kilroy Realty Corp. 51,985 3,045 DDR Corp. 184,248 3,036 Assurant Inc. 46,412 3,015 Hudson City Bancorp Inc. 306,662 3,015 Axis Capital Holdings Ltd. 65,557 3,006 HCC Insurance Holdings Inc. 65,241 2,968 People's United Financial Inc. 198,160 2,947 LPL Financial Holdings Inc. 55,470 2,914 * Ocwen Financial Corp. 74,151 2,905 Eaton Vance Corp. 74,910 2,859 American Financial Group Inc. 49,437 2,853 Apartment Investment & Management Co. Class A 94,130 2,845 Starwood Property Trust Inc. 119,617 2,822 NASDAQ OMX Group Inc. 75,822 2,801 * Liberty Ventures Class A 21,481 2,800 WR Berkley Corp. 66,560 2,770 Hospitality Properties Trust 95,925 2,755 Cullen/Frost Bankers Inc. 35,503 2,753 Senior Housing Properties Trust 122,401 2,750 Taubman Centers Inc. 38,619 2,734 National Retail Properties Inc. 79,026 2,712 Prosperity Bancshares Inc. 40,942 2,708 Protective Life Corp. 51,221 2,694 Assured Guaranty Ltd. 105,170 2,663 Omega Healthcare Investors Inc. 79,385 2,661 CNO Financial Group Inc. 142,913 2,587 BioMed Realty Trust Inc. 125,088 2,563 American Campus Communities Inc. 68,319 2,552 Old Republic International Corp. 152,447 2,500 Spirit Realty Capital Inc. 227,659 2,500 Brown & Brown Inc. 80,560 2,478 Commerce Bancshares Inc. 53,169 2,468 RenaissanceRe Holdings Ltd. 25,110 2,451 Douglas Emmett Inc. 88,261 2,395 City National Corp. 30,214 2,378 Two Harbors Investment Corp. 228,987 2,347 Corrections Corp. of America 74,726 2,340 Highwoods Properties Inc. 58,222 2,236 FirstMerit Corp. 107,137 2,232 Weingarten Realty Investors 73,928 2,218 Home Properties Inc. 36,842 2,215 Columbia Property Trust Inc. 80,988 2,207 Validus Holdings Ltd. 58,292 2,198 BankUnited Inc. 62,792 2,183 First Niagara Financial Group Inc. 228,513 2,159 Tanger Factory Outlet Centers Inc. 61,288 2,145 * Forest City Enterprises Inc. Class A 111,474 2,129 Allied World Assurance Co. Holdings AG 20,449 2,110 LaSalle Hotel Properties 66,702 2,088 Equity Lifestyle Properties Inc. 51,302 2,085 Retail Properties of America Inc. 153,686 2,081 Synovus Financial Corp. 602,974 2,044 RLJ Lodging Trust 75,471 2,018 Gaming and Leisure Properties Inc. 55,137 2,010 CommonWealth REIT 76,209 2,004 Chimera Investment Corp. 650,375 1,990 * Popular Inc. 63,713 1,974 Hancock Holding Co. 53,208 1,950 * Stifel Financial Corp. 39,135 1,947 StanCorp Financial Group Inc. 28,488 1,903 Associated Banc-Corp 105,232 1,901 First Horizon National Corp. 152,965 1,888 * MGIC Investment Corp. 220,823 1,881 * Portfolio Recovery Associates Inc. 32,240 1,865 Federated Investors Inc. Class B 60,961 1,862 CBL & Associates Properties Inc. 104,544 1,856 Webster Financial Corp. 58,570 1,819 EPR Properties 33,199 1,773 CapitalSource Inc. 121,172 1,768 Bank of Hawaii Corp. 28,901 1,752 Hanover Insurance Group Inc. 28,467 1,749 MFA Financial Inc. 224,855 1,743 Piedmont Office Realty Trust Inc. Class A 101,305 1,737 Post Properties Inc. 35,172 1,727 First American Financial Corp. 64,983 1,725 UMB Financial Corp. 26,508 1,715 ProAssurance Corp. 38,032 1,694 Aspen Insurance Holdings Ltd. 42,598 1,691 Radian Group Inc. 112,270 1,687 Primerica Inc. 35,649 1,679 Financial Engines Inc. 32,990 1,675 * Texas Capital Bancshares Inc. 25,338 1,645 Sunstone Hotel Investors Inc. 118,697 1,630 American Homes 4 Rent Class A 97,044 1,622 DCT Industrial Trust Inc. 205,543 1,620 TCF Financial Corp. 96,167 1,602 Fulton Financial Corp. 124,807 1,570 White Mountains Insurance Group Ltd. 2,572 1,543 Washington Federal Inc. 66,135 1,541 Corporate Office Properties Trust 56,806 1,513 * Zillow Inc. Class A 17,109 1,507 Geo Group Inc. 46,716 1,506 Healthcare Realty Trust Inc. 62,229 1,503 DiamondRock Hospitality Co. 126,780 1,490 American National Insurance Co. 13,108 1,482 Sovran Self Storage Inc. 20,058 1,473 Brandywine Realty Trust 101,742 1,471 Endurance Specialty Holdings Ltd. 27,326 1,471 Bank of the Ozarks Inc. 21,498 1,463 MarketAxess Holdings Inc. 24,629 1,459 Medical Properties Trust Inc. 111,687 1,428 Pebblebrook Hotel Trust 41,538 1,403 BancorpSouth Inc. 55,979 1,397 CubeSmart 81,330 1,396 Susquehanna Bancshares Inc. 121,736 1,387 FNB Corp. 103,437 1,386 PrivateBancorp Inc. 44,567 1,360 Umpqua Holdings Corp. 72,778 1,357 Cousins Properties Inc. 117,071 1,343 Invesco Mortgage Capital Inc. 81,293 1,339 Glacier Bancorp Inc. 45,959 1,336 Healthcare Trust of America Inc. Class A 116,704 1,329 * MBIA Inc. 94,236 1,318 First Industrial Realty Trust Inc. 68,019 1,314 Colony Financial Inc. 59,484 1,306 Iberiabank Corp. 18,490 1,297 Lexington Realty Trust 118,631 1,294 Valley National Bancorp 123,578 1,286 Wintrust Financial Corp. 26,079 1,269 * Altisource Portfolio Solutions SA 10,289 1,252 Home BancShares Inc. 36,020 1,240 First Financial Bankshares Inc. 19,869 1,228 * Strategic Hotels & Resorts Inc. 120,432 1,227 Symetra Financial Corp. 61,696 1,223 Chambers Street Properties 154,858 1,203 Hatteras Financial Corp. 63,827 1,203 Alexander & Baldwin Inc. 28,126 1,197 EastGroup Properties Inc. 19,013 1,196 * Western Alliance Bancorp 48,403 1,191 Cathay General Bancorp 46,606 1,174 Erie Indemnity Co. Class A 16,693 1,165 United Bankshares Inc. 37,968 1,163 Ryman Hospitality Properties Inc. 27,006 1,148 * Altisource Asset Management Corp. 1,065 1,145 Artisan Partners Asset Management Inc. Class A 17,561 1,128 Sun Communities Inc. 24,847 1,120 RLI Corp. 25,274 1,118 Altisource Residential Corp. 35,031 1,106 EverBank Financial Corp. 56,027 1,105 Redwood Trust Inc. 54,014 1,095 Platinum Underwriters Holdings Ltd. 18,195 1,094 * Santander Consumer USA Holdings Inc. 45,176 1,088 Mack-Cali Realty Corp. 51,782 1,077 Janus Capital Group Inc. 98,545 1,071 Kemper Corp. 27,303 1,069 Newcastle Investment Corp. 227,457 1,069 New Residential Investment Corp. 164,998 1,068 MB Financial Inc. 34,320 1,063 Capitol Federal Financial Inc. 84,270 1,058 Trustmark Corp. 41,701 1,057 PacWest Bancorp 24,553 1,056 * Virtus Investment Partners Inc. 6,059 1,049 Washington REIT 43,403 1,036 PS Business Parks Inc. 12,391 1,036 National Health Investors Inc. 17,052 1,031 Potlatch Corp. 26,410 1,022 DuPont Fabros Technology Inc. 42,448 1,022 PennyMac Mortgage Investment Trust 42,550 1,017 * Hilltop Holdings Inc. 42,528 1,012 Home Loan Servicing Solutions Ltd. 46,581 1,006 American Equity Investment Life Holding Co. 42,116 995 Kennedy-Wilson Holdings Inc. 44,083 992 Acadia Realty Trust 37,577 991 ARMOUR Residential REIT Inc. 236,443 974 CVB Financial Corp. 60,693 965 Old National Bancorp 64,539 962 BBCN Bancorp Inc. 56,085 961 Equity One Inc. 42,763 955 Community Bank System Inc. 24,168 943 Columbia Banking System Inc. 33,048 943 Glimcher Realty Trust 93,854 941 Montpelier Re Holdings Ltd. 31,505 938 BOK Financial Corp. 13,540 935 Evercore Partners Inc. Class A 16,871 932 Northwest Bancshares Inc. 63,035 920 CYS Investments Inc. 110,587 913 Argo Group International Holdings Ltd. 19,822 910 * First Cash Financial Services Inc. 17,973 907 Government Properties Income Trust 35,912 905 First Midwest Bancorp Inc. 52,942 904 Westamerica Bancorporation 16,512 893 * WisdomTree Investments Inc. 67,788 889 Greenhill & Co. Inc. 16,905 879 Astoria Financial Corp. 63,161 873 Pinnacle Financial Partners Inc. 23,253 872 International Bancshares Corp. 34,738 871 Horace Mann Educators Corp. 29,770 863 Investors Bancorp Inc. 30,890 854 American Assets Trust Inc. 24,875 839 LTC Properties Inc. 22,167 834 Pennsylvania REIT 45,628 824 Selective Insurance Group Inc. 35,166 820 Mercury General Corp. 17,923 808 * iStar Financial Inc. 54,563 805 National Penn Bancshares Inc. 76,627 801 First Financial Holdings Inc. 12,696 795 Interactive Brokers Group Inc. 36,151 783 Sterling Financial Corp. 23,477 783 * Ambac Financial Group Inc. 25,000 776 Education Realty Trust Inc. 77,535 765 Boston Private Financial Holdings Inc. 55,396 750 HFF Inc. Class A 22,257 748 AmTrust Financial Services Inc. 19,779 744 Provident Financial Services Inc. 40,366 742 * Encore Capital Group Inc. 16,077 735 First Citizens BancShares Inc. Class A 3,017 726 Parkway Properties Inc. 39,789 726 STAG Industrial Inc. 30,129 726 * Starwood Waypoint Residential Trust 25,173 725 Cash America International Inc. 18,647 722 * Enstar Group Ltd. 5,289 721 Hudson Pacific Properties Inc. 31,132 718 Union First Market Bankshares Corp. 28,155 716 Capstead Mortgage Corp. 56,164 711 American Capital Mortgage Investment Corp. 37,684 707 First Financial Bancorp 39,216 705 * TFS Financial Corp. 56,252 699 FelCor Lodging Trust Inc. 77,033 696 Sabra Health Care REIT Inc. 24,915 695 Chesapeake Lodging Trust 26,967 694 * St. Joe Co. 35,477 683 * Walter Investment Management Corp. 22,794 680 Nelnet Inc. Class A 16,320 668 WesBanco Inc. 20,476 652 * Credit Acceptance Corp. 4,583 651 * Trulia Inc. 19,499 647 * BofI Holding Inc. 7,356 631 NBT Bancorp Inc. 25,522 624 NRG Yield Inc. Class A 15,764 623 Inland Real Estate Corp. 58,947 622 Franklin Street Properties Corp. 49,038 618 AMERISAFE Inc. 13,891 610 OFG Bancorp 34,884 600 Empire State Realty Trust Inc. 39,480 597 Blackstone Mortgage Trust Inc. Class A 20,721 596 Hersha Hospitality Trust Class A 102,034 595 * United Community Banks Inc. 30,317 588 Wilshire Bancorp Inc. 52,916 587 BGC Partners Inc. Class A 88,962 582 Park National Corp. 7,528 579 Infinity Property & Casualty Corp. 8,531 577 * Piper Jaffray Cos. 12,582 576 First Commonwealth Financial Corp. 63,608 575 RCS Capital Corp. 14,736 574 Retail Opportunity Investments Corp. 37,943 567 Ramco-Gershenson Properties Trust 34,380 560 ViewPoint Financial Group Inc. 19,365 559 First Merchants Corp. 25,813 559 Select Income REIT 18,203 551 Ashford Hospitality Trust Inc. 48,722 549 * Navigators Group Inc. 8,926 548 * eHealth Inc. 10,600 538 Associated Estates Realty Corp. 31,696 537 Renasant Corp. 18,408 535 TrustCo Bank Corp. NY 75,516 532 * Investment Technology Group Inc. 26,214 530 * Greenlight Capital Re Ltd. Class A 16,027 526 Hanmi Financial Corp. 22,358 521 City Holding Co. 11,253 505 Chemical Financial Corp. 15,552 505 Oritani Financial Corp. 31,918 505 Anworth Mortgage Asset Corp. 100,383 498 Sterling Bancorp 39,150 496 Brixmor Property Group Inc. 23,127 493 * Arrowhead Research Corp. 29,992 492 * PICO Holdings Inc. 18,624 484 Investors Real Estate Trust 53,842 484 Resource Capital Corp. 84,643 471 * Bancorp Inc. 24,939 469 Alexander's Inc. 1,287 465 Independent Bank Corp. 11,788 464 Kite Realty Group Trust 76,919 462 Employers Holdings Inc. 22,686 459 Universal Health Realty Income Trust 10,857 459 Central Pacific Financial Corp. 22,211 449 * Ameris Bancorp 19,124 446 Lakeland Financial Corp. 11,037 444 * Forestar Group Inc. 24,792 441 National Bank Holdings Corp. Class A 21,975 441 Saul Centers Inc. 9,308 441 * First BanCorp 79,171 431 Rouse Properties Inc. 24,666 425 * World Acceptance Corp. 5,630 423 Southside Bancshares Inc. 13,395 420 * NMI Holdings Inc. Class A 35,699 418 * American Residential Properties Inc. 23,141 416 RAIT Financial Trust 48,392 411 Cohen & Steers Inc. 10,278 410 * Eagle Bancorp Inc. 11,335 409 * KCG Holdings Inc. Class A 33,957 405 Flushing Financial Corp. 19,219 405 Terreno Realty Corp. 21,298 403 Cardinal Financial Corp. 22,505 401 *,^ Nationstar Mortgage Holdings Inc. 12,300 399 * Beneficial Mutual Bancorp Inc. 30,062 397 United Fire Group Inc. 13,023 395 * Safeguard Scientifics Inc. 17,815 395 Brookline Bancorp Inc. 41,790 394 Community Trust Bancorp Inc. 9,446 392 Getty Realty Corp. 20,563 388 FBL Financial Group Inc. Class A 8,929 387 Banner Corp. 9,365 386 Dime Community Bancshares Inc. 22,555 383 CoreSite Realty Corp. 12,310 382 Summit Hotel Properties Inc. 40,036 372 S&T Bancorp Inc. 15,525 368 Safety Insurance Group Inc. 6,722 362 First Potomac Realty Trust 27,756 359 Campus Crest Communities Inc. 40,400 351 Southwest Bancorp Inc. 19,829 350 Rexford Industrial Realty Inc. 24,681 350 * Move Inc. 30,269 350 * TESARO Inc. 11,598 342 Apollo Residential Mortgage Inc. 20,724 336 Trico Bancshares 12,906 335 Agree Realty Corp. 10,864 330 Winthrop Realty Trust 28,407 329 1st Source Corp. 10,242 329 Dynex Capital Inc. 36,717 329 Simmons First National Corp. Class A 8,764 327 Monmouth Real Estate Investment Corp. Class A 34,116 325 First Busey Corp. 55,987 325 New York Mortgage Trust Inc. 41,379 322 * Ezcorp Inc. Class A 29,824 322 Stewart Information Services Corp. 9,108 320 * Green Dot Corp. Class A 16,370 320 * Taylor Capital Group Inc. 13,274 318 * Ladder Capital Corp. Class A 16,662 315 Sandy Spring Bancorp Inc. 12,580 314 * Metro Bancorp Inc. 14,860 314 Excel Trust Inc. 24,769 314 * Flagstar Bancorp Inc. 14,122 314 Berkshire Hills Bancorp Inc. 12,121 314 Cedar Realty Trust Inc. 50,229 307 Maiden Holdings Ltd. 24,537 306 State Bank Financial Corp. 17,249 305 Rockville Financial Inc. 22,386 304 Chatham Lodging Trust 15,024 304 Lakeland Bancorp Inc. 26,698 300 ^ Western Asset Mortgage Capital Corp. 18,908 296 Northfield Bancorp Inc. 22,877 294 * Suffolk Bancorp 13,005 290 One Liberty Properties Inc. 13,598 290 * Capital Bank Financial Corp. 11,536 290 Physicians Realty Trust 20,770 289 WSFS Financial Corp. 4,038 288 * Tejon Ranch Co. 8,322 282 * Bridge Capital Holdings 11,811 281 Enterprise Financial Services Corp. 13,818 277 Univest Corp. of Pennsylvania 13,499 277 BancFirst Corp. 4,860 275 1st United Bancorp Inc. 35,885 275 National Western Life Insurance Co. Class A 1,114 272 Urstadt Biddle Properties Inc. Class A 13,096 271 QTS Realty Trust Inc. Class A 10,708 269 German American Bancorp Inc. 9,278 268 * Preferred Bank 10,291 267 Apollo Commercial Real Estate Finance Inc. 16,001 266 * Synergy Resources Corp. 24,495 263 First Financial Corp. 7,806 263 MainSource Financial Group Inc. 15,307 262 * FBR & Co. 10,067 260 AmREIT Inc. 15,683 260 * Xoom Corp. 13,126 256 Silver Bay Realty Trust Corp. 16,392 254 Washington Trust Bancorp Inc. 6,773 254 Bryn Mawr Bank Corp. 8,806 253 Tompkins Financial Corp. 5,120 251 * NewStar Financial Inc. 17,974 249 * DFC Global Corp. 27,902 246 First Bancorp 12,921 246 Aviv REIT Inc. 10,003 245 * Walker & Dunlop Inc. 14,791 242 AG Mortgage Investment Trust Inc. 13,585 238 * Ladenburg Thalmann Financial Services Inc. 78,697 238 Citizens & Northern Corp. 12,016 237 * Citizens Inc. Class A 31,923 236 First Community Bancshares Inc. 14,246 233 * Sun Bancorp Inc. 69,354 233 Heritage Commerce Corp. 28,758 232 National Bankshares Inc. 6,344 232 * Springleaf Holdings Inc. 9,186 231 TowneBank 14,752 229 CyrusOne Inc. 10,954 228 Republic Bancorp Inc. Class A 9,937 225 Gramercy Property Trust Inc. 43,086 222 FXCM Inc. Class A 14,849 219 Universal Insurance Holdings Inc. 17,161 218 SY Bancorp Inc. 6,823 216 Ames National Corp. 9,754 215 Hannon Armstrong Sustainable Infrastructure Capital Inc. 14,850 213 Westwood Holdings Group Inc. 3,373 211 Ashford Hospitality Prime Inc. 13,965 211 Meadowbrook Insurance Group Inc. 35,761 208 * Cowen Group Inc. Class A 46,762 206 First Interstate Bancsystem Inc. 7,225 204 Peoples Bancorp Inc. 8,225 203 MicroFinancial Inc. 25,828 203 Marlin Business Services Corp. 9,689 202 Gladstone Commercial Corp. 11,598 201 Consolidated-Tomoka Land Co. 4,991 201 Westfield Financial Inc. 26,868 200 * MoneyGram International Inc. 11,285 199 Resource America Inc. Class A 23,235 199 Seacoast Banking Corp. of Florida 17,697 195 * North Valley Bancorp 7,996 193 Bank Mutual Corp. 30,162 191 CoBiz Financial Inc. 16,515 190 * Global Indemnity plc 7,132 188 Owens Realty Mortgage Inc. 12,718 188 Center Bancorp Inc. 9,838 187 Armada Hoffler Properties Inc. 18,554 186 Arlington Asset Investment Corp. Class A 7,000 185 * Independent Bank Corp. 13,954 181 GAMCO Investors Inc. 2,323 180 * United Community Financial Corp. 45,906 180 BNC Bancorp 10,314 179 * SWS Group Inc. 23,235 174 Trade Street Residential Inc. 22,921 174 * First Security Group Inc. 81,942 170 * Customers Bancorp Inc. 8,074 169 Merchants Bancshares Inc. 5,163 168 Heartland Financial USA Inc. 6,154 166 OneBeacon Insurance Group Ltd. Class A 10,739 166 Arrow Financial Corp. 6,266 166 Financial Institutions Inc. 7,107 164 Hudson Valley Holding Corp. 8,526 162 Diamond Hill Investment Group Inc. 1,234 162 California First National Bancorp 10,384 159 BankFinancial Corp. 15,767 157 Peapack Gladstone Financial Corp. 7,136 157 OmniAmerican Bancorp Inc. 6,883 157 Yadkin Financial Corp. 7,246 155 Oppenheimer Holdings Inc. Class A 5,519 155 * Tree.com Inc. 4,965 154 First Financial Northwest Inc. 15,135 154 * Naugatuck Valley Financial Corp. 20,361 153 Great Southern Bancorp Inc. 5,104 153 CNB Financial Corp. 8,629 153 * INTL. FCStone Inc. 8,101 152 * First NBC Bank Holding Co. 4,325 151 Whitestone REIT 10,400 150 * Performant Financial Corp. 16,500 149 Independent Bank Group Inc. 2,534 149 * Hampton Roads Bankshares Inc. 93,380 148 Enterprise Bancorp Inc. 7,286 148 ESB Financial Corp. 11,148 146 * CatchMark Timber Trust Inc. Class A 10,345 145 EMC Insurance Group Inc. 3,988 142 Arbor Realty Trust Inc. 20,433 141 * Farmers Capital Bank Corp. 6,208 139 Independence Realty Trust Inc. 15,612 139 West Bancorporation Inc. 9,152 139 State Auto Financial Corp. 6,441 137 Sotherly Hotels Inc. 21,370 136 Bank of Kentucky Financial Corp. 3,610 136 Camden National Corp. 3,245 134 * Ohr Pharmaceutical Inc. 9,621 131 Centerstate Banks Inc. 11,805 129 ESSA Bancorp Inc. 11,543 125 Macatawa Bank Corp. 24,842 125 Guaranty Bancorp 8,689 124 Cherry Hill Mortgage Investment Corp. 6,580 123 GFI Group Inc. 34,500 122 OceanFirst Financial Corp. 6,912 122 First Bancorp Inc. 7,436 121 Orchid Island Capital Inc. 10,200 121 HCI Group Inc. 3,300 120 Washington Banking Co. 6,749 120 * Pacific Premier Bancorp Inc. 7,424 120 Wheeler REIT Inc. 26,012 118 * MBT Financial Corp. 23,884 118 * Tristate Capital Holdings Inc. 8,257 117 Penns Woods Bancorp Inc. 2,387 116 Old Point Financial Corp. 6,842 116 Ares Commercial Real Estate Corp. 8,600 115 UMH Properties Inc. 11,700 114 * BBX Capital Corp. 5,830 113 Northrim BanCorp Inc. 4,388 113 United Insurance Holdings Corp. 7,628 111 * ConnectOne Bancorp Inc. 2,261 111 Waterstone Financial Inc. 10,594 110 United Financial Bancorp Inc. 5,953 109 Gain Capital Holdings Inc. 10,078 109 PMC Commercial Trust 23,198 106 * CommunityOne Bancorp 9,446 106 Preferred Apartment Communities Inc. Class A 13,165 106 Territorial Bancorp Inc. 4,784 103 * Consumer Portfolio Services Inc. 14,900 102 JAVELIN Mortgage Investment Corp. 7,500 101 AmeriServ Financial Inc. 25,974 100 * Leap Wireless International Inc CVR 39,632 100 Old Line Bancshares Inc. 5,764 99 Five Oaks Investment Corp. 8,913 99 First Defiance Financial Corp. 3,612 98 Provident Financial Holdings Inc. 6,338 98 Access National Corp. 5,974 97 * Imperial Holdings Inc. 16,584 95 Heritage Financial Corp. 5,569 94 * PennyMac Financial Services Inc. Class A 5,650 94 Chemung Financial Corp. 3,453 94 Donegal Group Inc. Class A 6,422 94 * Intervest Bancshares Corp. Class A 12,535 93 Fox Chase Bancorp Inc. 5,447 92 Baylake Corp. 7,220 92 Pulaski Financial Corp. 8,623 91 * Community Bankers Trust Corp. 22,357 90 * Blackhawk Network Holdings Inc. 3,700 90 CIFC Corp. 11,048 90 Firstbank Corp. 4,711 88 First Internet Bancorp 3,835 87 * HomeTrust Bancshares Inc. 5,500 87 Monarch Financial Holdings Inc. 7,045 86 * NewBridge Bancorp 11,952 85 Doral Financial Corp. 9,795 85 * BSB Bancorp Inc. 4,902 84 * First Bank/Hamilton 12,958 84 Sierra Bancorp 5,207 83 First Bancshares Inc. 5,700 83 Home Federal Bancorp Inc. 5,290 82 * Regional Management Corp. 3,319 82 Cape Bancorp Inc. 7,322 81 First of Long Island Corp. 1,978 80 Fidelity Southern Corp. 5,719 80 Baldwin & Lyons Inc. 2,995 79 Mercantile Bank Corp. 3,813 79 Simplicity Bancorp Inc. 4,371 77 Pacific Continental Corp. 5,542 76 American National Bankshares Inc. 3,239 76 * Sorrento Therapeutics Inc. 5,900 76 Bridge Bancorp Inc. 2,802 75 * Phoenix Cos. Inc. 1,436 74 * Pacific Mercantile Bancorp 11,873 74 First Connecticut Bancorp Inc. 4,669 73 Century Bancorp Inc. Class A 2,107 72 JMP Group Inc. 9,836 70 * RE/MAX Holdings Inc. 2,421 70 Summit State Bank 6,266 69 Premier Financial Bancorp Inc. 4,706 67 Bank of Commerce Holdings 9,795 66 Capital City Bank Group Inc. 4,949 66 Charter Financial Corp. 5,978 65 Park Sterling Corp. 9,477 63 Bank of Marin Bancorp 1,395 63 * Reis Inc. 3,475 63 Kansas City Life Insurance Co. 1,298 63 * Power REIT 7,088 62 Investors Title Co. 812 62 2 Federal Agricultural Mortgage Corp. 1,811 60 * Southern First Bancshares Inc. 4,300 60 * Franklin Financial Corp. 3,011 59 Tower Group International Ltd. 21,682 59 * Home Bancorp Inc. 2,733 57 Atlantic American Corp. 15,700 57 * AV Homes Inc. 3,128 57 Independence Holding Co. 4,185 56 MutualFirst Financial Inc. 2,926 56 Intersections Inc. 9,353 55 * HMN Financial Inc. 5,600 55 HomeStreet Inc. 2,800 55 MidSouth Bancorp Inc. 3,241 55 Codorus Valley Bancorp Inc. 2,531 53 * ASB Bancorp Inc. 2,902 52 Pzena Investment Management Inc. Class A 4,277 50 * Marcus & Millichap Inc. 2,800 50 Ellington Residential Mortgage REIT 2,900 49 Community Financial Corp. 2,300 49 HopFed Bancorp Inc. 4,115 48 * Southcoast Financial Corp. 6,567 48 * Westbury Bancorp Inc. 3,222 47 Northeast Community Bancorp Inc. 6,642 46 Manning & Napier Inc. 2,760 46 Ameriana Bancorp 3,378 46 * First Acceptance Corp. 18,537 46 United Bancorp Inc. 5,233 44 * Eastern Virginia Bankshares Inc. 6,867 44 * JGWPT Holdings Inc. Class A 2,400 44 Meta Financial Group Inc. 976 44 * Shore Bancshares Inc. 4,601 44 * Polonia Bancorp Inc. 4,500 44 * Jefferson Bancshares Inc. 5,500 43 * Orrstown Financial Services Inc. 2,523 42 * Republic First Bancorp Inc. 10,719 41 * Community West Bancshares 5,700 40 NB&T Financial Group Inc. 2,100 39 Bar Harbor Bankshares 998 38 IF Bancorp Inc. 2,200 36 Bancorp of New Jersey Inc. 2,600 36 National Interstate Corp. 1,253 34 First Savings Financial Group Inc. 1,413 33 Peoples Federal Bancshares Inc. 1,800 32 Oconee Federal Financial Corp. 1,778 32 2 Federal Agricultural Mortgage Corp. Class A 1,200 31 Hingham Institution for Savings 378 30 * Asta Funding Inc. 3,563 29 QCR Holdings Inc. 1,647 28 Bank of South Carolina Corp. 1,875 28 Cheviot Financial Corp. 2,571 27 River Valley Bancorp 980 26 * OBA Financial Services Inc. 1,400 26 Gladstone Land Corp. 1,800 25 * First Capital Bancorp Inc. 6,000 25 LSB Financial Corp. 877 25 SI Financial Group Inc. 2,146 24 * Square 1 Financial Inc. Class A 1,114 22 Fidelity & Guaranty Life 900 21 Banc of California Inc. 1,647 20 ZAIS Financial Corp. 1,200 20 * American River Bankshares 2,100 19 Salisbury Bancorp Inc. 698 19 Heritage Financial Group Inc. 955 19 NASB Financial Inc. 739 19 Clifton Bancorp Inc. 1,535 18 HMG Courtland Properties 999 18 Alliance Bancorp Inc. of Pennsylvania 1,100 17 * Investors Capital Holdings Ltd. 2,300 16 * Hemisphere Media Group Inc. 1,300 16 MidWestOne Financial Group Inc. 642 16 United Community Bancorp 1,400 16 * Fortegra Financial Corp. 2,256 16 Fifth Street Senior Floating Rate Corp. 1,100 16 * Transcontinental Realty Investors Inc. 1,046 15 * Kearny Financial Corp. 1,000 15 * CU Bancorp 800 15 * Atlanticus Holdings Corp. 6,358 15 Northeast Bancorp 1,451 14 * Royal Bancshares of Pennsylvania Inc. 4,060 13 First Clover Leaf Financial Corp. 1,398 13 C&F Financial Corp. 395 13 Calamos Asset Management Inc. Class A 1,000 13 * Meridian Interstate Bancorp Inc. 500 13 Middleburg Financial Corp. 698 12 * Riverview Bancorp Inc. 3,447 12 * Maui Land & Pineapple Co. Inc. 1,499 10 * Internet Patents Corp. 2,500 8 Life Partners Holdings Inc. 2,773 8 * Hallmark Financial Services Inc. 830 7 Madison County Financial Inc. 368 7 Athens Bancshares Corp. 300 6 SB Financial Group Inc. 700 6 * CMS Bancorp Inc. 600 6 * Parke Bancorp Inc. 500 6 * Cordia Bancorp Inc. 1,200 5 * Malvern Bancorp Inc. 500 5 QC Holdings Inc. 2,008 5 WVS Financial Corp. 400 5 Gleacher & Co. Inc. 400 5 US Global Investors Inc. Class A 1,353 4 * Citizens First Corp. 400 4 * Hamilton Bancorp Inc. 300 4 * Tejon Ranch Co. Warrants Exp. 08/31/2016 1,141 4 * Carolina Bank Holdings Inc. 400 4 * NuPathe Inc. CVR 6,287 4 * ZipRealty Inc. 900 3 Citizens Community Bancorp Inc. 300 2 Vestin Realty Mortgage II Inc. 317 2 * Old Second Bancorp Inc. 300 1 Home Federal Bancorp Inc. 55 1 * Carolina Trust Bank 100 — * Valley National Bancorp Warrants Exp. 6/30/2015 570 — * Allen Organ Co. Escrow Shares 1,400 — Health Care (7.4%) Johnson & Johnson 1,794,747 176,298 Pfizer Inc. 4,051,323 130,128 Merck & Co. Inc. 1,867,157 105,999 * Gilead Sciences Inc. 977,835 69,289 Amgen Inc. 481,039 59,331 Bristol-Myers Squibb Co. 1,048,645 54,477 AbbVie Inc. 1,009,610 51,894 UnitedHealth Group Inc. 627,697 51,465 * Biogen Idec Inc. 150,429 46,012 Medtronic Inc. 634,374 39,039 Eli Lilly & Co. 640,773 37,716 Abbott Laboratories 977,936 37,660 * Express Scripts Holding Co. 491,543 36,910 * Celgene Corp. 258,830 36,133 Thermo Fisher Scientific Inc. 245,172 29,479 Baxter International Inc. 343,951 25,308 Allergan Inc. 190,017 23,581 * Actavis plc 110,860 22,821 Covidien plc 286,495 21,103 * Alexion Pharmaceuticals Inc. 125,960 19,162 WellPoint Inc. 179,579 17,877 Aetna Inc. 230,550 17,284 * Regeneron Pharmaceuticals Inc. 50,163 15,063 Stryker Corp. 180,075 14,671 Cigna Corp. 174,128 14,580 * Forest Laboratories Inc. 154,946 14,297 Becton Dickinson and Co. 120,566 14,116 Perrigo Co. plc 79,326 12,269 * Illumina Inc. 81,416 12,103 St. Jude Medical Inc. 180,290 11,789 * Mylan Inc. 237,341 11,589 * Boston Scientific Corp. 843,464 11,404 Humana Inc. 97,993 11,046 * Vertex Pharmaceuticals Inc. 151,318 10,701 * Intuitive Surgical Inc. 24,361 10,670 * HCA Holdings Inc. 197,072 10,346 Zimmer Holdings Inc. 107,403 10,158 Zoetis Inc. 321,360 9,300 * DaVita HealthCare Partners Inc. 128,466 8,845 CR Bard Inc. 49,359 7,304 * Henry Schein Inc. 54,260 6,477 * BioMarin Pharmaceutical Inc. 92,040 6,278 * Endo International plc 88,760 6,093 * Varian Medical Systems Inc. 66,121 5,554 * Waters Corp. 51,212 5,552 * CareFusion Corp. 135,323 5,443 * Laboratory Corp. of America Holdings 54,222 5,325 Quest Diagnostics Inc. 91,853 5,320 * Edwards Lifesciences Corp. 68,707 5,096 * Incyte Corp. Ltd. 94,105 5,037 * Jazz Pharmaceuticals plc 35,364 4,904 Universal Health Services Inc. Class B 58,889 4,833 * Hospira Inc. 107,769 4,661 Cooper Cos. Inc. 30,834 4,235 DENTSPLY International Inc. 91,916 4,232 ResMed Inc. 91,129 4,073 * IDEXX Laboratories Inc. 33,339 4,047 * MEDNAX Inc. 65,284 4,046 * Salix Pharmaceuticals Ltd. 38,671 4,007 * Alkermes plc 88,603 3,907 * Pharmacyclics Inc. 38,207 3,829 * Covance Inc. 36,021 3,743 * Cubist Pharmaceuticals Inc. 48,072 3,516 * Isis Pharmaceuticals Inc. 75,289 3,253 * Hologic Inc. 151,142 3,250 * Medivation Inc. 48,119 3,097 * Seattle Genetics Inc. 65,577 2,988 Teleflex Inc. 26,627 2,855 * United Therapeutics Corp. 29,461 2,770 * Community Health Systems Inc. 70,114 2,746 * Tenet Healthcare Corp. 63,057 2,699 * Sirona Dental Systems Inc. 35,771 2,671 Questcor Pharmaceuticals Inc. 37,068 2,407 * Mallinckrodt plc 37,513 2,379 * Align Technology Inc. 44,515 2,305 * Cepheid Inc. 43,981 2,269 * Intercept Pharmaceuticals Inc. 6,837 2,255 * Brookdale Senior Living Inc. Class A 64,388 2,158 Patterson Cos. Inc. 51,269 2,141 * Quintiles Transnational Holdings Inc. 42,066 2,136 * InterMune Inc. 62,906 2,105 * Centene Corp. 33,747 2,101 Techne Corp. 23,874 2,038 * Team Health Holdings Inc. 45,278 2,026 * Alnylam Pharmaceuticals Inc. 29,865 2,005 * PAREXEL International Corp. 36,120 1,954 HealthSouth Corp. 53,898 1,937 West Pharmaceutical Services Inc. 43,032 1,896 * Charles River Laboratories International Inc. 30,700 1,852 * DexCom Inc. 44,219 1,829 STERIS Corp. 38,237 1,826 * WellCare Health Plans Inc. 28,471 1,808 * NPS Pharmaceuticals Inc. 59,460 1,780 * Alere Inc. 50,376 1,730 * Insulet Corp. 35,391 1,678 * Health Net Inc. 49,054 1,668 * Bio-Rad Laboratories Inc. Class A 13,020 1,668 * Puma Biotechnology Inc. 15,843 1,650 * Myriad Genetics Inc. 47,676 1,630 * Envision Healthcare Holdings Inc. 47,204 1,597 * LifePoint Hospitals Inc. 29,087 1,587 * Theravance Inc. 50,126 1,551 * Bruker Corp. 65,290 1,488 Hill-Rom Holdings Inc. 37,981 1,464 Owens & Minor Inc. 41,065 1,439 * Pacira Pharmaceuticals Inc. 19,684 1,378 * Thoratec Corp. 37,073 1,328 Healthcare Services Group Inc. 43,125 1,253 *,^ OPKO Health Inc. 132,960 1,239 * ACADIA Pharmaceuticals Inc. 50,603 1,231 * Air Methods Corp. 22,835 1,220 * Medicines Co. 41,567 1,181 * Impax Laboratories Inc. 43,382 1,146 * NuVasive Inc. 29,376 1,128 * HMS Holdings Corp. 57,712 1,099 * Globus Medical Inc. 41,339 1,099 * Haemonetics Corp. 33,502 1,092 * Cyberonics Inc. 16,647 1,086 * Magellan Health Services Inc. 17,746 1,053 * Akorn Inc. 47,227 1,039 * Acadia Healthcare Co. Inc. 23,000 1,038 * Neogen Corp. 22,782 1,024 * Acorda Therapeutics Inc. 26,691 1,012 * Celldex Therapeutics Inc. 57,147 1,010 * Amsurg Corp. Class A 21,341 1,005 * Clovis Oncology Inc. 14,437 1,000 * Keryx Biopharmaceuticals Inc. 58,617 999 * Nektar Therapeutics 81,203 984 * Synageva BioPharma Corp. 11,770 977 * Masimo Corp. 35,664 974 * HeartWare International Inc. 10,236 960 * Ironwood Pharmaceuticals Inc. Class A 77,078 950 * Wright Medical Group Inc. 30,552 949 *,^ Arena Pharmaceuticals Inc. 147,419 929 * Prestige Brands Holdings Inc. 33,779 920 * ARIAD Pharmaceuticals Inc. 108,056 871 * Auxilium Pharmaceuticals Inc. 31,559 858 * Ligand Pharmaceuticals Inc. 12,619 849 CONMED Corp. 19,409 843 * Halozyme Therapeutics Inc. 64,618 821 * ImmunoGen Inc. 54,848 819 * Spectranetics Corp. 26,826 813 * Fluidigm Corp. 18,432 812 * Aegerion Pharmaceuticals Inc. 17,304 798 * Sangamo BioSciences Inc. 43,145 780 PDL BioPharma Inc. 91,901 764 * Dyax Corp. 82,856 744 Kindred Healthcare Inc. 30,465 713 * Hanger Inc. 21,166 713 * ArthroCare Corp. 14,661 707 * Volcano Corp. 35,729 704 * Neurocrine Biosciences Inc. 43,442 699 * Emeritus Corp. 21,944 690 * Omnicell Inc. 23,211 664 * ABIOMED Inc. 24,341 634 Analogic Corp. 7,680 631 * Molina Healthcare Inc. 16,456 618 * Abaxis Inc. 15,312 595 * Integra LifeSciences Holdings Corp. 12,862 592 Cantel Medical Corp. 17,405 587 * Quidel Corp. 20,812 568 * Depomed Inc. 38,861 563 Meridian Bioscience Inc. 25,645 559 * PharMerica Corp. 19,776 553 * Lannett Co. Inc. 15,122 540 * Capital Senior Living Corp. 20,780 540 * Natus Medical Inc. 20,931 540 *,^ MannKind Corp. 131,495 529 * Novavax Inc. 116,016 526 * Exact Sciences Corp. 35,838 508 * Idenix Pharmaceuticals Inc. 84,177 508 * Corvel Corp. 10,154 505 * Endologix Inc. 39,016 502 *,^ Bio-Reference Labs Inc. 17,826 493 * Accuray Inc. 50,696 487 * Endocyte Inc. 20,435 487 Select Medical Holdings Corp. 38,355 478 * ICU Medical Inc. 7,806 467 * Sarepta Therapeutics Inc. 19,429 467 * Inovio Pharmaceuticals Inc. 138,797 462 * Luminex Corp. 24,212 438 * Cardiovascular Systems Inc. 13,533 430 Invacare Corp. 22,386 427 * IPC The Hospitalist Co. Inc. 8,690 427 * HealthStream Inc. 15,923 425 * Furiex Pharmaceuticals Inc. 4,885 425 Ensign Group Inc. 9,570 418 * NxStage Medical Inc. 32,746 417 * Orexigen Therapeutics Inc. 63,675 414 * Anika Therapeutics Inc. 10,041 413 * Cynosure Inc. Class A 14,058 412 * Healthways Inc. 23,879 409 * Anacor Pharmaceuticals Inc. 20,413 408 * Portola Pharmaceuticals Inc. 15,625 405 * Momenta Pharmaceuticals Inc. 34,498 402 * Staar Surgical Co. 21,070 396 * Merit Medical Systems Inc. 27,628 395 * BioCryst Pharmaceuticals Inc. 37,323 395 * Agios Pharmaceuticals Inc. 9,946 389 * Insmed Inc. 19,914 379 * Vanda Pharmaceuticals Inc. 23,307 379 * Infinity Pharmaceuticals Inc. 31,827 378 * Intrexon Corp. 14,385 378 * Vivus Inc. 63,184 375 * Dynavax Technologies Corp. 207,775 374 * Emergent Biosolutions Inc. 14,739 372 * Receptos Inc. 8,852 371 * Synergy Pharmaceuticals Inc. 69,435 369 * Affymetrix Inc. 51,685 369 * Horizon Pharma Inc. 24,297 367 *,^ Exelixis Inc. 102,591 363 * Raptor Pharmaceutical Corp. 36,189 362 * Lexicon Pharmaceuticals Inc. 196,147 339 * Dendreon Corp. 113,482 339 US Physical Therapy Inc. 9,706 336 * AVANIR Pharmaceuticals Inc. 90,402 332 * Orthofix International NV 10,970 331 * Tornier NV 15,393 327 *,^ Organovo Holdings Inc. 42,512 325 * Rockwell Medical Inc. 25,199 319 * NewLink Genetics Corp. 11,204 318 * Accelerate Diagnostics Inc. 14,501 316 * Antares Pharma Inc. 88,102 308 * MiMedx Group Inc. 50,165 308 * Albany Molecular Research Inc. 16,457 306 * Array BioPharma Inc. 63,660 299 * Insys Therapeutics Inc. 7,221 299 * Spectrum Pharmaceuticals Inc. 37,874 297 * PTC Therapeutics Inc. 11,333 296 * Chelsea Therapeutics International Ltd. 53,188 294 * OraSure Technologies Inc. 35,479 283 * XOMA Corp. 53,733 280 * Merrimack Pharmaceuticals Inc. 55,189 278 * ZIOPHARM Oncology Inc. 60,595 278 National Healthcare Corp. 4,971 277 * Cell Therapeutics Inc. 80,832 275 * AMAG Pharmaceuticals Inc. 14,059 272 * Omeros Corp. 22,370 270 * Immunomedics Inc. 63,470 267 * Repros Therapeutics Inc. 14,889 264 * Zeltiq Aesthetics Inc. 13,338 262 * AngioDynamics Inc. 16,480 260 * Peregrine Pharmaceuticals Inc. 136,113 259 * Amedisys Inc. 17,343 258 * Neuralstem Inc. 61,220 257 * Chimerix Inc. 11,154 255 * Cerus Corp. 52,895 254 * Threshold Pharmaceuticals Inc. 48,500 231 * Zogenix Inc. 80,925 230 * Acceleron Pharma Inc. 6,612 228 * AcelRx Pharmaceuticals Inc. 18,922 227 * Progenics Pharmaceuticals Inc. 55,200 226 * Curis Inc. 79,537 224 * KYTHERA Biopharmaceuticals Inc. 5,600 223 * Sciclone Pharmaceuticals Inc. 48,779 222 CryoLife Inc. 22,066 220 * Repligen Corp. 17,009 219 * Bluebird Bio Inc. 9,610 219 * Corcept Therapeutics Inc. 49,898 218 * BioDelivery Sciences International Inc. 25,600 216 * BioScrip Inc. 30,777 215 Atrion Corp. 694 212 * Harvard Bioscience Inc. 44,129 209 * Genomic Health Inc. 7,851 207 * Gentiva Health Services Inc. 22,578 206 * Aratana Therapeutics Inc. 10,823 201 * Pacific Biosciences of California Inc. 37,369 200 * Galectin Therapeutics Inc. 12,918 198 * GenMark Diagnostics Inc. 19,800 197 * Ophthotech Corp. 5,356 191 * Rigel Pharmaceuticals Inc. 49,261 191 * Geron Corp. 91,251 190 * Navidea Biopharmaceuticals Inc. 102,588 190 * Osiris Therapeutics Inc. 14,382 189 * Idera Pharmaceuticals Inc. 46,159 188 * Cytori Therapeutics Inc. 68,434 185 * Sagent Pharmaceuticals Inc. 7,855 184 * LHC Group Inc. 8,033 177 * Triple-S Management Corp. Class B 10,944 177 * Oncothyreon Inc. 58,896 176 * Cytokinetics Inc. 18,416 175 * Hyperion Therapeutics Inc. 6,744 174 * Athersys Inc. 52,958 172 * Pain Therapeutics Inc. 31,144 171 * BioTelemetry Inc. 16,900 171 * AtriCure Inc. 8,867 167 * Achillion Pharmaceuticals Inc. 50,303 166 * Galena Biopharma Inc. 65,675 164 * MEI Pharma Inc. 14,568 162 * Hansen Medical Inc. 60,101 156 * Unilife Corp. 37,990 155 * Hi-Tech Pharmacal Co. Inc. 3,547 154 * MacroGenics Inc. 5,512 153 * Epizyme Inc. 6,626 151 * Sequenom Inc. 61,301 150 * SurModics Inc. 6,580 149 * Chindex International Inc. 7,782 148 * Retrophin Inc. 6,980 148 * Derma Sciences Inc. 11,400 145 * ANI Pharmaceuticals Inc. 4,569 143 Universal American Corp. 20,228 143 * Foundation Medicine Inc. 4,306 139 * Alliance HealthCare Services Inc. 4,155 139 *,^ Northwest Biotherapeutics Inc. 19,206 139 * Enzo Biochem Inc. 33,179 138 * Revance Therapeutics Inc. 4,325 136 * Durect Corp. 102,232 136 * CytRx Corp. 37,702 132 * Ampio Pharmaceuticals Inc. 20,691 131 * RTI Surgical Inc. 31,405 128 * Exactech Inc. 5,675 128 * Verastem Inc. 11,804 127 * NanoString Technologies Inc. 6,079 126 Pozen Inc. 15,678 125 * SIGA Technologies Inc. 40,158 124 * Regado Biosciences Inc. 9,926 124 * Enanta Pharmaceuticals Inc. 3,084 123 *,^ Alimera Sciences Inc. 15,622 123 * Vical Inc. 95,327 123 * Amicus Therapeutics Inc. 59,369 123 * AVEO Pharmaceuticals Inc. 81,739 122 *,^ Rexahn Pharmaceuticals Inc. 112,317 121 * Relypsa Inc. 3,998 119 * Five Prime Therapeutics Inc. 5,900 116 * NanoViricides Inc. 35,338 113 Psychemedics Corp. 6,475 111 * Synta Pharmaceuticals Corp. 25,345 109 * Five Star Quality Care Inc. 22,405 109 * Vascular Solutions Inc. 4,150 109 * Celsion Corp. 32,155 108 * Surgical Care Affiliates Inc. 3,463 106 * Regulus Therapeutics Inc. 11,469 103 * Supernus Pharmaceuticals Inc. 11,300 101 * Stemline Therapeutics Inc. 4,712 96 * Nanosphere Inc. 44,400 95 * TG Therapeutics Inc. 13,812 95 * NeoStem Inc. 13,280 94 * Symmetry Medical Inc. 9,305 94 * Catalyst Pharmaceutical Partners Inc. 41,027 93 * Biolase Inc. 38,372 92 * pSivida Corp. 22,454 92 * Targacept Inc. 19,300 92 * Xencor Inc. 7,699 90 * Fibrocell Science Inc. 17,241 90 * Sunesis Pharmaceuticals Inc. 13,300 88 * RadNet Inc. 30,936 88 * Cellular Dynamics International Inc. 5,828 87 * NeoGenomics Inc. 24,938 87 * Mast Therapeutics Inc. 125,552 85 * BioTime Inc. 25,678 84 * Cempra Inc. 7,261 84 * BioSpecifics Technologies Corp. 3,192 83 * LDR Holding Corp. 2,400 82 * Medical Action Industries Inc. 11,756 82 * EnteroMedics Inc. 43,082 78 * Almost Family Inc. 3,364 78 * Ocera Therapeutics Inc. 7,252 77 * Kindred Biosciences Inc. 4,119 76 * Cyclacel Pharmaceuticals Inc. 20,223 74 * XenoPort Inc. 13,700 71 * Stereotaxis Inc. 16,212 69 * Apricus Biosciences Inc. 31,988 69 * Tetraphase Pharmaceuticals Inc. 5,700 62 * Acura Pharmaceuticals Inc. 42,396 62 * Vermillion Inc. 20,667 61 * TearLab Corp. 8,500 57 * Agenus Inc. 17,400 55 *,^ ImmunoCellular Therapeutics Ltd. 45,000 55 * Response Genetics Inc. 44,500 53 * OncoGenex Pharmaceutical Inc. 4,401 52 * Alexza Pharmaceuticals Inc. 11,556 51 * Cutera Inc. 4,463 50 * Discovery Laboratories Inc. 23,135 50 * Aerie Pharmaceuticals Inc. 2,344 50 * Karyopharm Therapeutics Inc. 1,585 49 * ERBA Diagnostics Inc. 18,367 47 * OncoMed Pharmaceuticals Inc. 1,352 46 * Skilled Healthcare Group Inc. 7,829 41 * Cumberland Pharmaceuticals Inc. 9,063 41 * Synthetic Biologics Inc. 15,779 41 * Fonar Corp. 2,293 40 * ChemoCentryx Inc. 5,700 38 * Cancer Genetics Inc. 2,501 38 Utah Medical Products Inc. 630 36 * Transcept Pharmaceuticals Inc. 11,798 36 * BG Medicine Inc. 18,572 36 * Harvard Apparatus Regenerative Technology Inc. 3,750 34 * Achaogen Inc. 2,200 34 * Ultragenyx Pharmaceutical Inc. 692 34 Daxor Corp. 3,969 33 * Sucampo Pharmaceuticals Inc. Class A 4,106 29 * Mirati Therapeutics Inc. 1,500 29 * Inogen Inc. 1,680 28 * Heska Corp. 2,600 27 Birner Dental Management Services Inc. 1,499 27 * Alphatec Holdings Inc. 17,842 27 * TrovaGene Inc. 4,491 26 * Cardica Inc. 23,874 24 * Cleveland Biolabs Inc. 33,849 23 * Medgenics Inc. 3,150 22 * Coronado Biosciences Inc. 10,595 21 *,^ PhotoMedex Inc. 1,200 19 * Vision Sciences Inc. 15,510 19 * BSD Medical Corp. 14,039 18 * Ambit Biosciences Corp. 1,900 17 * InfuSystems Holdings Inc. 5,850 16 * Hooper Holmes Inc. 25,291 15 * MELA Sciences Inc. 23,282 15 * Novabay Pharmaceuticals Inc. 11,900 14 * Veracyte Inc. 803 14 * LCA-Vision Inc. 2,536 14 * Bovie Medical Corp. 3,373 13 * Akebia Therapeutics Inc. 660 13 Digirad Corp. 3,306 11 Enzon Pharmaceuticals Inc. 10,614 11 * Versartis Inc. 333 10 * Wright Medical Group Inc. CVR Exp. 12/31/2049 11,147 9 * Bioanalytical Systems Inc. 3,300 8 * Synergetics USA Inc. 2,643 8 * Concert Pharmaceuticals Inc. 550 7 * Dicerna Pharmaceuticals Inc. 221 6 * Omthera Pharmaceuticals Inc. CVR 9,400 6 * Egalet Corp. 330 5 * Auspex Pharmaceuticals Inc. 112 3 *,^ Cel-Sci Corp. 1,936 3 * Anthera Pharmaceuticals Inc. Class A 816 3 * Baxano Surgical Inc. 1,691 2 * Biodel Inc. 500 1 * Palatin Technologies Inc. 160 — Industrials (7.9%) General Electric Co. 6,356,946 164,581 United Technologies Corp. 550,554 64,327 3M Co. 419,584 56,921 Boeing Co. 448,123 56,235 Union Pacific Corp. 288,529 54,145 Honeywell International Inc. 471,538 43,740 United Parcel Service Inc. Class B 448,508 43,676 Caterpillar Inc. 404,010 40,146 Accenture plc Class A 404,097 32,215 Emerson Electric Co. 444,827 29,714 Lockheed Martin Corp. 172,429 28,147 Danaher Corp. 375,263 28,145 FedEx Corp. 188,018 24,924 Precision Castparts Corp. 92,440 23,365 Eaton Corp. plc 301,799 22,671 Automatic Data Processing Inc. 290,564 22,449 Deere & Co. 232,803 21,139 Illinois Tool Works Inc. 253,172 20,590 General Dynamics Corp. 184,990 20,149 Raytheon Co. 200,052 19,763 Norfolk Southern Corp. 197,050 19,147 CSX Corp. 641,107 18,573 Cummins Inc. 118,326 17,629 TE Connectivity Ltd. 260,234 15,669 Northrop Grumman Corp. 124,040 15,304 PACCAR Inc. 225,053 15,178 Tyco International Ltd. 291,481 12,359 * LinkedIn Corp. Class A 65,895 12,187 Agilent Technologies Inc. 211,611 11,833 Waste Management Inc. 280,173 11,787 Parker Hannifin Corp. 94,678 11,334 Rockwell Automation Inc. 88,049 10,967 Sherwin-Williams Co. 54,078 10,660 Ingersoll-Rand plc 173,652 9,940 Pentair Ltd. 124,998 9,917 WW Grainger Inc. 39,075 9,873 * Fiserv Inc. 163,596 9,274 Amphenol Corp. Class A 100,639 9,224 Fidelity National Information Services Inc. 167,998 8,980 Paychex Inc. 208,198 8,869 Dover Corp. 107,578 8,795 Roper Industries Inc. 62,936 8,403 Fastenal Co. 170,068 8,388 * Alliance Data Systems Corp. 29,983 8,169 Xerox Corp. 718,284 8,117 AMETEK Inc. 157,300 8,099 Fluor Corp. 102,213 7,945 Kansas City Southern 70,424 7,187 Rockwell Collins Inc. 86,511 6,892 Flowserve Corp. 87,578 6,861 * Trimble Navigation Ltd. 165,173 6,420 Textron Inc. 160,797 6,318 Pall Corp. 70,083 6,270 * Stericycle Inc. 53,743 6,106 Chicago Bridge & Iron Co. NV 68,542 5,973 * B/E Aerospace Inc. 68,014 5,903 L-3 Communications Holdings Inc. 49,439 5,841 Republic Services Inc. Class A 170,491 5,824 * Verisk Analytics Inc. Class A 95,125 5,704 * United Rentals Inc. 59,639 5,662 TransDigm Group Inc. 30,361 5,623 Vulcan Materials Co. 83,561 5,553 * FleetCor Technologies Inc. 44,979 5,177 Expeditors International of Washington Inc. 130,378 5,167 Towers Watson & Co. Class A 44,991 5,131 Masco Corp. 227,574 5,054 * Jacobs Engineering Group Inc. 79,482 5,047 CH Robinson Worldwide Inc. 95,740 5,016 * Quanta Services Inc. 135,795 5,011 Ball Corp. 87,750 4,810 Rock-Tenn Co. Class A 45,395 4,792 Fortune Brands Home & Security Inc. 107,625 4,529 Wabtec Corp. 58,071 4,501 * Mettler-Toledo International Inc. 18,777 4,425 Packaging Corp. of America 62,222 4,379 Xylem Inc. 118,244 4,306 JB Hunt Transport Services Inc. 59,854 4,305 MeadWestvaco Corp. 110,679 4,166 Avnet Inc. 89,191 4,150 Sealed Air Corp. 126,125 4,146 Hubbell Inc. Class B 33,719 4,042 Manpowergroup Inc. 51,185 4,035 Donaldson Co. Inc. 94,789 4,019 MDU Resources Group Inc. 116,495 3,997 * Crown Holdings Inc. 88,335 3,952 * Arrow Electronics Inc. 64,816 3,847 Martin Marietta Materials Inc. 29,489 3,785 IDEX Corp. 51,902 3,783 Lincoln Electric Holdings Inc. 52,524 3,782 Joy Global Inc. 64,124 3,719 Cintas Corp. 62,196 3,708 * Colfax Corp. 51,297 3,659 Acuity Brands Inc. 27,486 3,644 Robert Half International Inc. 85,359 3,581 * Owens-Illinois Inc. 105,682 3,575 Trinity Industries Inc. 49,533 3,570 Valspar Corp. 49,303 3,556 * Flextronics International Ltd. 384,537 3,553 ADT Corp. 117,397 3,516 Waste Connections Inc. 76,160 3,340 Total System Services Inc. 109,817 3,340 * Sensata Technologies Holding NV 78,275 3,338 * Kirby Corp. 32,910 3,332 * CoStar Group Inc. 17,641 3,294 Global Payments Inc. 46,306 3,293 * Genesee & Wyoming Inc. Class A 33,755 3,285 Carlisle Cos. Inc. 41,301 3,277 FLIR Systems Inc. 90,422 3,255 PerkinElmer Inc. 72,058 3,247 Huntington Ingalls Industries Inc. 31,671 3,239 Oshkosh Corp. 54,421 3,204 Timken Co. 53,674 3,155 Allegion plc 59,408 3,099 Jack Henry & Associates Inc. 55,577 3,099 Iron Mountain Inc. 111,067 3,062 Terex Corp. 68,514 3,035 Graco Inc. 39,819 2,976 Owens Corning 68,609 2,962 AGCO Corp. 53,693 2,962 Alliant Techsystems Inc. 20,623 2,932 Broadridge Financial Solutions Inc. 77,599 2,882 AptarGroup Inc. 42,942 2,838 * Hexcel Corp. 64,478 2,807 FEI Co. 27,126 2,795 Ryder System Inc. 34,266 2,739 Sonoco Products Co. 66,332 2,721 Manitowoc Co. Inc. 86,191 2,711 MSC Industrial Direct Co. Inc. Class A 30,631 2,650 * Vantiv Inc. Class A 86,698 2,620 SPX Corp. 26,491 2,604 Generac Holdings Inc. 44,146 2,603 KBR Inc. 95,033 2,536 ITT Corp. 58,807 2,515 Nordson Corp. 35,570 2,507 Lennox International Inc. 27,284 2,480 Bemis Co. Inc. 63,180 2,479 * USG Corp. 75,286 2,463 Eagle Materials Inc. 27,714 2,457 Valmont Industries Inc. 16,473 2,452 * WEX Inc. 25,336 2,408 * Old Dominion Freight Line Inc. 42,164 2,392 Babcock & Wilcox Co. 71,824 2,385 * WESCO International Inc. 28,599 2,380 Exelis Inc. 123,098 2,340 * Spirit AeroSystems Holdings Inc. Class A 82,053 2,313 AO Smith Corp. 49,957 2,299 RR Donnelley & Sons Co. 128,188 2,295 Kennametal Inc. 51,197 2,268 Toro Co. 35,800 2,262 * Teledyne Technologies Inc. 23,087 2,247 * Zebra Technologies Corp. 32,189 2,234 Triumph Group Inc. 34,070 2,200 URS Corp. 45,997 2,165 Crane Co. 30,113 2,143 EnerSys Inc. 30,895 2,141 Jabil Circuit Inc. 118,352 2,130 Air Lease Corp. Class A 56,039 2,090 Allison Transmission Holdings Inc. 69,487 2,080 * Foster Wheeler AG 62,635 2,031 GATX Corp. 29,746 2,019 Regal-Beloit Corp. 27,719 2,015 World Fuel Services Corp. 44,460 1,961 Belden Inc. 28,154 1,960 * Esterline Technologies Corp. 18,294 1,949 * AECOM Technology Corp. 60,496 1,946 EMCOR Group Inc. 41,320 1,933 MAXIMUS Inc. 42,242 1,895 CLARCOR Inc. 32,430 1,860 National Instruments Corp. 64,822 1,860 Anixter International Inc. 17,998 1,827 * Genpact Ltd. 104,415 1,819 * Clean Harbors Inc. 33,184 1,818 * Cognex Corp. 53,674 1,817 * Moog Inc. Class A 27,138 1,778 Curtiss-Wright Corp. 27,661 1,758 Landstar System Inc. 29,643 1,755 * MasTec Inc. 40,183 1,746 * Knowles Corp. 55,182 1,742 Deluxe Corp. 32,754 1,719 * Graphic Packaging Holding Co. 167,824 1,705 Watsco Inc. 16,633 1,662 Woodward Inc. 39,882 1,656 * CoreLogic Inc. 54,136 1,626 Corporate Executive Board Co. 21,767 1,616 * IPG Photonics Corp. 21,800 1,550 * Louisiana-Pacific Corp. 91,531 1,544 Actuant Corp. Class A 45,067 1,539 * Armstrong World Industries Inc. 28,696 1,528 Con-way Inc. 37,025 1,521 * Advisory Board Co. 23,492 1,509 Silgan Holdings Inc. 28,727 1,423 * DigitalGlobe Inc. 48,757 1,414 Littelfuse Inc. 14,706 1,377 Vishay Intertechnology Inc. 88,038 1,310 * Berry Plastics Group Inc. 56,454 1,307 * NeuStar Inc. Class A 40,159 1,306 Covanta Holding Corp. 72,304 1,305 Convergys Corp. 59,536 1,304 * Euronet Worldwide Inc. 31,084 1,293 * Texas Industries Inc. 13,996 1,254 * MWI Veterinary Supply Inc. 7,996 1,244 Mobile Mini Inc. 28,640 1,242 * Tetra Tech Inc. 41,789 1,237 Harsco Corp. 52,515 1,230 * On Assignment Inc. 31,716 1,224 Applied Industrial Technologies Inc. 24,978 1,205 * Outerwall Inc. 16,314 1,183 * MSA Safety Inc. 20,576 1,173 * Navistar International Corp. 34,344 1,163 * WageWorks Inc. 20,400 1,145 * Cardtronics Inc. 29,387 1,142 Barnes Group Inc. 29,235 1,125 Franklin Electric Co. Inc. 26,429 1,124 * Orbital Sciences Corp. 39,790 1,110 United Stationers Inc. 26,249 1,078 * Swift Transportation Co. 43,338 1,073 * Veeco Instruments Inc. 25,310 1,061 * Coherent Inc. 16,135 1,054 Mueller Industries Inc. 35,084 1,052 Watts Water Technologies Inc. Class A 17,869 1,049 UniFirst Corp. 9,378 1,031 EVERTEC Inc. 41,040 1,014 * EnPro Industries Inc. 13,822 1,004 ABM Industries Inc. 34,443 990 Forward Air Corp. 21,446 989 * Huron Consulting Group Inc. 15,371 974 Mueller Water Products Inc. Class A 102,158 971 * Vistaprint NV 19,607 965 * RBC Bearings Inc. 15,095 962 Simpson Manufacturing Co. Inc. 27,205 961 * PHH Corp. 37,127 959 HEICO Corp. Class A 22,097 959 Heartland Payment Systems Inc. 23,058 956 TAL International Group Inc. 22,239 953 Knight Transportation Inc. 40,467 936 * Sanmina Corp. 53,216 929 * TriMas Corp. 27,962 928 * Hub Group Inc. Class A 23,173 927 * Plexus Corp. 22,723 911 Greif Inc. Class A 17,332 910 Brink's Co. 31,582 902 * Proto Labs Inc. 13,300 900 Granite Construction Inc. 22,288 890 * FTI Consulting Inc. 26,245 875 * Itron Inc. 24,267 862 * H&E Equipment Services Inc. 21,004 850 * TrueBlue Inc. 28,829 844 * Universal Display Corp. 26,222 837 * GrafTech International Ltd. 75,995 830 Otter Tail Corp. 26,827 826 * HD Supply Holdings Inc. 31,500 824 Heartland Express Inc. 35,713 810 * Korn/Ferry International 27,192 810 * Benchmark Electronics Inc. 35,435 803 Brady Corp. Class A 29,469 800 General Cable Corp. 30,741 787 * Greatbatch Inc. 16,856 774 * Masonite International Corp. 13,608 769 Aircastle Ltd. 39,202 760 * Meritor Inc. 61,540 754 Sturm Ruger & Co. Inc. 12,587 753 * ExamWorks Group Inc. 21,491 752 * Rogers Corp. 12,000 749 * OSI Systems Inc. 12,359 740 * Wesco Aircraft Holdings Inc. 33,593 739 Werner Enterprises Inc. 28,843 736 Raven Industries Inc. 22,435 735 * Trex Co. Inc. 10,034 734 * Imperva Inc. 13,032 726 * GenCorp Inc. 39,023 713 CIRCOR International Inc. 9,689 711 * Rexnord Corp. 24,300 704 * XPO Logistics Inc. 23,904 703 * LifeLock Inc. 40,914 700 Tennant Co. 10,572 694 Apogee Enterprises Inc. 20,876 694 Matson Inc. 28,040 692 Universal Forest Products Inc. 12,347 683 AAR Corp. 26,216 680 Booz Allen Hamilton Holding Corp. Class A 30,788 677 Altra Industrial Motion Corp. 18,488 660 * Aegion Corp. Class A 25,897 655 UTi Worldwide Inc. 61,452 651 Kaman Corp. 15,791 642 * Wabash National Corp. 46,574 641 Encore Wire Corp. 13,150 638 * DXP Enterprises Inc. 6,657 632 ^ Lindsay Corp. 7,147 630 AZZ Inc. 13,992 625 * Atlas Air Worldwide Holdings Inc. 17,670 623 * Headwaters Inc. 47,158 623 * Federal Signal Corp. 41,647 621 Methode Electronics Inc. 20,236 620 Arkansas Best Corp. 16,782 620 MTS Systems Corp. 8,988 616 * Greenbrier Cos. Inc. 13,481 615 * Tutor Perini Corp. 21,411 614 G&K Services Inc. Class A 9,963 609 * Taser International Inc. 33,165 607 ESCO Technologies Inc. 17,180 605 * Saia Inc. 15,607 596 * Astronics Corp. 9,155 581 Primoris Services Corp. 19,354 580 AAON Inc. 20,414 569 Albany International Corp. 15,959 567 * Sykes Enterprises Inc. 27,649 549 * Measurement Specialties Inc. 8,093 549 * Smith & Wesson Holding Corp. 37,397 547 * FARO Technologies Inc. 10,277 545 Cubic Corp. 10,615 542 * II-VI Inc. 35,112 542 * Navigant Consulting Inc. 28,877 539 Exponent Inc. 7,175 539 CTS Corp. 25,355 529 Sun Hydraulics Corp. 12,172 527 John Bean Technologies Corp. 16,323 504 Insperity Inc. 16,204 502 * ExlService Holdings Inc. 16,207 501 * Engility Holdings Inc. 10,820 487 McGrath RentCorp 13,927 487 Quanex Building Products Corp. 23,333 483 Standex International Corp. 8,993 482 Badger Meter Inc. 8,607 474 Acacia Research Corp. 30,846 471 Astec Industries Inc. 10,710 470 * Team Inc. 10,652 457 * ICF International Inc. 11,385 453 Textainer Group Holdings Ltd. 11,800 452 Resources Connection Inc. 31,933 450 * Monster Worldwide Inc. 60,060 449 AVX Corp. 34,043 449 * Capstone Turbine Corp. 209,910 447 * Boise Cascade Co. 15,537 445 * Rofin-Sinar Technologies Inc. 18,325 439 * Great Lakes Dredge & Dock Corp. 47,994 438 Schnitzer Steel Industries Inc. 15,012 433 Kforce Inc. 20,244 432 * Newport Corp. 20,763 429 US Ecology Inc. 11,545 429 Griffon Corp. 35,054 419 Gorman-Rupp Co. 13,137 418 ManTech International Corp. Class A 14,170 417 Celadon Group Inc. 17,274 415 * MYR Group Inc. 15,966 404 Materion Corp. 11,837 402 American Science & Engineering Inc. 5,972 401 * EnerNOC Inc. 17,929 399 * Checkpoint Systems Inc. 29,143 391 Kimball International Inc. Class B 21,521 390 * Park-Ohio Holdings Corp. 6,929 389 Hyster-Yale Materials Handling Inc. 3,952 385 * TeleTech Holdings Inc. 15,473 379 * ServiceSource International Inc. 44,645 377 Ennis Inc. 22,684 376 * Rentrak Corp. 6,203 374 Kelly Services Inc. Class A 15,756 374 * Columbus McKinnon Corp. 13,843 371 * Builders FirstSource Inc. 40,184 366 Comfort Systems USA Inc. 23,968 365 Kadant Inc. 9,937 362 * Aerovironment Inc. 8,950 360 * GP Strategies Corp. 13,141 358 * Era Group Inc. 12,077 354 * PGT Inc. 30,704 353 * PowerSecure International Inc. 15,022 352 Alamo Group Inc. 6,371 346 * AMN Healthcare Services Inc. 24,806 341 * RPX Corp. 20,831 339 * Thermon Group Holdings Inc. 14,620 339 * TTM Technologies Inc. 38,752 327 * Roadrunner Transportation Systems Inc. 12,952 327 Viad Corp. 13,356 321 * Nortek Inc. 3,871 318 American Railcar Industries Inc. 4,536 318 * CBIZ Inc. 34,285 314 Daktronics Inc. 21,381 308 * Advanced Emissions Solutions Inc. 12,520 307 * Fabrinet 14,701 305 * Lydall Inc. 13,206 302 Powell Industries Inc. 4,576 297 Black Box Corp. 12,100 295 Park Electrochemical Corp. 9,837 294 Quad/Graphics Inc. 12,433 292 Landauer Inc. 6,399 290 Myers Industries Inc. 14,277 284 * Lionbridge Technologies Inc. 42,174 283 LB Foster Co. Class A 6,035 283 Marten Transport Ltd. 12,984 279 * Furmanite Corp. 27,595 271 Barrett Business Services Inc. 4,474 267 * NCI Building Systems Inc. 15,026 262 Graham Corp. 8,237 262 Electro Rent Corp. 14,869 262 * Global Cash Access Holdings Inc. 37,664 258 * Gibraltar Industries Inc. 13,317 251 Insteel Industries Inc. 12,734 250 * Dice Holdings Inc. 32,822 245 * Power Solutions International Inc. 3,202 241 Multi-Color Corp. 6,875 241 * Patrick Industries Inc. 5,418 240 * American Woodmark Corp. 7,124 240 * Maxwell Technologies Inc. 18,497 239 * Taminco Corp. 10,996 231 Cass Information Systems Inc. 4,399 227 *,^ ExOne Co. 6,300 226 * Bazaarvoice Inc. 30,457 222 * Landec Corp. 19,722 220 * Ply Gem Holdings Inc. 17,323 219 * AM Castle & Co. 14,779 217 * Mistras Group Inc. 9,486 216 VSE Corp. 4,096 216 Electro Scientific Industries Inc. 21,052 207 * Stock Building Supply Holdings Inc. 10,190 207 Ceco Environmental Corp. 12,444 206 * Pike Corp. 18,717 201 NN Inc. 9,782 193 CDI Corp. 11,000 189 * Air Transport Services Group Inc. 23,358 183 * Nuverra Environmental Solutions Inc. 8,973 182 * InnerWorkings Inc. 23,576 181 Argan Inc. 5,965 177 * Cross Country Healthcare Inc. 21,647 175 * Ducommun Inc. 6,959 174 * Cenveo Inc. 57,102 174 Houston Wire & Cable Co. 13,216 174 * CAI International Inc. 6,958 172 * Commercial Vehicle Group Inc. 18,459 168 * Huttig Building Products Inc. 36,478 167 * Vicor Corp. 16,344 167 Miller Industries Inc. 8,444 165 Twin Disc Inc. 6,195 163 * Xerium Technologies Inc. 10,010 161 * M/A-COM Technology Solutions Holdings Inc. 7,801 160 * Orion Marine Group Inc. 12,711 160 * Odyssey Marine Exploration Inc. 69,386 159 * Energy Recovery Inc. 28,699 153 * Hill International Inc. 27,630 152 * Continental Building Products Inc. 8,041 152 Douglas Dynamics Inc. 8,604 150 * Northwest Pipe Co. 4,138 150 * Zygo Corp. 9,810 149 FreightCar America Inc. 6,296 146 * YRC Worldwide Inc. 6,368 143 Global Power Equipment Group Inc. 7,182 143 * Kratos Defense & Security Solutions Inc. 18,934 143 * Willis Lease Finance Corp. 6,897 141 * Kemet Corp. 24,000 139 * Rubicon Technology Inc. 12,306 139 * Broadwind Energy Inc. 11,048 135 Mesa Laboratories Inc. 1,476 133 NACCO Industries Inc. Class A 2,423 131 * NVE Corp. 2,268 129 * Vishay Precision Group Inc. 7,362 128 Universal Truckload Services Inc. 4,425 128 * Multi-Fineline Electronix Inc. 9,931 127 * Echo Global Logistics Inc. 6,855 126 * Casella Waste Systems Inc. Class A 24,516 125 * Adept Technology Inc. 6,437 122 Allied Motion Technologies Inc. 10,545 122 * USA Truck Inc. 8,261 122 * GSI Group Inc. 9,303 122 * Transcat Inc. 12,510 117 Crawford & Co. Class B 10,423 114 * BlueLinx Holdings Inc. 87,277 113 * Pacer International Inc. 12,529 112 International Shipholding Corp. 3,746 110 * Quality Distribution Inc. 8,481 110 *,^ Document Security Systems Inc. 85,930 110 * CRA International Inc. 4,914 108 Heidrick & Struggles International Inc. 5,360 108 * Erickson Air-Crane Inc. 5,548 107 * TRC Cos. Inc. 15,885 106 * Intevac Inc. 10,787 105 Dynamic Materials Corp. 5,484 104 * ARC Document Solutions Inc. 13,978 104 * Onvia Inc. 18,400 98 * Planet Payment Inc. 35,142 96 * Orion Energy Systems Inc. 13,048 95 *,^ Revolution Lighting Technologies Inc. 29,963 94 Spartan Motors Inc. 18,288 94 * Control4 Corp. 4,264 90 * PAM Transportation Services Inc. 4,524 90 * Echelon Corp. 32,023 89 * Research Frontiers Inc. 16,958 88 Omega Flex Inc. 4,103 88 Global Brass & Copper Holdings Inc. 5,500 87 * Heritage-Crystal Clean Inc. 4,692 85 LSI Industries Inc. 10,179 83 * Metalico Inc. 50,676 83 * CUI Global Inc. 7,433 82 * AEP Industries Inc. 2,200 82 * Covenant Transportation Group Inc. Class A 8,013 81 * Layne Christensen Co. 4,408 80 * LMI Aerospace Inc. 5,487 77 * American Superconductor Corp. 46,296 75 * SL Industries Inc. 3,000 74 * Sparton Corp. 2,504 73 * Ameresco Inc. Class A 9,442 71 * Norcraft Cos. Inc. 4,200 71 * Rand Logistics Inc. 10,069 69 * Aeroflex Holding Corp. 8,237 68 * Lawson Products Inc. 4,228 68 * Key Technology Inc. 5,155 67 * Perma-Fix Environmental Services 13,526 66 * Patriot Transportation Holding Inc. 1,824 66 * Newtek Business Services Inc. 22,635 65 * Franklin Covey Co. 3,286 65 * Hudson Global Inc. 16,731 63 * Breeze-Eastern Corp. 6,398 63 Universal Technical Institute Inc. 4,800 62 Hurco Cos. Inc. 2,292 61 * US Concrete Inc. 2,600 61 * PRGX Global Inc. 8,704 60 * Supreme Industries Inc. Class A 7,400 57 * Parametric Sound Corp. 3,900 55 * Tecumseh Products Co. Class A 7,905 55 * National Research Corp. Class A 3,281 54 *,^ Genco Shipping & Trading Ltd. 30,629 54 * American DG Energy Inc. 26,628 53 * Synthesis Energy Systems Inc. 26,650 52 * Higher One Holdings Inc. 7,000 51 Bel Fuse Inc. Class B 2,233 49 * UQM Technologies Inc. 18,381 49 * Ultralife Corp. 11,350 48 Hardinge Inc. 3,155 45 * Innovative Solutions & Support Inc. 5,724 43 * Microvision Inc. 22,313 43 * PMFG Inc. 6,918 41 * Magnetek Inc. 2,118 40 * Information Services Group Inc. 8,116 40 Richardson Electronics Ltd. 3,681 40 * Asure Software Inc. 6,100 39 * ModusLink Global Solutions Inc. 8,813 37 * Planar Systems Inc. 16,309 33 * Accuride Corp. 7,300 32 * Continental Materials Corp. 1,477 29 Air T Inc. 2,182 26 * Frequency Electronics Inc. 2,277 25 * Manitex International Inc. 1,500 24 * CPI Aerostructures Inc. 1,800 23 * Integrated Electrical Services Inc. 3,700 23 United States Lime & Minerals Inc. 399 22 * Coast Distribution System Inc. 5,900 22 * General Finance Corp. 2,800 22 * StarTek Inc. 3,100 21 SIFCO Industries Inc. 600 18 National Research Corp. Class B 413 18 * Wireless Telecom Group Inc. 5,909 16 Crawford & Co. Class A 1,640 15 * Viasystems Group Inc. 1,189 15 * AMREP Corp. 2,300 15 * TriNet Group Inc. 651 14 * NAPCO Security Technologies Inc. 2,048 14 * IEC Electronics Corp. 2,900 13 * Sharps Compliance Corp. 2,564 12 Standard Register Co. 1,341 11 * Paylocity Holding Corp. 440 11 * Altair Nanotechnologies Inc. 2,046 9 Chicago Rivet & Machine Co. 200 8 * Sutron Corp. 1,300 7 * Management Network Group Inc. 1,523 7 Sypris Solutions Inc. 2,100 6 * Taylor Devices Inc. 600 5 * eMagin Corp. 2,056 5 * CyberOptics Corp. 593 5 * BTU International Inc. 1,419 4 Eastern Co. 156 3 * Lime Energy Co. 517 2 Ecology and Environment Inc. 200 2 * Mattersight Corp. 191 1 * Iteris Inc. 200 — * MBT Financial Corp. Rights Expire 4/15/2014 3,600 — Oil & Gas (5.5%) Exxon Mobil Corp. 2,742,238 267,862 Chevron Corp. 1,211,508 144,060 Schlumberger Ltd. 826,465 80,580 ConocoPhillips 778,140 54,742 Occidental Petroleum Corp. 505,190 48,140 EOG Resources Inc. 173,809 34,096 Halliburton Co. 512,046 30,154 Phillips 66 373,778 28,803 Anadarko Petroleum Corp. 320,828 27,193 National Oilwell Varco Inc. 270,717 21,081 Apache Corp. 251,953 20,899 Valero Energy Corp. 338,869 17,994 Baker Hughes Inc. 276,542 17,981 Pioneer Natural Resources Co. 89,783 16,802 Devon Energy Corp. 247,024 16,533 Noble Energy Inc. 230,015 16,340 Williams Cos. Inc. 392,242 15,917 Marathon Oil Corp. 446,230 15,850 Hess Corp. 185,735 15,394 Marathon Petroleum Corp. 168,802 14,692 Kinder Morgan Inc. 427,648 13,894 * Southwestern Energy Co. 225,822 10,390 Chesapeake Energy Corp. 382,238 9,793 Cabot Oil & Gas Corp. 269,438 9,129 EQT Corp. 87,842 8,518 * Cameron International Corp. 137,196 8,475 Range Resources Corp. 99,845 8,284 * Concho Resources Inc. 67,458 8,264 * FMC Technologies Inc. 150,331 7,861 Ensco plc Class A 148,179 7,821 * Weatherford International Ltd. 442,487 7,682 * Cheniere Energy Inc. 136,938 7,579 Murphy Oil Corp. 112,398 7,065 Helmerich & Payne Inc. 64,866 6,977 Cimarex Energy Co. 53,426 6,364 HollyFrontier Corp. 127,380 6,061 Core Laboratories NV 28,508 5,657 * Whiting Petroleum Corp. 76,797 5,329 Noble Corp. plc 161,992 5,304 Oceaneering International Inc. 70,228 5,047 OGE Energy Corp. 127,164 4,674 Nabors Industries Ltd. 179,395 4,422 Tesoro Corp. 84,455 4,273 * Gulfport Energy Corp. 54,706 3,894 Denbury Resources Inc. 235,063 3,855 Energen Corp. 47,181 3,813 * Continental Resources Inc. 30,141 3,746 * Cobalt International Energy Inc. 186,922 3,424 * Oil States International Inc. 34,492 3,401 * First Solar Inc. 47,596 3,322 Superior Energy Services Inc. 103,055 3,170 QEP Resources Inc. 105,543 3,107 SM Energy Co. 43,283 3,086 * Dresser-Rand Group Inc. 48,518 2,834 Patterson-UTI Energy Inc. 87,900 2,785 * Newfield Exploration Co. 88,605 2,779 * Rowan Cos. plc Class A 80,333 2,706 * Dril-Quip Inc. 23,936 2,683 * Ultra Petroleum Corp. 94,790 2,549 Targa Resources Corp. 24,844 2,466 * WPX Energy Inc. 130,866 2,359 * Oasis Petroleum Inc. 55,865 2,331 Diamond Offshore Drilling Inc. 45,247 2,206 * Kodiak Oil & Gas Corp. 172,143 2,090 * Unit Corp. 31,869 2,084 * Atwood Oceanics Inc. 39,471 1,989 *,^ SandRidge Energy Inc. 304,568 1,870 * Rosetta Resources Inc. 39,770 1,852 SemGroup Corp. Class A 27,542 1,809 CARBO Ceramics Inc. 12,827 1,770 Bristow Group Inc. 22,871 1,727 * MRC Global Inc. 62,617 1,688 Exterran Holdings Inc. 37,870 1,662 * Antero Resources Corp. 25,526 1,598 * Chart Industries Inc. 19,620 1,561 Tidewater Inc. 32,101 1,561 * Diamondback Energy Inc. 22,700 1,528 * Helix Energy Solutions Group Inc. 63,225 1,453 * PDC Energy Inc. 23,295 1,450 * Carrizo Oil & Gas Inc. 26,642 1,424 * GT Advanced Technologies Inc. 81,474 1,389 * Stone Energy Corp. 31,158 1,308 Western Refining Inc. 33,758 1,303 * McDermott International Inc. 153,631 1,201 * Laredo Petroleum Inc. 46,428 1,201 PBF Energy Inc. Class A 45,100 1,164 * SEACOR Holdings Inc. 12,708 1,098 Energy XXI Bermuda Ltd. 45,745 1,078 * Forum Energy Technologies Inc. 32,600 1,010 * Flotek Industries Inc. 34,350 957 * EPL Oil & Gas Inc. 23,966 925 RPC Inc. 44,829 915 * SunPower Corp. Class A 27,822 897 * Magnum Hunter Resources Corp. 105,323 895 * Bonanza Creek Energy Inc. 19,900 884 * Hornbeck Offshore Services Inc. 20,835 871 * Matador Resources Co. 34,124 836 * Key Energy Services Inc. 89,964 831 * Bill Barrett Corp. 31,319 802 * C&J Energy Services Inc. 25,300 738 Gulfmark Offshore Inc. 16,101 724 * Newpark Resources Inc. 60,292 690 Delek US Holdings Inc. 23,619 686 * Penn Virginia Corp. 39,153 685 * Rex Energy Corp. 35,338 661 * TETRA Technologies Inc. 48,754 624 * Athlon Energy Inc. 17,368 616 Comstock Resources Inc. 26,812 613 * Sanchez Energy Corp. 20,300 601 * Northern Oil and Gas Inc. 40,126 587 * Parker Drilling Co. 80,588 571 * Pioneer Energy Services Corp. 43,539 564 * Basic Energy Services Inc. 20,300 556 * Matrix Service Co. 16,360 553 * Geospace Technologies Corp. 8,064 534 *,^ Halcon Resources Corp. 120,272 521 *,^ Plug Power Inc. 71,636 509 ^ EXCO Resources Inc. 86,924 487 CVR Energy Inc. 10,729 453 * Hercules Offshore Inc. 97,785 449 * Clayton Williams Energy Inc. 3,911 442 * Contango Oil & Gas Co. 8,792 420 * Approach Resources Inc. 19,150 400 Pattern Energy Group Inc. 14,372 390 * ION Geophysical Corp. 92,205 388 * Rice Energy Inc. 14,058 371 W&T Offshore Inc. 21,220 367 * PHI Inc. 8,164 361 Green Plains Renewable Energy Inc. 11,976 359 *,^ Goodrich Petroleum Corp. 22,362 354 * Willbros Group Inc. 28,013 353 * TherapeuticsMD Inc. 55,857 352 * Triangle Petroleum Corp. 42,341 349 * Swift Energy Co. 31,213 336 * FuelCell Energy Inc. 130,825 324 * Tesco Corp. 16,637 308 * VAALCO Energy Inc. 34,478 295 * Vantage Drilling Co. 170,326 291 * REX American Resources Corp. 4,680 267 * Abraxas Petroleum Corp. 67,236 266 * Natural Gas Services Group Inc. 8,711 263 * Quicksilver Resources Inc. 93,803 247 * Solazyme Inc. 21,240 247 * Emerald Oil Inc. 33,300 224 * Resolute Energy Corp. 31,024 223 * BPZ Resources Inc. 67,900 216 Gulf Island Fabrication Inc. 9,619 208 * Arabian American Development Co. 18,615 202 * Gastar Exploration Inc. 36,306 199 * Pacific Ethanol Inc. 10,889 169 * Miller Energy Resources Inc. 26,654 157 *,^ CAMAC Energy Inc. 199,461 156 * Callon Petroleum Co. 18,549 155 *,^ Midstates Petroleum Co. Inc. 27,385 147 Panhandle Oil and Gas Inc. Class A 3,293 144 * Forest Oil Corp. 73,794 141 * Ring Energy Inc. 9,215 141 * Endeavour International Corp. 34,998 114 * Renewable Energy Group Inc. 9,300 111 * US Energy Corp. Wyoming 22,313 106 * Harvest Natural Resources Inc. 28,113 106 Alon USA Energy Inc. 7,037 105 * RSP Permian Inc. 3,381 98 *,^ Real Goods Solar Inc. Class A 23,987 98 *,^ Amyris Inc. 26,083 97 Dawson Geophysical Co. 3,085 86 Bolt Technology Corp. 4,114 81 * Isramco Inc. 447 59 * Warren Resources Inc. 12,171 58 * Mitcham Industries Inc. 3,689 51 * Gevo Inc. 34,500 40 * PetroQuest Energy Inc. 7,000 40 Adams Resources & Energy Inc. 682 39 * Enphase Energy Inc. 5,200 38 * KiOR Inc. 66,567 38 * TGC Industries Inc. 5,577 33 * Saratoga Resources Inc. 22,182 30 * Cal Dive International Inc. 13,885 24 * Double Eagle Petroleum Co. 7,447 21 * ZaZa Energy Corp. 22,543 17 Evolution Petroleum Corp. 1,328 17 * PrimeEnergy Corp. 141 8 * PostRock Energy Corp. 1,842 2 * Forest Laboratories Inc. Contingent Value Rights Exp. 04/14/2018 9,500 — * Gerber Scientific Inc. CVR 16,800 — Technology (9.1%) Apple Inc. 566,313 303,963 * Google Inc. Class A 177,540 197,870 Microsoft Corp. 4,740,122 194,298 International Business Machines Corp. 660,532 127,146 Oracle Corp. 2,138,792 87,498 QUALCOMM Inc. 1,072,633 84,588 Intel Corp. 3,151,031 81,328 * Facebook Inc. Class A 1,253,811 75,530 Cisco Systems Inc. 3,267,890 73,233 Hewlett-Packard Co. 1,207,709 39,081 EMC Corp. 1,283,969 35,194 Texas Instruments Inc. 684,891 32,293 * Yahoo! Inc. 577,271 20,724 * Salesforce.com Inc. 355,108 20,273 * Adobe Systems Inc. 301,467 19,818 * Cognizant Technology Solutions Corp. Class A 386,870 19,579 Corning Inc. 883,302 18,390 * Micron Technology Inc. 673,304 15,930 Applied Materials Inc. 769,029 15,704 Intuit Inc. 171,072 13,297 Western Digital Corp. 142,676 13,100 SanDisk Corp. 143,412 11,644 Seagate Technology plc 198,834 11,166 * Cerner Corp. 198,300 11,154 Broadcom Corp. Class A 335,567 10,564 Analog Devices Inc. 198,155 10,530 Motorola Solutions Inc. 146,241 9,402 Avago Technologies Ltd. Class A 143,004 9,211 Xilinx Inc. 168,559 9,148 Symantec Corp. 440,108 8,789 * Juniper Networks Inc. 303,410 7,816 NetApp Inc. 211,465 7,803 KLA-Tencor Corp. 105,976 7,327 Altera Corp. 202,080 7,323 Linear Technology Corp. 147,111 7,163 * Autodesk Inc. 144,704 7,117 * Citrix Systems Inc. 117,175 6,729 * Red Hat Inc. 120,806 6,400 * Akamai Technologies Inc. 107,882 6,280 CA Inc. 199,632 6,183 NVIDIA Corp. 344,177 6,164 Maxim Integrated Products Inc. 181,218 6,002 * Catamaran Corp. 131,486 5,885 * VMware Inc. Class A 54,403 5,877 * Equinix Inc. 31,521 5,826 Microchip Technology Inc. 119,588 5,711 * Lam Research Corp. 103,754 5,706 Computer Sciences Corp. 93,141 5,665 * F5 Networks Inc. 48,418 5,163 Harris Corp. 68,862 5,038 * Teradata Corp. 101,934 5,014 * Workday Inc. Class A 53,892 4,927 * VeriSign Inc. 85,541 4,611 * ANSYS Inc. 59,705 4,598 * ServiceNow Inc. 76,394 4,578 * Skyworks Solutions Inc. 121,046 4,542 * Cree Inc. 77,880 4,405 Garmin Ltd. 74,767 4,132 Marvell Technology Group Ltd. 251,724 3,965 * Gartner Inc. 56,638 3,933 * NCR Corp. 107,419 3,926 * Splunk Inc. 54,529 3,898 LSI Corp. 347,211 3,844 * Synopsys Inc. 99,986 3,840 * athenahealth Inc. 23,861 3,823 * 3D Systems Corp. 62,493 3,696 *,^ Twitter Inc. 74,842 3,493 IAC/InterActiveCorp 48,908 3,492 Pitney Bowes Inc. 128,929 3,351 * SunEdison Inc. 162,186 3,056 * Brocade Communications Systems Inc. 281,390 2,986 * Ingram Micro Inc. 100,041 2,957 * Cadence Design Systems Inc. 185,819 2,888 * Concur Technologies Inc. 29,103 2,883 Solera Holdings Inc. 44,785 2,837 * Nuance Communications Inc. 163,433 2,806 * PTC Inc. 77,185 2,735 * ON Semiconductor Corp. 284,845 2,678 * Informatica Corp. 70,578 2,666 * Aspen Technology Inc. 60,569 2,566 * MICROS Systems Inc. 48,466 2,565 * Teradyne Inc. 124,895 2,484 * Rackspace Hosting Inc. 73,000 2,396 * VeriFone Systems Inc. 70,694 2,391 * Ultimate Software Group Inc. 17,210 2,358 * Palo Alto Networks Inc. 32,841 2,253 * Atmel Corp. 261,915 2,190 * JDS Uniphase Corp. 149,971 2,100 * NetSuite Inc. 21,927 2,079 * AOL Inc. 47,347 2,072 * ARRIS Group Inc. 72,372 2,039 * TIBCO Software Inc. 100,033 2,033 * Guidewire Software Inc. 41,207 2,021 * Allscripts Healthcare Solutions Inc. 109,713 1,978 * Riverbed Technology Inc. 99,601 1,963 Leidos Holdings Inc. 54,629 1,932 * CommVault Systems Inc. 29,346 1,906 * Fortinet Inc. 85,601 1,886 Lexmark International Inc. Class A 40,334 1,867 * ViaSat Inc. 26,620 1,838 DST Systems Inc. 19,157 1,816 * SS&C Technologies Holdings Inc. 45,328 1,814 * Medidata Solutions Inc. 32,922 1,789 * SolarWinds Inc. 41,441 1,767 * Manhattan Associates Inc. 49,780 1,744 * FireEye Inc. 27,638 1,702 * Tableau Software Inc. Class A 22,331 1,699 * Tyler Technologies Inc. 19,892 1,665 * Finisar Corp. 62,338 1,653 Mentor Graphics Corp. 74,326 1,637 * Verint Systems Inc. 34,699 1,628 * Advanced Micro Devices Inc. 395,092 1,584 * Microsemi Corp. 61,040 1,528 * Rovi Corp. 65,566 1,494 Diebold Inc. 37,403 1,492 * ACI Worldwide Inc. 25,113 1,486 * Ciena Corp. 65,174 1,482 * Qlik Technologies Inc. 55,183 1,467 j2 Global Inc. 28,792 1,441 * Tech Data Corp. 23,522 1,434 Compuware Corp. 134,470 1,412 * TriQuint Semiconductor Inc. 105,328 1,410 * Cavium Inc. 32,194 1,408 * Dealertrack Technologies Inc. 28,566 1,405 * Freescale Semiconductor Ltd. 57,490 1,403 * RF Micro Devices Inc. 173,875 1,370 * Silicon Laboratories Inc. 25,504 1,333 * Electronics For Imaging Inc. 30,606 1,326 * Sapient Corp. 77,586 1,324 * EchoStar Corp. Class A 27,697 1,317 * Synaptics Inc. 21,523 1,292 * Polycom Inc. 92,948 1,275 * International Rectifier Corp. 46,353 1,270 Plantronics Inc. 28,472 1,266 * Aruba Networks Inc. 67,429 1,264 * Demandware Inc. 19,528 1,251 Fair Isaac Corp. 22,495 1,244 Power Integrations Inc. 18,625 1,225 CDW Corp. 44,510 1,221 * Cornerstone OnDemand Inc. 25,468 1,219 * Fairchild Semiconductor International Inc. Class A 82,764 1,141 * Semtech Corp. 44,718 1,133 * CACI International Inc. Class A 15,229 1,124 Hittite Microwave Corp. 17,614 1,110 * Entegris Inc. 91,183 1,104 Intersil Corp. Class A 85,131 1,100 * Integrated Device Technology Inc. 89,815 1,098 * SYNNEX Corp. 17,328 1,050 MKS Instruments Inc. 34,777 1,039 * Web.com Group Inc. 29,687 1,010 Science Applications International Corp. 26,843 1,004 Cogent Communications Group Inc. 27,823 989 * Syntel Inc. 10,832 974 Blackbaud Inc. 29,930 937 * Bottomline Technologies de Inc. 26,571 934 * MedAssets Inc. 37,703 932 * Ubiquiti Networks Inc. 19,854 903 * InvenSense Inc. 37,798 895 * PMC-Sierra Inc. 117,152 892 Cypress Semiconductor Corp. 86,267 886 InterDigital Inc. 26,628 882 ADTRAN Inc. 35,548 868 * Cray Inc. 22,837 852 * NETGEAR Inc. 25,214 850 * Monolithic Power Systems Inc. 21,753 843 * Unisys Corp. 27,638 842 * Cirrus Logic Inc. 40,794 811 * QLogic Corp. 62,357 795 Advent Software Inc. 25,938 762 * Insight Enterprises Inc. 30,101 756 * Progress Software Corp. 34,625 755 * CommScope Holding Co. Inc. 30,383 750 * Envestnet Inc. 18,518 744 Tessera Technologies Inc. 31,203 737 * FleetMatics Group plc 21,800 729 * Netscout Systems Inc. 19,390 729 * Interactive Intelligence Group Inc. 10,002 725 * Dycom Industries Inc. 22,780 720 NIC Inc. 37,227 719 * Synchronoss Technologies Inc. 20,787 713 * ScanSource Inc. 17,438 711 * Spansion Inc. Class A 40,163 700 * Rambus Inc. 64,001 688 * MicroStrategy Inc. Class A 5,917 683 * Proofpoint Inc. 18,390 682 * ATMI Inc. 19,811 674 * Gogo Inc. 32,420 666 * OmniVision Technologies Inc. 37,284 660 * Shutterstock Inc. 8,975 652 * SPS Commerce Inc. 10,577 650 CSG Systems International Inc. 24,756 645 * Cabot Microelectronics Corp. 14,507 638 * LogMeIn Inc. 14,197 637 * Lattice Semiconductor Corp. 79,827 626 Monotype Imaging Holdings Inc. 20,718 624 * Infoblox Inc. 31,113 624 * Fusion-io Inc. 57,093 601 * CalAmp Corp. 21,488 599 * Diodes Inc. 22,810 596 * Infinera Corp. 64,039 581 * Premier Inc. Class A 17,324 571 * Sonus Networks Inc. 168,247 567 Brooks Automation Inc. 50,844 556 * Accelrys Inc. 43,292 539 * iGATE Corp. 17,076 539 * Blucora Inc. 27,160 535 * EPAM Systems Inc. 16,200 533 * ICG Group Inc. 25,930 529 * Ruckus Wireless Inc. 41,695 507 * Applied Micro Circuits Corp. 51,107 506 * RigNet Inc. 9,251 498 * Comverse Inc. 14,377 497 * Advanced Energy Industries Inc. 20,269 497 * Loral Space & Communications Inc. 6,899 488 * Ixia 39,012 488 * RealPage Inc. 26,727 485 * Kulicke & Soffa Industries Inc. 38,473 485 * PROS Holdings Inc. 15,264 481 Computer Programs & Systems Inc. 7,407 478 Quality Systems Inc. 27,391 462 * Exar Corp. 38,506 460 * Marketo Inc. 13,324 435 * Virtusa Corp. 12,920 433 * Amkor Technology Inc. 63,098 433 * Digital River Inc. 24,816 433 * Harmonic Inc. 60,476 432 * Premiere Global Services Inc. 35,697 430 * Tangoe Inc. 23,100 429 * Ultratech Inc. 14,396 420 * Silicon Image Inc. 60,501 417 *,^ VirnetX Holding Corp. 29,096 413 Ebix Inc. 23,840 407 * LivePerson Inc. 32,556 393 Comtech Telecommunications Corp. 12,330 393 * Perficient Inc. 21,666 393 * Cvent Inc. 10,835 392 * Emulex Corp. 52,039 385 * SciQuest Inc. 14,167 383 * BroadSoft Inc. 13,745 367 * Extreme Networks Inc. 63,257 367 * ChannelAdvisor Corp. 9,654 364 * Ellie Mae Inc. 12,100 349 * PDF Solutions Inc. 19,176 348 Forrester Research Inc. 9,617 345 * E2open Inc. 14,432 340 * Veeva Systems Inc. Class A 12,690 339 Micrel Inc. 30,381 337 * Intralinks Holdings Inc. 32,564 333 West Corp. 13,738 329 * Endurance International Group Holdings Inc. 25,264 329 * Rudolph Technologies Inc. 28,025 320 Pegasystems Inc. 8,936 316 * Super Micro Computer Inc. 17,653 307 * Textura Corp. 12,043 304 * Integrated Silicon Solution Inc. 18,910 294 * Inphi Corp. 18,128 292 * Parkervision Inc. 60,563 291 PC Connection Inc. 14,091 286 * KEYW Holding Corp. 15,268 286 * Silicon Graphics International Corp. 22,965 282 * MaxLinear Inc. 28,405 269 * Nanometrics Inc. 14,833 267 * FormFactor Inc. 41,106 263 Epiq Systems Inc. 19,184 261 * Millennial Media Inc. 37,357 258 IXYS Corp. 22,464 255 * Gigamon Inc. 8,267 251 Inteliquent Inc. 17,244 251 * Qualys Inc. 9,528 242 * Oclaro Inc. 76,868 238 * Kopin Corp. 61,776 233 * Pendrell Corp. 127,579 233 * Ultra Clean Holdings Inc. 17,696 233 * Jive Software Inc. 28,939 232 * Quantum Corp. 187,500 229 * Ceva Inc. 12,676 223 * Brightcove Inc. 22,519 221 * Mercury Systems Inc. 16,601 219 * RingCentral Inc. Class A 12,005 217 * Axcelis Technologies Inc. 99,988 215 * Zix Corp. 51,791 214 * QuickLogic Corp. 41,109 214 * Vocus Inc. 15,902 212 * Photronics Inc. 24,774 211 * Oplink Communications Inc. 11,570 208 * Rocket Fuel Inc. 4,790 205 * LTX-Credence Corp. 22,813 203 * Callidus Software Inc. 15,570 195 * Vringo Inc. 55,200 192 * Benefitfocus Inc. 4,046 190 * Limelight Networks Inc. 86,100 188 * VASCO Data Security International Inc. 24,743 187 QAD Inc. Class A 8,720 178 * Entropic Communications Inc. 43,317 177 * Systemax Inc. 11,829 176 * Immersion Corp. 16,249 171 * ShoreTel Inc. 19,684 169 * Internap Network Services Corp. 23,018 163 * Merge Healthcare Inc. 66,509 162 Computer Task Group Inc. 9,180 156 * Intra-Cellular Therapies Inc. 8,572 156 * Westell Technologies Inc. Class A 42,118 155 * Agilysys Inc. 11,474 154 Cohu Inc. 13,973 150 * Dot Hill Systems Corp. 37,695 146 * Mattson Technology Inc. 62,863 146 * Imation Corp. 25,230 146 * Cinedigm Corp. Class A 56,581 145 * FalconStor Software Inc. 91,255 144 * Qumu Corp. 8,989 144 * Clearfield Inc. 6,205 143 * Carbonite Inc. 13,955 142 * Unwired Planet Inc. 65,508 142 * Calix Inc. 16,174 136 * Supertex Inc. 3,989 132 * NeoPhotonics Corp. 16,559 131 * Actuate Corp. 21,595 130 Hackett Group Inc. 21,481 128 * Vitesse Semiconductor Corp. 29,471 124 * PLX Technology Inc. 20,417 123 * KVH Industries Inc. 9,261 122 * VOXX International Corp. Class A 8,832 121 * Digi International Inc. 11,876 121 United Online Inc. 10,257 119 * Boingo Wireless Inc. 17,430 118 * Seachange International Inc. 11,140 116 * Guidance Software Inc. 10,347 114 * Exa Corp. 8,351 111 * eGain Corp. 15,400 109 * DSP Group Inc. 12,416 107 * iPass Inc. 64,042 106 American Software Inc. Class A 10,339 105 * Vocera Communications Inc. 6,320 103 * Meru Networks Inc. 22,822 103 * Amtech Systems Inc. 8,382 102 * Selectica Inc. 14,201 95 * Datalink Corp. 6,748 94 * Tremor Video Inc. 22,344 92 * Mavenir Systems Inc. 5,100 91 * Procera Networks Inc. 8,698 90 * Pericom Semiconductor Corp. 11,541 90 *,^ Park City Group Inc. 9,825 89 * inTEST Corp. 21,900 88 PC-Tel Inc. 9,837 86 Preformed Line Products Co. 1,227 84 * ID Systems Inc. 14,774 84 * Rally Software Development Corp. 6,000 80 * Model N Inc. 7,905 80 * ePlus Inc. 1,420 79 * MeetMe Inc. 24,188 79 * GSI Technology Inc. 11,375 79 *,^ Cyan Inc. 18,050 77 * MoSys Inc. 16,896 77 * Crexendo Inc. 22,268 76 Transact Technologies Inc. 6,404 74 * Smith Micro Software Inc. 36,146 72 * CIBER Inc. 15,692 72 * Hutchinson Technology Inc. 25,340 72 * support.com Inc. 27,817 71 Digimarc Corp. 2,214 69 * Sigma Designs Inc. 14,565 69 * Netlist Inc. 33,001 63 * Emcore Corp. 12,381 63 * TeleCommunication Systems Inc. Class A 26,867 62 * Edgewater Technology Inc. 8,642 62 * Marin Software Inc. 5,600 59 * ChyronHego Corp. 20,700 57 * Rosetta Stone Inc. 4,886 55 * LRAD Corp. 25,183 53 * Datawatch Corp. 1,930 52 * Peerless Systems Corp. 13,656 51 * Mitek Systems Inc. 13,200 51 * Numerex Corp. Class A 4,145 45 * Telenav Inc. 6,980 42 Tessco Technologies Inc. 1,100 41 * Icad Inc. 4,360 40 * Identive Group Inc. 33,237 38 * NCI Inc. Class A 3,378 36 Globalscape Inc. 14,200 35 Evolving Systems Inc. 3,847 35 Concurrent Computer Corp. 4,233 35 * Innodata Inc. 11,524 34 * A10 Networks Inc. 2,213 33 * Wave Systems Corp. Class A 34,551 31 * Nimble Storage Inc. 778 29 * Aerohive Networks Inc. 2,782 29 Alliance Fiber Optic Products Inc. 1,800 26 * Radisys Corp. 7,200 26 * AXT Inc. 11,736 26 * Mitel Networks Corp. 2,411 26 * BroadVision Inc. 2,152 24 * Peregrine Semiconductor Corp. 3,700 22 * GSE Systems Inc. 11,559 20 * Varonis Systems Inc. 550 20 * Castlight Health Inc. Class B 886 19 Astro-Med Inc. 1,300 15 * 2U Inc. 1,111 15 * Q2 Holdings Inc. 889 14 * Amber Road Inc. 880 14 * Ikanos Communications Inc. 15,219 13 * Zhone Technologies Inc. 2,987 13 * Cover-All Technologies Inc. 8,100 12 * Alpha & Omega Semiconductor Ltd. 1,523 11 * Voltari Corp. 2,917 10 * Novatel Wireless Inc. 5,660 10 Optical Cable Corp. 2,400 9 * Violin Memory Inc. 2,176 9 QAD Inc. Class B 477 8 * PAR Technology Corp. 1,513 7 * UniTek Global Services Inc. 3,700 7 Simulations Plus Inc. 800 5 * Cobra Electronics Corp. 1,300 4 * Borderfree Inc. 220 4 * Qualstar Corp. 2,400 4 * Aware Inc. 422 2 * Intellicheck Mobilisa Inc. 1,597 1 * BSQUARE Corp. 400 1 * Acorn Energy Inc. 200 1 * Authentidate Holding Corp. 200 — * Magnum Hunter Resources Corp. Warrants Expire 4/15/2016 12,617 — Telecommunications (1.3%) Verizon Communications Inc. 2,626,887 124,961 AT&T Inc. 3,302,129 115,806 CenturyLink Inc. 368,094 12,088 * SBA Communications Corp. Class A 81,453 7,409 * T-Mobile US Inc. 177,952 5,878 * Sprint Corp. 503,690 4,629 * Level 3 Communications Inc. 108,716 4,255 Frontier Communications Corp. 646,292 3,684 Windstream Holdings Inc. 387,273 3,191 * tw telecom inc Class A 93,679 2,929 Telephone & Data Systems Inc. 59,254 1,553 * 8x8 Inc. 51,972 562 Atlantic Tele-Network Inc. 7,877 519 * Cincinnati Bell Inc. 147,607 511 Shenandoah Telecommunications Co. 15,791 510 Consolidated Communications Holdings Inc. 20,074 402 United States Cellular Corp. 9,323 382 * Vonage Holdings Corp. 88,277 377 * inContact Inc. 33,374 320 * General Communication Inc. Class A 23,728 271 EarthLink Holdings Corp. 65,092 235 USA Mobility Inc. 11,182 203 * ORBCOMM Inc. 28,091 193 HickoryTech Corp. 13,494 173 IDT Corp. Class B 10,156 169 * Iridium Communications Inc. 22,068 166 * Hawaiian Telcom Holdco Inc. 5,805 165 * Intelsat SA 8,590 161 * Towerstream Corp. 67,537 159 Lumos Networks Corp. 11,015 147 NTELOS Holdings Corp. 10,903 147 * NII Holdings Inc. 115,211 137 * GTT Communications Inc. 11,891 125 * FairPoint Communications Inc. 7,600 103 * Cbeyond Inc. 8,700 63 * Elephant Talk Communications Corp. 37,067 39 * Straight Path Communications Inc. Class B 5,078 37 Alteva 3,457 29 * NTS Inc. 12,587 24 * Alaska Communications Systems Group Inc. 12,500 24 Utilities (1.9%) Duke Energy Corp. 442,024 31,481 NextEra Energy Inc. 274,846 26,281 Dominion Resources Inc. 366,368 26,008 Southern Co. 552,742 24,287 Exelon Corp. 544,631 18,278 Spectra Energy Corp. 430,206 15,892 American Electric Power Co. Inc. 308,293 15,618 Sempra Energy 145,454 14,074 PPL Corp. 395,898 13,120 PG&E Corp. 289,193 12,493 Public Service Enterprise Group Inc. 319,432 12,183 Edison International 206,741 11,704 Consolidated Edison Inc. 184,490 9,898 Xcel Energy Inc. 311,372 9,453 Northeast Utilities 202,067 9,194 FirstEnergy Corp. 267,816 9,114 DTE Energy Co. 111,603 8,291 ONEOK Inc. 133,671 7,920 Entergy Corp. 112,814 7,542 NiSource Inc. 196,503 6,982 NRG Energy Inc. 204,062 6,489 Wisconsin Energy Corp. 139,246 6,482 CenterPoint Energy Inc. 270,263 6,403 Ameren Corp. 154,445 6,363 AES Corp. 408,725 5,837 * Calpine Corp. 254,245 5,316 American Water Works Co. Inc. 114,306 5,189 CMS Energy Corp. 171,279 5,015 SCANA Corp. 82,019 4,209 Alliant Energy Corp. 71,843 4,081 Pinnacle West Capital Corp. 71,346 3,900 ITC Holdings Corp. 101,633 3,796 AGL Resources Inc. 76,777 3,759 National Fuel Gas Co. 51,512 3,608 UGI Corp. 74,056 3,378 Pepco Holdings Inc. 162,267 3,323 Integrys Energy Group Inc. 51,921 3,097 Atmos Energy Corp. 64,391 3,035 Westar Energy Inc. Class A 82,798 2,911 Aqua America Inc. 115,080 2,885 Great Plains Energy Inc. 100,152 2,708 Questar Corp. 113,874 2,708 TECO Energy Inc. 140,022 2,401 Vectren Corp. 53,326 2,101 Cleco Corp. 39,214 1,983 Black Hills Corp. 31,446 1,813 IDACORP Inc. 32,507 1,803 Piedmont Natural Gas Co. Inc. 49,320 1,745 Hawaiian Electric Industries Inc. 64,485 1,639 Portland General Electric Co. 50,663 1,638 Southwest Gas Corp. 30,021 1,605 UNS Energy Corp. 23,605 1,417 PNM Resources Inc. 51,810 1,400 ALLETE Inc. 26,714 1,400 * Dynegy Inc. Class A 55,355 1,381 New Jersey Resources Corp. 27,359 1,362 UIL Holdings Corp. 36,778 1,354 WGL Holdings Inc. 33,771 1,353 Avista Corp. 39,411 1,208 * ONE Gas Inc. 33,482 1,203 NorthWestern Corp. 25,218 1,196 South Jersey Industries Inc. 21,047 1,181 Laclede Group Inc. 20,446 964 El Paso Electric Co. 26,236 937 MGE Energy Inc. 22,644 888 Northwest Natural Gas Co. 17,907 788 American States Water Co. 23,618 763 Empire District Electric Co. 28,339 689 Unitil Corp. 20,914 687 California Water Service Group 26,632 638 Ormat Technologies Inc. 15,347 461 Chesapeake Utilities Corp. 5,434 343 SJW Corp. 8,583 254 Middlesex Water Co. 10,426 228 Atlantic Power Corp. 78,065 226 Connecticut Water Service Inc. 6,114 209 Artesian Resources Corp. Class A 9,115 205 York Water Co. 8,846 180 Delta Natural Gas Co. Inc. 6,804 141 * Pure Cycle Corp. 19,761 120 * Genie Energy Ltd. Class B 10,188 102 * Cadiz Inc. 11,960 84 * US Geothermal Inc. 86,878 65 Total Common Stocks (Cost $6,692,655) Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (25.7%) U.S. Government Securities (15.0%) United States Treasury Note/Bond 0.125% 4/30/15 165 165 United States Treasury Note/Bond 0.250% 5/15/15 14,700 14,716 United States Treasury Note/Bond 4.125% 5/15/15 28,275 29,525 United States Treasury Note/Bond 0.250% 5/31/15 18,779 18,799 United States Treasury Note/Bond 2.125% 5/31/15 3,225 3,298 United States Treasury Note/Bond 0.375% 6/15/15 59,550 59,699 United States Treasury Note/Bond 1.875% 6/30/15 4,575 4,671 United States Treasury Note/Bond 0.250% 7/15/15 59,520 59,576 United States Treasury Note/Bond 0.250% 7/31/15 27,310 27,336 United States Treasury Note/Bond 1.750% 7/31/15 16,800 17,149 United States Treasury Note/Bond 0.250% 8/15/15 44,607 44,642 United States Treasury Note/Bond 10.625% 8/15/15 1,215 1,388 United States Treasury Note/Bond 0.375% 8/31/15 15,000 15,037 United States Treasury Note/Bond 0.250% 9/15/15 50,100 50,124 United States Treasury Note/Bond 1.250% 9/30/15 760 772 United States Treasury Note/Bond 0.250% 10/15/15 24,715 24,715 United States Treasury Note/Bond 0.375% 11/15/15 15,554 15,578 United States Treasury Note/Bond 4.500% 11/15/15 17,100 18,265 United States Treasury Note/Bond 9.875% 11/15/15 400 462 United States Treasury Note/Bond 1.375% 11/30/15 150 153 United States Treasury Note/Bond 0.250% 12/15/15 24,513 24,486 United States Treasury Note/Bond 0.250% 12/31/15 50,755 50,692 United States Treasury Note/Bond 2.125% 12/31/15 20,000 20,625 United States Treasury Note/Bond 0.375% 1/15/16 24,450 24,465 United States Treasury Note/Bond 0.375% 1/31/16 395 395 United States Treasury Note/Bond 2.000% 1/31/16 12,000 12,358 United States Treasury Note/Bond 0.375% 2/15/16 82,564 82,564 United States Treasury Note/Bond 4.500% 2/15/16 23,625 25,449 United States Treasury Note/Bond 0.250% 2/29/16 16,925 16,880 United States Treasury Note/Bond 2.125% 2/29/16 11,050 11,416 United States Treasury Note/Bond 2.625% 2/29/16 16,850 17,566 United States Treasury Note/Bond 0.375% 3/15/16 11,700 11,693 United States Treasury Note/Bond 2.375% 3/31/16 19,075 19,814 United States Treasury Note/Bond 0.250% 4/15/16 35,425 35,281 United States Treasury Note/Bond 2.000% 4/30/16 120 124 United States Treasury Note/Bond 2.625% 4/30/16 20,000 20,894 United States Treasury Note/Bond 0.250% 5/15/16 58,200 57,909 United States Treasury Note/Bond 5.125% 5/15/16 14,750 16,193 United States Treasury Note/Bond 7.250% 5/15/16 9,065 10,352 United States Treasury Note/Bond 0.500% 6/15/16 9,855 9,849 United States Treasury Note/Bond 1.500% 6/30/16 10,283 10,500 United States Treasury Note/Bond 0.625% 7/15/16 49,090 49,159 United States Treasury Note/Bond 1.500% 7/31/16 5,875 6,000 United States Treasury Note/Bond 0.625% 8/15/16 45,075 45,089 United States Treasury Note/Bond 1.000% 8/31/16 16,025 16,170 United States Treasury Note/Bond 3.000% 8/31/16 9,325 9,858 United States Treasury Note/Bond 0.875% 9/15/16 30,000 30,169 United States Treasury Note/Bond 1.000% 9/30/16 43,300 43,659 United States Treasury Note/Bond 3.000% 9/30/16 9,275 9,814 United States Treasury Note/Bond 0.625% 10/15/16 27,875 27,832 United States Treasury Note/Bond 1.000% 10/31/16 13,486 13,587 United States Treasury Note/Bond 0.625% 11/15/16 38,200 38,098 United States Treasury Note/Bond 4.625% 11/15/16 425 468 United States Treasury Note/Bond 0.875% 11/30/16 26,407 26,502 United States Treasury Note/Bond 2.750% 11/30/16 2,475 2,606 United States Treasury Note/Bond 0.625% 12/15/16 48,225 48,044 United States Treasury Note/Bond 0.875% 12/31/16 15,865 15,902 United States Treasury Note/Bond 0.750% 1/15/17 22,815 22,786 United States Treasury Note/Bond 0.875% 1/31/17 17,450 17,475 United States Treasury Note/Bond 3.125% 1/31/17 15,311 16,297 United States Treasury Note/Bond 0.625% 2/15/17 41,850 41,588 United States Treasury Note/Bond 4.625% 2/15/17 200 221 United States Treasury Note/Bond 0.875% 2/28/17 7,000 7,002 United States Treasury Note/Bond 3.000% 2/28/17 2,350 2,494 United States Treasury Note/Bond 0.750% 3/15/17 35,100 34,974 United States Treasury Note/Bond 1.000% 3/31/17 13,845 13,882 United States Treasury Note/Bond 3.250% 3/31/17 21,100 22,570 United States Treasury Note/Bond 0.875% 4/30/17 76,275 76,108 United States Treasury Note/Bond 3.125% 4/30/17 52,750 56,228 United States Treasury Note/Bond 4.500% 5/15/17 200 222 United States Treasury Note/Bond 8.750% 5/15/17 6,470 8,018 United States Treasury Note/Bond 0.625% 5/31/17 6,075 6,006 United States Treasury Note/Bond 2.750% 5/31/17 830 876 United States Treasury Note/Bond 0.750% 6/30/17 18,635 18,463 United States Treasury Note/Bond 2.500% 6/30/17 39,650 41,502 United States Treasury Note/Bond 0.500% 7/31/17 6,103 5,986 United States Treasury Note/Bond 2.375% 7/31/17 29,400 30,649 United States Treasury Note/Bond 4.750% 8/15/17 10,950 12,281 United States Treasury Note/Bond 0.625% 8/31/17 8,935 8,786 United States Treasury Note/Bond 1.875% 8/31/17 10,025 10,279 United States Treasury Note/Bond 0.625% 9/30/17 4,115 4,039 United States Treasury Note/Bond 1.875% 9/30/17 12,600 12,909 United States Treasury Note/Bond 0.750% 10/31/17 2,300 2,263 United States Treasury Note/Bond 4.250% 11/15/17 8,020 8,887 United States Treasury Note/Bond 0.625% 11/30/17 11,625 11,367 United States Treasury Note/Bond 0.750% 12/31/17 1,143 1,121 United States Treasury Note/Bond 0.875% 1/31/18 765 753 United States Treasury Note/Bond 3.500% 2/15/18 31,600 34,207 United States Treasury Note/Bond 0.625% 4/30/18 3,175 3,076 United States Treasury Note/Bond 2.625% 4/30/18 16,300 17,100 United States Treasury Note/Bond 3.875% 5/15/18 2,575 2,832 United States Treasury Note/Bond 9.125% 5/15/18 3,675 4,822 United States Treasury Note/Bond 1.000% 5/31/18 975 957 United States Treasury Note/Bond 2.375% 5/31/18 1,600 1,661 United States Treasury Note/Bond 1.375% 6/30/18 10,285 10,240 United States Treasury Note/Bond 2.375% 6/30/18 23,800 24,700 United States Treasury Note/Bond 1.375% 7/31/18 14,535 14,453 United States Treasury Note/Bond 2.250% 7/31/18 15,075 15,556 United States Treasury Note/Bond 4.000% 8/15/18 1,000 1,107 United States Treasury Note/Bond 1.500% 8/31/18 5,850 5,841 United States Treasury Note/Bond 1.375% 9/30/18 58,575 58,072 United States Treasury Note/Bond 1.250% 10/31/18 12,100 11,909 United States Treasury Note/Bond 1.750% 10/31/18 42,230 42,521 United States Treasury Note/Bond 3.750% 11/15/18 805 883 United States Treasury Note/Bond 1.250% 11/30/18 38,250 37,592 United States Treasury Note/Bond 1.375% 11/30/18 12,488 12,351 United States Treasury Note/Bond 1.375% 12/31/18 11,375 11,233 United States Treasury Note/Bond 1.500% 12/31/18 11,125 11,045 United States Treasury Note/Bond 1.250% 1/31/19 27,475 26,925 United States Treasury Note/Bond 1.500% 1/31/19 18,425 18,269 United States Treasury Note/Bond 2.750% 2/15/19 8,720 9,157 United States Treasury Note/Bond 8.875% 2/15/19 4,350 5,830 United States Treasury Note/Bond 1.375% 2/28/19 7,450 7,331 United States Treasury Note/Bond 1.500% 2/28/19 39,465 39,083 United States Treasury Note/Bond 1.500% 3/31/19 20,175 19,948 United States Treasury Note/Bond 1.625% 3/31/19 9,025 8,981 United States Treasury Note/Bond 1.250% 4/30/19 22,000 21,446 United States Treasury Note/Bond 3.125% 5/15/19 7,335 7,827 United States Treasury Note/Bond 1.125% 5/31/19 2,100 2,030 United States Treasury Note/Bond 1.000% 6/30/19 225 216 United States Treasury Note/Bond 0.875% 7/31/19 30,900 29,345 United States Treasury Note/Bond 3.625% 8/15/19 6,900 7,536 United States Treasury Note/Bond 8.125% 8/15/19 972 1,288 United States Treasury Note/Bond 1.000% 8/31/19 25,425 24,265 United States Treasury Note/Bond 1.250% 10/31/19 3,800 3,665 United States Treasury Note/Bond 3.375% 11/15/19 12,680 13,675 United States Treasury Note/Bond 1.000% 11/30/19 6,025 5,711 United States Treasury Note/Bond 1.125% 12/31/19 4,075 3,884 United States Treasury Note/Bond 1.375% 1/31/20 507 489 United States Treasury Note/Bond 3.625% 2/15/20 8,270 9,026 United States Treasury Note/Bond 8.500% 2/15/20 3,269 4,462 United States Treasury Note/Bond 1.250% 2/29/20 7,490 7,159 United States Treasury Note/Bond 1.125% 4/30/20 10,800 10,206 United States Treasury Note/Bond 3.500% 5/15/20 3,560 3,857 United States Treasury Note/Bond 1.375% 5/31/20 28,815 27,608 United States Treasury Note/Bond 1.875% 6/30/20 17,525 17,268 United States Treasury Note/Bond 2.000% 7/31/20 12,255 12,159 United States Treasury Note/Bond 2.625% 8/15/20 9,925 10,207 United States Treasury Note/Bond 1.750% 10/31/20 45,650 44,338 United States Treasury Note/Bond 2.625% 11/15/20 54,233 55,640 United States Treasury Note/Bond 2.000% 11/30/20 19,425 19,137 United States Treasury Note/Bond 2.375% 12/31/20 7,000 7,056 United States Treasury Note/Bond 2.125% 1/31/21 10,925 10,821 United States Treasury Note/Bond 3.625% 2/15/21 425 462 United States Treasury Note/Bond 7.875% 2/15/21 400 545 United States Treasury Note/Bond 2.000% 2/28/21 13,600 13,345 United States Treasury Note/Bond 3.125% 5/15/21 44,262 46,627 United States Treasury Note/Bond 2.125% 8/15/21 27,115 26,649 United States Treasury Note/Bond 2.000% 11/15/21 54,250 52,639 United States Treasury Note/Bond 8.000% 11/15/21 4,770 6,653 United States Treasury Note/Bond 2.000% 2/15/22 10,420 10,075 United States Treasury Note/Bond 1.750% 5/15/22 14,758 13,928 United States Treasury Note/Bond 1.625% 8/15/22 8,000 7,439 United States Treasury Note/Bond 1.625% 11/15/22 18,367 17,001 United States Treasury Note/Bond 2.000% 2/15/23 16,335 15,536 United States Treasury Note/Bond 7.125% 2/15/23 1,100 1,502 United States Treasury Note/Bond 1.750% 5/15/23 35,043 32,464 United States Treasury Note/Bond 2.500% 8/15/23 29,410 28,996 United States Treasury Note/Bond 6.250% 8/15/23 6,980 9,111 United States Treasury Note/Bond 2.750% 11/15/23 26,256 26,379 United States Treasury Note/Bond 2.750% 2/15/24 4,216 4,226 United States Treasury Note/Bond 7.500% 11/15/24 675 973 United States Treasury Note/Bond 6.875% 8/15/25 2,350 3,282 United States Treasury Note/Bond 6.000% 2/15/26 2,345 3,083 United States Treasury Note/Bond 6.750% 8/15/26 3,095 4,333 United States Treasury Note/Bond 6.500% 11/15/26 4,660 6,416 United States Treasury Note/Bond 6.125% 11/15/27 6,150 8,278 United States Treasury Note/Bond 5.500% 8/15/28 10,445 13,353 United States Treasury Note/Bond 5.250% 11/15/28 9,875 12,344 United States Treasury Note/Bond 5.250% 2/15/29 8,540 10,679 United States Treasury Note/Bond 6.125% 8/15/29 2,420 3,298 United States Treasury Note/Bond 6.250% 5/15/30 6,070 8,420 United States Treasury Note/Bond 5.375% 2/15/31 15,700 20,072 United States Treasury Note/Bond 4.500% 2/15/36 6,000 7,042 United States Treasury Note/Bond 4.750% 2/15/37 200 243 United States Treasury Note/Bond 5.000% 5/15/37 14,248 17,890 United States Treasury Note/Bond 4.375% 2/15/38 14,242 16,412 United States Treasury Note/Bond 3.500% 2/15/39 10,647 10,679 United States Treasury Note/Bond 4.250% 5/15/39 5,883 6,659 United States Treasury Note/Bond 4.500% 8/15/39 10,684 12,563 United States Treasury Note/Bond 4.375% 11/15/39 22,036 25,431 United States Treasury Note/Bond 4.625% 2/15/40 16,510 19,789 United States Treasury Note/Bond 4.375% 5/15/40 950 1,097 United States Treasury Note/Bond 3.875% 8/15/40 5,815 6,197 United States Treasury Note/Bond 4.250% 11/15/40 6,140 6,954 • United States Treasury Note/Bond 4.750% 2/15/41 19,838 24,267 United States Treasury Note/Bond 3.125% 11/15/41 19,025 17,631 United States Treasury Note/Bond 3.125% 2/15/42 11,050 10,226 United States Treasury Note/Bond 3.000% 5/15/42 12,925 11,651 United States Treasury Note/Bond 2.750% 8/15/42 23,725 20,255 United States Treasury Note/Bond 2.750% 11/15/42 68,535 58,384 United States Treasury Note/Bond 3.125% 2/15/43 442 407 United States Treasury Note/Bond 2.875% 5/15/43 2,585 2,256 United States Treasury Note/Bond 3.625% 8/15/43 32,486 32,882 United States Treasury Note/Bond 3.750% 11/15/43 13,280 13,749 Agency Bonds and Notes (1.6%) Arab Republic of Egypt 4.450% 9/15/15 1,400 1,451 2 Federal Agricultural Mortgage Corp. 2.125% 9/15/15 125 128 2 Federal Agricultural Mortgage Corp. 2.000% 7/27/16 175 180 2 Federal Farm Credit Banks 0.500% 6/23/15 500 502 2 Federal Farm Credit Banks 1.500% 11/16/15 350 357 2 Federal Farm Credit Banks 1.050% 3/28/16 250 253 2 Federal Farm Credit Banks 5.125% 8/25/16 925 1,025 2 Federal Farm Credit Banks 4.875% 1/17/17 850 944 2 Federal Farm Credit Banks 3.500% 12/20/23 500 514 2 Federal Home Loan Banks 0.375% 8/28/15 3,000 3,004 2 Federal Home Loan Banks 0.375% 2/19/16 4,000 3,998 2 Federal Home Loan Banks 5.625% 6/13/16 300 333 2 Federal Home Loan Banks 0.375% 6/24/16 1,500 1,494 2 Federal Home Loan Banks 5.125% 10/19/16 2,825 3,134 2 Federal Home Loan Banks 4.750% 12/16/16 4,170 4,610 2 Federal Home Loan Banks 0.625% 12/28/16 1,200 1,195 2 Federal Home Loan Banks 4.875% 5/17/17 900 1,007 2 Federal Home Loan Banks 1.000% 6/21/17 2,500 2,497 2 Federal Home Loan Banks 4.875% 9/8/17 405 454 2 Federal Home Loan Banks 5.000% 11/17/17 2,350 2,661 2 Federal Home Loan Banks 2.750% 6/8/18 1,625 1,704 2 Federal Home Loan Banks 5.375% 8/15/18 225 261 2 Federal Home Loan Banks 1.875% 3/13/20 500 492 2 Federal Home Loan Banks 4.125% 3/13/20 2,075 2,303 2 Federal Home Loan Banks 3.375% 6/12/20 1,825 1,943 2 Federal Home Loan Banks 5.250% 12/11/20 1,000 1,174 2 Federal Home Loan Banks 5.625% 6/11/21 1,600 1,906 2 Federal Home Loan Banks 2.125% 3/10/23 4,000 3,720 2 Federal Home Loan Banks 5.375% 8/15/24 815 967 2 Federal Home Loan Banks 5.500% 7/15/36 2,775 3,398 3 Federal Home Loan Mortgage Corp. 0.500% 4/17/15 4,000 4,012 3 Federal Home Loan Mortgage Corp. 4.375% 7/17/15 10,757 11,334 3 Federal Home Loan Mortgage Corp. 1.750% 9/10/15 1,000 1,022 3 Federal Home Loan Mortgage Corp. 5.250% 4/18/16 3,000 3,290 3 Federal Home Loan Mortgage Corp. 0.500% 5/13/16 1,700 1,700 3 Federal Home Loan Mortgage Corp. 2.500% 5/27/16 1,100 1,146 3 Federal Home Loan Mortgage Corp. 5.500% 7/18/16 3,100 3,447 3 Federal Home Loan Mortgage Corp. 2.000% 8/25/16 11,605 11,991 3 Federal Home Loan Mortgage Corp. 0.875% 10/14/16 10,000 10,035 3 Federal Home Loan Mortgage Corp. 0.875% 2/22/17 6,000 5,995 3 Federal Home Loan Mortgage Corp. 1.000% 3/8/17 2,600 2,606 3 Federal Home Loan Mortgage Corp. 1.250% 5/12/17 6,500 6,549 3 Federal Home Loan Mortgage Corp. 1.000% 6/29/17 4,075 4,072 3 Federal Home Loan Mortgage Corp. 1.000% 7/28/17 5,500 5,480 3 Federal Home Loan Mortgage Corp. 5.500% 8/23/17 1,300 1,488 3 Federal Home Loan Mortgage Corp. 1.000% 9/29/17 8,200 8,143 3 Federal Home Loan Mortgage Corp. 5.125% 11/17/17 2,800 3,184 3 Federal Home Loan Mortgage Corp. 0.750% 1/12/18 1,800 1,761 3 Federal Home Loan Mortgage Corp. 0.875% 3/7/18 2,000 1,958 3 Federal Home Loan Mortgage Corp. 4.875% 6/13/18 2,720 3,095 3 Federal Home Loan Mortgage Corp. 3.750% 3/27/19 1,625 1,775 3 Federal Home Loan Mortgage Corp. 1.750% 5/30/19 2,900 2,878 3 Federal Home Loan Mortgage Corp. 1.250% 8/1/19 1,700 1,636 3 Federal Home Loan Mortgage Corp. 1.250% 10/2/19 10,975 10,522 3 Federal Home Loan Mortgage Corp. 1.375% 5/1/20 1,900 1,812 3 Federal Home Loan Mortgage Corp. 2.375% 1/13/22 2,800 2,730 3 Federal Home Loan Mortgage Corp. 6.750% 9/15/29 270 371 3 Federal Home Loan Mortgage Corp. 6.250% 7/15/32 2,941 3,911 3 Federal National Mortgage Assn. 0.500% 5/27/15 2,200 2,208 3 Federal National Mortgage Assn. 0.500% 7/2/15 550 552 3 Federal National Mortgage Assn. 2.375% 7/28/15 1,000 1,028 3 Federal National Mortgage Assn. 2.000% 9/21/15 405 415 3 Federal National Mortgage Assn. 0.500% 9/28/15 22,600 22,670 3 Federal National Mortgage Assn. 4.375% 10/15/15 2,350 2,497 3 Federal National Mortgage Assn. 1.625% 10/26/15 5,870 5,991 3 Federal National Mortgage Assn. 0.375% 12/21/15 1,775 1,776 3 Federal National Mortgage Assn. 5.000% 3/15/16 2,150 2,341 3 Federal National Mortgage Assn. 0.500% 3/30/16 2,725 2,731 3 Federal National Mortgage Assn. 2.375% 4/11/16 6,475 6,723 3 Federal National Mortgage Assn. 0.375% 7/5/16 2,000 1,992 3 Federal National Mortgage Assn. 0.625% 8/26/16 2,500 2,500 3 Federal National Mortgage Assn. 5.250% 9/15/16 1,350 1,500 3 Federal National Mortgage Assn. 1.250% 9/28/16 7,255 7,353 3 Federal National Mortgage Assn. 1.375% 11/15/16 11,955 12,148 3 Federal National Mortgage Assn. 1.250% 1/30/17 2,725 2,755 3 Federal National Mortgage Assn. 5.000% 2/13/17 1,975 2,205 3 Federal National Mortgage Assn. 0.750% 4/20/17 7,000 6,953 3 Federal National Mortgage Assn. 1.125% 4/27/17 10,600 10,645 3 Federal National Mortgage Assn. 0.875% 10/26/17 16,150 15,954 3 Federal National Mortgage Assn. 0.875% 12/20/17 3,000 2,952 3 Federal National Mortgage Assn. 0.875% 2/8/18 6,000 5,890 3 Federal National Mortgage Assn. 0.875% 5/21/18 1,490 1,455 3 Federal National Mortgage Assn. 1.875% 9/18/18 12,300 12,431 3 Federal National Mortgage Assn. 1.625% 11/27/18 4,370 4,354 3 Federal National Mortgage Assn. 1.875% 2/19/19 4,000 4,013 3 Federal National Mortgage Assn. 0.000% 10/9/19 1,110 956 3 Federal National Mortgage Assn. 7.125% 1/15/30 1,405 1,995 3 Federal National Mortgage Assn. 7.250% 5/15/30 2,025 2,916 3 Federal National Mortgage Assn. 6.625% 11/15/30 1,320 1,812 3 Federal National Mortgage Assn. 5.625% 7/15/37 1,260 1,577 2 Financing Corp. 9.800% 4/6/18 500 654 2 Financing Corp. 9.650% 11/2/18 475 635 Hashemite Kingdom of Jordan 2.503% 10/30/20 750 746 Private Export Funding Corp. 1.375% 2/15/17 175 177 Private Export Funding Corp. 2.250% 12/15/17 200 205 Private Export Funding Corp. 1.875% 7/15/18 300 302 Private Export Funding Corp. 4.375% 3/15/19 350 387 Private Export Funding Corp. 1.450% 8/15/19 250 240 Private Export Funding Corp. 4.300% 12/15/21 175 192 Private Export Funding Corp. 2.800% 5/15/22 200 197 Private Export Funding Corp. 2.050% 11/15/22 4,175 3,864 Private Export Funding Corp. 3.550% 1/15/24 725 735 Private Export Funding Corp. 2.450% 7/15/24 525 477 State of Israel 5.500% 12/4/23 375 445 State of Israel 5.500% 4/26/24 1,400 1,664 2 Tennessee Valley Authority 4.500% 4/1/18 655 729 2 Tennessee Valley Authority 1.750% 10/15/18 600 600 2 Tennessee Valley Authority 3.875% 2/15/21 905 972 2 Tennessee Valley Authority 1.875% 8/15/22 425 390 2 Tennessee Valley Authority 6.750% 11/1/25 2,100 2,740 2 Tennessee Valley Authority 7.125% 5/1/30 2,000 2,738 2 Tennessee Valley Authority 4.650% 6/15/35 500 527 2 Tennessee Valley Authority 5.880% 4/1/36 285 348 2 Tennessee Valley Authority 5.500% 6/15/38 225 265 2 Tennessee Valley Authority 5.250% 9/15/39 425 480 2 Tennessee Valley Authority 3.500% 12/15/42 950 810 2 Tennessee Valley Authority 5.375% 4/1/56 580 644 2 Tennessee Valley Authority 4.625% 9/15/60 519 499 Conventional Mortgage-Backed Securities (8.8%) Fannie Mae Pool 2.000% 10/1/28 4,018 3,901 3,4 Fannie Mae Pool 2.500% 4/1/28–1/1/43 53,528 53,336 3,4,5Fannie Mae Pool 3.000% 11/1/26–4/1/44 144,245 142,835 3,4 Fannie Mae Pool 3.500% 9/1/25–4/1/44 159,776 162,893 3,4,5Fannie Mae Pool 4.000% 7/1/18–4/1/44 148,287 154,997 3,4,5Fannie Mae Pool 4.500% 3/1/18–4/1/44 109,049 116,532 3,4,5Fannie Mae Pool 5.000% 3/1/17–4/1/44 79,521 86,627 3,4 Fannie Mae Pool 5.500% 11/1/16–4/1/44 65,203 71,993 3,4,5Fannie Mae Pool 6.000% 4/1/16–4/1/44 43,766 48,871 3,4 Fannie Mae Pool 6.500% 4/1/14–10/1/39 15,219 17,148 Fannie Mae Pool 7.000% 7/1/14–11/1/37 5,370 6,084 3,4 Fannie Mae Pool 7.500% 4/1/15–12/1/32 475 528 3,4 Fannie Mae Pool 8.000% 7/1/15–11/1/30 77 86 3,4 Fannie Mae Pool 8.500% 11/1/18–7/1/30 61 68 3,4 Fannie Mae Pool 9.000% 7/1/22–8/1/26 25 26 3,4 Fannie Mae Pool 9.500% 5/1/16–2/1/25 3 3 Freddie Mac Gold Pool 2.000% 8/1/28 1,634 1,590 3,4 Freddie Mac Gold Pool 2.500% 6/1/28–2/1/43 39,241 39,070 Freddie Mac Gold Pool 3.000% 1/1/27–7/1/43 76,901 76,239 3,4,5Freddie Mac Gold Pool 3.500% 8/1/25–4/1/44 87,508 88,911 3,4,5Freddie Mac Gold Pool 4.000% 7/1/18–4/1/44 87,467 91,179 3,4,5Freddie Mac Gold Pool 4.500% 9/1/15–4/1/44 68,375 72,943 3,4,5Freddie Mac Gold Pool 5.000% 4/1/17–4/1/44 46,024 50,024 3,4 Freddie Mac Gold Pool 5.500% 5/1/17–6/1/41 36,453 40,158 3,4,5Freddie Mac Gold Pool 6.000% 4/1/14–4/1/44 23,691 26,363 3,4 Freddie Mac Gold Pool 6.500% 5/1/14–3/1/39 6,337 7,128 3,4 Freddie Mac Gold Pool 7.000% 9/1/14–12/1/38 1,703 1,932 3,4 Freddie Mac Gold Pool 7.500% 11/1/14–1/1/32 235 268 3,4 Freddie Mac Gold Pool 8.000% 1/1/16–10/1/31 273 301 Freddie Mac Gold Pool 8.500% 4/1/20–5/1/30 25 28 Freddie Mac Gold Pool 9.000% 10/1/21–4/1/30 20 21 Freddie Mac Gold Pool 9.500% 4/1/16–4/1/25 2 4 Freddie Mac Gold Pool 10.000% 3/1/17–4/1/25 3 3 3,4 Freddie Mac Non Gold Pool 2.762% 2/1/42 424 446 4,5 Ginnie Mae I Pool 3.000% 1/15/26–4/1/44 16,701 16,491 4,5 Ginnie Mae I Pool 3.500% 11/15/25–4/1/44 18,773 19,247 Ginnie Mae I Pool 4.000% 10/15/24–4/1/44 30,590 32,197 4,5 Ginnie Mae I Pool 4.500% 8/15/18–4/1/44 42,868 46,343 4,5 Ginnie Mae I Pool 5.000% 1/15/18–4/1/44 26,276 28,785 4,5 Ginnie Mae I Pool 5.500% 3/15/15–4/1/44 13,626 15,159 4 Ginnie Mae I Pool 6.000% 6/15/14–12/15/40 9,126 10,232 4 Ginnie Mae I Pool 6.500% 9/15/14–8/15/39 2,705 2,986 Ginnie Mae I Pool 7.000% 5/15/15–8/15/32 1,071 1,205 4 Ginnie Mae I Pool 7.500% 10/15/22–3/15/32 316 351 Ginnie Mae I Pool 8.000% 3/15/22–3/15/32 223 246 4 Ginnie Mae I Pool 8.500% 8/15/22–6/15/30 27 30 Ginnie Mae I Pool 9.000% 11/15/19–2/15/30 34 37 Ginnie Mae I Pool 9.500% 8/15/20–1/15/25 2 2 Ginnie Mae I Pool 10.000% 3/15/19 1 1 4 Ginnie Mae II Pool 2.500% 2/20/28–6/20/28 1,684 1,703 4,5 Ginnie Mae II Pool 3.000% 2/20/27–4/1/44 65,161 64,361 4 Ginnie Mae II Pool 3.500% 9/20/25–4/1/44 108,315 110,755 4 Ginnie Mae II Pool 4.000% 9/20/25–4/1/44 74,442 78,296 4 Ginnie Mae II Pool 4.500% 11/20/35–4/1/44 67,273 72,702 4,5 Ginnie Mae II Pool 5.000% 3/20/18–4/1/44 40,800 44,802 4 Ginnie Mae II Pool 5.500% 12/20/33–9/20/41 13,978 15,495 Ginnie Mae II Pool 6.000% 3/20/33–7/20/39 6,710 7,536 Ginnie Mae II Pool 6.500% 12/20/35–11/20/39 2,213 2,497 Ginnie Mae II Pool 7.000% 4/20/38–8/20/38 362 410 Nonconventional Mortgage-Backed Securities (0.3%) 3,4,6Fannie Mae Pool 1.438% 4/1/37 71 74 6 Fannie Mae Pool 1.961% 9/1/37 178 191 3,4 Fannie Mae Pool 2.110% 3/1/43 813 816 3,4 Fannie Mae Pool 2.196% 9/1/42 645 661 3,4 Fannie Mae Pool 2.202% 6/1/43 863 855 3,4 Fannie Mae Pool 2.205% 6/1/42 2,148 2,209 Fannie Mae Pool 2.207% 12/1/41 512 533 6 Fannie Mae Pool 2.224% 8/1/37 160 169 6 Fannie Mae Pool 2.225% 12/1/33 68 71 6 Fannie Mae Pool 2.234% 11/1/36 291 310 3,4 Fannie Mae Pool 2.243% 10/1/42 526 537 6 Fannie Mae Pool 2.248% 2/1/36 144 147 3,4 Fannie Mae Pool 2.265% 7/1/43 965 947 6 Fannie Mae Pool 2.273% 9/1/34 83 88 6 Fannie Mae Pool 2.278% 8/1/35 229 245 6 Fannie Mae Pool 2.398% 1/1/37 259 280 3,4 Fannie Mae Pool 2.404% 5/1/42 1,490 1,497 Fannie Mae Pool 2.409% 7/1/42 801 816 6 Fannie Mae Pool 2.415% 6/1/36 5 6 6 Fannie Mae Pool 2.437% 1/1/35 257 277 3,4 Fannie Mae Pool 2.444% 5/1/43 1,845 1,867 3,4 Fannie Mae Pool 2.467% 10/1/42 968 987 Fannie Mae Pool 2.514% 12/1/40 442 459 Fannie Mae Pool 2.520% 10/1/40 300 315 3,4,6Fannie Mae Pool 2.560% 11/1/33 87 94 3,4 Fannie Mae Pool 2.620% 12/1/41 460 476 Fannie Mae Pool 2.621% 11/1/41 440 458 Fannie Mae Pool 2.681% 1/1/42 491 510 6 Fannie Mae Pool 2.719% 11/1/34 138 145 3,4,5Fannie Mae Pool 2.760% 12/1/43 1,932 1,994 3,4 Fannie Mae Pool 2.775% 3/1/42 897 917 3,4 Fannie Mae Pool 2.782% 1/1/42 601 620 Fannie Mae Pool 2.815% 11/1/41 423 438 Fannie Mae Pool 2.827% 3/1/41 325 338 3,4 Fannie Mae Pool 2.920% 5/1/42 312 328 Fannie Mae Pool 2.922% 12/1/40 195 204 3,4 Fannie Mae Pool 2.997% 3/1/42 585 615 3,4 Fannie Mae Pool 3.014% 9/1/43 1,131 1,203 Fannie Mae Pool 3.036% 3/1/41 465 487 Fannie Mae Pool 3.084% 2/1/42 508 532 3,4 Fannie Mae Pool 3.085% 2/1/41 356 371 3,4 Fannie Mae Pool 3.128% 2/1/41 166 169 Fannie Mae Pool 3.138% 2/1/41 202 211 3,4 Fannie Mae Pool 3.139% 2/1/42 1,960 2,085 Fannie Mae Pool 3.162% 12/1/40 190 199 Fannie Mae Pool 3.213% 9/1/40 140 147 Fannie Mae Pool 3.224% 8/1/40 181 189 3,4 Fannie Mae Pool 3.236% 12/1/40 187 195 Fannie Mae Pool 3.261% 10/1/40 205 212 Fannie Mae Pool 3.262% 1/1/41 277 289 Fannie Mae Pool 3.291% 5/1/41 450 472 Fannie Mae Pool 3.293% 1/1/40 280 291 3,4 Fannie Mae Pool 3.296% 11/1/40 188 196 3,4 Fannie Mae Pool 3.306% 7/1/42 372 398 3,4 Fannie Mae Pool 3.333% 8/1/42 601 623 Fannie Mae Pool 3.420% 5/1/40 112 117 Fannie Mae Pool 3.427% 1/1/40 413 428 3,4 Fannie Mae Pool 3.432% 12/1/39 541 564 3,4 Fannie Mae Pool 3.483% 5/1/40 79 82 Fannie Mae Pool 3.505% 10/1/39 122 127 Fannie Mae Pool 3.531% 3/1/40 493 513 3,4 Fannie Mae Pool 3.543% 6/1/41 99 104 Fannie Mae Pool 3.562% 7/1/41 564 579 3,4 Fannie Mae Pool 3.573% 11/1/39 72 75 Fannie Mae Pool 3.580% 8/1/39 115 120 Fannie Mae Pool 3.608% 4/1/41 284 296 Fannie Mae Pool 3.666% 11/1/39 92 96 Fannie Mae Pool 3.696% 5/1/40 855 891 Fannie Mae Pool 3.743% 7/1/39 59 61 3,4 Fannie Mae Pool 3.744% 6/1/41 454 479 3,4 Fannie Mae Pool 3.816% 9/1/40 371 393 Fannie Mae Pool 3.830% 2/1/40 564 588 6 Fannie Mae Pool 3.975% 10/1/38 208 220 Fannie Mae Pool 4.221% 12/1/39 342 357 3,4,6Fannie Mae Pool 5.134% 11/1/39 213 229 3,4 Fannie Mae Pool 5.177% 3/1/38 116 122 Fannie Mae Pool 5.245% 7/1/36 85 89 3,4,6Fannie Mae Pool 5.291% 8/1/39 430 462 Fannie Mae Pool 5.637% 4/1/37 244 261 Fannie Mae Pool 5.802% 12/1/37 217 235 3,4 Fannie Mae Pool 5.988% 7/1/37 31 33 Fannie Mae Pool 6.142% 10/1/37 248 262 6 Freddie Mac Non Gold Pool 2.064% 1/1/37 212 225 3,4,6Freddie Mac Non Gold Pool 2.171% 7/1/35 173 183 6 Freddie Mac Non Gold Pool 2.277% 12/1/36 71 74 3,4,6Freddie Mac Non Gold Pool 2.291% 10/1/37 66 70 3,4,6Freddie Mac Non Gold Pool 2.303% 3/1/37 29 31 3,4,6Freddie Mac Non Gold Pool 2.320% 2/1/37 42 44 6 Freddie Mac Non Gold Pool 2.352% 1/1/35 23 25 3,4,6Freddie Mac Non Gold Pool 2.357% 12/1/34 99 104 3,4,6Freddie Mac Non Gold Pool 2.375% 11/1/34–5/1/36 184 194 3,4,6Freddie Mac Non Gold Pool 2.380% 12/1/36 85 89 3,4,6Freddie Mac Non Gold Pool 2.414% 12/1/35 124 131 3,4,6Freddie Mac Non Gold Pool 2.539% 8/1/37 216 229 3,4 Freddie Mac Non Gold Pool 2.575% 2/1/42 286 299 3,4 Freddie Mac Non Gold Pool 2.615% 11/1/43 960 986 3,4 Freddie Mac Non Gold Pool 2.624% 12/1/40 192 196 3,4 Freddie Mac Non Gold Pool 2.694% 11/1/40 125 128 3,4 Freddie Mac Non Gold Pool 2.735% 12/1/40 453 463 3,4 Freddie Mac Non Gold Pool 2.746% 10/1/36 108 114 3,4 Freddie Mac Non Gold Pool 2.784% 1/1/41 273 277 3,4 Freddie Mac Non Gold Pool 2.880% 2/1/41 404 419 3,4 Freddie Mac Non Gold Pool 2.929% 12/1/41 511 535 3,4 Freddie Mac Non Gold Pool 2.953% 2/1/41 123 128 3,4 Freddie Mac Non Gold Pool 3.082% 6/1/41 201 209 3,4 Freddie Mac Non Gold Pool 3.089% 3/1/41 165 171 3,4 Freddie Mac Non Gold Pool 3.153% 11/1/40 236 241 3,4 Freddie Mac Non Gold Pool 3.238% 6/1/40 158 162 3,4 Freddie Mac Non Gold Pool 3.357% 5/1/40 65 69 3,4 Freddie Mac Non Gold Pool 3.419% 3/1/42 671 697 3,4 Freddie Mac Non Gold Pool 3.445% 5/1/40 72 76 3,4 Freddie Mac Non Gold Pool 3.450% 8/1/40 354 363 3,4 Freddie Mac Non Gold Pool 3.539% 4/1/40 174 181 3,4 Freddie Mac Non Gold Pool 3.556% 11/1/39 422 439 3,4 Freddie Mac Non Gold Pool 3.584% 6/1/40 110 116 3,4 Freddie Mac Non Gold Pool 3.625% 6/1/40 190 197 3,4 Freddie Mac Non Gold Pool 3.630% 1/1/40 196 204 3,4 Freddie Mac Non Gold Pool 3.675% 9/1/40 567 583 3,4 Freddie Mac Non Gold Pool 4.028% 3/1/40 575 599 3,4 Freddie Mac Non Gold Pool 4.507% 5/1/38 18 19 3,4 Freddie Mac Non Gold Pool 4.743% 12/1/35 271 284 3,4 Freddie Mac Non Gold Pool 5.237% 3/1/38 251 265 3,4 Freddie Mac Non Gold Pool 5.365% 1/1/38 47 50 3,4 Freddie Mac Non Gold Pool 5.476% 2/1/36 115 122 3,4 Freddie Mac Non Gold Pool 5.752% 9/1/37 547 583 3,4 Freddie Mac Non Gold Pool 5.780% 10/1/37 5 5 3,4 Freddie Mac Non Gold Pool 5.863% 5/1/37 387 407 4 Ginnie Mae II Pool 2.000% 6/20/43 848 872 4,6 Ginnie Mae II Pool 2.500% 10/20/39–1/20/42 5,355 5,580 4,5 Ginnie Mae II Pool 3.000% 11/20/40–11/20/41 3,148 3,286 4 Ginnie Mae II Pool 3.500% 1/20/41–12/20/43 3,802 4,009 Ginnie Mae II Pool 3.750% 1/20/40 433 442 4,6 Ginnie Mae II Pool 4.000% 10/20/38–10/20/41 3,208 3,346 4 Ginnie Mae II Pool 5.000% 7/20/38 20 21 Total U.S. Government and Agency Obligations (Cost $5,640,182) Asset-Backed/Commercial Mortgage-Backed Securities (1.0%) 4 AEP Texas Central Transition Funding II LLC 2006-A 5.170% 1/1/18 207 229 4 Ally Auto Receivables Trust 2011-2 1.980% 4/15/16 306 308 4 Ally Auto Receivables Trust 2011-4 1.140% 6/15/16 354 356 4 Ally Auto Receivables Trust 2012-5 0.850% 1/16/18 365 363 4 Ally Auto Receivables Trust 2013-2 0.790% 1/15/18 150 150 4 Ally Auto Receivables Trust 2013-2 1.240% 11/15/18 100 100 4 Ally Auto Receivables Trust 2014-SN1 0.750% 2/21/17 275 274 4 Ally Auto Receivables Trust 2014-SN1 0.950% 6/20/18 175 174 4 AmeriCredit Automobile Receivables Trust 2012-1 1.230% 9/8/16 71 71 4 AmeriCredit Automobile Receivables Trust 2013-1 0.610% 10/10/17 108 108 4 AmeriCredit Automobile Receivables Trust 2013-2 0.650% 12/8/17 74 74 4 AmeriCredit Automobile Receivables Trust 2013-3 0.920% 4/9/18 203 203 4 AmeriCredit Automobile Receivables Trust 2013-4 0.960% 4/9/18 80 80 4 AMERICREDIT AUTOMOBILE RECEIVABLES TRUST 2014-1 0.900% 2/8/19 75 75 4 AMERICREDIT AUTOMOBILE RECEIVABLES TRUST 2014-1 1.680% 7/8/19 50 50 4 Banc of America Commercial Mortgage Trust 2004-3 5.380% 6/10/39 50 50 4 Banc of America Commercial Mortgage Trust 2004-4 4.877% 7/10/42 415 417 4 Banc of America Commercial Mortgage Trust 2005-1 5.171% 11/10/42 120 120 4 Banc of America Commercial Mortgage Trust 2005-2 4.857% 7/10/43 164 169 4 Banc of America Commercial Mortgage Trust 2005-5 5.115% 10/10/45 810 848 4 Banc of America Commercial Mortgage Trust 2005-6 5.182% 9/10/47 245 261 4 Banc of America Commercial Mortgage Trust 2005-6 5.182% 9/10/47 260 274 4 Banc of America Commercial Mortgage Trust 2006-1 5.372% 9/10/45 763 812 4 Banc of America Commercial Mortgage Trust 2006-1 5.421% 9/10/45 50 54 4 Banc of America Commercial Mortgage Trust 2006-2 5.731% 5/10/45 945 1,021 4 Banc of America Commercial Mortgage Trust 2006-2 5.766% 5/10/45 160 170 4 Banc of America Commercial Mortgage Trust 2006-4 5.634% 7/10/46 1,780 1,925 4 Banc of America Commercial Mortgage Trust 2006-5 5.414% 9/10/47 905 976 4 Banc of America Commercial Mortgage Trust 2006-5 5.448% 9/10/47 200 215 4 Banc of America Commercial Mortgage Trust 2008-1 6.246% 2/10/51 1,400 1,591 4 Bear Stearns Commercial Mortgage Securities Trust 2004-PWR6 4.825% 11/11/41 174 177 4 Bear Stearns Commercial Mortgage Securities Trust 2004-PWR6 4.868% 11/11/41 100 102 4 Bear Stearns Commercial Mortgage Securities Trust 2005-PWR10 5.405% 12/11/40 1,330 1,399 4 Bear Stearns Commercial Mortgage Securities Trust 2005-PWR8 4.750% 6/11/41 200 205 4 Bear Stearns Commercial Mortgage Securities Trust 2005-TOP18 4.933% 2/13/42 307 316 4 Bear Stearns Commercial Mortgage Securities Trust 2005-TOP20 5.138% 10/12/42 400 421 4 Bear Stearns Commercial Mortgage Securities Trust 2006-PWR11 5.440% 3/11/39 585 623 4 Bear Stearns Commercial Mortgage Securities Trust 2006-PWR12 5.751% 9/11/38 275 300 4 Bear Stearns Commercial Mortgage Securities Trust 2006-PWR13 5.582% 9/11/41 160 175 4 Bear Stearns Commercial Mortgage Securities Trust 2006-TOP22 5.576% 4/12/38 565 605 4 Bear Stearns Commercial Mortgage Securities Trust 2006-TOP22 5.576% 4/12/38 250 271 4 Bear Stearns Commercial Mortgage Securities Trust 2006-TOP24 5.568% 10/12/41 425 467 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR16 5.664% 6/11/40 123 125 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR16 5.716% 6/11/40 535 599 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR17 5.694% 6/11/50 770 861 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR17 5.888% 6/11/50 735 832 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR18 5.700% 6/11/50 1,050 1,179 4 Bear Stearns Commercial Mortgage Securities Trust 2007-TOP26 5.471% 1/12/45 323 357 4 Bear Stearns Commercial Mortgage Securities Trust 2007-TOP26 5.513% 1/12/45 335 364 4 Bear Stearns Commercial Mortgage Securities Trust 2007-TOP28 5.742% 9/11/42 1,945 2,179 4 Capital Auto Receivables Asset Trust 2013-1 0.790% 6/20/17 215 214 4 Capital Auto Receivables Asset Trust 2013-3 1.040% 11/21/16 230 230 4 Capital Auto Receivables Asset Trust 2013-3 1.310% 12/20/17 228 229 4 Capital Auto Receivables Asset Trust 2013-3 1.680% 4/20/18 135 135 4 Capital Auto Receivables Asset Trust 2013-4 1.090% 3/20/18 450 453 4 Capital Auto Receivables Asset Trust 2013-4 1.470% 7/20/18 300 298 4 Capital Auto Receivables Asset Trust 2013-4 2.060% 10/22/18 300 299 4 Capital Auto Receivables Asset Trust 2014-1 1.320% 6/20/18 495 495 4 Capital Auto Receivables Asset Trust 2014-1 1.690% 10/22/18 125 126 4 Capital Auto Receivables Asset Trust 2014-1 2.220% 1/22/19 95 95 4 Capital One Multi-asset Execution Trust 2006- A3 5.050% 12/17/18 3,500 3,776 4 Capital One Multi-asset Execution Trust 2007- A7 5.750% 7/15/20 550 627 4 CarMax Auto Owner Trust 2012-3 0.790% 4/16/18 145 144 4 CarMax Auto Owner Trust 2013-2 0.640% 1/16/18 234 233 4 Carmax Auto Owner Trust 2013-2 0.840% 11/15/18 97 96 4 Carmax Auto Owner Trust 2013-3 0.970% 4/16/18 270 272 4 Carmax Auto Owner Trust 2013-3 1.490% 1/15/19 140 142 4 Carmax Auto Owner Trust 2013-4 0.800% 7/16/18 125 125 4 Carmax Auto Owner Trust 2013-4 1.280% 5/15/19 50 50 4 Carmax Auto Owner Trust 2014-1 0.790% 10/15/18 180 179 4 Carmax Auto Owner Trust 2014-1 1.320% 7/15/19 120 119 4 CD 2005-CD1 Commercial Mortgage Trust 5.216% 7/15/44 598 626 4 CD 2005-CD1 Commercial Mortgage Trust 5.216% 7/15/44 300 316 4 CD 2006-CD3 Mortgage Trust 5.617% 10/15/48 1,850 2,000 4 CD 2006-CD3 Mortgage Trust 5.648% 10/15/48 425 466 4 CD 2007-CD4 Commercial Mortgage Trust 5.322% 12/11/49 2,440 2,675 4 CD 2007-CD5 Mortgage Trust 5.886% 11/15/44 1,758 1,964 4 CenterPoint Energy Transition Bond Co. II LLC 2005-A 5.170% 8/1/19 137 146 4 CenterPoint Energy Transition Bond Co. II LLC 2005-A 5.302% 8/1/20 81 93 4 CenterPoint Energy Transition Bond Co. IV LLC 2012-1 3.028% 10/15/25 800 787 4 Chase Issuance Trust 2006-A2 5.160% 4/16/18 1,030 1,114 4 Chase Issuance Trust 2012-A3 0.790% 6/15/17 635 636 4 Chase Issuance Trust 2012-A5 0.590% 8/15/17 361 361 4 Chase Issuance Trust 2012-A7 2.160% 9/16/24 1,314 1,230 4 Chase Issuance Trust 2013-A8 1.010% 10/15/18 775 772 4 Chase Issuance Trust 2014-A1 1.150% 1/15/19 2,000 2,001 4 Chase Issuance Trust 2014-A2 2.770% 3/15/23 900 899 4 Citibank Credit Card Issuance Trust 2003-A7 4.150% 7/7/17 611 638 4 Citibank Credit Card Issuance Trust 2005-A2 4.850% 3/10/17 300 311 4 Citibank Credit Card Issuance Trust 2005-A9 5.100% 11/20/17 803 860 4 Citibank Credit Card Issuance Trust 2007-A8 5.650% 9/20/19 550 626 4 Citibank Credit Card Issuance Trust 2008-A1 5.350% 2/7/20 1,048 1,188 4 Citibank Credit Card Issuance Trust 2009-A4 4.900% 6/23/16 1,675 1,692 4 Citibank Credit Card Issuance Trust 2013-A10 0.730% 2/7/18 350 350 4 Citibank Credit Card Issuance Trust 2014-A1 2.880% 1/23/23 2,350 2,372 4 Citigroup Commercial Mortgage Trust 2005- C3 4.830% 5/15/43 1,085 1,128 4 Citigroup Commercial Mortgage Trust 2006- C4 5.783% 3/15/49 1,067 1,149 4 Citigroup Commercial Mortgage Trust 2006- C4 5.783% 3/15/49 500 546 4 Citigroup Commercial Mortgage Trust 2006- C5 5.431% 10/15/49 600 653 4 Citigroup Commercial Mortgage Trust 2006- C5 5.462% 10/15/49 230 253 4 Citigroup Commercial Mortgage Trust 2007- C6 5.694% 12/10/49 1,141 1,269 4 Citigroup Commercial Mortgage Trust 2008- C7 6.133% 12/10/49 1,343 1,519 4 Citigroup Commercial Mortgage Trust 2012- GC8 3.024% 9/10/45 600 583 4 Citigroup Commercial Mortgage Trust 2013- GC11 3.093% 4/10/46 100 97 4 Citigroup Commercial Mortgage Trust 2013- GC11 3.422% 4/10/46 100 97 4 Citigroup Commercial Mortgage Trust 2013- GC15 3.161% 9/10/46 225 234 4 Citigroup Commercial Mortgage Trust 2013- GC15 4.371% 9/10/46 225 240 4 Citigroup Commercial Mortgage Trust 2013- GC15 4.649% 9/10/46 350 370 4 Citigroup Commercial Mortgage Trust 2013- GC17 3.675% 11/10/46 75 78 4 Citigroup Commercial Mortgage Trust 2013- GC17 4.131% 11/10/46 275 288 4 Citigroup Commercial Mortgage Trust 2013- GC17 4.544% 11/10/46 100 105 4 Citigroup Commercial Mortgage Trust 2013- GC17 5.095% 11/10/46 100 106 4 Citigroup Commercial Mortgage Trust 2014- GC19 2.790% 3/10/47 129 132 4 Citigroup Commercial Mortgage Trust 2014- GC19 3.552% 3/10/47 75 77 4 Citigroup Commercial Mortgage Trust 2014- GC19 4.023% 3/10/47 125 129 4 Citigroup Commercial Mortgage Trust 2014- GC19 4.345% 3/10/47 125 129 4 COBALT CMBS Commercial Mortgage Trust 2007-C2 5.484% 4/15/47 1,206 1,319 4 COBALT CMBS Commercial Mortgage Trust 2007-C3 5.771% 5/15/46 1,000 1,104 4 COMM 2005-C6 Mortgage Trust 5.116% 6/10/44 1,166 1,219 4 COMM 2006-C7 Mortgage Trust 5.768% 6/10/46 1,004 1,082 4 COMM 2006-C7 Mortgage Trust 5.793% 6/10/46 200 215 4 COMM 2007-C9 Mortgage Trust 5.799% 12/10/49 900 1,013 4 COMM 2012-CCRE2 Mortgage Trust 3.147% 8/15/45 144 142 4 COMM 2012-CCRE2 Mortgage Trust 3.791% 8/15/45 189 191 4,7 COMM 2012-CCRE3 Mortgage Trust 3.416% 10/15/45 227 224 4 COMM 2012-CCRE4 Mortgage Trust 2.853% 10/15/45 350 337 4 COMM 2013-CCRE11 Mortgage Trust 3.047% 10/10/46 200 207 4 COMM 2013-CCRE11 Mortgage Trust 3.660% 10/10/46 200 206 4 COMM 2013-CCRE11 Mortgage Trust 3.983% 10/10/46 260 270 4 COMM 2013-CCRE11 Mortgage Trust 4.258% 10/10/46 330 348 4 COMM 2013-CCRE11 Mortgage Trust 4.715% 10/10/46 200 214 4 COMM 2013-CCRE12 Mortgage Trust 1.295% 10/10/46 72 72 4 COMM 2013-CCRE12 Mortgage Trust 2.904% 10/10/46 125 129 4 COMM 2013-CCRE12 Mortgage Trust 3.623% 10/10/46 125 129 4 COMM 2013-CCRE12 Mortgage Trust 3.765% 10/10/46 175 178 4 COMM 2013-CCRE12 Mortgage Trust 4.046% 10/10/46 125 129 4 COMM 2013-CCRE12 Mortgage Trust 4.300% 10/10/46 75 78 4 COMM 2013-CCRE12 Mortgage Trust 4.762% 10/10/46 50 52 4 COMM 2013-CCRE13 Mortgage Trust 1.259% 10/10/46 67 67 4 COMM 2013-CCRE13 Mortgage Trust 3.039% 10/10/46 75 78 4 COMM 2013-CCRE13 Mortgage Trust 3.706% 10/10/46 50 52 4 COMM 2013-CCRE13 Mortgage Trust 4.194% 10/10/46 450 472 4 COMM 2013-CCRE13 Mortgage Trust 4.449% 10/10/46 150 158 4 COMM 2013-CCRE6 Mortgage Trust 3.101% 3/10/46 183 178 4 COMM 2013-CCRE7 Mortgage Trust 3.213% 3/10/46 150 147 4 COMM 2013-CCRE8 Mortgage Trust 3.612% 6/10/46 223 225 4 COMM 2013-CCRE9 Mortgage Trust 4.237% 7/10/45 365 388 4 COMM 2013-CCRE9 Mortgage Trust 4.210% 8/10/46 160 168 4 COMM 2013-LC13 Mortgage Trust 3.009% 8/10/46 230 237 4 COMM 2013-LC13 Mortgage Trust 4.205% 8/10/46 230 242 4 COMM 2013-LC6 Mortgage Trust 2.941% 1/10/46 277 267 4 COMM 2013-LC6 Mortgage Trust 3.282% 1/10/46 154 150 4 COMM 2014-CCRE14 Mortgage Trust 3.147% 2/10/47 350 362 4 COMM 2014-CCRE14 Mortgage Trust 4.236% 2/10/47 275 291 4 COMM 2014-CCRE14 Mortgage Trust 4.526% 2/10/47 325 344 4 COMM 2014-CCRE14 Mortgage Trust 4.619% 2/10/47 175 183 4 COMM 2014-CCRE15 Mortgage Trust 2.928% 2/10/47 327 335 4 COMM 2014-CCRE15 Mortgage Trust 3.595% 2/10/47 113 116 4 COMM 2014-CCRE15 Mortgage Trust 4.074% 2/10/47 209 217 4 COMM 2014-CCRE15 Mortgage Trust 4.719% 2/10/47 105 110 4 COMM 2014-UBS2 Mortgage Trust 2.820% 3/10/47 90 92 4 COMM 2014-UBS2 Mortgage Trust 3.472% 3/10/47 78 80 4 COMM 2014-UBS2 Mortgage Trust 3.961% 3/10/47 202 207 4 COMM 2014-UBS2 Mortgage Trust 4.199% 3/10/47 57 59 4 COMM 2014-UBS2 Mortgage Trust 4.701% 3/10/47 36 37 4 COMM MORTGAGE TRUST COMM_14- LC15 2.840% 4/10/47 125 128 4 COMM MORTGAGE TRUST COMM_14- LC15 4.006% 4/10/47 325 335 4 Commercial Mortgage Trust 2005-GG3 4.799% 8/10/42 1,775 1,803 4 Commercial Mortgage Trust 2005-GG3 4.859% 8/10/42 225 231 4 Commercial Mortgage Trust 2005-GG5 5.224% 4/10/37 1,788 1,889 4 Commercial Mortgage Trust 2005-GG5 5.277% 4/10/37 275 292 4 Commercial Mortgage Trust 2006-GG7 5.820% 7/10/38 279 302 4 Commercial Mortgage Trust 2007-GG9 5.475% 3/10/39 75 81 4,7 Commercial Mortgages Lease-Backed Certificates Series 2001-CMLB-1 6.746% 6/20/31 283 295 4 Credit Suisse Commercial Mortgage Trust Series 2006-C1 5.466% 2/15/39 695 738 4 Credit Suisse Commercial Mortgage Trust Series 2006-C1 5.466% 2/15/39 400 430 4 Credit Suisse Commercial Mortgage Trust Series 2006-C1 5.466% 2/15/39 240 255 4 Credit Suisse Commercial Mortgage Trust Series 2006-C3 5.792% 6/15/38 225 245 4 Credit Suisse Commercial Mortgage Trust Series 2006-C3 5.792% 6/15/38 1,475 1,593 4 Credit Suisse Commercial Mortgage Trust Series 2006-C4 5.509% 9/15/39 175 189 4 Credit Suisse Commercial Mortgage Trust Series 2006-C5 5.311% 12/15/39 460 498 4 Credit Suisse Commercial Mortgage Trust Series 2007-C1 5.383% 2/15/40 668 722 4 Credit Suisse Commercial Mortgage Trust Series 2007-C3 5.678% 6/15/39 479 522 4 CSFB Commercial Mortgage Trust 2005-C1 5.014% 2/15/38 838 855 4 CSFB Commercial Mortgage Trust 2005-C1 5.075% 2/15/38 218 224 4 CSFB Commercial Mortgage Trust 2005-C4 5.190% 8/15/38 150 156 4 CSFB Commercial Mortgage Trust 2005-C5 5.100% 8/15/38 80 85 4 CSFB Commercial Mortgage Trust 2005-C6 5.230% 12/15/40 160 167 4 Discover Card Execution Note Trust 2007-A1 5.650% 3/16/20 860 977 4 Fifth Third Auto 2014-1 0.680% 4/16/18 275 275 4 Fifth Third Auto 2014-1 1.140% 10/15/20 175 174 4 Ford Credit Auto Lease Trust 2014-A 0.680% 4/15/17 175 175 4 Ford Credit Auto Lease Trust 2014-A 0.900% 6/15/17 75 75 4 Ford Credit Auto Lease Trust 2014-A 1.160% 8/15/17 125 125 4 Ford Credit Auto Owner Trust 2010-A 2.150% 6/15/15 75 76 4 Ford Credit Auto Owner Trust 2011-A 1.650% 5/15/16 69 70 4 Ford Credit Auto Owner Trust 2012-A 1.150% 6/15/17 400 403 4 Ford Credit Auto Owner Trust 2012-B 0.720% 12/15/16 69 69 4 Ford Credit Auto Owner Trust 2013-A 0.550% 7/15/17 289 289 4 Ford Credit Auto Owner Trust 2013-B 0.570% 10/15/17 330 330 4 Ford Credit Auto Owner Trust 2013-B 0.760% 8/15/18 170 170 4 Ford Credit Auto Owner Trust 2013-C 0.820% 12/15/17 249 249 4 Ford Credit Auto Owner Trust 2013-C 1.250% 10/15/18 83 84 4 Ford Credit Auto Owner Trust 2013-D 0.670% 4/15/18 500 499 4 Ford Credit Auto Owner Trust 2013-D 1.110% 2/15/19 100 100 4 Ford Credit Auto Owner Trust 2014-A 0.790% 5/15/18 500 500 4 Ford Credit Auto Owner Trust 2014-A 1.290% 4/15/19 100 100 4 Ford Credit Floorplan Master Owner Trust A Series 2013-5 1.500% 9/15/18 350 353 4 Ford Credit Floorplan Master Owner Trust A Series 2014-1 1.200% 2/15/19 450 448 4 GE Capital Credit Card Master Note Trust Series 2012-7 1.760% 9/15/22 409 397 4 GE Commercial Mortgage Corp. Series 2005- C3 Trust 4.974% 7/10/45 315 329 4 GE Commercial Mortgage Corp. Series 2006- C1 Trust 5.278% 3/10/44 325 353 4 GE Commercial Mortgage Corp. Series 2006- C1 Trust 5.278% 3/10/44 942 1,000 4 GE Commercial Mortgage Corp. Series 2007- C1 Trust 5.543% 12/10/49 850 926 4 GMAC Commercial Mortgage Securities Inc. Series 2004-C3 Trust 4.864% 12/10/41 1,275 1,298 4 GMAC Commercial Mortgage Securities Inc. Series 2005-C1 Trust 4.754% 5/10/43 275 285 4 GS Mortgage Securities Trust 2004-GG2 5.396% 8/10/38 461 464 4 GS Mortgage Securities Trust 2006-GG6 5.506% 4/10/38 22 22 4 GS Mortgage Securities Trust 2006-GG6 5.553% 4/10/38 1,445 1,543 4 GS Mortgage Securities Trust 2006-GG6 5.610% 4/10/38 250 270 4 GS Mortgage Securities Trust 2011-GC5 3.707% 8/10/44 145 150 4 GS Mortgage Securities Trust 2012-GC6 3.482% 1/10/45 750 761 4 GS Mortgage Securities Trust 2012-GCJ7 3.377% 5/10/45 440 443 4 GS Mortgage Securities Trust 2012-GCJ9 2.773% 11/10/45 325 309 4 GS Mortgage Securities Trust 2013-GC10 2.943% 2/10/46 246 236 4 GS Mortgage Securities Trust 2013-GC10 3.279% 2/10/46 92 89 4 GS Mortgage Securities Trust 2013-GCJ12 3.135% 6/10/46 275 267 4 GS Mortgage Securities Trust 2013-GCJ12 3.375% 6/10/46 118 114 4 GS Mortgage Securities Trust 2013-GCJ14 2.995% 8/10/46 191 198 4 GS Mortgage Securities Trust 2013-GCJ14 3.817% 8/10/46 135 141 4 GS Mortgage Securities Trust 2013-GCJ14 4.243% 8/10/46 675 711 4 GS Mortgage Securities Trust 2013-GCJ16 3.033% 11/10/46 210 217 4 GS Mortgage Securities Trust 2013-GCJ16 3.813% 11/10/46 100 105 4 GS Mortgage Securities Trust 2013-GCJ16 4.271% 11/10/46 125 132 4 GS Mortgage Securities Trust 2014-GC18 1.298% 1/10/47 488 487 4 GS Mortgage Securities Trust 2014-GC18 4.074% 1/10/47 825 859 4 GS Mortgage Securities Trust 2014-GC18 4.383% 1/10/47 275 286 4 Honda Auto Receivables 2011-1 Owner Trust 1.800% 4/17/17 92 92 4 Honda Auto Receivables 2012-4 Owner Trust 0.660% 12/18/18 325 324 4 Honda Auto Receivables 2013-1 Owner Trust 0.480% 11/21/16 359 359 4 Honda Auto Receivables 2013-1 Owner Trust 0.620% 3/21/19 287 286 4 Honda Auto Receivables 2013-2 Owner Trust 0.530% 2/16/17 111 111 4 Honda Auto Receivables 2013-2 Owner Trust 0.660% 6/17/19 111 110 4 Honda Auto Receivables 2013-4 Owner Trust 0.690% 9/18/17 150 150 4 Honda Auto Receivables 2013-4 Owner Trust 1.040% 2/18/20 150 151 4 Honda Auto Receivables 2014-1 Owner Trust 0.670% 11/21/17 270 269 4 Honda Auto Receivables 2014-1 Owner Trust 1.040% 2/21/20 135 134 4 Hyundai Auto Receivables Trust 2012-C 0.730% 6/15/18 200 200 4 Hyundai Auto Receivables Trust 2013-A 0.560% 7/17/17 185 185 4 Hyundai Auto Receivables Trust 2013-A 0.750% 9/17/18 308 308 4 Hyundai Auto Receivables Trust 2013-B 0.710% 9/15/17 325 325 4 Hyundai Auto Receivables Trust 2013-B 1.010% 2/15/19 175 175 4 Hyundai Auto Receivables Trust 2013-C 1.010% 2/15/18 190 191 4 Hyundai Auto Receivables Trust 2013-C 1.550% 3/15/19 320 323 4 Hyundai Auto Receivables Trust 2014-A 0.790% 7/16/18 201 202 4 JP Morgan Chase Commercial Mortgage Securities Trust 2004-CIBC10 4.654% 1/12/37 95 95 4 JP Morgan Chase Commercial Mortgage Securities Trust 2004-CIBC8 4.404% 1/12/39 12 12 4 JP Morgan Chase Commercial Mortgage Securities Trust 2004-CIBC9 5.632% 6/12/41 994 1,001 4 JP Morgan Chase Commercial Mortgage Securities Trust 2005-CIBC11 5.390% 8/12/37 144 149 4 JP Morgan Chase Commercial Mortgage Securities Trust 2005-CIBC13 5.281% 1/12/43 125 133 4 JP Morgan Chase Commercial Mortgage Securities Trust 2005-LDP2 4.780% 7/15/42 346 360 4 JP Morgan Chase Commercial Mortgage Securities Trust 2005-LDP4 4.918% 10/15/42 947 989 4 JP Morgan Chase Commercial Mortgage Securities Trust 2005-LDP5 5.240% 12/15/44 438 461 4 JP Morgan Chase Commercial Mortgage Securities Trust 2005-LDP5 5.282% 12/15/44 175 188 4 JP Morgan Chase Commercial Mortgage Securities Trust 2005-LDP5 5.361% 12/15/44 70 74 4 JP Morgan Chase Commercial Mortgage Securities Trust 2006-CIBC14 5.453% 12/12/44 150 161 4 JP Morgan Chase Commercial Mortgage Securities Trust 2006-CIBC16 5.593% 5/12/45 569 623 4 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP6 5.475% 4/15/43 336 361 4 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP7 5.845% 4/15/45 1,770 1,913 4 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP7 5.845% 4/15/45 180 198 4 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP8 5.440% 5/15/45 225 247 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC18 5.440% 6/12/47 880 965 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC20 5.794% 2/12/51 1,515 1,687 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC20 5.904% 2/12/51 295 336 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP11 5.815% 6/15/49 575 637 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP12 5.882% 2/15/51 1,675 1,869 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C6 3.507% 5/15/45 550 553 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C8 2.829% 10/15/45 1,735 1,667 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-CIBX 3.483% 6/15/45 433 440 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C10 3.143% 12/15/47 146 143 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C10 3.372% 12/15/47 109 107 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 3.674% 12/15/46 150 156 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 3.881% 12/15/46 200 206 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 4.166% 12/15/46 300 315 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 4.517% 12/15/46 150 159 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 4.944% 12/15/46 150 159 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-LC11 2.960% 4/15/46 173 166 4 JPMBB Commercial Mortgage Securities Trust 2013-C12 3.664% 7/15/45 122 124 4 JPMBB Commercial Mortgage Securities Trust 2013-C12 4.027% 7/15/45 81 84 4 JPMBB Commercial Mortgage Securities Trust 2013-C14 3.761% 8/15/46 240 251 4 JPMBB Commercial Mortgage Securities Trust 2013-C14 4.133% 8/15/46 790 828 4 JPMBB Commercial Mortgage Securities Trust 2013-C14 4.409% 8/15/46 220 231 4 JPMBB Commercial Mortgage Securities Trust 2013-C15 1.233% 11/15/45 145 145 4 JPMBB Commercial Mortgage Securities Trust 2013-C15 2.977% 11/15/45 680 701 4 JPMBB Commercial Mortgage Securities Trust 2013-C15 3.659% 11/15/45 65 67 4 JPMBB Commercial Mortgage Securities Trust 2013-C15 4.131% 11/15/45 435 454 4 JPMBB Commercial Mortgage Securities Trust 2013-C15 4.420% 11/15/45 275 287 4 JPMBB Commercial Mortgage Securities Trust 2013-C17 3.003% 1/15/47 250 259 4 JPMBB Commercial Mortgage Securities Trust 2013-C17 3.705% 1/15/47 188 194 4 JPMBB Commercial Mortgage Securities Trust 2013-C17 4.199% 1/15/47 625 654 4 JPMBB Commercial Mortgage Securities Trust 2013-C17 4.458% 1/15/47 125 132 4 JPMBB Commercial Mortgage Securities Trust 2013-C17 4.888% 1/15/47 188 195 4 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.079% 2/15/47 474 490 4 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.439% 2/15/47 93 96 4 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.809% 2/15/47 113 118 4 LB-UBS Commercial Mortgage Trust 2004-C7 4.786% 10/15/29 1,181 1,194 4 LB-UBS Commercial Mortgage Trust 2005-C1 4.742% 2/15/30 469 478 4 LB-UBS Commercial Mortgage Trust 2005-C2 5.150% 4/15/30 665 688 4 LB-UBS Commercial Mortgage Trust 2005-C5 5.057% 9/15/40 75 78 4 LB-UBS Commercial Mortgage Trust 2005-C7 5.197% 11/15/30 2,310 2,411 4 LB-UBS Commercial Mortgage Trust 2006-C1 5.217% 2/15/31 303 323 4 LB-UBS Commercial Mortgage Trust 2006-C3 5.661% 3/15/39 2,212 2,364 4 LB-UBS Commercial Mortgage Trust 2006-C6 5.372% 9/15/39 965 1,051 4 LB-UBS Commercial Mortgage Trust 2006-C6 5.413% 9/15/39 250 277 4 LB-UBS Commercial Mortgage Trust 2006-C7 5.347% 11/15/38 300 326 4 LB-UBS Commercial Mortgage Trust 2006-C7 5.378% 11/15/38 180 195 4 LB-UBS Commercial Mortgage Trust 2007-C1 5.424% 2/15/40 757 830 4 LB-UBS Commercial Mortgage Trust 2007-C2 5.430% 2/15/40 1,158 1,271 4 LB-UBS Commercial Mortgage Trust 2007-C7 5.866% 9/15/45 857 959 4 LB-UBS Commercial Mortgage Trust 2008-C1 6.139% 4/15/41 1,225 1,397 4 LB-UBS Commercial Mortgage Trust 2008-C1 6.139% 4/15/41 260 298 4 Mercedes-Benz Auto Lease Trust 2013-B 0.760% 7/15/19 100 99 4 Mercedes-Benz Auto Receivables Trust 2013- 1 0.780% 8/15/17 83 83 4 Mercedes-Benz Auto Receivables Trust 2013- 1 1.130% 11/15/19 83 83 4 Merrill Lynch Mortgage Trust 2005-CIP1 5.107% 7/12/38 140 147 4 Merrill Lynch Mortgage Trust 2005-LC1 5.291% 1/12/44 1,846 1,968 4 Merrill Lynch Mortgage Trust 2005-MCP1 4.747% 6/12/43 1,010 1,037 4 Merrill Lynch Mortgage Trust 2006-C1 5.657% 5/12/39 1,735 1,868 4 Merrill Lynch Mortgage Trust 2006-C1 5.657% 5/12/39 100 109 4 Merrill Lynch Mortgage Trust 2006-C2 5.782% 8/12/43 245 268 4 Merrill Lynch Mortgage Trust 2007-C1 5.841% 6/12/50 1,795 1,981 4 Merrill Lynch Mortgage Trust 2008-C1 5.690% 2/12/51 1,328 1,483 4 ML-CFC Commercial Mortgage Trust 2006-2 5.868% 6/12/46 900 976 4 ML-CFC Commercial Mortgage Trust 2006-3 5.456% 7/12/46 160 173 4 ML-CFC Commercial Mortgage Trust 2006-4 5.204% 12/12/49 275 300 4 ML-CFC Commercial Mortgage Trust 2007-5 5.378% 8/12/48 1,667 1,804 4 ML-CFC Commercial Mortgage Trust 2007-9 5.590% 9/12/49 93 93 4 ML-CFC Commercial Mortgage Trust 2007-9 5.700% 9/12/49 517 575 4 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C5 3.176% 8/15/45 175 172 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C10 4.083% 7/15/46 2,000 2,076 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 4.219% 8/15/46 240 253 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 4.419% 8/15/46 120 126 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C12 3.001% 10/15/46 320 331 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C12 4.259% 10/15/46 320 338 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C13 2.936% 11/15/46 150 154 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C13 4.039% 11/15/46 300 309 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C13 4.745% 11/15/46 150 158 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C7 2.918% 2/15/46 179 171 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C7 3.214% 2/15/46 36 35 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C8 3.134% 12/15/48 225 218 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C8 3.376% 12/15/48 100 97 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C9 3.102% 5/15/46 150 145 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C9 3.456% 5/15/46 125 122 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 1.250% 2/15/47 148 148 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 2.916% 2/15/47 175 179 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 3.669% 2/15/47 375 388 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 4.064% 2/15/47 375 388 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 4.646% 2/15/47 150 157 4 Morgan Stanley Capital I Trust 2004-HQ4 4.970% 4/14/40 466 470 4 Morgan Stanley Capital I Trust 2004-IQ8 5.110% 6/15/40 381 384 4 Morgan Stanley Capital I Trust 2004-TOP15 5.270% 6/13/41 236 237 4 Morgan Stanley Capital I Trust 2005-HQ5 5.168% 1/14/42 280 287 4 Morgan Stanley Capital I Trust 2005-HQ6 4.989% 8/13/42 1,715 1,772 4 Morgan Stanley Capital I Trust 2005-HQ6 5.073% 8/13/42 180 187 4 Morgan Stanley Capital I Trust 2005-HQ7 5.208% 11/14/42 890 933 4 Morgan Stanley Capital I Trust 2005-IQ10 5.230% 9/15/42 1,314 1,373 4 Morgan Stanley Capital I Trust 2005-IQ9 4.770% 7/15/56 170 175 4 Morgan Stanley Capital I Trust 2005-TOP17 4.780% 12/13/41 197 201 4 Morgan Stanley Capital I Trust 2005-TOP17 4.840% 12/13/41 65 66 4 Morgan Stanley Capital I Trust 2005-TOP19 4.985% 6/12/47 430 444 4 Morgan Stanley Capital I Trust 2006-HQ10 5.328% 11/12/41 1,881 2,048 4 Morgan Stanley Capital I Trust 2006-HQ10 5.360% 11/12/41 375 414 4 Morgan Stanley Capital I Trust 2006-HQ8 5.418% 3/12/44 1,069 1,138 4 Morgan Stanley Capital I Trust 2006-HQ8 5.467% 3/12/44 375 403 4 Morgan Stanley Capital I Trust 2006-HQ9 5.773% 7/12/44 250 274 4 Morgan Stanley Capital I Trust 2006-HQ9 5.793% 7/12/44 225 242 4 Morgan Stanley Capital I Trust 2006-IQ11 5.644% 10/15/42 733 778 4 Morgan Stanley Capital I Trust 2006-IQ11 5.648% 10/15/42 30 32 4 Morgan Stanley Capital I Trust 2006-IQ11 5.648% 10/15/42 200 209 4 Morgan Stanley Capital I Trust 2006-IQ12 5.332% 12/15/43 662 720 4 Morgan Stanley Capital I Trust 2006-TOP21 5.204% 10/12/52 550 591 4 Morgan Stanley Capital I Trust 2006-TOP23 5.811% 8/12/41 110 120 4 Morgan Stanley Capital I Trust 2007-IQ14 5.654% 4/15/49 47 49 4 Morgan Stanley Capital I Trust 2007-IQ14 5.692% 4/15/49 1,385 1,525 4 Morgan Stanley Capital I Trust 2007-IQ16 5.809% 12/12/49 1,466 1,634 4 Morgan Stanley Capital I Trust 2007-IQ16 6.085% 12/12/49 225 255 4 Morgan Stanley Capital I Trust 2007-TOP25 5.544% 11/12/49 340 371 4 Morgan Stanley Capital I Trust 2007-TOP27 5.648% 6/11/42 1,195 1,337 4 Morgan Stanley Capital I Trust 2007-TOP27 5.648% 6/11/42 300 334 4 Morgan Stanley Capital I Trust 2008-TOP29 6.281% 1/11/43 635 730 4 Morgan Stanley Capital I Trust 2012-C4 3.244% 3/15/45 650 650 4 Nissan Auto Receivables 2012-B Owner Trust 0.660% 12/17/18 295 294 4 Nissan Auto Receivables 2013-A Owner Trust 0.500% 5/15/17 322 322 4 Nissan Auto Receivables 2013-A Owner Trust 0.750% 7/15/19 675 673 4 Nissan Auto Receivables 2013-B Owner Trust 0.840% 11/15/17 165 165 4 Nissan Auto Receivables 2013-B Owner Trust 1.310% 10/15/19 120 120 4 Nissan Auto Receivables 2013-C Owner Trust 0.670% 8/15/18 300 299 4 Nissan Auto Receivables 2013-C Owner Trust 1.300% 6/15/20 225 225 4 Nissan Auto Receivables 2014-A Owner Trust 0.720% 8/15/18 175 175 4 Nissan Auto Receivables 2014-A Owner Trust 1.340% 8/17/20 200 200 7 Northern Rock Asset Management plc 5.625% 6/22/17 500 560 4 PSE&G Transition Funding LLC Series 2001- 1 6.890% 12/15/17 2,500 2,669 7 Royal Bank of Canada 3.125% 4/14/15 425 437 4 Royal Bank of Canada 0.625% 12/5/16 500 501 4 Royal Bank of Canada 1.200% 9/19/18 850 843 4 Royal Bank of Canada 2.000% 10/1/19 2,000 2,003 4 Santander Drive Auto Receivables Trust 2013-1 0.620% 6/15/17 287 287 4 Santander Drive Auto Receivables Trust 2013-2 0.700% 9/15/17 364 364 4 Santander Drive Auto Receivables Trust 2013-3 0.700% 10/16/17 195 195 4 Santander Drive Auto Receivables Trust 2013-4 1.110% 12/15/17 150 151 4 Santander Drive Auto Receivables Trust 2013-4 0.870% 1/16/18 300 300 4 Santander Drive Auto Receivables Trust 2013-4 1.590% 10/15/18 300 300 4 TIAA Seasoned Commercial Mortgage Trust 2007-C4 5.551% 8/15/39 160 169 4 Toyota Auto Receivables 2012-A Owner Trust 0.990% 8/15/17 633 636 4 Toyota Auto Receivables 2013-A Owner Trust 0.550% 1/17/17 70 70 4 Toyota Auto Receivables 2013-A Owner Trust 0.690% 11/15/18 145 145 4 Toyota Auto Receivables 2014-A Owner Trust 0.670% 12/15/17 325 325 4 Toyota Auto Receivables 2014-A Owner Trust 1.180% 6/17/19 100 100 4 UBS-Barclays Commercial Mortgage Trust 2013-C5 3.185% 3/10/46 290 285 4 UBS-Barclays Commercial Mortgage Trust 2013-C6 3.244% 4/10/46 175 172 4 UBS-Barclays Commercial Mortgage Trust 2013-C6 3.469% 4/10/46 75 73 4 USAA Auto Owner Trust 2014-1 0.580% 12/15/17 150 150 4 USAA Auto Owner Trust 2014-1 0.940% 5/15/19 75 75 4 Volkswagen Auto Lease Trust 0.800% 4/20/17 120 119 4 Volkswagen Auto Lease Trust 0.990% 7/20/18 120 119 4 Volkswagen Auto Loan Enhanced Trust 2012- 1 1.150% 7/20/18 724 726 4 Volkswagen Auto Loan Enhanced Trust 2013- 2 0.700% 4/20/18 150 150 4 Volkswagen Auto Loan Enhanced Trust 2013- 2 1.160% 3/20/20 75 74 4 Wachovia Bank Commercial Mortgage Trust Series 2004-C12 5.398% 7/15/41 233 235 4 Wachovia Bank Commercial Mortgage Trust Series 2004-C15 4.803% 10/15/41 1,150 1,168 4 Wachovia Bank Commercial Mortgage Trust Series 2005-C17 5.083% 3/15/42 393 405 4 Wachovia Bank Commercial Mortgage Trust Series 2005-C17 5.224% 3/15/42 125 129 4 Wachovia Bank Commercial Mortgage Trust Series 2005-C19 4.699% 5/15/44 1,003 1,039 4 Wachovia Bank Commercial Mortgage Trust Series 2005-C19 4.750% 5/15/44 65 68 4 Wachovia Bank Commercial Mortgage Trust Series 2005-C19 4.793% 5/15/44 150 156 4 Wachovia Bank Commercial Mortgage Trust Series 2005-C20 5.118% 7/15/42 683 712 4 Wachovia Bank Commercial Mortgage Trust Series 2005-C21 5.240% 10/15/44 874 918 4 Wachovia Bank Commercial Mortgage Trust Series 2005-C21 5.240% 10/15/44 60 63 4 Wachovia Bank Commercial Mortgage Trust Series 2005-C22 5.289% 12/15/44 1,550 1,635 4 Wachovia Bank Commercial Mortgage Trust Series 2005-C22 5.339% 12/15/44 50 53 4 Wachovia Bank Commercial Mortgage Trust Series 2006-C25 5.722% 5/15/43 790 846 4 Wachovia Bank Commercial Mortgage Trust Series 2006-C26 5.962% 6/15/45 121 133 4 Wachovia Bank Commercial Mortgage Trust Series 2006-C27 5.765% 7/15/45 793 851 4 Wachovia Bank Commercial Mortgage Trust Series 2006-C29 5.339% 11/15/48 375 408 4 Wells Fargo Commercial Mortgage Trust 2012-LC5 2.918% 10/15/45 225 218 4 WFRBS Commercial Mortgage Trust 2012-C6 3.440% 4/15/45 450 457 4 WFRBS Commercial Mortgage Trust 2012-C7 3.431% 6/15/45 300 302 4 WFRBS Commercial Mortgage Trust 2012-C7 4.090% 6/15/45 250 258 4 WFRBS Commercial Mortgage Trust 2012-C8 3.001% 8/15/45 175 171 4 WFRBS Commercial Mortgage Trust 2012-C9 2.870% 11/15/45 365 351 4 WFRBS Commercial Mortgage Trust 2013- C11 3.071% 3/15/45 251 244 4 WFRBS Commercial Mortgage Trust 2013- C12 3.198% 3/15/48 109 107 4 WFRBS Commercial Mortgage Trust 2013- C12 3.560% 3/15/48 52 51 4 WFRBS Commercial Mortgage Trust 2013- C13 3.001% 5/15/45 222 213 4 WFRBS Commercial Mortgage Trust 2013- C13 3.345% 5/15/45 44 43 4 WFRBS Commercial Mortgage Trust 2013- C14 3.337% 6/15/46 400 394 4 WFRBS Commercial Mortgage Trust 2013- C14 3.488% 6/15/46 200 194 4 WFRBS Commercial Mortgage Trust 2013- C15 3.720% 8/15/46 160 167 4 WFRBS Commercial Mortgage Trust 2013- C15 4.153% 8/15/46 650 681 4 WFRBS Commercial Mortgage Trust 2013- C15 4.358% 8/15/46 160 166 4 WFRBS Commercial Mortgage Trust 2013- C16 3.223% 9/15/46 290 304 4 WFRBS Commercial Mortgage Trust 2013- C16 3.963% 9/15/46 180 190 4 WFRBS Commercial Mortgage Trust 2013- C16 4.415% 9/15/46 180 192 4 WFRBS Commercial Mortgage Trust 2013- C16 4.668% 9/15/46 290 310 4 WFRBS Commercial Mortgage Trust 2013- C17 2.921% 12/15/46 100 103 4 WFRBS Commercial Mortgage Trust 2013- C17 3.558% 12/15/46 100 103 4 WFRBS Commercial Mortgage Trust 2013- C17 4.023% 12/15/46 100 104 4 WFRBS Commercial Mortgage Trust 2013- C17 4.255% 12/15/46 100 103 4 WFRBS Commercial Mortgage Trust 2013- C17 4.788% 12/15/46 100 104 4 WFRBS Commercial Mortgage Trust 2013- C18 3.027% 12/15/46 100 104 4 WFRBS Commercial Mortgage Trust 2013- C18 3.651% 12/15/46 200 206 4 WFRBS Commercial Mortgage Trust 2013- C18 4.162% 12/15/46 1,436 1,500 4 WFRBS Commercial Mortgage Trust 2013- C18 4.387% 12/15/46 50 52 4 WFRBS Commercial Mortgage Trust 2013- C18 4.676% 12/15/46 75 78 4 WFRBS Commercial Mortgage Trust 2013- UBS1 2.927% 3/15/46 250 258 4 WFRBS Commercial Mortgage Trust 2013- UBS1 3.591% 3/15/46 150 154 4 WFRBS Commercial Mortgage Trust 2013- UBS1 4.079% 3/15/46 175 182 4 WFRBS Commercial Mortgage Trust 2013- UBS1 4.634% 3/15/46 50 52 4 WFRBS Commercial Mortgage Trust 2014- C19 1.233% 3/15/47 75 75 4 WFRBS Commercial Mortgage Trust 2014- C19 3.618% 3/15/47 50 51 4 WFRBS Commercial Mortgage Trust 2014- C19 3.660% 3/15/47 75 77 4 WFRBS Commercial Mortgage Trust 2014- C19 4.101% 3/15/47 175 180 4 WFRBS Commercial Mortgage Trust 2014- C19 4.723% 3/15/47 50 51 4 WFRBS Commercial Mortgage Trust 2014- LC14 1.193% 3/15/47 236 236 4 WFRBS Commercial Mortgage Trust 2014- LC14 2.862% 3/15/47 120 123 4 WFRBS Commercial Mortgage Trust 2014- LC14 3.522% 3/15/47 300 307 4 WFRBS Commercial Mortgage Trust 2014- LC14 4.045% 3/15/47 725 750 4 WFRBS Commercial Mortgage Trust 2014- LC14 4.351% 3/15/47 300 311 4 World Omni Auto Receivables Trust 2012-B 0.810% 1/15/19 200 200 4 World Omni Auto Receivables Trust 2013-B 0.830% 8/15/18 150 149 4 World Omni Auto Receivables Trust 2013-B 1.320% 1/15/20 75 75 4 World Omni Automobile Lease Securitization Trust 2013-A 1.100% 12/15/16 210 211 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $212,295) Corporate Bonds (10.1%) Finance (3.2%) Banking (2.1%) Abbey National Treasury Services plc 4.000% 4/27/16 665 706 Abbey National Treasury Services plc 1.375% 3/13/17 800 800 Abbey National Treasury Services plc 3.050% 8/23/18 525 541 Abbey National Treasury Services plc 4.000% 3/13/24 700 707 American Express Bank FSB 6.000% 9/13/17 225 258 American Express Centurion Bank 5.950% 6/12/17 75 85 American Express Centurion Bank 6.000% 9/13/17 1,750 2,009 American Express Co. 5.500% 9/12/16 350 388 American Express Co. 6.150% 8/28/17 535 616 American Express Co. 7.000% 3/19/18 2,200 2,617 American Express Co. 2.650% 12/2/22 1,472 1,399 American Express Co. 4.050% 12/3/42 121 112 4 American Express Co. 6.800% 9/1/66 450 486 American Express Credit Corp. 2.750% 9/15/15 985 1,015 American Express Credit Corp. 1.300% 7/29/16 275 277 American Express Credit Corp. 2.800% 9/19/16 425 444 American Express Credit Corp. 2.375% 3/24/17 825 854 American Express Credit Corp. 2.125% 7/27/18 550 553 American Express Credit Corp. 2.125% 3/18/19 2,200 2,192 Australia & New Zealand Banking Group Ltd. 0.900% 2/12/16 475 477 Australia & New Zealand Banking Group Ltd. 1.875% 10/6/17 250 253 Australia & New Zealand Banking Group Ltd. 1.450% 5/15/18 1,650 1,610 Bancolombia SA 4.250% 1/12/16 1,125 1,173 Bank of America Corp. 4.500% 4/1/15 1,180 1,224 Bank of America Corp. 3.700% 9/1/15 1,030 1,071 Bank of America Corp. 1.500% 10/9/15 900 908 Bank of America Corp. 5.250% 12/1/15 275 293 Bank of America Corp. 1.250% 1/11/16 700 704 Bank of America Corp. 3.625% 3/17/16 275 289 Bank of America Corp. 3.750% 7/12/16 1,030 1,090 Bank of America Corp. 6.500% 8/1/16 1,370 1,534 Bank of America Corp. 5.750% 8/15/16 275 302 Bank of America Corp. 7.800% 9/15/16 300 344 Bank of America Corp. 5.625% 10/14/16 1,525 1,686 Bank of America Corp. 1.350% 11/21/16 400 401 Bank of America Corp. 5.420% 3/15/17 775 854 Bank of America Corp. 3.875% 3/22/17 1,750 1,867 Bank of America Corp. 6.000% 9/1/17 250 284 Bank of America Corp. 5.750% 12/1/17 895 1,012 Bank of America Corp. 2.000% 1/11/18 2,650 2,643 Bank of America Corp. 5.650% 5/1/18 6,450 7,301 Bank of America Corp. 2.600% 1/15/19 5,900 5,922 Bank of America Corp. 5.490% 3/15/19 200 222 Bank of America Corp. 2.650% 4/1/19 2,450 2,456 Bank of America Corp. 7.625% 6/1/19 605 743 Bank of America Corp. 5.625% 7/1/20 1,460 1,663 Bank of America Corp. 5.875% 1/5/21 145 168 Bank of America Corp. 5.000% 5/13/21 205 226 Bank of America Corp. 5.700% 1/24/22 500 571 Bank of America Corp. 3.300% 1/11/23 2,400 2,311 Bank of America Corp. 4.125% 1/22/24 1,400 1,415 Bank of America Corp. 4.000% 4/1/24 850 848 Bank of America Corp. 5.875% 2/7/42 1,150 1,326 Bank of America Corp. 5.000% 1/21/44 2,200 2,239 Bank of America Corp. 4.875% 4/1/44 550 553 Bank of America NA 1.125% 11/14/16 825 823 Bank of America NA 5.300% 3/15/17 1,675 1,844 Bank of America NA 6.100% 6/15/17 350 394 Bank of America NA 6.000% 10/15/36 350 419 Bank of Montreal 0.800% 11/6/15 425 427 Bank of Montreal 1.300% 7/15/16 700 707 Bank of Montreal 2.500% 1/11/17 1,425 1,476 Bank of Montreal 1.450% 4/9/18 500 492 Bank of Montreal 2.375% 1/25/19 575 579 Bank of Montreal 2.550% 11/6/22 450 425 Bank of New York Mellon Corp. 0.700% 10/23/15 200 201 Bank of New York Mellon Corp. 2.500% 1/15/16 450 465 Bank of New York Mellon Corp. 2.300% 7/28/16 486 503 Bank of New York Mellon Corp. 2.400% 1/17/17 1,850 1,912 Bank of New York Mellon Corp. 1.969% 6/20/17 200 204 Bank of New York Mellon Corp. 1.300% 1/25/18 1,100 1,080 Bank of New York Mellon Corp. 2.100% 1/15/19 325 323 Bank of New York Mellon Corp. 2.200% 3/4/19 225 225 Bank of New York Mellon Corp. 5.450% 5/15/19 350 400 Bank of New York Mellon Corp. 4.600% 1/15/20 400 439 Bank of New York Mellon Corp. 3.550% 9/23/21 625 649 Bank of New York Mellon Corp. 3.650% 2/4/24 150 151 Bank of Nova Scotia 2.050% 10/7/15 125 128 Bank of Nova Scotia 0.750% 10/9/15 1,450 1,456 Bank of Nova Scotia 2.900% 3/29/16 105 110 Bank of Nova Scotia 1.375% 7/15/16 1,275 1,290 Bank of Nova Scotia 1.100% 12/13/16 1,100 1,104 Bank of Nova Scotia 2.550% 1/12/17 875 906 Bank of Nova Scotia 1.375% 12/18/17 275 273 Bank of Nova Scotia 1.450% 4/25/18 1,625 1,594 Bank of Nova Scotia 2.050% 10/30/18 450 448 Bank of Nova Scotia 4.375% 1/13/21 105 115 Bank One Corp. 4.900% 4/30/15 475 496 Barclays Bank plc 2.750% 2/23/15 125 127 Barclays Bank plc 3.900% 4/7/15 105 108 Barclays Bank plc 5.000% 9/22/16 385 422 Barclays Bank plc 6.750% 5/22/19 1,385 1,663 Barclays Bank plc 5.125% 1/8/20 1,260 1,411 Barclays Bank plc 5.140% 10/14/20 105 112 BB&T Corp. 5.200% 12/23/15 205 220 BB&T Corp. 3.200% 3/15/16 185 193 BB&T Corp. 3.950% 4/29/16 1,250 1,328 BB&T Corp. 2.150% 3/22/17 450 460 BB&T Corp. 1.450% 1/12/18 550 543 BB&T Corp. 2.050% 6/19/18 350 350 BB&T Corp. 2.250% 2/1/19 200 200 BB&T Corp. 6.850% 4/30/19 275 332 BBVA US Senior SAU 4.664% 10/9/15 1,225 1,287 Bear Stearns Cos. LLC 5.700% 11/15/14 2,525 2,607 Bear Stearns Cos. LLC 5.300% 10/30/15 985 1,054 Bear Stearns Cos. LLC 6.400% 10/2/17 1,300 1,500 Bear Stearns Cos. LLC 7.250% 2/1/18 1,085 1,293 BNP Paribas SA 3.600% 2/23/16 855 898 BNP Paribas SA 1.250% 12/12/16 1,650 1,650 BNP Paribas SA 2.375% 9/14/17 775 793 BNP Paribas SA 2.700% 8/20/18 150 153 BNP Paribas SA 2.400% 12/12/18 875 875 BNP Paribas SA 2.450% 3/17/19 1,200 1,202 BNP Paribas SA 5.000% 1/15/21 2,810 3,121 BNP Paribas SA 3.250% 3/3/23 1,675 1,628 BPCE SA 1.625% 2/10/17 750 753 BPCE SA 2.500% 12/10/18 650 653 Branch Banking & Trust Co. 5.625% 9/15/16 350 387 Branch Banking & Trust Co. 1.450% 10/3/16 200 203 Branch Banking & Trust Co. 1.050% 12/1/16 1,475 1,477 Canadian Imperial Bank of Commerce 0.900% 10/1/15 350 353 Canadian Imperial Bank of Commerce 2.350% 12/11/15 95 98 Canadian Imperial Bank of Commerce 1.350% 7/18/16 850 859 Capital One Bank USA NA 1.150% 11/21/16 250 250 Capital One Bank USA NA 2.150% 11/21/18 300 298 Capital One Bank USA NA 8.800% 7/15/19 625 801 Capital One Bank USA NA 3.375% 2/15/23 1,140 1,101 Capital One Financial Corp. 5.500% 6/1/15 225 237 Capital One Financial Corp. 3.150% 7/15/16 805 844 Capital One Financial Corp. 6.150% 9/1/16 175 195 Capital One Financial Corp. 5.250% 2/21/17 50 55 Capital One Financial Corp. 6.750% 9/15/17 130 152 Capital One Financial Corp. 4.750% 7/15/21 280 307 Capital One Financial Corp. 3.500% 6/15/23 82 81 Capital One NA 1.500% 3/22/18 600 587 4,7 Citicorp Lease Pass-Through Trust 1999-1 8.040% 12/15/19 1,700 2,018 Citigroup Inc. 4.750% 5/19/15 226 236 Citigroup Inc. 4.700% 5/29/15 475 496 Citigroup Inc. 4.587% 12/15/15 810 860 Citigroup Inc. 5.300% 1/7/16 275 295 Citigroup Inc. 1.250% 1/15/16 1,500 1,506 Citigroup Inc. 3.953% 6/15/16 435 461 Citigroup Inc. 5.850% 8/2/16 185 205 Citigroup Inc. 1.300% 11/15/16 3,600 3,601 Citigroup Inc. 4.450% 1/10/17 1,800 1,941 Citigroup Inc. 5.500% 2/15/17 115 127 Citigroup Inc. 6.125% 11/21/17 3,490 3,994 Citigroup Inc. 6.125% 5/15/18 3,526 4,055 Citigroup Inc. 2.500% 9/26/18 1,825 1,837 Citigroup Inc. 8.500% 5/22/19 2,525 3,215 Citigroup Inc. 5.375% 8/9/20 1,195 1,346 Citigroup Inc. 4.050% 7/30/22 125 125 Citigroup Inc. 3.500% 5/15/23 475 448 Citigroup Inc. 3.875% 10/25/23 1,000 992 Citigroup Inc. 5.500% 9/13/25 1,125 1,196 Citigroup Inc. 6.625% 1/15/28 800 939 Citigroup Inc. 5.875% 2/22/33 520 551 Citigroup Inc. 6.000% 10/31/33 425 458 Citigroup Inc. 5.850% 12/11/34 167 190 Citigroup Inc. 6.125% 8/25/36 1,565 1,712 Citigroup Inc. 5.875% 5/29/37 175 200 Citigroup Inc. 6.875% 3/5/38 1,742 2,239 Citigroup Inc. 8.125% 7/15/39 1,125 1,612 Citigroup Inc. 5.875% 1/30/42 125 143 Comerica Bank 5.200% 8/22/17 300 333 Comerica Inc. 3.000% 9/16/15 375 388 Commonwealth Bank of Australia 1.950% 3/16/15 800 812 Commonwealth Bank of Australia 1.250% 9/18/15 800 808 Commonwealth Bank of Australia 1.900% 9/18/17 250 253 Commonwealth Bank of Australia 2.500% 9/20/18 900 914 Commonwealth Bank of Australia 2.250% 3/13/19 225 224 Compass Bank 6.400% 10/1/17 150 165 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 2.125% 10/13/15 420 430 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 3.375% 1/19/17 1,175 1,246 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 1.700% 3/19/18 1,025 1,017 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 2.250% 1/14/19 1,000 997 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 4.500% 1/11/21 1,560 1,690 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 3.875% 2/8/22 1,225 1,267 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 3.950% 11/9/22 1,975 1,965 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 4.625% 12/1/23 1,675 1,721 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 5.250% 5/24/41 135 146 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 5.750% 12/1/43 700 763 Credit Suisse 6.000% 2/15/18 975 1,115 Credit Suisse 5.300% 8/13/19 475 539 Credit Suisse 5.400% 1/14/20 200 222 Credit Suisse 4.375% 8/5/20 865 934 Credit Suisse USA Inc. 5.375% 3/2/16 120 130 Credit Suisse USA Inc. 5.850% 8/16/16 500 556 Credit Suisse USA Inc. 7.125% 7/15/32 465 630 Deutsche Bank AG 3.250% 1/11/16 805 839 Deutsche Bank AG 1.400% 2/13/17 200 200 Deutsche Bank AG 6.000% 9/1/17 2,360 2,689 Deutsche Bank AG 2.500% 2/13/19 125 125 4 Deutsche Bank AG 4.296% 5/24/28 850 803 Discover Bank 2.000% 2/21/18 1,100 1,096 Discover Bank 7.000% 4/15/20 250 295 Discover Bank 4.250% 3/13/26 1,125 1,125 Discover Financial Services 3.850% 11/21/22 225 221 Fifth Third Bancorp 3.500% 3/15/22 825 825 Fifth Third Bancorp 4.300% 1/16/24 975 986 Fifth Third Bancorp 8.250% 3/1/38 910 1,277 Fifth Third Bank 0.900% 2/26/16 300 301 Fifth Third Bank 1.150% 11/18/16 250 251 First Horizon National Corp. 5.375% 12/15/15 1,050 1,118 First Niagara Financial Group Inc. 6.750% 3/19/20 75 86 First Niagara Financial Group Inc. 7.250% 12/15/21 140 160 FirstMerit Corp. 4.350% 2/4/23 125 128 Goldman Sachs Capital I 6.345% 2/15/34 1,400 1,445 Goldman Sachs Group Inc. 3.300% 5/3/15 575 591 Goldman Sachs Group Inc. 3.700% 8/1/15 390 405 Goldman Sachs Group Inc. 1.600% 11/23/15 400 404 Goldman Sachs Group Inc. 5.350% 1/15/16 200 215 Goldman Sachs Group Inc. 3.625% 2/7/16 8,515 8,916 Goldman Sachs Group Inc. 5.750% 10/1/16 520 577 Goldman Sachs Group Inc. 5.625% 1/15/17 830 916 Goldman Sachs Group Inc. 6.250% 9/1/17 645 736 Goldman Sachs Group Inc. 5.950% 1/18/18 2,285 2,592 Goldman Sachs Group Inc. 2.375% 1/22/18 1,225 1,233 Goldman Sachs Group Inc. 6.150% 4/1/18 100 114 Goldman Sachs Group Inc. 2.900% 7/19/18 3,450 3,519 Goldman Sachs Group Inc. 2.625% 1/31/19 2,000 1,994 Goldman Sachs Group Inc. 7.500% 2/15/19 1,420 1,718 Goldman Sachs Group Inc. 5.375% 3/15/20 1,195 1,335 Goldman Sachs Group Inc. 6.000% 6/15/20 1,615 1,857 Goldman Sachs Group Inc. 5.250% 7/27/21 1,675 1,857 Goldman Sachs Group Inc. 5.750% 1/24/22 3,925 4,451 Goldman Sachs Group Inc. 3.625% 1/22/23 1,000 985 Goldman Sachs Group Inc. 4.000% 3/3/24 400 398 Goldman Sachs Group Inc. 5.950% 1/15/27 1,480 1,604 Goldman Sachs Group Inc. 6.125% 2/15/33 1,320 1,534 Goldman Sachs Group Inc. 6.450% 5/1/36 1,125 1,238 Goldman Sachs Group Inc. 6.750% 10/1/37 2,045 2,340 Goldman Sachs Group Inc. 6.250% 2/1/41 2,090 2,475 HSBC Bank USA NA 4.875% 8/24/20 950 1,031 HSBC Bank USA NA 5.875% 11/1/34 675 765 HSBC Bank USA NA 5.625% 8/15/35 625 688 HSBC Bank USA NA 7.000% 1/15/39 300 387 HSBC Holdings plc 5.100% 4/5/21 1,310 1,467 HSBC Holdings plc 4.875% 1/14/22 225 246 HSBC Holdings plc 4.000% 3/30/22 700 727 HSBC Holdings plc 4.250% 3/14/24 1,000 998 HSBC Holdings plc 7.625% 5/17/32 400 515 HSBC Holdings plc 7.350% 11/27/32 400 507 HSBC Holdings plc 6.500% 5/2/36 385 453 HSBC Holdings plc 6.500% 9/15/37 1,885 2,233 HSBC Holdings plc 6.800% 6/1/38 825 1,011 HSBC Holdings plc 6.100% 1/14/42 200 243 HSBC Holdings plc 5.250% 3/14/44 500 503 HSBC USA Inc. 1.625% 1/16/18 1,925 1,912 HSBC USA Inc. 2.625% 9/24/18 850 870 HSBC USA Inc. 5.000% 9/27/20 145 158 Huntington Bancshares Inc. 2.600% 8/2/18 175 176 Huntington Bancshares Inc. 7.000% 12/15/20 450 534 Huntington National Bank 1.300% 11/20/16 300 301 Intesa Sanpaolo SPA 3.125% 1/15/16 825 844 Intesa Sanpaolo SPA 2.375% 1/13/17 1,000 1,003 Intesa Sanpaolo SPA 3.875% 1/16/18 525 543 Intesa Sanpaolo SPA 3.875% 1/15/19 3,125 3,182 Intesa Sanpaolo SPA 5.250% 1/12/24 625 644 JPMorgan Chase & Co. 3.400% 6/24/15 1,615 1,669 JPMorgan Chase & Co. 5.150% 10/1/15 1,230 1,307 JPMorgan Chase & Co. 1.100% 10/15/15 1,925 1,934 JPMorgan Chase & Co. 1.125% 2/26/16 2,000 2,010 JPMorgan Chase & Co. 3.450% 3/1/16 725 759 JPMorgan Chase & Co. 3.150% 7/5/16 1,055 1,104 JPMorgan Chase & Co. 2.000% 8/15/17 1,550 1,568 JPMorgan Chase & Co. 6.000% 1/15/18 4,240 4,862 JPMorgan Chase & Co. 1.800% 1/25/18 125 125 JPMorgan Chase & Co. 1.625% 5/15/18 1,375 1,351 JPMorgan Chase & Co. 2.350% 1/28/19 2,150 2,152 JPMorgan Chase & Co. 6.300% 4/23/19 2,285 2,682 JPMorgan Chase & Co. 4.400% 7/22/20 905 975 JPMorgan Chase & Co. 4.250% 10/15/20 175 187 JPMorgan Chase & Co. 4.625% 5/10/21 835 912 JPMorgan Chase & Co. 4.350% 8/15/21 2,655 2,852 JPMorgan Chase & Co. 4.500% 1/24/22 725 782 JPMorgan Chase & Co. 3.250% 9/23/22 1,800 1,773 JPMorgan Chase & Co. 3.200% 1/25/23 1,625 1,575 JPMorgan Chase & Co. 3.375% 5/1/23 3,325 3,148 JPMorgan Chase & Co. 3.875% 2/1/24 1,575 1,586 JPMorgan Chase & Co. 6.400% 5/15/38 1,910 2,367 JPMorgan Chase & Co. 5.500% 10/15/40 1,200 1,338 JPMorgan Chase & Co. 5.600% 7/15/41 950 1,076 JPMorgan Chase & Co. 5.400% 1/6/42 1,200 1,322 JPMorgan Chase & Co. 5.625% 8/16/43 400 433 JPMorgan Chase Bank NA 5.875% 6/13/16 725 799 JPMorgan Chase Bank NA 6.000% 10/1/17 660 752 KeyBank NA 4.950% 9/15/15 25 27 KeyBank NA 5.450% 3/3/16 300 326 KeyBank NA 1.650% 2/1/18 450 447 KeyCorp 2.300% 12/13/18 400 400 KeyCorp 5.100% 3/24/21 1,310 1,466 Lloyds Bank plc 4.875% 1/21/16 405 435 Lloyds Bank plc 4.200% 3/28/17 400 432 Lloyds Bank plc 2.300% 11/27/18 800 801 Lloyds Bank plc 6.375% 1/21/21 1,875 2,259 Manufacturers & Traders Trust Co. 6.625% 12/4/17 600 696 Manufacturers & Traders Trust Co. 2.300% 1/30/19 550 550 MBNA Corp. 5.000% 6/15/15 400 420 Merrill Lynch & Co. Inc. 6.050% 5/16/16 1,095 1,197 Merrill Lynch & Co. Inc. 5.700% 5/2/17 715 793 Merrill Lynch & Co. Inc. 6.400% 8/28/17 1,370 1,573 Merrill Lynch & Co. Inc. 6.875% 4/25/18 2,330 2,745 Merrill Lynch & Co. Inc. 6.110% 1/29/37 535 598 Merrill Lynch & Co. Inc. 7.750% 5/14/38 2,340 3,082 Morgan Stanley 4.100% 1/26/15 975 1,004 Morgan Stanley 6.000% 4/28/15 1,365 1,441 Morgan Stanley 5.375% 10/15/15 1,165 1,244 Morgan Stanley 3.450% 11/2/15 2,000 2,079 Morgan Stanley 1.750% 2/25/16 125 127 Morgan Stanley 3.800% 4/29/16 2,135 2,252 Morgan Stanley 5.750% 10/18/16 425 472 Morgan Stanley 5.450% 1/9/17 1,385 1,530 Morgan Stanley 4.750% 3/22/17 1,120 1,222 Morgan Stanley 5.950% 12/28/17 1,110 1,265 Morgan Stanley 6.625% 4/1/18 3,235 3,775 Morgan Stanley 2.125% 4/25/18 2,925 2,920 Morgan Stanley 2.500% 1/24/19 1,675 1,667 Morgan Stanley 7.300% 5/13/19 1,390 1,685 Morgan Stanley 5.625% 9/23/19 1,715 1,950 Morgan Stanley 5.500% 1/26/20 525 592 Morgan Stanley 5.500% 7/24/20 650 733 Morgan Stanley 5.750% 1/25/21 1,335 1,528 Morgan Stanley 5.500% 7/28/21 375 423 Morgan Stanley 4.875% 11/1/22 875 921 Morgan Stanley 3.750% 2/25/23 950 946 Morgan Stanley 4.100% 5/22/23 2,025 2,002 Morgan Stanley 5.000% 11/24/25 1,000 1,028 Morgan Stanley 7.250% 4/1/32 705 921 Morgan Stanley 6.375% 7/24/42 1,525 1,858 Murray Street Investment Trust I 4.647% 3/9/17 725 784 National Australia Bank Ltd. 1.600% 8/7/15 675 684 National Australia Bank Ltd. 1.300% 7/25/16 700 706 National Australia Bank Ltd. 2.750% 3/9/17 425 443 National Australia Bank Ltd. 2.300% 7/25/18 750 756 National Australia Bank Ltd. 3.000% 1/20/23 325 309 National Bank of Canada 1.500% 6/26/15 275 278 National Bank of Canada 1.450% 11/7/17 225 222 National City Corp. 6.875% 5/15/19 310 368 Northern Trust Co. 6.500% 8/15/18 75 88 Northern Trust Corp. 2.375% 8/2/22 825 781 Northern Trust Corp. 3.950% 10/30/25 525 529 PNC Bank NA 0.800% 1/28/16 50 50 PNC Bank NA 4.875% 9/21/17 1,250 1,381 PNC Bank NA 6.000% 12/7/17 350 402 PNC Bank NA 2.950% 1/30/23 100 95 PNC Bank NA 3.800% 7/25/23 700 705 PNC Bank NA 4.200% 11/1/25 825 846 PNC Financial Services Group Inc. 2.854% 11/9/22 1,800 1,718 PNC Funding Corp. 5.250% 11/15/15 375 401 PNC Funding Corp. 2.700% 9/19/16 105 109 PNC Funding Corp. 6.700% 6/10/19 50 60 PNC Funding Corp. 5.125% 2/8/20 825 931 PNC Funding Corp. 4.375% 8/11/20 800 867 PNC Funding Corp. 3.300% 3/8/22 1,900 1,913 Regions Financial Corp. 2.000% 5/15/18 1,325 1,300 Royal Bank of Canada 1.150% 3/13/15 325 328 Royal Bank of Canada 0.800% 10/30/15 475 477 Royal Bank of Canada 2.625% 12/15/15 600 621 Royal Bank of Canada 2.875% 4/19/16 125 131 Royal Bank of Canada 2.300% 7/20/16 1,045 1,080 Royal Bank of Canada 1.450% 9/9/16 625 634 Royal Bank of Canada 1.500% 1/16/18 1,375 1,363 Royal Bank of Canada 2.200% 7/27/18 2,375 2,397 Royal Bank of Scotland Group plc 2.550% 9/18/15 1,125 1,150 Royal Bank of Scotland Group plc 6.400% 10/21/19 595 686 7 Royal Bank of Scotland plc 4.875% 8/25/14 425 431 Royal Bank of Scotland plc 3.950% 9/21/15 155 161 Royal Bank of Scotland plc 4.375% 3/16/16 470 499 Royal Bank of Scotland plc 1.875% 3/31/17 400 400 Royal Bank of Scotland plc 5.625% 8/24/20 695 786 Royal Bank of Scotland plc 6.125% 1/11/21 920 1,072 Santander Holdings USA Inc. 3.000% 9/24/15 200 205 Santander Holdings USA Inc. 4.625% 4/19/16 450 481 Santander Holdings USA Inc. 3.450% 8/27/18 625 643 Societe Generale SA 2.750% 10/12/17 550 564 Societe Generale SA 2.625% 10/1/18 2,125 2,136 State Street Bank & Trust Co. 5.300% 1/15/16 300 324 State Street Corp. 2.875% 3/7/16 515 536 State Street Corp. 4.956% 3/15/18 1,025 1,118 State Street Corp. 1.350% 5/15/18 150 147 State Street Corp. 4.375% 3/7/21 615 680 State Street Corp. 3.100% 5/15/23 400 381 State Street Corp. 3.700% 11/20/23 851 859 Sumitomo Mitsui Banking Corp. 1.350% 7/18/15 425 429 Sumitomo Mitsui Banking Corp. 1.300% 1/10/17 150 150 Sumitomo Mitsui Banking Corp. 1.800% 7/18/17 750 755 Sumitomo Mitsui Banking Corp. 1.500% 1/18/18 1,075 1,058 Sumitomo Mitsui Banking Corp. 2.450% 1/10/19 525 529 Sumitomo Mitsui Banking Corp. 3.200% 7/18/22 325 320 Sumitomo Mitsui Banking Corp. 3.950% 7/19/23 75 77 Sumitomo Mitsui Banking Corp. 3.950% 1/10/24 725 741 SunTrust Bank 7.250% 3/15/18 75 88 SunTrust Bank 2.750% 5/1/23 250 234 SunTrust Banks Inc. 3.600% 4/15/16 940 987 SunTrust Banks Inc. 3.500% 1/20/17 380 400 SunTrust Banks Inc. 2.350% 11/1/18 475 476 Svenska Handelsbanken AB 2.875% 4/4/17 1,250 1,303 Svenska Handelsbanken AB 1.625% 3/21/18 1,375 1,358 Svenska Handelsbanken AB 2.500% 1/25/19 775 781 Toronto-Dominion Bank 2.500% 7/14/16 260 270 Toronto-Dominion Bank 2.375% 10/19/16 630 654 Toronto-Dominion Bank 1.400% 4/30/18 2,675 2,626 UBS AG 7.000% 10/15/15 750 818 UBS AG 5.875% 7/15/16 205 226 UBS AG 7.375% 6/15/17 200 230 UBS AG 5.875% 12/20/17 2,215 2,538 UBS AG 5.750% 4/25/18 835 954 UBS AG 4.875% 8/4/20 1,025 1,135 Union Bank NA 5.950% 5/11/16 450 496 Union Bank NA 1.500% 9/26/16 275 279 Union Bank NA 2.125% 6/16/17 125 128 Union Bank NA 2.625% 9/26/18 1,200 1,223 UnionBanCal Corp. 3.500% 6/18/22 275 278 US Bancorp 4.200% 5/15/14 725 728 US Bancorp 2.450% 7/27/15 145 149 US Bancorp 3.442% 2/1/16 1,680 1,755 US Bancorp 1.650% 5/15/17 325 329 US Bancorp 4.125% 5/24/21 915 980 US Bancorp 3.000% 3/15/22 575 570 US Bancorp 2.950% 7/15/22 375 360 Vesey Street Investment Trust I 4.404% 9/1/16 75 81 Wachovia Bank NA 6.000% 11/15/17 250 288 Wachovia Bank NA 5.850% 2/1/37 425 511 Wachovia Bank NA 6.600% 1/15/38 605 802 Wachovia Corp. 5.625% 10/15/16 500 556 Wachovia Corp. 5.750% 6/15/17 300 341 Wachovia Corp. 5.750% 2/1/18 985 1,129 Wachovia Corp. 7.500% 4/15/35 150 194 Wachovia Corp. 5.500% 8/1/35 200 218 Wachovia Corp. 6.550% 10/15/35 100 120 Wells Fargo & Co. 3.625% 4/15/15 400 413 Wells Fargo & Co. 3.676% 6/15/16 580 616 Wells Fargo & Co. 1.250% 7/20/16 525 530 Wells Fargo & Co. 5.125% 9/15/16 740 810 Wells Fargo & Co. 2.625% 12/15/16 575 601 Wells Fargo & Co. 2.100% 5/8/17 425 435 Wells Fargo & Co. 5.625% 12/11/17 2,135 2,435 Wells Fargo & Co. 1.500% 1/16/18 1,725 1,707 Wells Fargo & Co. 2.150% 1/15/19 500 500 Wells Fargo & Co. 3.000% 1/22/21 2,050 2,056 Wells Fargo & Co. 4.600% 4/1/21 4,060 4,474 Wells Fargo & Co. 3.500% 3/8/22 1,350 1,378 Wells Fargo & Co. 3.450% 2/13/23 1,675 1,626 Wells Fargo & Co. 4.125% 8/15/23 1,550 1,568 Wells Fargo & Co. 5.375% 11/2/43 2,200 2,321 Wells Fargo Bank NA 4.750% 2/9/15 2,145 2,223 Wells Fargo Bank NA 5.750% 5/16/16 250 275 Wells Fargo Bank NA 5.950% 8/26/36 550 665 4 Wells Fargo Capital X 5.950% 12/1/86 425 425 Westpac Banking Corp. 3.000% 8/4/15 375 387 Westpac Banking Corp. 1.125% 9/25/15 750 756 Westpac Banking Corp. 3.000% 12/9/15 240 250 Westpac Banking Corp. 0.950% 1/12/16 650 653 Westpac Banking Corp. 2.000% 8/14/17 1,275 1,297 Westpac Banking Corp. 1.600% 1/12/18 1,850 1,836 Westpac Banking Corp. 2.250% 7/30/18 250 251 Westpac Banking Corp. 2.250% 1/17/19 875 873 Westpac Banking Corp. 4.875% 11/19/19 930 1,035 Zions Bancorporation 4.500% 3/27/17 50 53 Zions Bancorporation 4.500% 6/13/23 275 275 Brokerage (0.1%) Affiliated Managers Group Inc. 4.250% 2/15/24 350 352 Ameriprise Financial Inc. 5.650% 11/15/15 262 282 Ameriprise Financial Inc. 7.300% 6/28/19 450 554 Ameriprise Financial Inc. 4.000% 10/15/23 725 746 BlackRock Inc. 3.500% 12/10/14 175 179 BlackRock Inc. 1.375% 6/1/15 75 76 BlackRock Inc. 6.250% 9/15/17 300 347 BlackRock Inc. 5.000% 12/10/19 475 537 BlackRock Inc. 4.250% 5/24/21 450 488 BlackRock Inc. 3.375% 6/1/22 550 557 Charles Schwab Corp. 3.225% 9/1/22 1,225 1,209 Eaton Vance Corp. 3.625% 6/15/23 200 199 Franklin Resources Inc. 3.125% 5/20/15 200 206 Franklin Resources Inc. 1.375% 9/15/17 50 50 Franklin Resources Inc. 4.625% 5/20/20 100 110 Franklin Resources Inc. 2.800% 9/15/22 575 552 Invesco Finance plc 3.125% 11/30/22 500 483 Invesco Finance plc 4.000% 1/30/24 650 665 Invesco Finance plc 5.375% 11/30/43 775 830 Jefferies Group LLC 3.875% 11/9/15 125 130 Jefferies Group LLC 5.125% 4/13/18 320 348 Jefferies Group LLC 8.500% 7/15/19 655 802 Jefferies Group LLC 6.875% 4/15/21 870 1,006 Jefferies Group LLC 5.125% 1/20/23 300 315 Jefferies Group LLC 6.250% 1/15/36 20 20 Lazard Group LLC 6.850% 6/15/17 450 512 Lazard Group LLC 4.250% 11/14/20 75 78 Legg Mason Inc. 5.500% 5/21/19 200 221 Legg Mason Inc. 5.625% 1/15/44 375 385 Leucadia National Corp. 5.500% 10/18/23 400 416 Leucadia National Corp. 6.625% 10/23/43 325 336 Nomura Holdings Inc. 5.000% 3/4/15 375 389 Nomura Holdings Inc. 4.125% 1/19/16 1,000 1,050 Nomura Holdings Inc. 2.000% 9/13/16 1,350 1,361 Nomura Holdings Inc. 2.750% 3/19/19 350 347 Nomura Holdings Inc. 6.700% 3/4/20 225 264 Raymond James Financial Inc. 4.250% 4/15/16 100 106 TD Ameritrade Holding Corp. 4.150% 12/1/14 150 154 TD Ameritrade Holding Corp. 5.600% 12/1/19 100 115 Finance Companies (0.3%) Air Lease Corp. 5.625% 4/1/17 2,000 2,210 Air Lease Corp. 3.375% 1/15/19 2,000 2,030 Air Lease Corp. 4.750% 3/1/20 500 530 Ares Capital Corp. 4.875% 11/30/18 875 905 Block Financial LLC 5.500% 11/1/22 500 533 GATX Corp. 1.250% 3/4/17 100 99 GATX Corp. 2.500% 7/30/19 100 99 GATX Corp. 4.750% 6/15/22 275 292 GATX Corp. 5.200% 3/15/44 200 205 General Electric Capital Corp. 1.625% 7/2/15 1,175 1,191 General Electric Capital Corp. 2.250% 11/9/15 1,230 1,264 General Electric Capital Corp. 1.000% 12/11/15 125 126 General Electric Capital Corp. 1.000% 1/8/16 450 453 General Electric Capital Corp. 2.950% 5/9/16 475 496 General Electric Capital Corp. 1.500% 7/12/16 725 736 General Electric Capital Corp. 3.350% 10/17/16 150 159 General Electric Capital Corp. 2.900% 1/9/17 750 784 General Electric Capital Corp. 2.300% 4/27/17 625 644 General Electric Capital Corp. 5.625% 9/15/17 1,635 1,855 General Electric Capital Corp. 1.625% 4/2/18 2,575 2,562 General Electric Capital Corp. 5.625% 5/1/18 4,800 5,487 General Electric Capital Corp. 2.300% 1/14/19 1,150 1,161 General Electric Capital Corp. 6.000% 8/7/19 3,000 3,526 General Electric Capital Corp. 2.100% 12/11/19 100 99 General Electric Capital Corp. 5.500% 1/8/20 3,705 4,264 General Electric Capital Corp. 5.550% 5/4/20 925 1,066 General Electric Capital Corp. 4.375% 9/16/20 1,675 1,824 General Electric Capital Corp. 5.300% 2/11/21 1,794 2,016 General Electric Capital Corp. 4.650% 10/17/21 1,060 1,165 General Electric Capital Corp. 3.150% 9/7/22 225 222 General Electric Capital Corp. 3.100% 1/9/23 525 513 General Electric Capital Corp. 6.750% 3/15/32 4,190 5,381 General Electric Capital Corp. 6.150% 8/7/37 3,000 3,643 General Electric Capital Corp. 5.875% 1/14/38 2,785 3,288 General Electric Capital Corp. 6.875% 1/10/39 935 1,228 4 General Electric Capital Corp. 6.375% 11/15/67 965 1,061 4 HSBC Finance Capital Trust IX 5.911% 11/30/35 325 338 HSBC Finance Corp. 5.250% 4/15/15 150 157 HSBC Finance Corp. 5.000% 6/30/15 830 872 HSBC Finance Corp. 5.500% 1/19/16 275 296 HSBC Finance Corp. 6.676% 1/15/21 2,611 3,049 7 International Lease Finance Corp. 6.750% 9/1/16 600 671 7 International Lease Finance Corp. 7.125% 9/1/18 1,200 1,398 Prospect Capital Corp. 5.875% 3/15/23 100 101 Insurance (0.5%) ACE Capital Trust II 9.700% 4/1/30 75 109 ACE INA Holdings Inc. 5.600% 5/15/15 125 132 ACE INA Holdings Inc. 2.600% 11/23/15 290 299 ACE INA Holdings Inc. 5.700% 2/15/17 200 224 ACE INA Holdings Inc. 5.800% 3/15/18 50 57 ACE INA Holdings Inc. 5.900% 6/15/19 715 839 ACE INA Holdings Inc. 2.700% 3/13/23 350 331 ACE INA Holdings Inc. 4.150% 3/13/43 225 214 AEGON Funding Co. LLC 5.750% 12/15/20 664 760 Aetna Inc. 1.500% 11/15/17 100 100 Aetna Inc. 6.500% 9/15/18 175 207 Aetna Inc. 3.950% 9/1/20 75 79 Aetna Inc. 4.125% 6/1/21 320 342 Aetna Inc. 2.750% 11/15/22 650 611 Aetna Inc. 6.625% 6/15/36 750 942 Aetna Inc. 6.750% 12/15/37 275 353 Aetna Inc. 4.500% 5/15/42 525 518 Aetna Inc. 4.125% 11/15/42 200 186 Aflac Inc. 2.650% 2/15/17 325 338 Aflac Inc. 8.500% 5/15/19 225 290 Aflac Inc. 4.000% 2/15/22 325 342 Aflac Inc. 3.625% 6/15/23 1,000 1,006 Aflac Inc. 6.900% 12/17/39 75 97 Aflac Inc. 6.450% 8/15/40 300 370 Alleghany Corp. 5.625% 9/15/20 100 112 Alleghany Corp. 4.950% 6/27/22 425 458 Allied World Assurance Co. Ltd. 7.500% 8/1/16 875 996 Allstate Corp. 3.150% 6/15/23 550 540 Allstate Corp. 5.550% 5/9/35 105 121 Allstate Corp. 4.500% 6/15/43 425 427 4 Allstate Corp. 5.750% 8/15/53 250 262 4 Allstate Corp. 6.125% 5/15/67 125 131 4 Allstate Corp. 6.500% 5/15/67 200 212 Alterra Finance LLC 6.250% 9/30/20 95 109 American Financial Group Inc. 9.875% 6/15/19 100 128 American International Group Inc. 2.375% 8/24/15 25 26 American International Group Inc. 4.875% 9/15/16 450 491 American International Group Inc. 5.600% 10/18/16 800 887 American International Group Inc. 3.800% 3/22/17 750 802 American International Group Inc. 5.450% 5/18/17 910 1,015 American International Group Inc. 5.850% 1/16/18 1,200 1,373 American International Group Inc. 8.250% 8/15/18 1,820 2,272 American International Group Inc. 3.375% 8/15/20 425 434 American International Group Inc. 6.400% 12/15/20 1,160 1,386 American International Group Inc. 4.875% 6/1/22 1,575 1,724 American International Group Inc. 4.125% 2/15/24 1,400 1,433 American International Group Inc. 6.250% 5/1/36 1,525 1,887 4 American International Group Inc. 8.175% 5/15/68 1,385 1,818 4 American International Group Inc. 6.250% 3/15/87 250 265 Aon Corp. 3.500% 9/30/15 150 156 Aon Corp. 5.000% 9/30/20 990 1,101 Aon Corp. 8.205% 1/1/27 50 61 Aon Corp. 6.250% 9/30/40 150 184 Aon plc 4.000% 11/27/23 350 356 Aon plc 4.450% 5/24/43 125 119 Arch Capital Group Ltd. 7.350% 5/1/34 500 656 Arch Capital Group US Inc. 5.144% 11/1/43 275 290 Aspen Insurance Holdings Ltd. 6.000% 12/15/20 450 511 Aspen Insurance Holdings Ltd. 4.650% 11/15/23 1,475 1,501 Assurant Inc. 6.750% 2/15/34 550 625 AXA SA 8.600% 12/15/30 680 870 Axis Specialty Finance LLC 5.875% 6/1/20 990 1,126 AXIS Specialty Finance plc 2.650% 4/1/19 150 150 AXIS Specialty Finance plc 5.150% 4/1/45 150 151 Berkshire Hathaway Finance Corp. 1.600% 5/15/17 100 101 Berkshire Hathaway Finance Corp. 1.300% 5/15/18 175 172 Berkshire Hathaway Finance Corp. 5.400% 5/15/18 2,480 2,833 Berkshire Hathaway Finance Corp. 2.000% 8/15/18 525 529 Berkshire Hathaway Finance Corp. 4.250% 1/15/21 480 524 Berkshire Hathaway Finance Corp. 3.000% 5/15/22 300 298 Berkshire Hathaway Finance Corp. 5.750% 1/15/40 130 151 Berkshire Hathaway Finance Corp. 4.400% 5/15/42 400 389 Berkshire Hathaway Finance Corp. 4.300% 5/15/43 275 262 Berkshire Hathaway Inc. 0.800% 2/11/16 75 75 Berkshire Hathaway Inc. 2.200% 8/15/16 2,080 2,151 Berkshire Hathaway Inc. 3.000% 2/11/23 375 368 Berkshire Hathaway Inc. 4.500% 2/11/43 925 914 Chubb Corp. 5.750% 5/15/18 310 355 Chubb Corp. 6.000% 5/11/37 375 459 4 Chubb Corp. 6.375% 3/29/67 535 593 Cigna Corp. 2.750% 11/15/16 320 334 Cigna Corp. 4.375% 12/15/20 100 107 Cigna Corp. 4.500% 3/15/21 210 227 Cigna Corp. 4.000% 2/15/22 690 714 Cigna Corp. 6.150% 11/15/36 1,050 1,256 Cigna Corp. 5.875% 3/15/41 235 277 Cigna Corp. 5.375% 2/15/42 190 207 Cincinnati Financial Corp. 6.125% 11/1/34 325 362 CNA Financial Corp. 6.500% 8/15/16 475 534 CNA Financial Corp. 7.350% 11/15/19 460 564 CNA Financial Corp. 5.875% 8/15/20 145 167 CNA Financial Corp. 5.750% 8/15/21 175 202 Coventry Health Care Inc. 5.450% 6/15/21 265 302 Endurance Specialty Holdings Ltd. 7.000% 7/15/34 150 174 First American Financial Corp. 4.300% 2/1/23 100 97 Genworth Holdings Inc. 8.625% 12/15/16 400 474 Genworth Holdings Inc. 7.700% 6/15/20 215 262 Genworth Holdings Inc. 7.200% 2/15/21 150 180 Genworth Holdings Inc. 7.625% 9/24/21 475 586 Genworth Holdings Inc. 4.800% 2/15/24 2,100 2,183 Genworth Holdings Inc. 6.500% 6/15/34 425 490 Hartford Financial Services Group Inc. 5.500% 10/15/16 475 526 Hartford Financial Services Group Inc. 5.375% 3/15/17 150 166 Hartford Financial Services Group Inc. 4.000% 10/15/17 200 215 Hartford Financial Services Group Inc. 6.300% 3/15/18 1,350 1,572 Hartford Financial Services Group Inc. 6.000% 1/15/19 300 348 Hartford Financial Services Group Inc. 5.125% 4/15/22 100 112 Hartford Financial Services Group Inc. 5.950% 10/15/36 25 29 Hartford Financial Services Group Inc. 4.300% 4/15/43 500 467 HCC Insurance Holdings Inc. 6.300% 11/15/19 225 260 Humana Inc. 7.200% 6/15/18 50 60 Humana Inc. 3.150% 12/1/22 725 690 Humana Inc. 8.150% 6/15/38 325 456 Humana Inc. 4.625% 12/1/42 225 216 Infinity Property & Casualty Corp. 5.000% 9/19/22 100 103 ING US Inc. 2.900% 2/15/18 250 256 ING US Inc. 5.500% 7/15/22 50 56 Lincoln National Corp. 8.750% 7/1/19 175 226 Lincoln National Corp. 6.250% 2/15/20 255 300 Lincoln National Corp. 4.200% 3/15/22 325 341 Lincoln National Corp. 6.150% 4/7/36 350 416 Lincoln National Corp. 7.000% 6/15/40 565 752 4 Lincoln National Corp. 7.000% 5/17/66 1,275 1,304 Loews Corp. 2.625% 5/15/23 175 161 Loews Corp. 6.000% 2/1/35 200 231 Loews Corp. 4.125% 5/15/43 475 428 Manulife Financial Corp. 3.400% 9/17/15 400 415 Manulife Financial Corp. 4.900% 9/17/20 475 517 Markel Corp. 7.125% 9/30/19 125 150 Markel Corp. 4.900% 7/1/22 575 617 Markel Corp. 3.625% 3/30/23 175 171 Markel Corp. 5.000% 3/30/43 125 125 Marsh & McLennan Cos. Inc. 2.550% 10/15/18 225 228 Marsh & McLennan Cos. Inc. 4.800% 7/15/21 545 596 Marsh & McLennan Cos. Inc. 4.050% 10/15/23 350 354 Marsh & McLennan Cos. Inc. 5.875% 8/1/33 900 1,026 MetLife Inc. 5.000% 6/15/15 1,105 1,164 MetLife Inc. 6.750% 6/1/16 105 118 MetLife Inc. 1.756% 12/15/17 425 429 MetLife Inc. 6.817% 8/15/18 580 694 MetLife Inc. 7.717% 2/15/19 105 131 MetLife Inc. 4.750% 2/8/21 380 423 MetLife Inc. 3.048% 12/15/22 675 654 MetLife Inc. 6.375% 6/15/34 580 726 MetLife Inc. 5.700% 6/15/35 475 553 MetLife Inc. 5.875% 2/6/41 440 523 MetLife Inc. 4.125% 8/13/42 875 821 MetLife Inc. 4.875% 11/13/43 100 104 4 MetLife Inc. 6.400% 12/15/66 565 598 7 Metropolitan Life Global Funding I 5.125% 6/10/14 450 454 Montpelier Re Holdings Ltd. 4.700% 10/15/22 25 25 OneBeacon US Holdings Inc. 4.600% 11/9/22 100 100 PartnerRe Finance B LLC 5.500% 6/1/20 200 223 Primerica Inc. 4.750% 7/15/22 50 53 Principal Financial Group Inc. 8.875% 5/15/19 410 525 Principal Financial Group Inc. 6.050% 10/15/36 250 296 Principal Financial Group Inc. 4.350% 5/15/43 125 118 ProAssurance Corp. 5.300% 11/15/23 100 106 Progressive Corp. 3.750% 8/23/21 2,445 2,565 Progressive Corp. 6.625% 3/1/29 150 193 4 Progressive Corp. 6.700% 6/15/67 425 469 Protective Life Corp. 7.375% 10/15/19 100 122 Protective Life Corp. 8.450% 10/15/39 175 241 Prudential Financial Inc. 5.500% 3/15/16 50 54 Prudential Financial Inc. 6.000% 12/1/17 675 777 Prudential Financial Inc. 2.300% 8/15/18 825 831 Prudential Financial Inc. 7.375% 6/15/19 455 560 Prudential Financial Inc. 5.375% 6/21/20 980 1,118 Prudential Financial Inc. 4.500% 11/16/21 2,000 2,169 Prudential Financial Inc. 5.750% 7/15/33 570 642 Prudential Financial Inc. 5.400% 6/13/35 295 318 Prudential Financial Inc. 5.900% 3/17/36 775 895 Prudential Financial Inc. 5.700% 12/14/36 655 738 Prudential Financial Inc. 6.625% 6/21/40 150 189 Prudential Financial Inc. 5.625% 5/12/41 105 117 4 Prudential Financial Inc. 5.875% 9/15/42 525 549 4 Prudential Financial Inc. 5.625% 6/15/43 975 1,003 Prudential Financial Inc. 5.100% 8/15/43 175 185 4 Prudential Financial Inc. 5.200% 3/15/44 300 298 Reinsurance Group of America Inc. 6.450% 11/15/19 1,000 1,165 4 Reinsurance Group of America Inc. 6.750% 12/15/65 325 327 Swiss Re Solutions Holding Corp. 7.000% 2/15/26 175 215 Torchmark Corp. 6.375% 6/15/16 425 472 Transatlantic Holdings Inc. 8.000% 11/30/39 625 823 Travelers Cos. Inc. 6.250% 6/20/16 100 112 Travelers Cos. Inc. 5.800% 5/15/18 910 1,042 Travelers Cos. Inc. 3.900% 11/1/20 530 561 Travelers Cos. Inc. 6.750% 6/20/36 475 629 Travelers Cos. Inc. 6.250% 6/15/37 145 182 Travelers Cos. Inc. 5.350% 11/1/40 130 147 Travelers Cos. Inc. 4.600% 8/1/43 1,000 1,027 Trinity Acquisition plc 6.125% 8/15/43 525 555 UnitedHealth Group Inc. 1.875% 11/15/16 225 230 UnitedHealth Group Inc. 6.000% 6/15/17 875 1,000 UnitedHealth Group Inc. 6.000% 2/15/18 1,460 1,686 UnitedHealth Group Inc. 4.700% 2/15/21 165 182 UnitedHealth Group Inc. 3.375% 11/15/21 105 106 UnitedHealth Group Inc. 2.875% 3/15/22 525 512 UnitedHealth Group Inc. 6.500% 6/15/37 200 252 UnitedHealth Group Inc. 6.625% 11/15/37 325 418 UnitedHealth Group Inc. 6.875% 2/15/38 755 995 UnitedHealth Group Inc. 5.950% 2/15/41 500 599 UnitedHealth Group Inc. 4.625% 11/15/41 2,050 2,062 UnitedHealth Group Inc. 4.375% 3/15/42 725 705 UnitedHealth Group Inc. 3.950% 10/15/42 200 181 UnitedHealth Group Inc. 4.250% 3/15/43 75 72 Unum Group 7.125% 9/30/16 175 199 Unum Group 5.625% 9/15/20 50 56 Unum Group 4.000% 3/15/24 200 200 Unum Group 5.750% 8/15/42 200 222 Validus Holdings Ltd. 8.875% 1/26/40 150 214 Voya Financial Inc. 5.700% 7/15/43 350 393 WellPoint Inc. 1.250% 9/10/15 225 227 WellPoint Inc. 5.250% 1/15/16 290 312 WellPoint Inc. 5.875% 6/15/17 250 283 WellPoint Inc. 1.875% 1/15/18 2,775 2,762 WellPoint Inc. 7.000% 2/15/19 145 173 WellPoint Inc. 3.700% 8/15/21 145 148 WellPoint Inc. 3.125% 5/15/22 50 48 WellPoint Inc. 3.300% 1/15/23 750 724 WellPoint Inc. 5.950% 12/15/34 100 115 WellPoint Inc. 5.850% 1/15/36 150 171 WellPoint Inc. 6.375% 6/15/37 630 759 WellPoint Inc. 4.625% 5/15/42 175 169 WellPoint Inc. 4.650% 1/15/43 825 804 Willis Group Holdings plc 5.750% 3/15/21 265 293 Willis North America Inc. 6.200% 3/28/17 300 327 WR Berkley Corp. 5.375% 9/15/20 50 55 WR Berkley Corp. 4.625% 3/15/22 225 236 XL Group plc 6.375% 11/15/24 100 118 XLIT Ltd. 5.750% 10/1/21 545 627 XLIT Ltd. 5.250% 12/15/43 100 106 Other Finance (0.0%) CME Group Inc. 5.300% 9/15/43 325 363 IntercontinentalExchange Group Inc. 2.500% 10/15/18 125 127 IntercontinentalExchange Group Inc. 4.000% 10/15/23 250 260 MasterCard Inc. 2.000% 4/1/19 250 248 MasterCard Inc. 3.375% 4/1/24 625 624 NASDAQ OMX Group Inc. 5.550% 1/15/20 450 495 ORIX Corp. 4.710% 4/27/15 800 835 ORIX Corp. 5.000% 1/12/16 245 261 XTRA Finance Corp. 5.150% 4/1/17 575 630 Real Estate Investment Trusts (0.2%) Alexandria Real Estate Equities Inc. 4.600% 4/1/22 300 310 Alexandria Real Estate Equities Inc. 3.900% 6/15/23 75 72 7 ARC Properties Operating Partnership LP/Clark Acquisition LLC 2.000% 2/6/17 750 748 7 ARC Properties Operating Partnership LP/Clark Acquisition LLC 3.000% 2/6/19 500 497 7 ARC Properties Operating Partnership LP/Clark Acquisition LLC 4.600% 2/6/24 450 451 AvalonBay Communities Inc. 5.750% 9/15/16 100 111 AvalonBay Communities Inc. 2.850% 3/15/23 200 187 AvalonBay Communities Inc. 4.200% 12/15/23 175 180 BioMed Realty LP 3.850% 4/15/16 325 342 BioMed Realty LP 4.250% 7/15/22 400 396 Boston Properties LP 3.700% 11/15/18 2,120 2,243 Boston Properties LP 5.625% 11/15/20 325 370 Boston Properties LP 4.125% 5/15/21 190 200 Boston Properties LP 3.850% 2/1/23 950 955 Boston Properties LP 3.125% 9/1/23 1,375 1,292 Brandywine Operating Partnership LP 4.950% 4/15/18 725 782 BRE Properties Inc. 3.375% 1/15/23 1,150 1,083 Camden Property Trust 5.700% 5/15/17 25 28 Camden Property Trust 2.950% 12/15/22 325 305 Camden Property Trust 4.250% 1/15/24 100 102 CBL & Associates LP 5.250% 12/1/23 600 618 CommonWealth REIT 6.650% 1/15/18 1,175 1,283 Corporate Office Properties LP 3.600% 5/15/23 150 139 CubeSmart LP 4.375% 12/15/23 350 353 7 DCT Industrial Trust Inc. 4.500% 10/15/23 50 50 DDR Corp. 7.875% 9/1/20 500 621 DDR Corp. 3.500% 1/15/21 225 224 DDR Corp. 4.625% 7/15/22 500 521 DDR Corp. 3.375% 5/15/23 400 378 Digital Realty Trust LP 4.500% 7/15/15 75 78 Digital Realty Trust LP 5.250% 3/15/21 1,190 1,246 Duke Realty LP 5.950% 2/15/17 200 223 Duke Realty LP 8.250% 8/15/19 125 155 Duke Realty LP 6.750% 3/15/20 250 292 Duke Realty LP 3.625% 4/15/23 875 830 EPR Properties 5.750% 8/15/22 75 79 EPR Properties 5.250% 7/15/23 400 405 ERP Operating LP 5.250% 9/15/14 350 357 ERP Operating LP 5.375% 8/1/16 275 302 ERP Operating LP 4.750% 7/15/20 265 289 ERP Operating LP 4.625% 12/15/21 115 124 ERP Operating LP 3.000% 4/15/23 625 591 Essex Portfolio LP 3.250% 5/1/23 50 47 Federal Realty Investment Trust 3.000% 8/1/22 175 169 Federal Realty Investment Trust 2.750% 6/1/23 125 117 HCP Inc. 3.750% 2/1/16 1,445 1,521 HCP Inc. 6.300% 9/15/16 300 337 HCP Inc. 5.625% 5/1/17 25 28 HCP Inc. 2.625% 2/1/20 1,100 1,074 HCP Inc. 5.375% 2/1/21 360 402 HCP Inc. 3.150% 8/1/22 150 143 HCP Inc. 4.200% 3/1/24 200 203 HCP Inc. 6.750% 2/1/41 175 224 Health Care REIT Inc. 3.625% 3/15/16 225 236 Health Care REIT Inc. 6.200% 6/1/16 325 360 Health Care REIT Inc. 4.700% 9/15/17 50 55 Health Care REIT Inc. 2.250% 3/15/18 575 576 Health Care REIT Inc. 4.125% 4/1/19 300 319 Health Care REIT Inc. 6.125% 4/15/20 100 115 Health Care REIT Inc. 4.950% 1/15/21 750 815 Health Care REIT Inc. 5.250% 1/15/22 425 467 Health Care REIT Inc. 3.750% 3/15/23 175 172 Health Care REIT Inc. 4.500% 1/15/24 125 129 Health Care REIT Inc. 6.500% 3/15/41 200 243 Health Care REIT Inc. 5.125% 3/15/43 175 178 Healthcare Realty Trust Inc. 6.500% 1/17/17 882 995 Healthcare Realty Trust Inc. 5.750% 1/15/21 145 161 Healthcare Realty Trust Inc. 3.750% 4/15/23 100 95 Healthcare Trust of America Holdings LP 3.700% 4/15/23 100 95 Hospitality Properties Trust 6.700% 1/15/18 1,000 1,129 Hospitality Properties Trust 4.650% 3/15/24 100 99 Kilroy Realty LP 5.000% 11/3/15 150 159 Kilroy Realty LP 4.800% 7/15/18 800 862 Kilroy Realty LP 3.800% 1/15/23 100 97 Kimco Realty Corp. 5.783% 3/15/16 125 136 Kimco Realty Corp. 5.700% 5/1/17 375 417 Kimco Realty Corp. 6.875% 10/1/19 50 60 Kimco Realty Corp. 3.125% 6/1/23 550 514 Liberty Property LP 5.125% 3/2/15 375 389 Liberty Property LP 3.375% 6/15/23 575 541 Liberty Property LP 4.400% 2/15/24 325 331 Mack-Cali Realty LP 7.750% 8/15/19 750 895 Mack-Cali Realty LP 4.500% 4/18/22 225 227 Mid-America Apartments LP 4.300% 10/15/23 150 151 National Retail Properties Inc. 6.875% 10/15/17 25 29 National Retail Properties Inc. 3.800% 10/15/22 500 492 Omega Healthcare Investors Inc. 6.750% 10/15/22 975 1,065 7 Omega Healthcare Investors Inc. 4.950% 4/1/24 275 270 Piedmont Operating Partnership LP 3.400% 6/1/23 125 116 Piedmont Operating Partnership LP 4.450% 3/15/24 225 224 Post Apartment Homes LP 3.375% 12/1/22 100 95 ProLogis LP 4.500% 8/15/17 75 81 ProLogis LP 2.750% 2/15/19 875 878 ProLogis LP 6.875% 3/15/20 300 358 ProLogis LP 4.250% 8/15/23 250 254 Realty Income Corp. 2.000% 1/31/18 575 571 Realty Income Corp. 6.750% 8/15/19 935 1,106 Realty Income Corp. 3.250% 10/15/22 100 95 Regency Centers LP 5.250% 8/1/15 75 79 Retail Opportunity Investments Corp. 5.000% 12/15/23 150 155 Senior Housing Properties Trust 4.300% 1/15/16 75 78 Simon Property Group LP 5.750% 12/1/15 325 348 Simon Property Group LP 5.250% 12/1/16 335 370 Simon Property Group LP 2.800% 1/30/17 425 443 Simon Property Group LP 5.875% 3/1/17 650 730 Simon Property Group LP 2.150% 9/15/17 200 205 Simon Property Group LP 6.125% 5/30/18 450 523 Simon Property Group LP 2.200% 2/1/19 1,400 1,398 Simon Property Group LP 5.650% 2/1/20 700 812 Simon Property Group LP 4.375% 3/1/21 555 604 Simon Property Group LP 4.125% 12/1/21 225 241 Simon Property Group LP 3.375% 3/15/22 250 252 Simon Property Group LP 2.750% 2/1/23 400 379 Simon Property Group LP 3.750% 2/1/24 500 503 Simon Property Group LP 6.750% 2/1/40 300 394 Simon Property Group LP 4.750% 3/15/42 225 231 Tanger Properties LP 6.150% 11/15/15 400 434 Tanger Properties LP 3.875% 12/1/23 125 124 UDR Inc. 4.250% 6/1/18 400 428 UDR Inc. 3.700% 10/1/20 150 152 UDR Inc. 4.625% 1/10/22 125 132 Ventas Realty LP 1.550% 9/26/16 475 479 Ventas Realty LP 5.700% 9/30/43 450 505 Ventas Realty LP / Ventas Capital Corp. 3.125% 11/30/15 25 26 Ventas Realty LP / Ventas Capital Corp. 2.000% 2/15/18 325 324 Ventas Realty LP / Ventas Capital Corp. 4.000% 4/30/19 300 318 Ventas Realty LP / Ventas Capital Corp. 2.700% 4/1/20 25 24 Ventas Realty LP / Ventas Capital Corp. 4.750% 6/1/21 250 270 Ventas Realty LP / Ventas Capital Corp. 4.250% 3/1/22 140 145 Ventas Realty LP / Ventas Capital Corp. 3.250% 8/15/22 500 481 Washington REIT 4.950% 10/1/20 125 132 Washington REIT 3.950% 10/15/22 100 98 Weingarten Realty Investors 3.375% 10/15/22 75 71 Weingarten Realty Investors 3.500% 4/15/23 250 234 Weingarten Realty Investors 4.450% 1/15/24 75 76 WP Carey Inc. 4.600% 4/1/24 200 200 Industrial (5.7%) Basic Industry (0.6%) Agrium Inc. 6.750% 1/15/19 1,350 1,596 Agrium Inc. 3.150% 10/1/22 3,010 2,854 Agrium Inc. 3.500% 6/1/23 275 267 Agrium Inc. 4.900% 6/1/43 125 124 Air Products & Chemicals Inc. 2.000% 8/2/16 275 283 Air Products & Chemicals Inc. 1.200% 10/15/17 225 223 Air Products & Chemicals Inc. 3.000% 11/3/21 190 188 Air Products & Chemicals Inc. 2.750% 2/3/23 200 189 Airgas Inc. 3.250% 10/1/15 225 233 Albemarle Corp. 4.500% 12/15/20 50 53 Alcoa Inc. 6.750% 7/15/18 310 354 Alcoa Inc. 5.720% 2/23/19 100 109 Alcoa Inc. 6.150% 8/15/20 810 885 Alcoa Inc. 5.400% 4/15/21 250 262 Alcoa Inc. 5.900% 2/1/27 205 209 Alcoa Inc. 6.750% 1/15/28 905 982 Alcoa Inc. 5.950% 2/1/37 310 303 Allegheny Technologies Inc. 9.375% 6/1/19 450 552 Barrick Gold Corp. 6.950% 4/1/19 350 411 Barrick Gold Corp. 3.850% 4/1/22 600 573 Barrick Gold Corp. 4.100% 5/1/23 1,550 1,473 Barrick Gold Corp. 5.250% 4/1/42 250 229 Barrick North America Finance LLC 6.800% 9/15/18 475 552 Barrick North America Finance LLC 4.400% 5/30/21 915 923 Barrick North America Finance LLC 7.500% 9/15/38 25 27 Barrick North America Finance LLC 5.700% 5/30/41 750 732 Barrick North America Finance LLC 5.750% 5/1/43 750 735 Barrick PD Australia Finance Pty Ltd. 4.950% 1/15/20 600 633 BHP Billiton Finance USA Ltd. 1.875% 11/21/16 450 461 BHP Billiton Finance USA Ltd. 1.625% 2/24/17 1,475 1,498 BHP Billiton Finance USA Ltd. 5.400% 3/29/17 350 392 BHP Billiton Finance USA Ltd. 2.050% 9/30/18 300 301 BHP Billiton Finance USA Ltd. 6.500% 4/1/19 250 298 BHP Billiton Finance USA Ltd. 3.250% 11/21/21 600 607 BHP Billiton Finance USA Ltd. 2.875% 2/24/22 525 515 BHP Billiton Finance USA Ltd. 3.850% 9/30/23 775 795 BHP Billiton Finance USA Ltd. 4.125% 2/24/42 1,200 1,117 BHP Billiton Finance USA Ltd. 5.000% 9/30/43 1,300 1,371 Cabot Corp. 2.550% 1/15/18 550 554 Cabot Corp. 3.700% 7/15/22 50 49 Carpenter Technology Corp. 5.200% 7/15/21 575 610 Celulosa Arauco y Constitucion SA 5.625% 4/20/15 775 805 Celulosa Arauco y Constitucion SA 4.750% 1/11/22 200 202 CF Industries Inc. 6.875% 5/1/18 1,725 2,007 CF Industries Inc. 7.125% 5/1/20 825 986 CF Industries Inc. 3.450% 6/1/23 575 555 CF Industries Inc. 4.950% 6/1/43 375 364 Cliffs Natural Resources Inc. 3.950% 1/15/18 875 887 Cliffs Natural Resources Inc. 5.900% 3/15/20 200 210 Cliffs Natural Resources Inc. 4.800% 10/1/20 150 148 Cliffs Natural Resources Inc. 4.875% 4/1/21 300 293 Cliffs Natural Resources Inc. 6.250% 10/1/40 600 522 Domtar Corp. 6.250% 9/1/42 50 53 Domtar Corp. 6.750% 2/15/44 400 444 Dow Chemical Co. 2.500% 2/15/16 250 257 Dow Chemical Co. 5.700% 5/15/18 100 114 Dow Chemical Co. 8.550% 5/15/19 1,810 2,322 Dow Chemical Co. 4.250% 11/15/20 2,010 2,132 Dow Chemical Co. 4.125% 11/15/21 185 193 Dow Chemical Co. 3.000% 11/15/22 700 664 Dow Chemical Co. 7.375% 11/1/29 100 130 Dow Chemical Co. 9.400% 5/15/39 760 1,207 Dow Chemical Co. 5.250% 11/15/41 525 547 Dow Chemical Co. 4.375% 11/15/42 1,000 923 Eastman Chemical Co. 3.000% 12/15/15 400 413 Eastman Chemical Co. 2.400% 6/1/17 1,750 1,788 Eastman Chemical Co. 3.600% 8/15/22 650 647 Eastman Chemical Co. 4.800% 9/1/42 400 395 Ecolab Inc. 1.000% 8/9/15 900 904 Ecolab Inc. 3.000% 12/8/16 175 184 Ecolab Inc. 1.450% 12/8/17 1,225 1,214 Ecolab Inc. 4.350% 12/8/21 550 594 Ecolab Inc. 5.500% 12/8/41 625 716 EI du Pont de Nemours & Co. 3.250% 1/15/15 295 302 EI du Pont de Nemours & Co. 2.750% 4/1/16 375 390 EI du Pont de Nemours & Co. 5.250% 12/15/16 105 116 EI du Pont de Nemours & Co. 6.000% 7/15/18 700 816 EI du Pont de Nemours & Co. 4.625% 1/15/20 300 332 EI du Pont de Nemours & Co. 3.625% 1/15/21 1,420 1,492 EI du Pont de Nemours & Co. 4.250% 4/1/21 850 926 EI du Pont de Nemours & Co. 2.800% 2/15/23 75 71 EI du Pont de Nemours & Co. 6.500% 1/15/28 500 623 EI du Pont de Nemours & Co. 4.900% 1/15/41 450 481 EI du Pont de Nemours & Co. 4.150% 2/15/43 125 120 FMC Corp. 3.950% 2/1/22 150 153 Freeport-McMoRan Copper & Gold Inc. 2.150% 3/1/17 125 127 Freeport-McMoRan Copper & Gold Inc. 2.375% 3/15/18 1,375 1,373 Freeport-McMoRan Copper & Gold Inc. 3.100% 3/15/20 3,425 3,353 Freeport-McMoRan Copper & Gold Inc. 3.550% 3/1/22 2,975 2,843 Freeport-McMoRan Copper & Gold Inc. 3.875% 3/15/23 1,280 1,229 Freeport-McMoRan Copper & Gold Inc. 5.450% 3/15/43 1,220 1,198 Georgia-Pacific LLC 7.375% 12/1/25 400 506 Georgia-Pacific LLC 8.875% 5/15/31 1,200 1,753 Glencore Canada Corp. 5.500% 6/15/17 250 273 Goldcorp Inc. 2.125% 3/15/18 975 968 Goldcorp Inc. 3.700% 3/15/23 600 566 International Paper Co. 5.300% 4/1/15 525 549 International Paper Co. 7.950% 6/15/18 410 502 International Paper Co. 9.375% 5/15/19 700 916 International Paper Co. 7.500% 8/15/21 910 1,145 International Paper Co. 4.750% 2/15/22 500 542 International Paper Co. 7.300% 11/15/39 805 1,049 International Paper Co. 6.000% 11/15/41 300 344 7 Kinross Gold Corp. 5.950% 3/15/24 700 699 LYB International Finance BV 4.000% 7/15/23 500 511 LYB International Finance BV 5.250% 7/15/43 500 525 LYB International Finance BV 4.875% 3/15/44 700 697 LyondellBasell Industries NV 5.000% 4/15/19 900 997 LyondellBasell Industries NV 6.000% 11/15/21 475 553 LyondellBasell Industries NV 5.750% 4/15/24 500 575 Monsanto Co. 2.750% 4/15/16 75 78 Monsanto Co. 2.200% 7/15/22 175 163 Monsanto Co. 5.875% 4/15/38 375 453 Monsanto Co. 3.600% 7/15/42 250 222 Mosaic Co. 3.750% 11/15/21 650 657 Mosaic Co. 4.250% 11/15/23 300 307 Mosaic Co. 5.450% 11/15/33 100 108 Mosaic Co. 4.875% 11/15/41 130 124 Mosaic Co. 5.625% 11/15/43 150 161 Newmont Mining Corp. 5.125% 10/1/19 1,475 1,576 Newmont Mining Corp. 3.500% 3/15/22 250 226 Newmont Mining Corp. 5.875% 4/1/35 325 304 Newmont Mining Corp. 6.250% 10/1/39 500 484 Newmont Mining Corp. 4.875% 3/15/42 600 484 Nucor Corp. 5.750% 12/1/17 385 438 Nucor Corp. 5.850% 6/1/18 875 1,000 Nucor Corp. 4.125% 9/15/22 200 205 Nucor Corp. 4.000% 8/1/23 225 226 Nucor Corp. 6.400% 12/1/37 325 379 Nucor Corp. 5.200% 8/1/43 400 409 Packaging Corp. of America 3.900% 6/15/22 275 274 Packaging Corp. of America 4.500% 11/1/23 425 442 Placer Dome Inc. 6.450% 10/15/35 375 390 Plains Exploration & Production Co. 6.500% 11/15/20 800 883 Plains Exploration & Production Co. 6.875% 2/15/23 1,000 1,111 Plum Creek Timberlands LP 5.875% 11/15/15 225 242 Plum Creek Timberlands LP 4.700% 3/15/21 275 289 Potash Corp. of Saskatchewan Inc. 3.750% 9/30/15 300 314 Potash Corp. of Saskatchewan Inc. 3.250% 12/1/17 675 710 Potash Corp. of Saskatchewan Inc. 4.875% 3/30/20 1,210 1,336 Potash Corp. of Saskatchewan Inc. 5.625% 12/1/40 50 57 PPG Industries Inc. 1.900% 1/15/16 375 382 PPG Industries Inc. 6.650% 3/15/18 700 816 Praxair Inc. 4.625% 3/30/15 615 641 Praxair Inc. 5.200% 3/15/17 25 28 Praxair Inc. 4.500% 8/15/19 175 193 Praxair Inc. 4.050% 3/15/21 925 990 Praxair Inc. 3.000% 9/1/21 50 50 Praxair Inc. 2.450% 2/15/22 850 807 Praxair Inc. 3.550% 11/7/42 100 88 Rayonier Inc. 3.750% 4/1/22 125 123 Reliance Steel & Aluminum Co. 4.500% 4/15/23 225 226 Rio Tinto Alcan Inc. 5.000% 6/1/15 875 916 Rio Tinto Alcan Inc. 6.125% 12/15/33 325 373 Rio Tinto Alcan Inc. 5.750% 6/1/35 450 498 Rio Tinto Finance USA Ltd. 2.500% 5/20/16 280 289 Rio Tinto Finance USA Ltd. 6.500% 7/15/18 1,500 1,765 Rio Tinto Finance USA Ltd. 9.000% 5/1/19 1,075 1,399 Rio Tinto Finance USA Ltd. 3.500% 11/2/20 310 318 Rio Tinto Finance USA Ltd. 4.125% 5/20/21 175 184 Rio Tinto Finance USA Ltd. 3.750% 9/20/21 1,000 1,025 Rio Tinto Finance USA Ltd. 7.125% 7/15/28 225 285 Rio Tinto Finance USA Ltd. 5.200% 11/2/40 565 600 Rio Tinto Finance USA plc 1.125% 3/20/15 325 327 Rio Tinto Finance USA plc 1.375% 6/17/16 1,050 1,059 Rio Tinto Finance USA plc 2.000% 3/22/17 375 382 Rio Tinto Finance USA plc 2.250% 12/14/18 500 500 Rio Tinto Finance USA plc 3.500% 3/22/22 200 200 Rio Tinto Finance USA plc 4.750% 3/22/42 875 867 Rio Tinto Finance USA plc 4.125% 8/21/42 350 318 Rohm & Haas Co. 7.850% 7/15/29 300 397 RPM International Inc. 6.125% 10/15/19 75 85 RPM International Inc. 3.450% 11/15/22 250 237 Sherwin-Williams Co. 3.125% 12/15/14 175 178 Sigma-Aldrich Corp. 3.375% 11/1/20 75 77 Southern Copper Corp. 5.375% 4/16/20 200 216 Southern Copper Corp. 7.500% 7/27/35 1,475 1,622 Southern Copper Corp. 6.750% 4/16/40 250 255 Syngenta Finance NV 3.125% 3/28/22 250 246 Syngenta Finance NV 4.375% 3/28/42 150 148 Teck Resources Ltd. 3.150% 1/15/17 500 519 Teck Resources Ltd. 2.500% 2/1/18 430 432 Teck Resources Ltd. 3.000% 3/1/19 800 802 Teck Resources Ltd. 4.500% 1/15/21 250 257 Teck Resources Ltd. 4.750% 1/15/22 75 77 Teck Resources Ltd. 3.750% 2/1/23 525 492 Teck Resources Ltd. 6.250% 7/15/41 795 822 Teck Resources Ltd. 5.200% 3/1/42 925 842 Teck Resources Ltd. 5.400% 2/1/43 275 257 Vale Canada Ltd. 5.700% 10/15/15 450 482 Vale Canada Ltd. 7.200% 9/15/32 100 106 Vale Overseas Ltd. 6.250% 1/11/16 510 554 Vale Overseas Ltd. 6.250% 1/23/17 200 223 Vale Overseas Ltd. 5.625% 9/15/19 1,075 1,187 Vale Overseas Ltd. 4.625% 9/15/20 1,090 1,134 Vale Overseas Ltd. 4.375% 1/11/22 1,385 1,378 Vale Overseas Ltd. 8.250% 1/17/34 375 449 Vale Overseas Ltd. 6.875% 11/21/36 855 908 Vale Overseas Ltd. 6.875% 11/10/39 1,610 1,716 Vale SA 5.625% 9/11/42 1,050 981 Valspar Corp. 7.250% 6/15/19 50 60 Valspar Corp. 4.200% 1/15/22 25 26 Westlake Chemical Corp. 3.600% 7/15/22 50 48 Westvaco Corp. 7.950% 2/15/31 300 369 Weyerhaeuser Co. 7.375% 10/1/19 550 669 Weyerhaeuser Co. 8.500% 1/15/25 150 195 Weyerhaeuser Co. 7.375% 3/15/32 625 803 Weyerhaeuser Co. 6.875% 12/15/33 125 155 Capital Goods (0.5%) 3M Co. 1.375% 9/29/16 295 300 3M Co. 6.375% 2/15/28 350 452 3M Co. 5.700% 3/15/37 105 126 ABB Finance USA Inc. 1.625% 5/8/17 100 101 ABB Finance USA Inc. 2.875% 5/8/22 375 364 ABB Finance USA Inc. 4.375% 5/8/42 150 149 Acuity Brands Lighting Inc. 6.000% 12/15/19 200 222 Boeing Capital Corp. 2.125% 8/15/16 115 119 Boeing Capital Corp. 4.700% 10/27/19 125 140 Boeing Co. 0.950% 5/15/18 1,425 1,384 Boeing Co. 6.000% 3/15/19 1,850 2,185 Boeing Co. 4.875% 2/15/20 525 588 Boeing Co. 6.625% 2/15/38 100 134 Boeing Co. 6.875% 3/15/39 250 346 Boeing Co. 5.875% 2/15/40 795 983 Carlisle Cos. Inc. 3.750% 11/15/22 175 171 Caterpillar Financial Services Corp. 4.750% 2/17/15 175 182 Caterpillar Financial Services Corp. 4.625% 6/1/15 2,050 2,149 Caterpillar Financial Services Corp. 2.050% 8/1/16 770 793 Caterpillar Financial Services Corp. 1.300% 3/1/18 825 808 Caterpillar Financial Services Corp. 5.450% 4/15/18 875 991 Caterpillar Financial Services Corp. 7.150% 2/15/19 1,235 1,511 Caterpillar Inc. 0.950% 6/26/15 450 453 Caterpillar Inc. 1.500% 6/26/17 450 453 Caterpillar Inc. 3.900% 5/27/21 220 234 Caterpillar Inc. 2.600% 6/26/22 125 119 Caterpillar Inc. 6.050% 8/15/36 895 1,080 Caterpillar Inc. 3.803% 8/15/42 979 874 Cooper US Inc. 2.375% 1/15/16 1,000 1,029 Crane Co. 2.750% 12/15/18 300 301 Crane Co. 4.450% 12/15/23 400 410 CRH America Inc. 4.125% 1/15/16 500 527 CRH America Inc. 6.000% 9/30/16 750 836 CRH America Inc. 5.750% 1/15/21 885 997 Danaher Corp. 2.300% 6/23/16 200 207 Danaher Corp. 3.900% 6/23/21 150 159 Deere & Co. 2.600% 6/8/22 700 670 Deere & Co. 5.375% 10/16/29 455 529 Deere & Co. 8.100% 5/15/30 2,000 2,911 Deere & Co. 7.125% 3/3/31 400 537 Deere & Co. 3.900% 6/9/42 500 464 Dover Corp. 4.300% 3/1/21 145 156 Dover Corp. 6.600% 3/15/38 350 454 Dover Corp. 5.375% 3/1/41 480 541 Eaton Corp. 1.500% 11/2/17 200 199 Eaton Corp. 5.600% 5/15/18 550 620 Eaton Corp. 2.750% 11/2/22 575 544 Eaton Corp. 4.000% 11/2/32 815 787 Eaton Corp. 4.150% 11/2/42 75 70 7 Embraer Overseas Ltd. 5.696% 9/16/23 966 1,001 Embraer SA 5.150% 6/15/22 225 234 Emerson Electric Co. 5.250% 10/15/18 525 598 Emerson Electric Co. 4.875% 10/15/19 275 310 Emerson Electric Co. 4.250% 11/15/20 25 27 Emerson Electric Co. 2.625% 2/15/23 1,000 957 Emerson Electric Co. 6.000% 8/15/32 150 184 Emerson Electric Co. 6.125% 4/15/39 125 155 Emerson Electric Co. 5.250% 11/15/39 135 152 Exelis Inc. 4.250% 10/1/16 225 238 Flowserve Corp. 3.500% 9/15/22 625 616 Flowserve Corp. 4.000% 11/15/23 375 379 General Dynamics Corp. 1.000% 11/15/17 1,100 1,081 General Dynamics Corp. 3.875% 7/15/21 750 792 General Dynamics Corp. 2.250% 11/15/22 900 831 General Dynamics Corp. 3.600% 11/15/42 125 110 General Electric Co. 0.850% 10/9/15 925 929 General Electric Co. 5.250% 12/6/17 1,940 2,198 General Electric Co. 2.700% 10/9/22 1,350 1,309 General Electric Co. 3.375% 3/11/24 2,000 2,012 General Electric Co. 4.125% 10/9/42 2,050 1,967 Honeywell International Inc. 5.400% 3/15/16 245 268 Honeywell International Inc. 5.300% 3/15/17 275 308 Honeywell International Inc. 5.300% 3/1/18 150 170 Honeywell International Inc. 5.000% 2/15/19 105 119 Honeywell International Inc. 4.250% 3/1/21 805 880 Honeywell International Inc. 3.350% 12/1/23 1,325 1,324 Honeywell International Inc. 5.700% 3/15/37 105 125 Honeywell International Inc. 5.375% 3/1/41 1,855 2,159 Illinois Tool Works Inc. 6.250% 4/1/19 450 533 Illinois Tool Works Inc. 3.375% 9/15/21 105 108 Illinois Tool Works Inc. 4.875% 9/15/41 105 111 Illinois Tool Works Inc. 3.900% 9/1/42 725 664 Ingersoll-Rand Global Holding Co. Ltd. 6.875% 8/15/18 800 943 7 Ingersoll-Rand Global Holding Co. Ltd. 2.875% 1/15/19 125 125 7 Ingersoll-Rand Global Holding Co. Ltd. 4.250% 6/15/23 250 257 7 Ingersoll-Rand Global Holding Co. Ltd. 5.750% 6/15/43 125 139 John Deere Capital Corp. 0.875% 4/17/15 50 50 John Deere Capital Corp. 0.950% 6/29/15 300 302 John Deere Capital Corp. 0.700% 9/4/15 50 50 John Deere Capital Corp. 0.750% 1/22/16 275 276 John Deere Capital Corp. 1.850% 9/15/16 185 190 John Deere Capital Corp. 2.000% 1/13/17 375 384 John Deere Capital Corp. 2.800% 9/18/17 550 575 John Deere Capital Corp. 1.200% 10/10/17 475 473 John Deere Capital Corp. 5.750% 9/10/18 530 614 John Deere Capital Corp. 2.250% 4/17/19 150 150 John Deere Capital Corp. 1.700% 1/15/20 550 527 John Deere Capital Corp. 3.900% 7/12/21 125 132 John Deere Capital Corp. 3.150% 10/15/21 105 106 John Deere Capital Corp. 2.750% 3/15/22 75 73 John Deere Capital Corp. 2.800% 1/27/23 1,775 1,698 Joy Global Inc. 6.000% 11/15/16 250 278 Kennametal Inc. 2.650% 11/1/19 200 195 Kennametal Inc. 3.875% 2/15/22 125 123 L-3 Communications Corp. 5.200% 10/15/19 825 900 L-3 Communications Corp. 4.750% 7/15/20 425 447 L-3 Communications Corp. 4.950% 2/15/21 575 616 Lockheed Martin Corp. 7.650% 5/1/16 250 286 Lockheed Martin Corp. 2.125% 9/15/16 245 252 Lockheed Martin Corp. 4.250% 11/15/19 2,005 2,174 Lockheed Martin Corp. 3.350% 9/15/21 80 81 Lockheed Martin Corp. 6.150% 9/1/36 1,715 2,091 Lockheed Martin Corp. 5.500% 11/15/39 180 205 Lockheed Martin Corp. 5.720% 6/1/40 316 365 Martin Marietta Materials Inc. 6.600% 4/15/18 400 452 Mohawk Industries Inc. 3.850% 2/1/23 2,750 2,717 Northrop Grumman Corp. 1.750% 6/1/18 575 566 Northrop Grumman Corp. 3.500% 3/15/21 125 127 Northrop Grumman Corp. 3.250% 8/1/23 400 385 Northrop Grumman Corp. 5.050% 11/15/40 475 494 Northrop Grumman Corp. 4.750% 6/1/43 400 401 Owens Corning 6.500% 12/1/16 1,691 1,881 Owens Corning 4.200% 12/15/22 150 150 Parker Hannifin Corp. 5.500% 5/15/18 1,725 1,956 Parker Hannifin Corp. 3.500% 9/15/22 75 76 Parker Hannifin Corp. 6.250% 5/15/38 75 93 Pentair Finance SA 1.350% 12/1/15 300 302 Precision Castparts Corp. 0.700% 12/20/15 225 226 Precision Castparts Corp. 1.250% 1/15/18 1,650 1,624 Precision Castparts Corp. 2.500% 1/15/23 125 117 Precision Castparts Corp. 3.900% 1/15/43 175 163 Raytheon Co. 6.750% 3/15/18 125 147 Raytheon Co. 3.125% 10/15/20 425 432 Raytheon Co. 2.500% 12/15/22 425 398 Raytheon Co. 7.200% 8/15/27 75 97 Raytheon Co. 4.875% 10/15/40 225 240 Raytheon Co. 4.700% 12/15/41 625 653 Republic Services Inc. 3.800% 5/15/18 2,535 2,695 Republic Services Inc. 5.500% 9/15/19 325 369 Republic Services Inc. 5.000% 3/1/20 125 138 Republic Services Inc. 5.250% 11/15/21 50 56 Republic Services Inc. 3.550% 6/1/22 300 300 Republic Services Inc. 6.200% 3/1/40 475 578 Republic Services Inc. 5.700% 5/15/41 500 571 Rockwell Automation Inc. 5.650% 12/1/17 25 28 Rockwell Automation Inc. 6.700% 1/15/28 200 250 Rockwell Automation Inc. 6.250% 12/1/37 325 395 Rockwell Collins Inc. 5.250% 7/15/19 50 56 Rockwell Collins Inc. 3.100% 11/15/21 125 124 Roper Industries Inc. 2.050% 10/1/18 1,175 1,157 Roper Industries Inc. 6.250% 9/1/19 1,275 1,469 Snap-on Inc. 6.125% 9/1/21 200 231 Sonoco Products Co. 4.375% 11/1/21 65 68 Sonoco Products Co. 5.750% 11/1/40 265 298 Stanley Black & Decker Inc. 3.400% 12/1/21 450 453 Stanley Black & Decker Inc. 5.200% 9/1/40 150 162 Textron Inc. 5.600% 12/1/17 125 138 Textron Inc. 7.250% 10/1/19 650 775 Textron Inc. 4.300% 3/1/24 2,125 2,157 Tyco International Finance SA 8.500% 1/15/19 200 246 Tyco International Finance SA / Tyco International Ltd. 7.000% 12/15/19 300 360 United Technologies Corp. 4.875% 5/1/15 115 121 United Technologies Corp. 1.800% 6/1/17 620 631 United Technologies Corp. 5.375% 12/15/17 1,575 1,797 United Technologies Corp. 6.125% 2/1/19 2,633 3,108 United Technologies Corp. 4.500% 4/15/20 445 493 United Technologies Corp. 3.100% 6/1/22 1,350 1,347 United Technologies Corp. 6.700% 8/1/28 200 254 United Technologies Corp. 7.500% 9/15/29 100 139 United Technologies Corp. 5.400% 5/1/35 400 463 United Technologies Corp. 6.050% 6/1/36 285 353 United Technologies Corp. 6.125% 7/15/38 500 626 United Technologies Corp. 5.700% 4/15/40 525 626 United Technologies Corp. 4.500% 6/1/42 2,225 2,262 Waste Management Inc. 2.600% 9/1/16 205 213 Waste Management Inc. 6.100% 3/15/18 1,100 1,273 Waste Management Inc. 7.375% 3/11/19 80 97 Waste Management Inc. 4.600% 3/1/21 275 298 Waste Management Inc. 7.100% 8/1/26 325 411 Waste Management Inc. 7.750% 5/15/32 185 256 Waste Management Inc. 6.125% 11/30/39 400 484 Communication (1.0%) 21st Century Fox America Inc. 5.300% 12/15/14 205 212 21st Century Fox America Inc. 6.900% 3/1/19 1,160 1,399 21st Century Fox America Inc. 5.650% 8/15/20 500 572 21st Century Fox America Inc. 4.500% 2/15/21 435 473 21st Century Fox America Inc. 3.000% 9/15/22 500 482 21st Century Fox America Inc. 4.000% 10/1/23 275 280 21st Century Fox America Inc. 6.550% 3/15/33 892 1,065 21st Century Fox America Inc. 6.200% 12/15/34 825 956 21st Century Fox America Inc. 6.400% 12/15/35 750 892 21st Century Fox America Inc. 8.150% 10/17/36 385 509 21st Century Fox America Inc. 6.150% 3/1/37 345 398 21st Century Fox America Inc. 6.900% 8/15/39 425 531 21st Century Fox America Inc. 5.400% 10/1/43 175 188 Alltel Corp. 6.800% 5/1/29 128 156 America Movil SAB de CV 5.750% 1/15/15 833 866 America Movil SAB de CV 2.375% 9/8/16 900 927 America Movil SAB de CV 5.625% 11/15/17 350 397 America Movil SAB de CV 5.000% 10/16/19 850 939 America Movil SAB de CV 5.000% 3/30/20 710 786 America Movil SAB de CV 3.125% 7/16/22 200 191 America Movil SAB de CV 6.375% 3/1/35 200 231 America Movil SAB de CV 6.125% 11/15/37 300 337 America Movil SAB de CV 6.125% 3/30/40 1,210 1,374 America Movil SAB de CV 4.375% 7/16/42 425 379 American Tower Corp. 4.625% 4/1/15 75 78 American Tower Corp. 4.500% 1/15/18 1,400 1,513 American Tower Corp. 5.050% 9/1/20 205 221 American Tower Corp. 5.900% 11/1/21 1,500 1,681 American Tower Corp. 3.500% 1/31/23 1,640 1,550 American Tower Corp. 5.000% 2/15/24 1,150 1,200 AT&T Corp. 8.000% 11/15/31 1,001 1,385 AT&T Inc. 2.500% 8/15/15 2,285 2,343 AT&T Inc. 0.900% 2/12/16 500 501 AT&T Inc. 2.950% 5/15/16 160 167 AT&T Inc. 5.625% 6/15/16 525 579 AT&T Inc. 2.400% 8/15/16 445 460 AT&T Inc. 1.600% 2/15/17 500 504 AT&T Inc. 1.700% 6/1/17 2,175 2,188 AT&T Inc. 5.500% 2/1/18 2,385 2,694 AT&T Inc. 5.600% 5/15/18 250 284 AT&T Inc. 2.375% 11/27/18 950 955 AT&T Inc. 5.800% 2/15/19 325 375 AT&T Inc. 2.300% 3/11/19 625 621 AT&T Inc. 4.450% 5/15/21 485 525 AT&T Inc. 3.875% 8/15/21 3,615 3,773 AT&T Inc. 3.000% 2/15/22 600 583 AT&T Inc. 2.625% 12/1/22 875 814 AT&T Inc. 3.900% 3/11/24 450 448 AT&T Inc. 6.450% 6/15/34 945 1,116 AT&T Inc. 6.500% 9/1/37 448 526 AT&T Inc. 6.300% 1/15/38 885 1,012 AT&T Inc. 6.400% 5/15/38 550 637 AT&T Inc. 6.550% 2/15/39 410 484 AT&T Inc. 5.350% 9/1/40 1,755 1,791 AT&T Inc. 5.550% 8/15/41 210 219 AT&T Inc. 4.300% 12/15/42 1,773 1,569 AT&T Inc. 4.350% 6/15/45 1,306 1,149 AT&T Mobility LLC 7.125% 12/15/31 400 510 Bellsouth Capital Funding Corp. 7.875% 2/15/30 78 97 BellSouth Corp. 6.875% 10/15/31 231 274 BellSouth Corp. 6.550% 6/15/34 261 297 BellSouth Corp. 6.000% 11/15/34 119 130 BellSouth Telecommunications LLC 6.375% 6/1/28 790 888 British Telecommunications plc 1.250% 2/14/17 150 150 British Telecommunications plc 5.950% 1/15/18 1,440 1,641 British Telecommunications plc 2.350% 2/14/19 200 199 British Telecommunications plc 9.625% 12/15/30 1,125 1,733 CBS Corp. 5.750% 4/15/20 360 411 CBS Corp. 4.300% 2/15/21 550 580 CBS Corp. 3.375% 3/1/22 725 713 CBS Corp. 7.875% 7/30/30 400 524 CBS Corp. 5.500% 5/15/33 200 212 CBS Corp. 4.850% 7/1/42 225 219 CC Holdings GS V LLC / Crown Castle GS III Corp. 3.849% 4/15/23 500 488 Cellco Partnership / Verizon Wireless Capital LLC 8.500% 11/15/18 555 701 Comcast Cable Communications Holdings Inc. 9.455% 11/15/22 1,108 1,572 Comcast Cable Communications LLC 8.875% 5/1/17 850 1,040 Comcast Corp. 5.900% 3/15/16 1,265 1,391 Comcast Corp. 5.700% 5/15/18 1,475 1,695 Comcast Corp. 5.700% 7/1/19 1,730 2,004 Comcast Corp. 3.125% 7/15/22 100 99 Comcast Corp. 2.850% 1/15/23 900 870 Comcast Corp. 3.600% 3/1/24 225 227 Comcast Corp. 4.250% 1/15/33 2,450 2,404 Comcast Corp. 7.050% 3/15/33 1,000 1,296 Comcast Corp. 6.500% 11/15/35 1,075 1,333 Comcast Corp. 6.450% 3/15/37 900 1,107 Comcast Corp. 6.950% 8/15/37 1,220 1,585 Comcast Corp. 6.400% 5/15/38 600 737 Comcast Corp. 4.650% 7/15/42 1,125 1,119 Comcast Corp. 4.500% 1/15/43 225 220 Comcast Corp. 4.750% 3/1/44 200 203 COX Communications Inc. 5.500% 10/1/15 600 640 Deutsche Telekom International Finance BV 5.750% 3/23/16 425 465 Deutsche Telekom International Finance BV 6.750% 8/20/18 325 385 Deutsche Telekom International Finance BV 6.000% 7/8/19 1,025 1,203 Deutsche Telekom International Finance BV 8.750% 6/15/30 1,725 2,485 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.125% 2/15/16 75 78 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.875% 10/1/19 2,330 2,674 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.200% 3/15/20 500 548 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.000% 3/1/21 2,725 2,930 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 4.450% 4/1/24 1,075 1,081 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 6.350% 3/15/40 275 298 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 6.375% 3/1/41 1,225 1,332 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.150% 3/15/42 1,075 1,019 Discovery Communications LLC 5.050% 6/1/20 1,150 1,276 Discovery Communications LLC 4.375% 6/15/21 205 218 Discovery Communications LLC 3.300% 5/15/22 125 122 Discovery Communications LLC 3.250% 4/1/23 500 481 Discovery Communications LLC 4.950% 5/15/42 225 220 Discovery Communications LLC 4.875% 4/1/43 175 171 Embarq Corp. 7.082% 6/1/16 425 477 Embarq Corp. 7.995% 6/1/36 405 424 Graham Holdings Co. 7.250% 2/1/19 150 175 Grupo Televisa SAB 6.000% 5/15/18 1,400 1,569 Grupo Televisa SAB 6.625% 3/18/25 450 521 Grupo Televisa SAB 6.625% 1/15/40 500 570 GTE Corp. 6.940% 4/15/28 325 394 Interpublic Group of Cos. Inc. 3.750% 2/15/23 1,000 974 Interpublic Group of Cos. Inc. 4.200% 4/15/24 825 823 McGraw Hill Financial Inc. 5.900% 11/15/17 150 167 McGraw Hill Financial Inc. 6.550% 11/15/37 350 351 Moody's Corp. 4.500% 9/1/22 1,400 1,447 NBCUniversal Media LLC 3.650% 4/30/15 200 207 NBCUniversal Media LLC 2.875% 4/1/16 2,345 2,441 NBCUniversal Media LLC 5.150% 4/30/20 925 1,050 NBCUniversal Media LLC 4.375% 4/1/21 205 222 NBCUniversal Media LLC 6.400% 4/30/40 350 434 NBCUniversal Media LLC 5.950% 4/1/41 1,075 1,267 NBCUniversal Media LLC 4.450% 1/15/43 100 97 New Cingular Wireless Services Inc. 8.750% 3/1/31 155 228 Nippon Telegraph & Telephone Corp. 1.400% 7/18/17 100 99 Omnicom Group Inc. 5.900% 4/15/16 50 55 Omnicom Group Inc. 6.250% 7/15/19 675 790 Omnicom Group Inc. 4.450% 8/15/20 1,250 1,337 Omnicom Group Inc. 3.625% 5/1/22 1,100 1,096 Orange SA 2.750% 9/14/16 820 852 Orange SA 2.750% 2/6/19 900 912 Orange SA 5.375% 7/8/19 1,025 1,152 Orange SA 4.125% 9/14/21 902 930 Orange SA 9.000% 3/1/31 785 1,134 Orange SA 5.375% 1/13/42 25 26 Orange SA 5.500% 2/6/44 575 596 Pacific Bell Telephone Co. 7.125% 3/15/26 200 251 Qwest Corp. 6.500% 6/1/17 275 311 Qwest Corp. 6.750% 12/1/21 410 458 Qwest Corp. 7.250% 9/15/25 175 200 Qwest Corp. 6.875% 9/15/33 375 370 Qwest Corp. 7.125% 11/15/43 550 553 Reed Elsevier Capital Inc. 8.625% 1/15/19 259 327 Reed Elsevier Capital Inc. 3.125% 10/15/22 705 677 Rogers Communications Inc. 6.800% 8/15/18 950 1,130 Rogers Communications Inc. 3.000% 3/15/23 230 216 Rogers Communications Inc. 4.100% 10/1/23 225 230 Rogers Communications Inc. 4.500% 3/15/43 250 234 Rogers Communications Inc. 5.000% 3/15/44 1,750 1,755 Telefonica Emisiones SAU 3.729% 4/27/15 300 309 Telefonica Emisiones SAU 6.421% 6/20/16 475 526 Telefonica Emisiones SAU 3.192% 4/27/18 1,025 1,050 Telefonica Emisiones SAU 5.877% 7/15/19 1,050 1,183 Telefonica Emisiones SAU 5.134% 4/27/20 705 763 Telefonica Emisiones SAU 5.462% 2/16/21 350 384 Telefonica Emisiones SAU 4.570% 4/27/23 2,250 2,300 Telefonica Emisiones SAU 7.045% 6/20/36 690 835 Telefonica Europe BV 8.250% 9/15/30 750 971 Thomson Reuters Corp. 1.300% 2/23/17 450 448 Thomson Reuters Corp. 6.500% 7/15/18 50 58 Thomson Reuters Corp. 4.700% 10/15/19 125 137 Thomson Reuters Corp. 4.300% 11/23/23 600 614 Thomson Reuters Corp. 5.500% 8/15/35 350 361 Thomson Reuters Corp. 5.850% 4/15/40 1,425 1,527 Thomson Reuters Corp. 5.650% 11/23/43 625 660 Time Warner Cable Inc. 3.500% 2/1/15 450 461 Time Warner Cable Inc. 5.850% 5/1/17 825 929 Time Warner Cable Inc. 6.750% 7/1/18 475 557 Time Warner Cable Inc. 8.250% 4/1/19 700 874 Time Warner Cable Inc. 5.000% 2/1/20 2,695 2,945 Time Warner Cable Inc. 4.125% 2/15/21 500 523 Time Warner Cable Inc. 4.000% 9/1/21 850 882 Time Warner Cable Inc. 6.550% 5/1/37 550 639 Time Warner Cable Inc. 7.300% 7/1/38 1,000 1,257 Time Warner Cable Inc. 6.750% 6/15/39 1,600 1,899 Time Warner Cable Inc. 5.875% 11/15/40 600 653 Time Warner Cable Inc. 5.500% 9/1/41 750 780 Time Warner Cable Inc. 4.500% 9/15/42 475 433 Time Warner Entertainment Co. LP 8.375% 3/15/23 800 1,045 Time Warner Entertainment Co. LP 8.375% 7/15/33 100 138 United States Cellular Corp. 6.700% 12/15/33 1,250 1,257 Verizon Communications Inc. 5.550% 2/15/16 250 273 Verizon Communications Inc. 3.000% 4/1/16 380 397 Verizon Communications Inc. 2.500% 9/15/16 1,430 1,481 Verizon Communications Inc. 2.000% 11/1/16 2,825 2,893 Verizon Communications Inc. 1.100% 11/1/17 200 197 Verizon Communications Inc. 5.500% 2/15/18 925 1,054 Verizon Communications Inc. 6.100% 4/15/18 155 180 Verizon Communications Inc. 3.650% 9/14/18 3,505 3,723 Verizon Communications Inc. 8.750% 11/1/18 1,470 1,879 Verizon Communications Inc. 4.500% 9/15/20 1,505 1,632 Verizon Communications Inc. 3.450% 3/15/21 300 304 Verizon Communications Inc. 4.600% 4/1/21 1,440 1,561 Verizon Communications Inc. 3.500% 11/1/21 1,040 1,047 Verizon Communications Inc. 2.450% 11/1/22 1,925 1,754 Verizon Communications Inc. 5.150% 9/15/23 8,765 9,586 Verizon Communications Inc. 4.150% 3/15/24 300 304 Verizon Communications Inc. 7.750% 12/1/30 1,135 1,501 Verizon Communications Inc. 6.400% 9/15/33 3,150 3,727 Verizon Communications Inc. 5.050% 3/15/34 675 692 Verizon Communications Inc. 5.850% 9/15/35 500 556 Verizon Communications Inc. 6.250% 4/1/37 775 895 Verizon Communications Inc. 6.400% 2/15/38 1,360 1,591 Verizon Communications Inc. 6.900% 4/15/38 350 432 Verizon Communications Inc. 7.350% 4/1/39 1,200 1,551 Verizon Communications Inc. 6.000% 4/1/41 445 504 Verizon Communications Inc. 4.750% 11/1/41 625 602 Verizon Communications Inc. 3.850% 11/1/42 250 209 Verizon Communications Inc. 6.550% 9/15/43 7,885 9,540 Verizon Maryland LLC 5.125% 6/15/33 1,000 1,002 Verizon New England Inc. 7.875% 11/15/29 250 306 Verizon New York Inc. 7.375% 4/1/32 500 597 Vodafone Group plc 5.625% 2/27/17 2,060 2,314 Vodafone Group plc 1.625% 3/20/17 625 631 Vodafone Group plc 1.250% 9/26/17 1,350 1,335 Vodafone Group plc 1.500% 2/19/18 1,450 1,428 Vodafone Group plc 4.625% 7/15/18 125 138 Vodafone Group plc 5.450% 6/10/19 275 315 Vodafone Group plc 2.500% 9/26/22 200 183 Vodafone Group plc 2.950% 2/19/23 545 510 Vodafone Group plc 7.875% 2/15/30 425 569 Vodafone Group plc 6.250% 11/30/32 350 406 Vodafone Group plc 6.150% 2/27/37 755 860 Vodafone Group plc 4.375% 2/19/43 675 607 WPP Finance 2010 4.750% 11/21/21 221 237 WPP Finance 2010 5.125% 9/7/42 1,050 1,033 Consumer Cyclical (0.7%) Advance Auto Parts Inc. 4.500% 12/1/23 400 412 Amazon.com Inc. 0.650% 11/27/15 350 351 Amazon.com Inc. 1.200% 11/29/17 650 643 Amazon.com Inc. 2.500% 11/29/22 475 443 American Honda Finance Corp. 1.125% 10/7/16 600 605 American Honda Finance Corp. 2.125% 10/10/18 450 452 AutoZone Inc. 1.300% 1/13/17 350 350 AutoZone Inc. 7.125% 8/1/18 750 897 AutoZone Inc. 3.125% 7/15/23 275 260 BorgWarner Inc. 4.625% 9/15/20 50 54 Brinker International Inc. 2.600% 5/15/18 25 25 Brinker International Inc. 3.875% 5/15/23 1,600 1,500 Carnival Corp. 1.200% 2/5/16 275 276 Carnival Corp. 3.950% 10/15/20 200 205 Costco Wholesale Corp. 5.500% 3/15/17 875 985 Costco Wholesale Corp. 1.125% 12/15/17 1,825 1,806 Cummins Inc. 3.650% 10/1/23 350 356 Cummins Inc. 4.875% 10/1/43 400 429 CVS Caremark Corp. 4.875% 9/15/14 175 179 CVS Caremark Corp. 3.250% 5/18/15 705 726 CVS Caremark Corp. 1.200% 12/5/16 150 151 CVS Caremark Corp. 5.750% 6/1/17 496 561 CVS Caremark Corp. 2.250% 12/5/18 375 376 CVS Caremark Corp. 4.750% 5/18/20 625 685 CVS Caremark Corp. 2.750% 12/1/22 975 920 CVS Caremark Corp. 4.000% 12/5/23 660 677 CVS Caremark Corp. 6.250% 6/1/27 125 153 CVS Caremark Corp. 6.125% 9/15/39 125 151 CVS Caremark Corp. 5.750% 5/15/41 1,255 1,450 CVS Caremark Corp. 5.300% 12/5/43 425 468 7 Daimler Finance North America LLC 2.625% 9/15/16 225 233 Daimler Finance North America LLC 8.500% 1/18/31 905 1,344 Darden Restaurants Inc. 6.200% 10/15/17 150 171 Darden Restaurants Inc. 4.500% 10/15/21 670 662 Delphi Corp. 6.125% 5/15/21 300 334 Delphi Corp. 5.000% 2/15/23 450 478 Dollar General Corp. 3.250% 4/15/23 950 893 eBay Inc. 1.625% 10/15/15 125 127 eBay Inc. 1.350% 7/15/17 625 625 eBay Inc. 3.250% 10/15/20 125 128 eBay Inc. 2.600% 7/15/22 825 783 eBay Inc. 4.000% 7/15/42 75 66 Expedia Inc. 5.950% 8/15/20 1,750 1,933 Family Dollar Stores Inc. 5.000% 2/1/21 125 131 Ford Motor Co. 6.625% 10/1/28 575 678 Ford Motor Co. 6.375% 2/1/29 275 314 Ford Motor Co. 7.450% 7/16/31 1,075 1,382 Ford Motor Co. 4.750% 1/15/43 775 751 Ford Motor Co. 7.400% 11/1/46 300 389 Ford Motor Credit Co. LLC 7.000% 4/15/15 975 1,037 Ford Motor Credit Co. LLC 2.750% 5/15/15 475 485 Ford Motor Credit Co. LLC 12.000% 5/15/15 375 421 Ford Motor Credit Co. LLC 5.625% 9/15/15 325 347 Ford Motor Credit Co. LLC 4.207% 4/15/16 3,225 3,423 Ford Motor Credit Co. LLC 1.700% 5/9/16 225 227 Ford Motor Credit Co. LLC 3.984% 6/15/16 200 212 Ford Motor Credit Co. LLC 8.000% 12/15/16 525 615 Ford Motor Credit Co. LLC 4.250% 2/3/17 1,650 1,770 Ford Motor Credit Co. LLC 6.625% 8/15/17 2,025 2,340 Ford Motor Credit Co. LLC 5.000% 5/15/18 2,425 2,680 Ford Motor Credit Co. LLC 2.875% 10/1/18 525 535 Ford Motor Credit Co. LLC 8.125% 1/15/20 775 978 Ford Motor Credit Co. LLC 5.750% 2/1/21 450 512 Ford Motor Credit Co. LLC 5.875% 8/2/21 725 832 Ford Motor Credit Co. LLC 4.250% 9/20/22 1,075 1,107 Ford Motor Credit Co. LLC 4.375% 8/6/23 850 876 Gap Inc. 5.950% 4/12/21 2,550 2,870 Historic TW Inc. 9.150% 2/1/23 975 1,332 Historic TW Inc. 6.625% 5/15/29 200 241 Home Depot Inc. 5.400% 3/1/16 1,305 1,423 Home Depot Inc. 2.250% 9/10/18 2,925 2,974 Home Depot Inc. 4.400% 4/1/21 1,610 1,772 Home Depot Inc. 2.700% 4/1/23 600 569 Home Depot Inc. 3.750% 2/15/24 900 920 Home Depot Inc. 5.875% 12/16/36 745 896 Home Depot Inc. 5.950% 4/1/41 375 456 Home Depot Inc. 4.200% 4/1/43 750 725 Host Hotels & Resorts LP 6.000% 10/1/21 1,100 1,246 Host Hotels & Resorts LP 3.750% 10/15/23 1,950 1,891 Hyatt Hotels Corp. 3.375% 7/15/23 1,550 1,473 International Game Technology 7.500% 6/15/19 375 441 International Game Technology 5.500% 6/15/20 125 135 Johnson Controls Inc. 2.600% 12/1/16 150 155 Johnson Controls Inc. 5.000% 3/30/20 200 222 Johnson Controls Inc. 4.250% 3/1/21 745 798 Johnson Controls Inc. 3.750% 12/1/21 175 181 Johnson Controls Inc. 6.000% 1/15/36 125 145 Johnson Controls Inc. 5.700% 3/1/41 205 232 Johnson Controls Inc. 5.250% 12/1/41 100 107 Kohl's Corp. 6.250% 12/15/17 200 230 Kohl's Corp. 4.000% 11/1/21 845 863 Kohl's Corp. 6.000% 1/15/33 225 242 Kohl's Corp. 6.875% 12/15/37 100 118 Lowe's Cos. Inc. 5.000% 10/15/15 75 80 Lowe's Cos. Inc. 1.625% 4/15/17 925 938 Lowe's Cos. Inc. 6.100% 9/15/17 200 230 Lowe's Cos. Inc. 4.625% 4/15/20 445 490 Lowe's Cos. Inc. 3.750% 4/15/21 205 216 Lowe's Cos. Inc. 3.800% 11/15/21 250 264 Lowe's Cos. Inc. 3.120% 4/15/22 2,125 2,117 Lowe's Cos. Inc. 3.875% 9/15/23 300 311 Lowe's Cos. Inc. 6.875% 2/15/28 367 457 Lowe's Cos. Inc. 5.800% 4/15/40 180 211 Lowe's Cos. Inc. 5.125% 11/15/41 100 108 Lowe's Cos. Inc. 4.650% 4/15/42 1,200 1,220 Lowe's Cos. Inc. 5.000% 9/15/43 100 106 Macy's Retail Holdings Inc. 7.875% 7/15/15 1,660 1,803 Macy's Retail Holdings Inc. 5.900% 12/1/16 239 267 Macy's Retail Holdings Inc. 7.450% 7/15/17 1,000 1,180 Macy's Retail Holdings Inc. 3.875% 1/15/22 150 155 Macy's Retail Holdings Inc. 6.900% 4/1/29 475 578 Macy's Retail Holdings Inc. 6.375% 3/15/37 275 330 Macy's Retail Holdings Inc. 5.125% 1/15/42 25 26 Marriott International Inc. 6.200% 6/15/16 150 165 Marriott International Inc. 6.375% 6/15/17 50 57 Marriott International Inc. 3.000% 3/1/19 125 127 Marriott International Inc. 3.375% 10/15/20 850 860 McDonald's Corp. 5.300% 3/15/17 400 447 McDonald's Corp. 5.800% 10/15/17 550 631 McDonald's Corp. 5.350% 3/1/18 880 1,000 McDonald's Corp. 2.625% 1/15/22 410 398 McDonald's Corp. 6.300% 3/1/38 300 379 McDonald's Corp. 5.700% 2/1/39 25 29 McDonald's Corp. 3.700% 2/15/42 1,225 1,098 McDonald's Corp. 3.625% 5/1/43 275 242 MDC Holdings Inc. 5.500% 1/15/24 350 359 MDC Holdings Inc. 6.000% 1/15/43 300 268 NIKE Inc. 2.250% 5/1/23 50 46 NIKE Inc. 3.625% 5/1/43 125 111 Nordstrom Inc. 4.750% 5/1/20 600 659 Nordstrom Inc. 4.000% 10/15/21 585 616 Nordstrom Inc. 6.950% 3/15/28 200 248 7 Nordstrom Inc. 5.000% 1/15/44 197 206 NVR Inc. 3.950% 9/15/22 225 223 O'Reilly Automotive Inc. 4.875% 1/14/21 50 54 O'Reilly Automotive Inc. 4.625% 9/15/21 550 588 O'Reilly Automotive Inc. 3.800% 9/1/22 25 25 O'Reilly Automotive Inc. 3.850% 6/15/23 150 148 PACCAR Financial Corp. 1.050% 6/5/15 100 101 PACCAR Financial Corp. 1.150% 8/16/16 625 630 PACCAR Financial Corp. 1.600% 3/15/17 400 404 7 QVC Inc. 3.125% 4/1/19 400 399 QVC Inc. 5.125% 7/2/22 25 26 QVC Inc. 4.375% 3/15/23 75 74 7 QVC Inc. 4.850% 4/1/24 525 527 QVC Inc. 5.950% 3/15/43 325 326 Ralph Lauren Corp. 2.125% 9/26/18 200 200 Staples Inc. 4.375% 1/12/23 300 289 Starbucks Corp. 0.875% 12/5/16 25 25 Starbucks Corp. 3.850% 10/1/23 800 816 Target Corp. 5.375% 5/1/17 200 225 Target Corp. 6.000% 1/15/18 495 571 Target Corp. 3.875% 7/15/20 145 155 Target Corp. 2.900% 1/15/22 900 883 Target Corp. 6.350% 11/1/32 450 553 Target Corp. 7.000% 1/15/38 1,081 1,434 Target Corp. 4.000% 7/1/42 500 460 Time Warner Cos. Inc. 6.950% 1/15/28 1,795 2,247 Time Warner Inc. 3.150% 7/15/15 860 889 Time Warner Inc. 4.875% 3/15/20 1,240 1,372 Time Warner Inc. 4.700% 1/15/21 700 765 Time Warner Inc. 4.750% 3/29/21 600 658 Time Warner Inc. 4.000% 1/15/22 205 213 Time Warner Inc. 4.050% 12/15/23 75 77 Time Warner Inc. 7.625% 4/15/31 835 1,108 Time Warner Inc. 7.700% 5/1/32 590 791 Time Warner Inc. 6.200% 3/15/40 150 173 Time Warner Inc. 6.100% 7/15/40 825 951 Time Warner Inc. 6.250% 3/29/41 325 381 Time Warner Inc. 5.375% 10/15/41 205 217 Time Warner Inc. 5.350% 12/15/43 125 133 TJX Cos. Inc. 6.950% 4/15/19 175 210 TJX Cos. Inc. 2.500% 5/15/23 2,100 1,948 Toyota Motor Credit Corp. 1.000% 2/17/15 625 629 Toyota Motor Credit Corp. 3.200% 6/17/15 700 723 Toyota Motor Credit Corp. 0.875% 7/17/15 75 75 Toyota Motor Credit Corp. 2.800% 1/11/16 535 556 Toyota Motor Credit Corp. 2.000% 9/15/16 1,450 1,490 Toyota Motor Credit Corp. 2.050% 1/12/17 950 976 Toyota Motor Credit Corp. 1.250% 10/5/17 575 571 Toyota Motor Credit Corp. 1.375% 1/10/18 825 817 Toyota Motor Credit Corp. 2.000% 10/24/18 1,125 1,123 Toyota Motor Credit Corp. 2.100% 1/17/19 1,000 996 Toyota Motor Credit Corp. 4.250% 1/11/21 300 327 Toyota Motor Credit Corp. 3.400% 9/15/21 305 314 Toyota Motor Credit Corp. 3.300% 1/12/22 650 656 Toyota Motor Credit Corp. 2.625% 1/10/23 550 521 VF Corp. 5.950% 11/1/17 250 288 VF Corp. 3.500% 9/1/21 380 391 VF Corp. 6.450% 11/1/37 150 187 Viacom Inc. 2.500% 12/15/16 250 259 Viacom Inc. 3.500% 4/1/17 540 574 Viacom Inc. 2.500% 9/1/18 175 177 Viacom Inc. 2.200% 4/1/19 625 621 Viacom Inc. 5.625% 9/15/19 650 743 Viacom Inc. 4.500% 3/1/21 245 264 Viacom Inc. 3.875% 12/15/21 2,475 2,533 Viacom Inc. 3.125% 6/15/22 75 72 Viacom Inc. 4.250% 9/1/23 175 180 Viacom Inc. 3.875% 4/1/24 625 624 Viacom Inc. 6.875% 4/30/36 915 1,135 Viacom Inc. 4.375% 3/15/43 212 189 Viacom Inc. 5.850% 9/1/43 1,075 1,189 Viacom Inc. 5.250% 4/1/44 650 665 Wal-Mart Stores Inc. 4.500% 7/1/15 450 473 Wal-Mart Stores Inc. 1.500% 10/25/15 615 625 Wal-Mart Stores Inc. 0.600% 4/11/16 425 426 Wal-Mart Stores Inc. 5.375% 4/5/17 200 225 Wal-Mart Stores Inc. 5.800% 2/15/18 655 756 Wal-Mart Stores Inc. 1.125% 4/11/18 2,225 2,178 Wal-Mart Stores Inc. 1.950% 12/15/18 750 750 Wal-Mart Stores Inc. 3.625% 7/8/20 50 53 Wal-Mart Stores Inc. 3.250% 10/25/20 1,135 1,175 Wal-Mart Stores Inc. 4.250% 4/15/21 1,615 1,764 Wal-Mart Stores Inc. 2.550% 4/11/23 575 542 Wal-Mart Stores Inc. 5.875% 4/5/27 2,365 2,886 Wal-Mart Stores Inc. 5.250% 9/1/35 455 512 Wal-Mart Stores Inc. 6.500% 8/15/37 960 1,245 Wal-Mart Stores Inc. 6.200% 4/15/38 800 1,002 Wal-Mart Stores Inc. 5.000% 10/25/40 1,065 1,165 Wal-Mart Stores Inc. 5.625% 4/15/41 2,040 2,405 Wal-Mart Stores Inc. 4.000% 4/11/43 575 537 Wal-Mart Stores Inc. 4.750% 10/2/43 1,625 1,711 Walgreen Co. 1.800% 9/15/17 2,000 2,014 Walgreen Co. 5.250% 1/15/19 830 943 Walgreen Co. 3.100% 9/15/22 1,000 959 Walt Disney Co. 0.875% 12/1/14 1,125 1,130 Walt Disney Co. 1.350% 8/16/16 165 168 Walt Disney Co. 5.625% 9/15/16 500 558 Walt Disney Co. 1.100% 12/1/17 850 841 Walt Disney Co. 2.350% 12/1/22 25 23 Walt Disney Co. 4.375% 8/16/41 225 227 Walt Disney Co. 4.125% 12/1/41 1,350 1,313 Walt Disney Co. 3.700% 12/1/42 450 409 Western Union Co. 5.930% 10/1/16 400 443 Western Union Co. 6.200% 11/17/36 325 325 Wyndham Worldwide Corp. 2.950% 3/1/17 425 438 Wyndham Worldwide Corp. 2.500% 3/1/18 250 252 Wyndham Worldwide Corp. 4.250% 3/1/22 500 506 Wyndham Worldwide Corp. 3.900% 3/1/23 175 172 Yum! Brands Inc. 5.300% 9/15/19 479 534 Consumer Noncyclical (1.4%) Abbott Laboratories 5.125% 4/1/19 246 280 Abbott Laboratories 6.150% 11/30/37 550 691 Abbott Laboratories 6.000% 4/1/39 200 248 Abbott Laboratories 5.300% 5/27/40 145 168 AbbVie Inc. 1.200% 11/6/15 1,525 1,538 AbbVie Inc. 1.750% 11/6/17 2,525 2,533 AbbVie Inc. 2.000% 11/6/18 900 892 AbbVie Inc. 2.900% 11/6/22 2,850 2,740 AbbVie Inc. 4.400% 11/6/42 1,725 1,685 Actavis Inc. 1.875% 10/1/17 250 249 Actavis Inc. 3.250% 10/1/22 1,950 1,877 Actavis Inc. 4.625% 10/1/42 625 601 Allergan Inc. 5.750% 4/1/16 125 138 Allergan Inc. 1.350% 3/15/18 175 172 Allergan Inc. 2.800% 3/15/23 125 119 Altria Group Inc. 9.700% 11/10/18 1,182 1,558 Altria Group Inc. 9.250% 8/6/19 613 811 Altria Group Inc. 4.750% 5/5/21 675 735 Altria Group Inc. 4.000% 1/31/24 100 100 Altria Group Inc. 9.950% 11/10/38 869 1,393 Altria Group Inc. 10.200% 2/6/39 768 1,259 Altria Group Inc. 4.500% 5/2/43 175 161 Altria Group Inc. 5.375% 1/31/44 775 815 AmerisourceBergen Corp. 5.875% 9/15/15 1,175 1,262 AmerisourceBergen Corp. 3.500% 11/15/21 850 871 Amgen Inc. 2.300% 6/15/16 1,880 1,937 Amgen Inc. 2.500% 11/15/16 390 405 Amgen Inc. 2.125% 5/15/17 1,375 1,407 Amgen Inc. 5.850% 6/1/17 125 142 Amgen Inc. 5.700% 2/1/19 780 903 Amgen Inc. 3.450% 10/1/20 275 283 Amgen Inc. 4.100% 6/15/21 610 648 Amgen Inc. 3.875% 11/15/21 840 883 Amgen Inc. 3.625% 5/15/22 625 638 Amgen Inc. 6.375% 6/1/37 400 484 Amgen Inc. 6.900% 6/1/38 625 800 Amgen Inc. 6.400% 2/1/39 700 855 Amgen Inc. 4.950% 10/1/41 100 100 Amgen Inc. 5.150% 11/15/41 970 995 Amgen Inc. 5.650% 6/15/42 750 836 Amgen Inc. 5.375% 5/15/43 250 268 Anheuser-Busch Cos. LLC 5.500% 1/15/18 250 284 Anheuser-Busch Cos. LLC 6.800% 8/20/32 900 1,161 Anheuser-Busch InBev Finance Inc. 0.800% 1/15/16 2,175 2,183 Anheuser-Busch InBev Finance Inc. 1.125% 1/27/17 500 501 Anheuser-Busch InBev Finance Inc. 2.150% 2/1/19 1,800 1,798 Anheuser-Busch InBev Finance Inc. 2.625% 1/17/23 500 470 Anheuser-Busch InBev Finance Inc. 3.700% 2/1/24 2,200 2,223 Anheuser-Busch InBev Finance Inc. 4.000% 1/17/43 1,000 931 Anheuser-Busch InBev Finance Inc. 4.625% 2/1/44 550 562 Anheuser-Busch InBev Worldwide Inc. 2.875% 2/15/16 300 312 Anheuser-Busch InBev Worldwide Inc. 1.375% 7/15/17 1,575 1,580 Anheuser-Busch InBev Worldwide Inc. 7.750% 1/15/19 3,020 3,753 Anheuser-Busch InBev Worldwide Inc. 6.875% 11/15/19 375 459 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 1,835 2,110 Anheuser-Busch InBev Worldwide Inc. 5.000% 4/15/20 2,265 2,552 Anheuser-Busch InBev Worldwide Inc. 4.375% 2/15/21 150 164 Anheuser-Busch InBev Worldwide Inc. 8.200% 1/15/39 735 1,116 Anheuser-Busch InBev Worldwide Inc. 6.375% 1/15/40 250 320 Anheuser-Busch InBev Worldwide Inc. 3.750% 7/15/42 750 670 Archer-Daniels-Midland Co. 5.450% 3/15/18 150 170 Archer-Daniels-Midland Co. 4.479% 3/1/21 855 927 Archer-Daniels-Midland Co. 5.935% 10/1/32 350 413 Archer-Daniels-Midland Co. 5.375% 9/15/35 225 254 Archer-Daniels-Midland Co. 5.765% 3/1/41 580 690 Archer-Daniels-Midland Co. 4.016% 4/16/43 250 232 4 Ascension Health Alliance 4.847% 11/15/53 625 640 AstraZeneca plc 5.900% 9/15/17 285 327 AstraZeneca plc 6.450% 9/15/37 2,205 2,769 Avon Products Inc. 2.375% 3/15/16 300 305 Avon Products Inc. 4.600% 3/15/20 50 51 Avon Products Inc. 5.000% 3/15/23 150 150 Avon Products Inc. 6.950% 3/15/43 350 351 Baptist Health South Florida Obligated Group Revenue 4.590% 8/15/21 100 107 Baxter International Inc. 4.625% 3/15/15 250 260 Baxter International Inc. 5.900% 9/1/16 150 168 Baxter International Inc. 1.850% 1/15/17 150 153 Baxter International Inc. 2.400% 8/15/22 200 185 Baxter International Inc. 6.250% 12/1/37 100 125 Baxter International Inc. 3.650% 8/15/42 150 130 Baxter International Inc. 4.500% 6/15/43 575 568 Beam Inc. 5.375% 1/15/16 4 4 Beam Inc. 1.750% 6/15/18 50 49 Beam Inc. 3.250% 5/15/22 25 24 Beam Inc. 3.250% 6/15/23 50 48 Becton Dickinson & Co. 1.750% 11/8/16 60 61 Becton Dickinson & Co. 5.000% 5/15/19 50 56 Becton Dickinson & Co. 3.250% 11/12/20 875 896 Becton Dickinson & Co. 3.125% 11/8/21 440 445 Boston Scientific Corp. 6.250% 11/15/15 600 651 Boston Scientific Corp. 2.650% 10/1/18 1,750 1,763 Boston Scientific Corp. 6.000% 1/15/20 450 518 Boston Scientific Corp. 4.125% 10/1/23 625 634 Boston Scientific Corp. 7.000% 11/15/35 75 94 Boston Scientific Corp. 7.375% 1/15/40 150 198 Bottling Group LLC 5.500% 4/1/16 1,275 1,394 Bottling Group LLC 5.125% 1/15/19 525 596 Bristol-Myers Squibb Co. 1.750% 3/1/19 175 172 Bristol-Myers Squibb Co. 2.000% 8/1/22 575 524 Bristol-Myers Squibb Co. 3.250% 11/1/23 250 247 Bristol-Myers Squibb Co. 5.875% 11/15/36 642 770 Bristol-Myers Squibb Co. 6.125% 5/1/38 165 205 Bristol-Myers Squibb Co. 3.250% 8/1/42 225 183 Bristol-Myers Squibb Co. 4.500% 3/1/44 425 426 Brown-Forman Corp. 1.000% 1/15/18 350 342 Brown-Forman Corp. 2.250% 1/15/23 100 92 Brown-Forman Corp. 3.750% 1/15/43 150 134 Bunge Ltd. Finance Corp. 4.100% 3/15/16 300 317 Bunge Ltd. Finance Corp. 3.200% 6/15/17 250 260 Bunge Ltd. Finance Corp. 8.500% 6/15/19 775 953 Campbell Soup Co. 3.050% 7/15/17 50 52 Campbell Soup Co. 4.250% 4/15/21 250 267 Campbell Soup Co. 3.800% 8/2/42 200 171 Cardinal Health Inc. 4.000% 6/15/15 100 104 Cardinal Health Inc. 1.700% 3/15/18 150 149 Cardinal Health Inc. 4.625% 12/15/20 515 561 Cardinal Health Inc. 3.200% 3/15/23 275 267 Cardinal Health Inc. 4.600% 3/15/43 175 172 CareFusion Corp. 6.375% 8/1/19 240 274 Catholic Health Initiatives Colorado GO 1.600% 11/1/17 200 197 4 Catholic Health Initiatives Colorado GO 4.350% 11/1/42 650 596 Celgene Corp. 2.450% 10/15/15 75 77 Celgene Corp. 1.900% 8/15/17 250 252 Celgene Corp. 2.300% 8/15/18 600 602 Celgene Corp. 3.950% 10/15/20 50 52 Celgene Corp. 3.250% 8/15/22 500 489 Celgene Corp. 4.000% 8/15/23 400 407 Celgene Corp. 5.700% 10/15/40 75 84 Celgene Corp. 5.250% 8/15/43 250 265 Church & Dwight Co. Inc. 3.350% 12/15/15 100 104 Clorox Co. 3.550% 11/1/15 325 339 Clorox Co. 3.800% 11/15/21 175 180 Coca-Cola Co. 0.750% 3/13/15 525 527 Coca-Cola Co. 1.500% 11/15/15 920 936 Coca-Cola Co. 5.350% 11/15/17 800 915 Coca-Cola Co. 1.650% 11/1/18 425 422 Coca-Cola Co. 4.875% 3/15/19 725 819 Coca-Cola Co. 2.450% 11/1/20 750 740 Coca-Cola Co. 3.150% 11/15/20 1,052 1,080 Coca-Cola Co. 3.300% 9/1/21 1,210 1,239 Coca-Cola Co. 3.200% 11/1/23 1,650 1,628 Coca-Cola Enterprises Inc. 2.125% 9/15/15 205 209 Coca-Cola Enterprises Inc. 3.500% 9/15/20 600 615 Coca-Cola Femsa SAB de CV 4.625% 2/15/20 100 109 Coca-Cola Femsa SAB de CV 3.875% 11/26/23 1,200 1,202 Coca-Cola Femsa SAB de CV 5.250% 11/26/43 1,300 1,385 Coca-Cola HBC Finance BV 5.500% 9/17/15 600 635 Colgate-Palmolive Co. 1.300% 1/15/17 525 530 Colgate-Palmolive Co. 1.750% 3/15/19 450 445 Colgate-Palmolive Co. 2.450% 11/15/21 165 161 Colgate-Palmolive Co. 2.100% 5/1/23 275 250 Colgate-Palmolive Co. 3.250% 3/15/24 375 371 ConAgra Foods Inc. 1.900% 1/25/18 600 595 ConAgra Foods Inc. 3.250% 9/15/22 1,500 1,448 ConAgra Foods Inc. 3.200% 1/25/23 2,000 1,912 ConAgra Foods Inc. 7.125% 10/1/26 450 553 ConAgra Foods Inc. 7.000% 10/1/28 100 122 ConAgra Foods Inc. 4.650% 1/25/43 150 145 Covidien International Finance SA 1.350% 5/29/15 175 176 Covidien International Finance SA 6.000% 10/15/17 905 1,040 Covidien International Finance SA 3.200% 6/15/22 1,500 1,482 Covidien International Finance SA 6.550% 10/15/37 630 813 CR Bard Inc. 1.375% 1/15/18 1,825 1,794 CR Bard Inc. 4.400% 1/15/21 165 178 Delhaize Group SA 6.500% 6/15/17 165 187 Delhaize Group SA 5.700% 10/1/40 1,900 1,938 Diageo Capital plc 1.500% 5/11/17 2,600 2,609 Diageo Capital plc 5.750% 10/23/17 690 791 Diageo Capital plc 2.625% 4/29/23 2,000 1,859 Diageo Finance BV 5.300% 10/28/15 625 671 Diageo Investment Corp. 2.875% 5/11/22 300 291 Diageo Investment Corp. 4.250% 5/11/42 150 146 Dignity Health California GO 3.125% 11/1/22 150 138 Dignity Health California GO 4.500% 11/1/42 450 399 Dr Pepper Snapple Group Inc. 2.900% 1/15/16 1,205 1,251 Dr Pepper Snapple Group Inc. 6.820% 5/1/18 925 1,091 Dr Pepper Snapple Group Inc. 2.600% 1/15/19 40 40 Dr Pepper Snapple Group Inc. 2.000% 1/15/20 500 480 Edwards Lifesciences Corp. 2.875% 10/15/18 125 126 Eli Lilly & Co. 5.200% 3/15/17 425 476 Eli Lilly & Co. 1.950% 3/15/19 650 645 Eli Lilly & Co. 5.500% 3/15/27 625 728 Eli Lilly & Co. 5.950% 11/15/37 165 200 Eli Lilly & Co. 4.650% 6/15/44 750 773 Energizer Holdings Inc. 4.700% 5/19/21 150 157 Energizer Holdings Inc. 4.700% 5/24/22 400 412 Estee Lauder Cos. Inc. 2.350% 8/15/22 225 211 Estee Lauder Cos. Inc. 3.700% 8/15/42 4,025 3,549 Express Scripts Holding Co. 2.650% 2/15/17 2,100 2,176 Express Scripts Holding Co. 4.750% 11/15/21 650 706 Express Scripts Holding Co. 3.900% 2/15/22 2,775 2,844 Express Scripts Holding Co. 6.125% 11/15/41 550 651 Flowers Foods Inc. 4.375% 4/1/22 175 180 Fomento Economico Mexicano SAB de CV 4.375% 5/10/43 325 286 Genentech Inc. 4.750% 7/15/15 800 842 Genentech Inc. 5.250% 7/15/35 1,125 1,264 General Mills Inc. 5.700% 2/15/17 575 646 General Mills Inc. 5.650% 2/15/19 2,100 2,418 General Mills Inc. 3.150% 12/15/21 425 428 General Mills Inc. 3.650% 2/15/24 525 527 General Mills Inc. 5.400% 6/15/40 245 275 Gilead Sciences Inc. 2.400% 12/1/14 300 304 Gilead Sciences Inc. 3.050% 12/1/16 25 26 Gilead Sciences Inc. 2.050% 4/1/19 1,200 1,189 Gilead Sciences Inc. 4.500% 4/1/21 300 328 Gilead Sciences Inc. 4.400% 12/1/21 800 866 Gilead Sciences Inc. 3.700% 4/1/24 1,500 1,503 Gilead Sciences Inc. 5.650% 12/1/41 250 287 Gilead Sciences Inc. 4.800% 4/1/44 1,000 1,025 GlaxoSmithKline Capital Inc. 0.700% 3/18/16 225 225 GlaxoSmithKline Capital Inc. 5.650% 5/15/18 2,895 3,326 GlaxoSmithKline Capital Inc. 2.800% 3/18/23 75 72 GlaxoSmithKline Capital Inc. 5.375% 4/15/34 300 344 GlaxoSmithKline Capital Inc. 6.375% 5/15/38 2,145 2,742 GlaxoSmithKline Capital Inc. 4.200% 3/18/43 300 291 GlaxoSmithKline Capital plc 1.500% 5/8/17 1,875 1,888 GlaxoSmithKline Capital plc 2.850% 5/8/22 200 195 Hasbro Inc. 6.300% 9/15/17 550 628 Hasbro Inc. 6.350% 3/15/40 1,000 1,138 Hershey Co. 5.450% 9/1/16 150 167 Hershey Co. 1.500% 11/1/16 200 204 Hershey Co. 4.125% 12/1/20 190 207 Hormel Foods Corp. 4.125% 4/15/21 75 80 Ingredion Inc. 3.200% 11/1/15 25 26 Ingredion Inc. 4.625% 11/1/20 50 53 Ingredion Inc. 6.625% 4/15/37 75 89 International Flavors & Fragrances Inc. 3.200% 5/1/23 50 48 JM Smucker Co. 3.500% 10/15/21 130 133 Johnson & Johnson 2.150% 5/15/16 500 517 Johnson & Johnson 5.150% 7/15/18 125 143 Johnson & Johnson 1.650% 12/5/18 275 274 Johnson & Johnson 6.730% 11/15/23 245 314 Johnson & Johnson 3.375% 12/5/23 250 256 Johnson & Johnson 6.950% 9/1/29 975 1,317 Johnson & Johnson 4.950% 5/15/33 550 620 Johnson & Johnson 4.375% 12/5/33 250 262 Johnson & Johnson 5.950% 8/15/37 245 304 Johnson & Johnson 5.850% 7/15/38 325 398 Johnson & Johnson 4.500% 12/5/43 200 208 Kaiser Foundation Hospitals 3.500% 4/1/22 100 98 Kaiser Foundation Hospitals 4.875% 4/1/42 200 211 Kellogg Co. 1.125% 5/15/15 200 201 Kellogg Co. 1.875% 11/17/16 1,275 1,300 Kellogg Co. 1.750% 5/17/17 100 101 Kellogg Co. 3.250% 5/21/18 875 915 Kellogg Co. 4.150% 11/15/19 250 271 Kellogg Co. 4.000% 12/15/20 370 390 Kellogg Co. 7.450% 4/1/31 650 857 Kimberly-Clark Corp. 4.875% 8/15/15 650 689 Kimberly-Clark Corp. 6.125% 8/1/17 200 232 Kimberly-Clark Corp. 3.625% 8/1/20 250 264 Kimberly-Clark Corp. 3.875% 3/1/21 560 597 Kimberly-Clark Corp. 2.400% 6/1/23 150 139 Kimberly-Clark Corp. 5.300% 3/1/41 725 829 Kimberly-Clark Corp. 3.700% 6/1/43 175 156 Koninklijke Philips NV 5.750% 3/11/18 750 857 Koninklijke Philips NV 3.750% 3/15/22 2,825 2,909 Koninklijke Philips NV 6.875% 3/11/38 405 527 Koninklijke Philips NV 5.000% 3/15/42 585 621 Kraft Foods Group Inc. 1.625% 6/4/15 200 202 Kraft Foods Group Inc. 2.250% 6/5/17 500 513 Kraft Foods Group Inc. 6.125% 8/23/18 1,160 1,353 Kraft Foods Group Inc. 5.375% 2/10/20 78 89 Kraft Foods Group Inc. 3.500% 6/6/22 300 302 Kraft Foods Group Inc. 6.875% 1/26/39 975 1,264 Kraft Foods Group Inc. 5.000% 6/4/42 900 940 Kroger Co. 4.950% 1/15/15 500 517 Kroger Co. 3.900% 10/1/15 350 366 Kroger Co. 2.200% 1/15/17 525 537 Kroger Co. 6.400% 8/15/17 165 190 Kroger Co. 2.300% 1/15/19 650 644 Kroger Co. 6.150% 1/15/20 410 478 Kroger Co. 3.300% 1/15/21 200 199 Kroger Co. 3.850% 8/1/23 325 323 Kroger Co. 4.000% 2/1/24 400 403 Kroger Co. 8.000% 9/15/29 750 977 Kroger Co. 5.150% 8/1/43 350 359 Laboratory Corp. of America Holdings 5.625% 12/15/15 325 350 Laboratory Corp. of America Holdings 3.750% 8/23/22 225 223 Life Technologies Corp. 4.400% 3/1/15 225 233 Life Technologies Corp. 3.500% 1/15/16 50 52 Life Technologies Corp. 6.000% 3/1/20 610 703 Life Technologies Corp. 5.000% 1/15/21 1,100 1,214 Lorillard Tobacco Co. 3.500% 8/4/16 75 79 Lorillard Tobacco Co. 2.300% 8/21/17 2,125 2,172 Lorillard Tobacco Co. 8.125% 6/23/19 450 557 Lorillard Tobacco Co. 8.125% 5/1/40 1,000 1,284 Lorillard Tobacco Co. 7.000% 8/4/41 75 86 Mattel Inc. 1.700% 3/15/18 125 123 Mattel Inc. 3.150% 3/15/23 75 72 Mattel Inc. 5.450% 11/1/41 130 137 4 Mayo Clinic 3.774% 11/15/43 750 668 4 Mayo Clinic 4.000% 11/15/47 300 275 McCormick & Co. Inc. 3.900% 7/15/21 100 106 McCormick & Co. Inc. 3.500% 9/1/23 125 126 McKesson Corp. 0.950% 12/4/15 1,450 1,454 McKesson Corp. 3.250% 3/1/16 1,175 1,227 McKesson Corp. 7.500% 2/15/19 375 456 McKesson Corp. 2.284% 3/15/19 700 695 McKesson Corp. 4.750% 3/1/21 485 527 McKesson Corp. 6.000% 3/1/41 625 733 Mead Johnson Nutrition Co. 4.900% 11/1/19 625 685 Mead Johnson Nutrition Co. 5.900% 11/1/39 390 448 Medco Health Solutions Inc. 2.750% 9/15/15 50 51 Medco Health Solutions Inc. 7.125% 3/15/18 805 954 Medco Health Solutions Inc. 4.125% 9/15/20 410 432 Medtronic Inc. 3.000% 3/15/15 630 646 Medtronic Inc. 4.750% 9/15/15 550 584 Medtronic Inc. 1.375% 4/1/18 1,075 1,062 Medtronic Inc. 4.450% 3/15/20 175 193 Medtronic Inc. 4.125% 3/15/21 410 442 Medtronic Inc. 2.750% 4/1/23 800 759 Medtronic Inc. 3.625% 3/15/24 1,650 1,664 Medtronic Inc. 5.550% 3/15/40 75 86 Medtronic Inc. 4.500% 3/15/42 75 76 Medtronic Inc. 4.000% 4/1/43 275 255 Memorial Sloan-Kettering Cancer Center New York GO 5.000% 7/1/42 100 106 Memorial Sloan-Kettering Cancer Center New York GO 4.125% 7/1/52 450 402 Merck & Co. Inc. 6.000% 9/15/17 1,075 1,243 Merck & Co. Inc. 1.100% 1/31/18 175 172 Merck & Co. Inc. 3.875% 1/15/21 625 668 Merck & Co. Inc. 2.400% 9/15/22 600 563 Merck & Co. Inc. 2.800% 5/18/23 3,825 3,654 Merck & Co. Inc. 6.550% 9/15/37 1,260 1,637 Merck & Co. Inc. 3.600% 9/15/42 150 131 Merck & Co. Inc. 4.150% 5/18/43 275 266 Merck Sharp & Dohme Corp. 4.750% 3/1/15 275 286 Merck Sharp & Dohme Corp. 4.000% 6/30/15 760 793 Merck Sharp & Dohme Corp. 5.000% 6/30/19 280 318 Merck Sharp & Dohme Corp. 6.400% 3/1/28 225 281 Merck Sharp & Dohme Corp. 5.950% 12/1/28 250 304 Merck Sharp & Dohme Corp. 5.850% 6/30/39 100 121 Molson Coors Brewing Co. 2.000% 5/1/17 125 127 Molson Coors Brewing Co. 3.500% 5/1/22 75 75 Molson Coors Brewing Co. 5.000% 5/1/42 275 288 Mondelez International Inc. 4.125% 2/9/16 1,835 1,942 Mondelez International Inc. 6.500% 8/11/17 350 403 Mondelez International Inc. 6.125% 2/1/18 285 328 Mondelez International Inc. 5.375% 2/10/20 332 375 Mondelez International Inc. 6.500% 11/1/31 875 1,064 Mondelez International Inc. 6.875% 2/1/38 700 902 Mondelez International Inc. 6.875% 1/26/39 250 322 Mondelez International Inc. 6.500% 2/9/40 1,130 1,425 Mylan Inc. 1.800% 6/24/16 100 101 Mylan Inc. 1.350% 11/29/16 200 201 Mylan Inc. 2.600% 6/24/18 175 177 Mylan Inc. 2.550% 3/28/19 425 422 Mylan Inc. 4.200% 11/29/23 3,325 3,348 Mylan Inc. 5.400% 11/29/43 275 286 Newell Rubbermaid Inc. 2.050% 12/1/17 775 777 Novant Health Inc. 5.850% 11/1/19 300 347 Novant Health Inc. 4.371% 11/1/43 475 436 Novartis Capital Corp. 2.900% 4/24/15 655 673 Novartis Capital Corp. 4.400% 4/24/20 225 247 Novartis Capital Corp. 2.400% 9/21/22 3,000 2,838 Novartis Capital Corp. 4.400% 5/6/44 1,400 1,415 Novartis Securities Investment Ltd. 5.125% 2/10/19 2,285 2,597 Partners Healthcare System Massachusetts GO 3.443% 7/1/21 200 207 PepsiAmericas Inc. 5.000% 5/15/17 450 502 PepsiCo Inc. 2.500% 5/10/16 410 425 PepsiCo Inc. 1.250% 8/13/17 500 500 PepsiCo Inc. 5.000% 6/1/18 775 871 PepsiCo Inc. 7.900% 11/1/18 1,725 2,162 PepsiCo Inc. 2.250% 1/7/19 375 378 PepsiCo Inc. 3.000% 8/25/21 1,070 1,074 PepsiCo Inc. 2.750% 3/5/22 2,725 2,639 PepsiCo Inc. 3.600% 3/1/24 600 603 PepsiCo Inc. 4.875% 11/1/40 165 174 PepsiCo Inc. 3.600% 8/13/42 1,000 863 PerkinElmer Inc. 5.000% 11/15/21 165 176 7 Perrigo Co. plc 1.300% 11/8/16 600 598 7 Perrigo Co. plc 2.300% 11/8/18 650 644 7 Perrigo Co. plc 4.000% 11/15/23 450 451 7 Perrigo Co. plc 5.300% 11/15/43 125 130 Pfizer Inc. 5.350% 3/15/15 1,495 1,564 Pfizer Inc. 6.200% 3/15/19 2,535 2,999 Pfizer Inc. 3.000% 6/15/23 450 439 Pfizer Inc. 7.200% 3/15/39 410 568 Pfizer Inc. 4.300% 6/15/43 2,000 1,978 Philip Morris International Inc. 1.625% 3/20/17 200 202 Philip Morris International Inc. 1.125% 8/21/17 75 74 Philip Morris International Inc. 5.650% 5/16/18 2,935 3,367 Philip Morris International Inc. 4.125% 5/17/21 370 399 Philip Morris International Inc. 2.625% 3/6/23 1,300 1,215 Philip Morris International Inc. 6.375% 5/16/38 825 1,014 Philip Morris International Inc. 4.375% 11/15/41 1,595 1,530 Philip Morris International Inc. 4.500% 3/20/42 425 413 Philip Morris International Inc. 3.875% 8/21/42 75 66 Philip Morris International Inc. 4.125% 3/4/43 300 276 4 Procter & Gamble - Esop 9.360% 1/1/21 736 926 Procter & Gamble Co. 3.500% 2/15/15 525 539 Procter & Gamble Co. 1.450% 8/15/16 2,800 2,850 Procter & Gamble Co. 4.700% 2/15/19 485 546 Procter & Gamble Co. 6.450% 1/15/26 600 765 Procter & Gamble Co. 5.550% 3/5/37 980 1,164 Quest Diagnostics Inc. 5.450% 11/1/15 250 268 Quest Diagnostics Inc. 2.700% 4/1/19 650 647 Quest Diagnostics Inc. 4.750% 1/30/20 300 322 Quest Diagnostics Inc. 4.700% 4/1/21 465 494 Quest Diagnostics Inc. 4.250% 4/1/24 300 299 Reynolds American Inc. 1.050% 10/30/15 250 250 Reynolds American Inc. 6.750% 6/15/17 100 115 Reynolds American Inc. 7.750% 6/1/18 500 601 Reynolds American Inc. 3.250% 11/1/22 150 141 Reynolds American Inc. 4.850% 9/15/23 75 79 Reynolds American Inc. 4.750% 11/1/42 650 607 Reynolds American Inc. 6.150% 9/15/43 100 113 Safeway Inc. 3.400% 12/1/16 50 53 Safeway Inc. 3.950% 8/15/20 1,255 1,272 Safeway Inc. 4.750% 12/1/21 25 26 Safeway Inc. 7.250% 2/1/31 50 47 Sanofi 2.625% 3/29/16 1,400 1,456 Sanofi 1.250% 4/10/18 650 638 Sanofi 4.000% 3/29/21 1,110 1,192 St. Jude Medical Inc. 3.250% 4/15/23 700 677 St. Jude Medical Inc. 4.750% 4/15/43 1,200 1,199 Stryker Corp. 3.000% 1/15/15 100 102 Stryker Corp. 2.000% 9/30/16 315 324 Stryker Corp. 4.375% 1/15/20 100 109 Sysco Corp. 5.250% 2/12/18 500 559 Sysco Corp. 5.375% 9/21/35 500 556 Teva Pharmaceutical Finance Co. BV 2.400% 11/10/16 390 403 Teva Pharmaceutical Finance Co. BV 3.650% 11/10/21 435 436 Teva Pharmaceutical Finance Co. BV 2.950% 12/18/22 3,375 3,135 Teva Pharmaceutical Finance II BV / Teva Pharmaceutical Finance III LLC 3.000% 6/15/15 225 231 Teva Pharmaceutical Finance IV BV 3.650% 11/10/21 590 593 Teva Pharmaceutical Finance IV LLC 2.250% 3/18/20 150 143 Thermo Fisher Scientific Inc. 3.200% 5/1/15 400 411 Thermo Fisher Scientific Inc. 2.250% 8/15/16 1,480 1,521 Thermo Fisher Scientific Inc. 4.500% 3/1/21 500 537 Thermo Fisher Scientific Inc. 3.150% 1/15/23 1,375 1,322 Tupperware Brands Corp. 4.750% 6/1/21 175 184 Tyson Foods Inc. 4.500% 6/15/22 2,475 2,586 Unilever Capital Corp. 2.750% 2/10/16 500 520 Unilever Capital Corp. 0.850% 8/2/17 2,200 2,159 Unilever Capital Corp. 2.200% 3/6/19 150 150 Unilever Capital Corp. 4.250% 2/10/21 805 879 UST LLC 5.750% 3/1/18 1,175 1,341 Whirlpool Corp. 4.700% 6/1/22 1,325 1,412 Whirlpool Corp. 4.000% 3/1/24 950 954 Whirlpool Corp. 5.150% 3/1/43 150 154 Wyeth LLC 5.500% 2/15/16 410 447 Wyeth LLC 6.450% 2/1/24 1,705 2,099 Wyeth LLC 6.500% 2/1/34 500 640 Wyeth LLC 6.000% 2/15/36 1,225 1,499 Wyeth LLC 5.950% 4/1/37 460 557 Zimmer Holdings Inc. 1.400% 11/30/14 25 25 Zimmer Holdings Inc. 4.625% 11/30/19 205 228 Zimmer Holdings Inc. 3.375% 11/30/21 25 25 Zimmer Holdings Inc. 5.750% 11/30/39 400 470 Zoetis Inc. 1.150% 2/1/16 100 100 Zoetis Inc. 1.875% 2/1/18 75 75 Zoetis Inc. 3.250% 2/1/23 2,000 1,937 Zoetis Inc. 4.700% 2/1/43 150 149 Energy (0.8%) Alberta Energy Co. Ltd. 7.375% 11/1/31 750 914 Anadarko Finance Co. 7.500% 5/1/31 500 639 Anadarko Petroleum Corp. 5.950% 9/15/16 745 829 Anadarko Petroleum Corp. 6.375% 9/15/17 275 315 Anadarko Petroleum Corp. 8.700% 3/15/19 1,000 1,270 Anadarko Petroleum Corp. 6.950% 6/15/19 50 60 Anadarko Petroleum Corp. 6.450% 9/15/36 1,000 1,183 Anadarko Petroleum Corp. 7.950% 6/15/39 125 172 Anadarko Petroleum Corp. 6.200% 3/15/40 750 870 Apache Corp. 5.625% 1/15/17 75 84 Apache Corp. 1.750% 4/15/17 300 304 Apache Corp. 6.900% 9/15/18 500 600 Apache Corp. 3.625% 2/1/21 965 1,015 Apache Corp. 3.250% 4/15/22 862 869 Apache Corp. 6.000% 1/15/37 725 855 Apache Corp. 5.100% 9/1/40 850 896 Apache Corp. 5.250% 2/1/42 475 513 Apache Corp. 4.750% 4/15/43 900 906 Apache Finance Canada Corp. 7.750% 12/15/29 225 310 Baker Hughes Inc. 7.500% 11/15/18 425 524 Baker Hughes Inc. 3.200% 8/15/21 205 208 Baker Hughes Inc. 6.875% 1/15/29 400 525 Baker Hughes Inc. 5.125% 9/15/40 795 877 BJ Services Co. 6.000% 6/1/18 400 459 BP Capital Markets plc 3.125% 10/1/15 800 831 BP Capital Markets plc 3.200% 3/11/16 1,830 1,918 BP Capital Markets plc 1.846% 5/5/17 1,375 1,397 BP Capital Markets plc 1.375% 11/6/17 975 972 BP Capital Markets plc 1.375% 5/10/18 750 733 BP Capital Markets plc 2.241% 9/26/18 900 907 BP Capital Markets plc 4.750% 3/10/19 600 668 BP Capital Markets plc 2.237% 5/10/19 125 124 BP Capital Markets plc 4.500% 10/1/20 950 1,034 BP Capital Markets plc 4.742% 3/11/21 3,260 3,609 BP Capital Markets plc 3.561% 11/1/21 1,050 1,080 BP Capital Markets plc 3.245% 5/6/22 50 50 BP Capital Markets plc 2.500% 11/6/22 325 303 BP Capital Markets plc 2.750% 5/10/23 1,050 985 BP Capital Markets plc 3.994% 9/26/23 350 360 BP Capital Markets plc 3.814% 2/10/24 150 151 Burlington Resources Finance Co. 7.400% 12/1/31 600 828 Cameron International Corp. 1.600% 4/30/15 350 354 Cameron International Corp. 3.600% 4/30/22 775 772 Canadian Natural Resources Ltd. 5.700% 5/15/17 615 693 Canadian Natural Resources Ltd. 3.450% 11/15/21 125 126 Canadian Natural Resources Ltd. 3.800% 4/15/24 350 351 Canadian Natural Resources Ltd. 7.200% 1/15/32 500 634 Canadian Natural Resources Ltd. 6.450% 6/30/33 400 479 Canadian Natural Resources Ltd. 6.500% 2/15/37 425 518 Canadian Natural Resources Ltd. 6.250% 3/15/38 750 898 Cenovus Energy Inc. 3.000% 8/15/22 100 96 Cenovus Energy Inc. 3.800% 9/15/23 1,000 995 Cenovus Energy Inc. 6.750% 11/15/39 825 1,024 Cenovus Energy Inc. 4.450% 9/15/42 325 309 Cenovus Energy Inc. 5.200% 9/15/43 200 209 Chevron Corp. 0.889% 6/24/16 400 402 Chevron Corp. 1.718% 6/24/18 1,250 1,248 Chevron Corp. 4.950% 3/3/19 475 539 Chevron Corp. 2.355% 12/5/22 1,825 1,713 Chevron Corp. 3.191% 6/24/23 425 421 ConocoPhillips 5.200% 5/15/18 425 480 ConocoPhillips 5.750% 2/1/19 1,985 2,315 ConocoPhillips 6.000% 1/15/20 180 213 ConocoPhillips 5.900% 10/15/32 150 180 ConocoPhillips 5.900% 5/15/38 305 376 ConocoPhillips 6.500% 2/1/39 1,160 1,527 ConocoPhillips Canada Funding Co. I 5.625% 10/15/16 275 308 ConocoPhillips Canada Funding Co. I 5.950% 10/15/36 400 490 ConocoPhillips Co. 2.400% 12/15/22 125 117 ConocoPhillips Holding Co. 6.950% 4/15/29 275 367 Continental Resources Inc. 5.000% 9/15/22 1,100 1,154 Continental Resources Inc. 4.500% 4/15/23 950 986 Devon Energy Corp. 2.400% 7/15/16 100 103 Devon Energy Corp. 6.300% 1/15/19 1,500 1,759 Devon Energy Corp. 4.000% 7/15/21 975 1,021 Devon Energy Corp. 7.950% 4/15/32 25 34 Devon Energy Corp. 5.600% 7/15/41 1,310 1,456 Devon Financing Co. LLC 7.875% 9/30/31 425 578 Diamond Offshore Drilling Inc. 4.875% 7/1/15 100 105 Diamond Offshore Drilling Inc. 5.875% 5/1/19 575 668 Diamond Offshore Drilling Inc. 3.450% 11/1/23 125 122 Diamond Offshore Drilling Inc. 5.700% 10/15/39 225 246 Diamond Offshore Drilling Inc. 4.875% 11/1/43 425 414 Encana Corp. 3.900% 11/15/21 890 914 Encana Corp. 7.200% 11/1/31 625 754 Encana Corp. 6.500% 2/1/38 500 604 Encana Corp. 5.150% 11/15/41 50 50 Energen Corp. 4.625% 9/1/21 225 223 EOG Resources Inc. 5.625% 6/1/19 1,425 1,648 EOG Resources Inc. 4.100% 2/1/21 150 162 EOG Resources Inc. 2.625% 3/15/23 700 660 EQT Corp. 8.125% 6/1/19 400 488 FMC Technologies Inc. 2.000% 10/1/17 200 200 FMC Technologies Inc. 3.450% 10/1/22 125 119 Halliburton Co. 2.000% 8/1/18 400 401 Halliburton Co. 5.900% 9/15/18 25 29 Halliburton Co. 3.250% 11/15/21 40 41 Halliburton Co. 3.500% 8/1/23 950 951 Halliburton Co. 6.700% 9/15/38 580 753 Halliburton Co. 7.450% 9/15/39 450 632 Halliburton Co. 4.500% 11/15/41 730 729 Halliburton Co. 4.750% 8/1/43 350 363 Hess Corp. 8.125% 2/15/19 1,395 1,747 Hess Corp. 7.875% 10/1/29 150 198 Hess Corp. 7.125% 3/15/33 375 472 Hess Corp. 6.000% 1/15/40 225 256 Hess Corp. 5.600% 2/15/41 925 1,009 Husky Energy Inc. 7.250% 12/15/19 505 619 Husky Energy Inc. 3.950% 4/15/22 775 798 Husky Energy Inc. 6.800% 9/15/37 100 127 Kerr-McGee Corp. 6.950% 7/1/24 1,000 1,213 Kerr-McGee Corp. 7.875% 9/15/31 150 195 Marathon Oil Corp. 0.900% 11/1/15 400 401 Marathon Oil Corp. 6.000% 10/1/17 100 114 Marathon Oil Corp. 5.900% 3/15/18 225 257 Marathon Oil Corp. 2.800% 11/1/22 2,000 1,881 Marathon Oil Corp. 6.800% 3/15/32 1,080 1,337 Marathon Petroleum Corp. 5.125% 3/1/21 750 837 Marathon Petroleum Corp. 6.500% 3/1/41 150 182 Murphy Oil Corp. 2.500% 12/1/17 575 584 Murphy Oil Corp. 3.700% 12/1/22 150 146 Murphy Oil Corp. 5.125% 12/1/42 275 256 7 Nabors Industries Inc. 2.350% 9/15/16 125 128 Nabors Industries Inc. 6.150% 2/15/18 870 983 Nabors Industries Inc. 9.250% 1/15/19 125 156 Nabors Industries Inc. 5.000% 9/15/20 100 107 7 Nabors Industries Inc. 5.100% 9/15/23 425 442 National Oilwell Varco Inc. 1.350% 12/1/17 300 297 National Oilwell Varco Inc. 2.600% 12/1/22 3,075 2,911 National Oilwell Varco Inc. 3.950% 12/1/42 400 372 Noble Energy Inc. 8.250% 3/1/19 1,690 2,109 Noble Energy Inc. 4.150% 12/15/21 875 921 Noble Energy Inc. 6.000% 3/1/41 900 1,029 Noble Energy Inc. 5.250% 11/15/43 450 470 Noble Holding International Ltd. 3.450% 8/1/15 75 78 Noble Holding International Ltd. 3.050% 3/1/16 310 320 Noble Holding International Ltd. 2.500% 3/15/17 225 228 Noble Holding International Ltd. 4.900% 8/1/20 250 268 Noble Holding International Ltd. 3.950% 3/15/22 100 99 Noble Holding International Ltd. 6.200% 8/1/40 200 219 Noble Holding International Ltd. 6.050% 3/1/41 300 324 Noble Holding International Ltd. 5.250% 3/15/42 225 220 Occidental Petroleum Corp. 2.500% 2/1/16 1,220 1,261 Occidental Petroleum Corp. 4.125% 6/1/16 1,493 1,598 Occidental Petroleum Corp. 1.750% 2/15/17 225 228 Occidental Petroleum Corp. 4.100% 2/1/21 1,700 1,830 Occidental Petroleum Corp. 3.125% 2/15/22 750 745 Petro-Canada 6.050% 5/15/18 1,350 1,557 Petro-Canada 7.875% 6/15/26 100 133 Petro-Canada 5.350% 7/15/33 450 486 Petro-Canada 5.950% 5/15/35 500 578 Petro-Canada 6.800% 5/15/38 250 314 Petrohawk Energy Corp. 7.250% 8/15/18 1,000 1,060 Petrohawk Energy Corp. 6.250% 6/1/19 1,500 1,635 Phillips 66 2.950% 5/1/17 1,550 1,619 Phillips 66 4.300% 4/1/22 4,000 4,226 Phillips 66 5.875% 5/1/42 425 491 Pioneer Natural Resources Co. 6.875% 5/1/18 225 264 Pioneer Natural Resources Co. 3.950% 7/15/22 1,075 1,098 Pride International Inc. 6.875% 8/15/20 1,400 1,673 Pride International Inc. 7.875% 8/15/40 375 534 Rowan Cos. Inc. 7.875% 8/1/19 125 151 Rowan Cos. Inc. 4.875% 6/1/22 750 778 Rowan Cos. Inc. 4.750% 1/15/24 125 127 Rowan Cos. Inc. 5.400% 12/1/42 500 477 Rowan Cos. Inc. 5.850% 1/15/44 225 228 Schlumberger Investment SA 3.650% 12/1/23 2,550 2,587 Shell International Finance BV 3.250% 9/22/15 200 208 Shell International Finance BV 0.625% 12/4/15 275 275 Shell International Finance BV 5.200% 3/22/17 300 335 Shell International Finance BV 1.125% 8/21/17 700 696 Shell International Finance BV 1.900% 8/10/18 400 401 Shell International Finance BV 2.000% 11/15/18 1,050 1,052 Shell International Finance BV 4.300% 9/22/19 3,000 3,314 Shell International Finance BV 2.375% 8/21/22 1,025 963 Shell International Finance BV 2.250% 1/6/23 175 162 Shell International Finance BV 3.400% 8/12/23 400 401 Shell International Finance BV 6.375% 12/15/38 820 1,054 Shell International Finance BV 5.500% 3/25/40 750 875 Shell International Finance BV 3.625% 8/21/42 450 400 Shell International Finance BV 4.550% 8/12/43 1,000 1,032 Southwestern Energy Co. 4.100% 3/15/22 875 898 Suncor Energy Inc. 6.100% 6/1/18 100 116 Suncor Energy Inc. 6.500% 6/15/38 1,820 2,258 Suncor Energy Inc. 6.850% 6/1/39 610 790 Talisman Energy Inc. 5.125% 5/15/15 100 105 Talisman Energy Inc. 7.750% 6/1/19 990 1,197 Talisman Energy Inc. 3.750% 2/1/21 2,350 2,334 Talisman Energy Inc. 6.250% 2/1/38 500 539 Tosco Corp. 8.125% 2/15/30 1,150 1,659 Total Capital Canada Ltd. 1.450% 1/15/18 1,225 1,217 Total Capital Canada Ltd. 2.750% 7/15/23 425 402 Total Capital International SA 1.000% 8/12/16 300 301 Total Capital International SA 2.875% 2/17/22 1,400 1,371 Total Capital International SA 2.700% 1/25/23 1,700 1,605 Total Capital International SA 3.700% 1/15/24 275 280 Total Capital International SA 3.750% 4/10/24 750 766 Total Capital SA 3.000% 6/24/15 575 593 Total Capital SA 2.300% 3/15/16 1,060 1,094 Total Capital SA 2.125% 8/10/18 850 859 Total Capital SA 4.450% 6/24/20 425 468 Total Capital SA 4.125% 1/28/21 512 551 Transocean Inc. 4.950% 11/15/15 625 664 Transocean Inc. 5.050% 12/15/16 1,400 1,525 Transocean Inc. 2.500% 10/15/17 100 101 Transocean Inc. 6.000% 3/15/18 925 1,029 Transocean Inc. 6.500% 11/15/20 345 388 Transocean Inc. 6.375% 12/15/21 175 197 Transocean Inc. 3.800% 10/15/22 325 311 Transocean Inc. 7.500% 4/15/31 300 346 Transocean Inc. 7.350% 12/15/41 925 1,107 Valero Energy Corp. 9.375% 3/15/19 1,675 2,190 Valero Energy Corp. 6.125% 2/1/20 850 992 Valero Energy Corp. 7.500% 4/15/32 875 1,119 Valero Energy Corp. 6.625% 6/15/37 855 1,029 Weatherford International LLC 6.800% 6/15/37 400 464 Weatherford International Ltd. 6.000% 3/15/18 425 479 Weatherford International Ltd. 9.625% 3/1/19 1,243 1,609 Weatherford International Ltd. 4.500% 4/15/22 775 806 Weatherford International Ltd. 6.500% 8/1/36 800 898 XTO Energy Inc. 6.250% 8/1/17 400 465 XTO Energy Inc. 5.500% 6/15/18 400 459 Other Industrial (0.0%) California Institute of Technology GO 4.700% 11/1/11 950 878 Cintas Corp. No 2 6.125% 12/1/17 400 456 Cintas Corp. No 2 3.250% 6/1/22 150 147 Fluor Corp. 3.375% 9/15/21 150 151 Howard Hughes Medical Institute 3.500% 9/1/23 625 636 4 Johns Hopkins University Maryland GO 4.083% 7/1/53 300 281 Massachusetts Institute of Technology GO 5.600% 7/1/11 400 493 4 Northwestern University GO 4.643% 12/1/44 350 367 President & Fellows of Harvard College Massachusetts GO 3.619% 10/1/37 500 457 University of Pennsylvania GO 4.674% 9/1/12 625 593 URS Corp. 5.000% 4/1/22 325 322 Technology (0.5%) Adobe Systems Inc. 3.250% 2/1/15 200 205 Adobe Systems Inc. 4.750% 2/1/20 325 359 Agilent Technologies Inc. 5.500% 9/14/15 550 587 Agilent Technologies Inc. 6.500% 11/1/17 350 403 Agilent Technologies Inc. 5.000% 7/15/20 600 660 Agilent Technologies Inc. 3.200% 10/1/22 1,300 1,227 Altera Corp. 1.750% 5/15/17 150 151 Altera Corp. 2.500% 11/15/18 1,125 1,128 Altera Corp. 4.100% 11/15/23 2,750 2,780 Amphenol Corp. 2.550% 1/30/19 1,650 1,649 Amphenol Corp. 4.000% 2/1/22 75 75 Analog Devices Inc. 3.000% 4/15/16 50 52 Analog Devices Inc. 2.875% 6/1/23 375 352 Apple Inc. 0.450% 5/3/16 900 899 Apple Inc. 1.000% 5/3/18 1,300 1,264 Apple Inc. 2.400% 5/3/23 2,800 2,603 Apple Inc. 3.850% 5/4/43 1,400 1,246 Applied Materials Inc. 2.650% 6/15/16 75 78 Applied Materials Inc. 4.300% 6/15/21 1,435 1,550 Applied Materials Inc. 5.850% 6/15/41 125 142 Arrow Electronics Inc. 3.375% 11/1/15 600 620 Arrow Electronics Inc. 4.500% 3/1/23 400 407 Autodesk Inc. 1.950% 12/15/17 550 554 Autodesk Inc. 3.600% 12/15/22 100 96 Baidu Inc. 3.500% 11/28/22 1,500 1,424 Broadcom Corp. 2.700% 11/1/18 1,840 1,889 Broadcom Corp. 2.500% 8/15/22 600 553 Broadridge Financial Solutions Inc. 3.950% 9/1/20 75 76 CA Inc. 5.375% 12/1/19 205 229 CA Inc. 4.500% 8/15/23 150 155 Cisco Systems Inc. 5.500% 2/22/16 500 547 Cisco Systems Inc. 1.100% 3/3/17 425 425 Cisco Systems Inc. 3.150% 3/14/17 1,100 1,166 Cisco Systems Inc. 4.950% 2/15/19 1,550 1,754 Cisco Systems Inc. 2.125% 3/1/19 325 325 Cisco Systems Inc. 4.450% 1/15/20 2,775 3,051 Cisco Systems Inc. 2.900% 3/4/21 225 225 Cisco Systems Inc. 3.625% 3/4/24 400 404 Cisco Systems Inc. 5.900% 2/15/39 425 503 Cisco Systems Inc. 5.500% 1/15/40 1,205 1,372 Computer Sciences Corp. 6.500% 3/15/18 125 144 Corning Inc. 6.625% 5/15/19 50 60 Corning Inc. 3.700% 11/15/23 500 506 Corning Inc. 4.700% 3/15/37 925 946 Corning Inc. 5.750% 8/15/40 340 393 Dun & Bradstreet Corp. 2.875% 11/15/15 150 154 EMC Corp. 1.875% 6/1/18 1,460 1,458 EMC Corp. 2.650% 6/1/20 1,445 1,446 EMC Corp. 3.375% 6/1/23 710 703 Equifax Inc. 6.300% 7/1/17 125 142 Fidelity National Information Services Inc. 2.000% 4/15/18 100 98 Fidelity National Information Services Inc. 5.000% 3/15/22 350 367 Fidelity National Information Services Inc. 3.500% 4/15/23 500 475 Fiserv Inc. 3.125% 10/1/15 150 155 Fiserv Inc. 3.125% 6/15/16 585 611 Fiserv Inc. 6.800% 11/20/17 475 552 Google Inc. 1.250% 5/19/14 330 330 Google Inc. 2.125% 5/19/16 50 52 Google Inc. 3.625% 5/19/21 350 371 Harris Corp. 5.950% 12/1/17 200 228 Harris Corp. 6.150% 12/15/40 25 28 Hewlett-Packard Co. 2.125% 9/13/15 575 587 Hewlett-Packard Co. 2.650% 6/1/16 225 233 Hewlett-Packard Co. 3.000% 9/15/16 325 340 Hewlett-Packard Co. 5.400% 3/1/17 225 251 Hewlett-Packard Co. 2.600% 9/15/17 400 413 Hewlett-Packard Co. 5.500% 3/1/18 1,175 1,326 Hewlett-Packard Co. 2.750% 1/14/19 2,650 2,674 Hewlett-Packard Co. 3.750% 12/1/20 700 711 Hewlett-Packard Co. 4.300% 6/1/21 150 156 Hewlett-Packard Co. 4.375% 9/15/21 650 677 Hewlett-Packard Co. 4.650% 12/9/21 675 716 Hewlett-Packard Co. 6.000% 9/15/41 610 667 Intel Corp. 1.950% 10/1/16 975 1,003 Intel Corp. 1.350% 12/15/17 4,510 4,490 Intel Corp. 3.300% 10/1/21 200 204 Intel Corp. 2.700% 12/15/22 700 669 Intel Corp. 4.000% 12/15/32 475 461 Intel Corp. 4.800% 10/1/41 1,955 2,008 Intel Corp. 4.250% 12/15/42 775 736 International Business Machines Corp. 2.000% 1/5/16 275 282 International Business Machines Corp. 1.950% 7/22/16 300 309 International Business Machines Corp. 1.250% 2/6/17 1,150 1,159 International Business Machines Corp. 5.700% 9/14/17 4,000 4,581 International Business Machines Corp. 1.250% 2/8/18 2,555 2,517 International Business Machines Corp. 1.950% 2/12/19 675 670 International Business Machines Corp. 1.625% 5/15/20 670 636 International Business Machines Corp. 2.900% 11/1/21 200 200 International Business Machines Corp. 3.375% 8/1/23 800 794 International Business Machines Corp. 3.625% 2/12/24 1,200 1,208 International Business Machines Corp. 5.600% 11/30/39 1,114 1,306 International Business Machines Corp. 4.000% 6/20/42 423 394 Jabil Circuit Inc. 5.625% 12/15/20 250 265 Juniper Networks Inc. 3.100% 3/15/16 75 77 Juniper Networks Inc. 4.600% 3/15/21 360 376 Juniper Networks Inc. 5.950% 3/15/41 150 152 KLA-Tencor Corp. 6.900% 5/1/18 1,700 1,998 Leidos Holdings Inc. 4.450% 12/1/20 485 493 Leidos Holdings Inc. 5.950% 12/1/40 75 74 Leidos Inc. 5.500% 7/1/33 100 95 Lexmark International Inc. 6.650% 6/1/18 375 425 Maxim Integrated Products Inc. 3.375% 3/15/23 50 48 Microsoft Corp. 1.625% 9/25/15 200 204 Microsoft Corp. 1.000% 5/1/18 400 392 Microsoft Corp. 1.625% 12/6/18 900 894 Microsoft Corp. 4.200% 6/1/19 460 509 Microsoft Corp. 3.000% 10/1/20 250 258 Microsoft Corp. 2.125% 11/15/22 225 208 Microsoft Corp. 2.375% 5/1/23 750 703 Microsoft Corp. 3.625% 12/15/23 750 769 Microsoft Corp. 5.200% 6/1/39 629 707 Microsoft Corp. 4.500% 10/1/40 125 127 Microsoft Corp. 5.300% 2/8/41 600 680 Microsoft Corp. 3.500% 11/15/42 850 738 Microsoft Corp. 3.750% 5/1/43 185 167 Microsoft Corp. 4.875% 12/15/43 350 380 Motorola Solutions Inc. 3.750% 5/15/22 400 396 Motorola Solutions Inc. 7.500% 5/15/25 75 91 Oracle Corp. 5.250% 1/15/16 1,900 2,059 Oracle Corp. 1.200% 10/15/17 1,150 1,141 Oracle Corp. 5.750% 4/15/18 1,415 1,637 Oracle Corp. 2.375% 1/15/19 525 532 Oracle Corp. 5.000% 7/8/19 1,175 1,334 Oracle Corp. 2.500% 10/15/22 1,225 1,152 Oracle Corp. 6.500% 4/15/38 625 795 Oracle Corp. 6.125% 7/8/39 645 794 Oracle Corp. 5.375% 7/15/40 1,125 1,273 Pitney Bowes Inc. 4.625% 3/15/24 1,050 1,042 7 Seagate HDD Cayman 3.750% 11/15/18 675 694 Seagate HDD Cayman 7.000% 11/1/21 400 447 7 Seagate HDD Cayman 4.750% 6/1/23 2,500 2,431 Symantec Corp. 2.750% 9/15/15 50 51 Symantec Corp. 2.750% 6/15/17 500 515 Symantec Corp. 4.200% 9/15/20 75 78 Symantec Corp. 3.950% 6/15/22 400 396 Telefonaktiebolaget LM Ericsson 4.125% 5/15/22 475 485 Texas Instruments Inc. 0.450% 8/3/15 300 300 Texas Instruments Inc. 2.375% 5/16/16 175 182 Texas Instruments Inc. 1.650% 8/3/19 1,000 968 Total System Services Inc. 2.375% 6/1/18 125 124 Tyco Electronics Group SA 6.550% 10/1/17 355 410 Tyco Electronics Group SA 7.125% 10/1/37 600 727 Verisk Analytics Inc. 4.125% 9/12/22 300 304 Xerox Corp. 6.400% 3/15/16 375 414 Xerox Corp. 6.750% 2/1/17 350 399 Xerox Corp. 2.950% 3/15/17 325 338 Xerox Corp. 6.350% 5/15/18 1,580 1,830 Xerox Corp. 2.750% 3/15/19 250 251 Xerox Corp. 5.625% 12/15/19 550 625 Xerox Corp. 4.500% 5/15/21 835 882 Xilinx Inc. 2.125% 3/15/19 325 322 Xilinx Inc. 3.000% 3/15/21 1,275 1,264 Transportation (0.2%) 4,7 American Airlines 2013-1 Class A Pass Through Trust 4.000% 1/15/27 263 265 4,7 American Airlines 2013-2 Class A Pass Through Trust 4.950% 7/15/24 170 183 Burlington Northern Santa Fe LLC 5.650% 5/1/17 75 84 Burlington Northern Santa Fe LLC 5.750% 3/15/18 625 714 Burlington Northern Santa Fe LLC 3.600% 9/1/20 275 285 Burlington Northern Santa Fe LLC 4.100% 6/1/21 410 434 Burlington Northern Santa Fe LLC 3.450% 9/15/21 410 416 Burlington Northern Santa Fe LLC 3.050% 3/15/22 400 389 Burlington Northern Santa Fe LLC 3.050% 9/1/22 400 386 Burlington Northern Santa Fe LLC 3.000% 3/15/23 125 119 Burlington Northern Santa Fe LLC 3.750% 4/1/24 400 401 Burlington Northern Santa Fe LLC 7.000% 12/15/25 700 888 Burlington Northern Santa Fe LLC 6.200% 8/15/36 125 148 Burlington Northern Santa Fe LLC 6.150% 5/1/37 500 596 Burlington Northern Santa Fe LLC 5.050% 3/1/41 375 395 Burlington Northern Santa Fe LLC 5.400% 6/1/41 425 467 Burlington Northern Santa Fe LLC 4.400% 3/15/42 575 546 Burlington Northern Santa Fe LLC 4.375% 9/1/42 200 189 Burlington Northern Santa Fe LLC 4.450% 3/15/43 225 216 Burlington Northern Santa Fe LLC 4.900% 4/1/44 300 307 Canadian National Railway Co. 1.450% 12/15/16 925 938 Canadian National Railway Co. 5.550% 3/1/19 265 306 Canadian National Railway Co. 2.850% 12/15/21 550 546 Canadian National Railway Co. 6.250% 8/1/34 350 436 Canadian National Railway Co. 6.200% 6/1/36 350 439 Canadian National Railway Co. 6.375% 11/15/37 500 644 Canadian Pacific Railway Co. 6.500% 5/15/18 250 291 Canadian Pacific Railway Co. 4.450% 3/15/23 1,125 1,185 Canadian Pacific Railway Co. 7.125% 10/15/31 450 566 Canadian Pacific Railway Co. 5.950% 5/15/37 275 322 Canadian Pacific Railway Ltd. 4.500% 1/15/22 1,541 1,634 Con-way Inc. 6.700% 5/1/34 350 375 4 Continental Airlines 1998-1 Class A Pass Through Trust 6.648% 3/15/19 223 238 4 Continental Airlines 2009-2 Class A Pass Through Trust 7.250% 5/10/21 124 144 4 Continental Airlines 2012-1 Class A Pass Through Trust 4.150% 10/11/25 1,219 1,247 4 Continental Airlines 2012-2 Class A Pass Through Trust 4.000% 4/29/26 450 454 CSX Corp. 5.600% 5/1/17 25 28 CSX Corp. 7.900% 5/1/17 126 149 CSX Corp. 6.250% 3/15/18 725 840 CSX Corp. 7.375% 2/1/19 2,065 2,518 CSX Corp. 3.700% 10/30/20 205 212 CSX Corp. 6.220% 4/30/40 174 211 CSX Corp. 5.500% 4/15/41 425 473 CSX Corp. 4.750% 5/30/42 1,420 1,443 CSX Corp. 4.100% 3/15/44 800 729 4 Delta Air Lines 2007-1 Class A Pass Through Trust 6.821% 2/10/24 195 230 4 Delta Air Lines 2009-1 Class A Pass Through Trust 7.750% 12/17/19 481 562 4 Delta Air Lines 2010-1 Class A Pass Through Trust 6.200% 1/2/20 36 40 4 Delta Air Lines 2010-2 Class A Pass Through Trust 4.950% 5/23/19 77 84 4 Delta Air Lines 2012-1 Class A Pass Through Trust 4.750% 11/7/21 70 76 FedEx Corp. 8.000% 1/15/19 125 155 FedEx Corp. 2.625% 8/1/22 50 47 FedEx Corp. 3.875% 8/1/42 200 173 4 Hawaiian Airlines 2013-1 Class A Pass Through Certificates 3.900% 1/15/26 1,100 1,060 JB Hunt Transport Services Inc. 3.375% 9/15/15 450 464 JB Hunt Transport Services Inc. 3.850% 3/15/24 200 200 Kansas City Southern de Mexico SA de CV 2.350% 5/15/20 25 23 Kansas City Southern de Mexico SA de CV 3.000% 5/15/23 1,500 1,382 7 Kansas City Southern Railway Co. 4.300% 5/15/43 225 203 Norfolk Southern Corp. 5.750% 1/15/16 175 190 Norfolk Southern Corp. 7.700% 5/15/17 400 474 Norfolk Southern Corp. 5.750% 4/1/18 100 114 Norfolk Southern Corp. 5.900% 6/15/19 835 966 Norfolk Southern Corp. 3.250% 12/1/21 25 25 Norfolk Southern Corp. 2.903% 2/15/23 280 267 Norfolk Southern Corp. 5.590% 5/17/25 14 16 Norfolk Southern Corp. 4.837% 10/1/41 665 680 Norfolk Southern Corp. 3.950% 10/1/42 525 477 Norfolk Southern Corp. 6.000% 5/23/11 650 743 Norfolk Southern Railway Co. 9.750% 6/15/20 116 158 4 Northwest Airlines 2007-1 Class A Pass Through Trust 7.027% 11/1/19 257 292 Ryder System Inc. 3.600% 3/1/16 400 420 Ryder System Inc. 5.850% 11/1/16 75 84 Ryder System Inc. 2.350% 2/26/19 550 545 Ryder System Inc. 2.550% 6/1/19 600 598 Southwest Airlines Co. 5.750% 12/15/16 200 223 Southwest Airlines Co. 5.125% 3/1/17 400 439 4 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 2/1/24 113 130 Union Pacific Corp. 2.750% 4/15/23 275 259 Union Pacific Corp. 6.625% 2/1/29 400 498 Union Pacific Corp. 4.750% 9/15/41 750 771 Union Pacific Corp. 4.250% 4/15/43 400 380 Union Pacific Corp. 4.750% 12/15/43 275 283 Union Pacific Corp. 4.821% 2/1/44 1,089 1,132 Union Pacific Corp. 4.850% 6/15/44 800 838 4 United Airlines 2013-1 Class A Pass Through Trust 4.300% 2/15/27 700 718 4 United Airlines 2014-1 Class A Pass Through Trust 4.000% 4/11/26 750 754 United Parcel Service Inc. 1.125% 10/1/17 800 795 United Parcel Service Inc. 5.500% 1/15/18 1,000 1,137 United Parcel Service Inc. 5.125% 4/1/19 175 199 United Parcel Service Inc. 3.125% 1/15/21 965 991 United Parcel Service Inc. 2.450% 10/1/22 925 878 United Parcel Service Inc. 6.200% 1/15/38 1,160 1,467 United Parcel Service Inc. 3.625% 10/1/42 675 604 4 US Airways 2013-1 Class A Pass Through Trust 3.950% 5/15/27 100 101 4 US Airways Inc. 2012-2 Class A Pass Through Trust 4.625% 12/3/26 75 78 Utilities (1.2%) Electric (0.8%) AEP Texas Central Co. 6.650% 2/15/33 400 494 Alabama Power Co. 5.500% 10/15/17 550 623 Alabama Power Co. 3.550% 12/1/23 1,700 1,715 Alabama Power Co. 4.100% 1/15/42 1,000 960 Alabama Power Co. 3.850% 12/1/42 125 115 Ameren Illinois Co. 6.125% 11/15/17 25 29 Ameren Illinois Co. 2.700% 9/1/22 1,200 1,164 American Electric Power Co. Inc. 1.650% 12/15/17 325 323 Appalachian Power Co. 5.800% 10/1/35 100 114 Appalachian Power Co. 6.700% 8/15/37 500 629 Appalachian Power Co. 7.000% 4/1/38 260 341 Arizona Public Service Co. 4.650% 5/15/15 275 287 Arizona Public Service Co. 5.500% 9/1/35 550 633 Arizona Public Service Co. 5.050% 9/1/41 575 629 Arizona Public Service Co. 4.500% 4/1/42 25 26 Arizona Public Service Co. 4.700% 1/15/44 400 420 Atlantic City Electric Co. 7.750% 11/15/18 900 1,108 Baltimore Gas & Electric Co. 3.350% 7/1/23 950 937 CenterPoint Energy Houston Electric LLC 2.250% 8/1/22 250 233 CenterPoint Energy Houston Electric LLC 3.550% 8/1/42 700 612 CenterPoint Energy Houston Electric LLC 4.500% 4/1/44 550 562 Cleco Power LLC 6.000% 12/1/40 175 205 Cleveland Electric Illuminating Co. 5.700% 4/1/17 259 287 Cleveland Electric Illuminating Co. 7.880% 11/1/17 200 240 Cleveland Electric Illuminating Co. 5.500% 8/15/24 750 850 CMS Energy Corp. 8.750% 6/15/19 500 644 CMS Energy Corp. 5.050% 3/15/22 500 555 CMS Energy Corp. 3.875% 3/1/24 900 905 CMS Energy Corp. 4.700% 3/31/43 350 349 CMS Energy Corp. 4.875% 3/1/44 300 306 Commonwealth Edison Co. 5.950% 8/15/16 200 223 Commonwealth Edison Co. 1.950% 9/1/16 115 118 Commonwealth Edison Co. 6.150% 9/15/17 600 690 Commonwealth Edison Co. 5.800% 3/15/18 150 172 Commonwealth Edison Co. 5.900% 3/15/36 100 120 Commonwealth Edison Co. 6.450% 1/15/38 1,030 1,320 Commonwealth Edison Co. 4.600% 8/15/43 1,750 1,806 Commonwealth Edison Co. 4.700% 1/15/44 900 942 Connecticut Light & Power Co. 5.500% 2/1/19 2,000 2,290 Connecticut Light & Power Co. 6.350% 6/1/36 250 316 Consolidated Edison Co. of New York Inc. 5.375% 12/15/15 625 674 Consolidated Edison Co. of New York Inc. 6.650% 4/1/19 975 1,172 Consolidated Edison Co. of New York Inc. 5.300% 3/1/35 300 339 Consolidated Edison Co. of New York Inc. 5.850% 3/15/36 860 1,027 Consolidated Edison Co. of New York Inc. 6.200% 6/15/36 400 499 Consolidated Edison Co. of New York Inc. 3.950% 3/1/43 475 434 Consolidated Edison Co. of New York Inc. 4.450% 3/15/44 1,300 1,288 Constellation Energy Group Inc. 4.550% 6/15/15 175 183 Constellation Energy Group Inc. 5.150% 12/1/20 1,495 1,635 Consumers Energy Co. 6.125% 3/15/19 1,000 1,177 Consumers Energy Co. 6.700% 9/15/19 495 602 Consumers Energy Co. 2.850% 5/15/22 1,150 1,127 Consumers Energy Co. 3.375% 8/15/23 925 924 Delmarva Power & Light Co. 3.500% 11/15/23 125 125 Delmarva Power & Light Co. 4.000% 6/1/42 225 211 Dominion Resources Inc. 2.250% 9/1/15 750 765 Dominion Resources Inc. 5.600% 11/15/16 470 521 Dominion Resources Inc. 1.400% 9/15/17 100 99 Dominion Resources Inc. 6.000% 11/30/17 550 628 Dominion Resources Inc. 4.450% 3/15/21 125 135 Dominion Resources Inc. 2.750% 9/15/22 100 95 Dominion Resources Inc. 5.250% 8/1/33 200 220 Dominion Resources Inc. 4.900% 8/1/41 550 564 Dominion Resources Inc. 4.050% 9/15/42 325 291 4 Dominion Resources Inc. 7.500% 6/30/66 175 191 DTE Electric Co. 3.450% 10/1/20 410 427 DTE Electric Co. 3.900% 6/1/21 100 106 DTE Electric Co. 2.650% 6/15/22 325 313 DTE Electric Co. 3.650% 3/15/24 1,575 1,605 DTE Electric Co. 5.700% 10/1/37 125 148 DTE Electric Co. 3.950% 6/15/42 900 846 Duke Energy Carolinas LLC 7.000% 11/15/18 660 800 Duke Energy Carolinas LLC 4.300% 6/15/20 500 545 Duke Energy Carolinas LLC 3.900% 6/15/21 1,030 1,098 Duke Energy Carolinas LLC 6.000% 12/1/28 300 362 Duke Energy Carolinas LLC 6.100% 6/1/37 1,100 1,332 Duke Energy Carolinas LLC 6.000% 1/15/38 25 31 Duke Energy Carolinas LLC 6.050% 4/15/38 25 31 Duke Energy Carolinas LLC 5.300% 2/15/40 710 812 Duke Energy Carolinas LLC 4.250% 12/15/41 800 788 Duke Energy Carolinas LLC 4.000% 9/30/42 425 402 Duke Energy Corp. 3.350% 4/1/15 375 386 Duke Energy Corp. 1.625% 8/15/17 625 627 Duke Energy Corp. 2.100% 6/15/18 1,000 1,003 Duke Energy Corp. 5.050% 9/15/19 175 196 Duke Energy Corp. 3.050% 8/15/22 200 195 Duke Energy Corp. 3.950% 10/15/23 225 231 Duke Energy Florida Inc. 5.100% 12/1/15 410 440 Duke Energy Florida Inc. 5.650% 6/15/18 50 57 Duke Energy Florida Inc. 4.550% 4/1/20 1,375 1,515 Duke Energy Florida Inc. 6.350% 9/15/37 525 674 Duke Energy Indiana Inc. 3.750% 7/15/20 185 195 Duke Energy Indiana Inc. 4.200% 3/15/42 475 463 Duke Energy Indiana Inc. 4.900% 7/15/43 850 922 Duke Energy Progress Inc. 5.300% 1/15/19 675 769 Duke Energy Progress Inc. 3.000% 9/15/21 750 753 Duke Energy Progress Inc. 4.375% 3/30/44 525 525 El Paso Electric Co. 6.000% 5/15/35 175 196 Entergy Arkansas Inc. 3.750% 2/15/21 1,250 1,308 Entergy Gulf States Louisiana LLC 6.000% 5/1/18 150 170 Entergy Gulf States Louisiana LLC 5.590% 10/1/24 1,500 1,727 Entergy Louisiana LLC 5.400% 11/1/24 1,175 1,353 Exelon Corp. 4.900% 6/15/15 500 524 Exelon Generation Co. LLC 6.200% 10/1/17 930 1,051 Exelon Generation Co. LLC 4.000% 10/1/20 575 592 Exelon Generation Co. LLC 5.600% 6/15/42 121 126 Florida Power & Light Co. 5.550% 11/1/17 75 85 Florida Power & Light Co. 2.750% 6/1/23 1,325 1,280 Florida Power & Light Co. 5.950% 10/1/33 100 123 Florida Power & Light Co. 5.625% 4/1/34 225 268 Florida Power & Light Co. 4.950% 6/1/35 50 55 Florida Power & Light Co. 6.200% 6/1/36 50 63 Florida Power & Light Co. 5.850% 5/1/37 560 678 Florida Power & Light Co. 5.950% 2/1/38 175 215 Florida Power & Light Co. 5.960% 4/1/39 225 278 Florida Power & Light Co. 4.125% 2/1/42 75 73 Florida Power & Light Co. 3.800% 12/15/42 625 576 Georgia Power Co. 0.750% 8/10/15 125 125 Georgia Power Co. 5.950% 2/1/39 150 180 Georgia Power Co. 4.750% 9/1/40 125 129 Iberdrola International BV 6.750% 7/15/36 175 204 Indiana Michigan Power Co. 3.200% 3/15/23 475 458 4 Integrys Energy Group Inc. 6.110% 12/1/66 300 303 Interstate Power & Light Co. 6.250% 7/15/39 100 125 ITC Holdings Corp. 4.050% 7/1/23 175 175 ITC Holdings Corp. 5.300% 7/1/43 200 210 Jersey Central Power & Light Co. 5.625% 5/1/16 350 380 Jersey Central Power & Light Co. 5.650% 6/1/17 350 387 Jersey Central Power & Light Co. 6.150% 6/1/37 200 223 4 John Sevier Combined Cycle Generation LLC 4.626% 1/15/42 170 178 Kansas City Power & Light Co. 6.050% 11/15/35 200 233 Kansas City Power & Light Co. 5.300% 10/1/41 830 896 Kentucky Utilities Co. 1.625% 11/1/15 1,030 1,046 Kentucky Utilities Co. 3.250% 11/1/20 200 205 Kentucky Utilities Co. 4.650% 11/15/43 875 910 LG&E & KU Energy LLC 2.125% 11/15/15 125 127 LG&E & KU Energy LLC 3.750% 11/15/20 1,150 1,184 Louisville Gas & Electric Co. 1.625% 11/15/15 300 305 Louisville Gas & Electric Co. 5.125% 11/15/40 100 112 Louisville Gas & Electric Co. 4.650% 11/15/43 625 649 MidAmerican Energy Co. 5.950% 7/15/17 560 639 MidAmerican Energy Co. 6.750% 12/30/31 725 940 7 MidAmerican Energy Holdings Co. 1.100% 5/15/17 1,000 995 7 MidAmerican Energy Holdings Co. 2.000% 11/15/18 125 123 7 MidAmerican Energy Holdings Co. 3.750% 11/15/23 525 523 MidAmerican Energy Holdings Co. 6.125% 4/1/36 975 1,163 MidAmerican Energy Holdings Co. 5.950% 5/15/37 1,225 1,438 MidAmerican Energy Holdings Co. 6.500% 9/15/37 370 459 7 MidAmerican Energy Holdings Co. 5.150% 11/15/43 475 508 Mississippi Power Co. 4.250% 3/15/42 375 347 National Rural Utilities Cooperative Finance Corp. 3.050% 3/1/16 125 131 National Rural Utilities Cooperative Finance Corp. 5.450% 2/1/18 1,025 1,168 National Rural Utilities Cooperative Finance Corp. 10.375% 11/1/18 1,100 1,485 National Rural Utilities Cooperative Finance Corp. 2.350% 6/15/20 900 880 National Rural Utilities Cooperative Finance Corp. 3.050% 2/15/22 625 620 National Rural Utilities Cooperative Finance Corp. 8.000% 3/1/32 450 632 National Rural Utilities Cooperative Finance Corp. 4.023% 11/1/32 120 118 4 National Rural Utilities Cooperative Finance Corp. 4.750% 4/30/43 100 95 Nevada Power Co. 6.500% 5/15/18 1,200 1,411 Nevada Power Co. 6.650% 4/1/36 410 533 Nevada Power Co. 5.450% 5/15/41 500 578 NextEra Energy Capital Holdings Inc. 4.500% 6/1/21 615 647 NextEra Energy Capital Holdings Inc. 3.625% 6/15/23 1,125 1,087 4 NextEra Energy Capital Holdings Inc. 6.350% 10/1/66 225 221 4 NextEra Energy Capital Holdings Inc. 6.650% 6/15/67 275 277 Northern States Power Co. 5.250% 3/1/18 950 1,072 Northern States Power Co. 6.200% 7/1/37 250 314 Northern States Power Co. 5.350% 11/1/39 175 200 NSTAR Electric Co. 5.625% 11/15/17 525 598 NSTAR LLC 4.500% 11/15/19 1,245 1,357 Oglethorpe Power Corp. 6.100% 3/15/19 925 1,071 Oglethorpe Power Corp. 5.950% 11/1/39 100 119 Oglethorpe Power Corp. 5.375% 11/1/40 380 418 Ohio Power Co. 6.000% 6/1/16 480 531 Ohio Power Co. 6.050% 5/1/18 100 115 Oklahoma Gas & Electric Co. 5.850% 6/1/40 150 181 Oklahoma Gas & Electric Co. 3.900% 5/1/43 875 807 Oncor Electric Delivery Co. LLC 6.375% 1/15/15 175 182 Oncor Electric Delivery Co. LLC 6.800% 9/1/18 330 390 Oncor Electric Delivery Co. LLC 7.000% 9/1/22 200 248 Oncor Electric Delivery Co. LLC 7.250% 1/15/33 600 796 Pacific Gas & Electric Co. 5.625% 11/30/17 250 284 Pacific Gas & Electric Co. 8.250% 10/15/18 275 342 Pacific Gas & Electric Co. 3.500% 10/1/20 410 422 Pacific Gas & Electric Co. 4.250% 5/15/21 225 241 Pacific Gas & Electric Co. 3.250% 9/15/21 1,750 1,743 Pacific Gas & Electric Co. 3.250% 6/15/23 575 556 Pacific Gas & Electric Co. 3.750% 2/15/24 150 150 Pacific Gas & Electric Co. 6.050% 3/1/34 1,235 1,459 Pacific Gas & Electric Co. 5.800% 3/1/37 1,025 1,181 Pacific Gas & Electric Co. 6.250% 3/1/39 1,000 1,215 Pacific Gas & Electric Co. 5.400% 1/15/40 500 546 Pacific Gas & Electric Co. 4.450% 4/15/42 600 590 Pacific Gas & Electric Co. 4.600% 6/15/43 625 628 Pacific Gas & Electric Co. 4.750% 2/15/44 200 201 PacifiCorp 2.950% 2/1/22 1,000 985 PacifiCorp 3.600% 4/1/24 500 505 PacifiCorp 5.250% 6/15/35 475 531 PacifiCorp 5.750% 4/1/37 410 492 PacifiCorp 6.250% 10/15/37 600 758 PacifiCorp 4.100% 2/1/42 350 335 Peco Energy Co. 1.200% 10/15/16 350 353 Peco Energy Co. 5.350% 3/1/18 125 141 Pennsylvania Electric Co. 6.050% 9/1/17 75 84 Pennsylvania Electric Co. 5.200% 4/1/20 205 224 Pepco Holdings Inc. 2.700% 10/1/15 680 696 PG&E Corp. 2.400% 3/1/19 1,650 1,634 Potomac Electric Power Co. 6.500% 11/15/37 400 520 PPL Capital Funding Inc. 3.950% 3/15/24 550 551 PPL Capital Funding Inc. 5.000% 3/15/44 450 458 PPL Electric Utilities Corp. 3.000% 9/15/21 410 412 PPL Electric Utilities Corp. 6.250% 5/15/39 100 127 PPL Electric Utilities Corp. 5.200% 7/15/41 700 790 PPL Electric Utilities Corp. 4.750% 7/15/43 1,000 1,056 PPL Energy Supply LLC 6.200% 5/15/16 68 75 Progress Energy Inc. 5.625% 1/15/16 205 222 Progress Energy Inc. 3.150% 4/1/22 500 491 Progress Energy Inc. 7.750% 3/1/31 625 854 Progress Energy Inc. 6.000% 12/1/39 410 493 PSEG Power LLC 5.500% 12/1/15 450 484 PSEG Power LLC 5.320% 9/15/16 615 678 PSEG Power LLC 5.125% 4/15/20 150 165 PSEG Power LLC 4.150% 9/15/21 50 52 Public Service Co. of Colorado 5.800% 8/1/18 100 115 Public Service Co. of Colorado 5.125% 6/1/19 175 199 Public Service Co. of Colorado 3.200% 11/15/20 1,000 1,029 Public Service Co. of Colorado 6.250% 9/1/37 300 385 Public Service Co. of Colorado 3.600% 9/15/42 225 200 Public Service Co. of Colorado 4.300% 3/15/44 200 199 Public Service Co. of New Hampshire 3.500% 11/1/23 75 75 Public Service Co. of Oklahoma 5.150% 12/1/19 600 670 Public Service Co. of Oklahoma 4.400% 2/1/21 500 540 Public Service Co. of Oklahoma 6.625% 11/15/37 275 341 Public Service Electric & Gas Co. 5.300% 5/1/18 394 447 Public Service Electric & Gas Co. 2.300% 9/15/18 450 457 Public Service Electric & Gas Co. 2.375% 5/15/23 225 208 Public Service Electric & Gas Co. 5.375% 11/1/39 300 346 Public Service Electric & Gas Co. 3.950% 5/1/42 1,525 1,437 Puget Energy Inc. 6.500% 12/15/20 250 294 Puget Energy Inc. 6.000% 9/1/21 400 462 Puget Sound Energy Inc. 5.483% 6/1/35 100 115 Puget Sound Energy Inc. 6.274% 3/15/37 500 636 Puget Sound Energy Inc. 5.757% 10/1/39 495 599 Puget Sound Energy Inc. 5.638% 4/15/41 1,390 1,671 Puget Sound Energy Inc. 4.434% 11/15/41 275 280 San Diego Gas & Electric Co. 5.300% 11/15/15 100 107 San Diego Gas & Electric Co. 3.000% 8/15/21 150 151 San Diego Gas & Electric Co. 6.000% 6/1/26 500 611 San Diego Gas & Electric Co. 5.350% 5/15/35 100 116 San Diego Gas & Electric Co. 5.350% 5/15/40 500 579 San Diego Gas & Electric Co. 4.500% 8/15/40 255 263 SCANA Corp. 4.750% 5/15/21 205 216 Sierra Pacific Power Co. 6.000% 5/15/16 525 582 Sierra Pacific Power Co. 6.750% 7/1/37 400 524 South Carolina Electric & Gas Co. 6.500% 11/1/18 1,100 1,314 South Carolina Electric & Gas Co. 6.625% 2/1/32 450 573 South Carolina Electric & Gas Co. 6.050% 1/15/38 150 185 South Carolina Electric & Gas Co. 5.450% 2/1/41 100 117 South Carolina Electric & Gas Co. 4.350% 2/1/42 200 199 South Carolina Electric & Gas Co. 4.600% 6/15/43 1,075 1,104 Southern California Edison Co. 4.650% 4/1/15 775 808 Southern California Edison Co. 5.000% 1/15/16 275 297 Southern California Edison Co. 3.875% 6/1/21 350 373 Southern California Edison Co. 3.500% 10/1/23 300 303 Southern California Edison Co. 6.650% 4/1/29 225 281 Southern California Edison Co. 5.750% 4/1/35 508 606 Southern California Edison Co. 5.350% 7/15/35 1,460 1,662 Southern California Edison Co. 4.500% 9/1/40 205 210 Southern California Edison Co. 4.050% 3/15/42 425 404 Southern California Edison Co. 3.900% 3/15/43 475 443 Southern California Edison Co. 4.650% 10/1/43 600 624 Southern Co. 1.950% 9/1/16 410 420 Southern Power Co. 4.875% 7/15/15 1,325 1,396 Southern Power Co. 5.150% 9/15/41 1,210 1,267 Southern Power Co. 5.250% 7/15/43 500 536 Southwestern Electric Power Co. 5.875% 3/1/18 25 28 Southwestern Electric Power Co. 6.450% 1/15/19 250 292 Southwestern Electric Power Co. 6.200% 3/15/40 75 91 Southwestern Public Service Co. 4.500% 8/15/41 100 102 Tampa Electric Co. 6.100% 5/15/18 1,575 1,818 Tampa Electric Co. 2.600% 9/15/22 75 71 Tampa Electric Co. 6.550% 5/15/36 375 477 TECO Finance Inc. 4.000% 3/15/16 100 106 TECO Finance Inc. 6.572% 11/1/17 330 382 TECO Finance Inc. 5.150% 3/15/20 125 139 TransAlta Corp. 6.650% 5/15/18 100 114 Tucson Electric Power Co. 5.150% 11/15/21 130 142 UIL Holdings Corp. 4.625% 10/1/20 100 104 Union Electric Co. 6.700% 2/1/19 235 282 Virginia Electric & Power Co. 5.400% 1/15/16 700 758 Virginia Electric & Power Co. 2.950% 1/15/22 750 742 Virginia Electric & Power Co. 6.000% 5/15/37 550 673 Virginia Electric & Power Co. 6.350% 11/30/37 600 764 Virginia Electric & Power Co. 8.875% 11/15/38 100 162 Virginia Electric & Power Co. 4.000% 1/15/43 850 799 Westar Energy Inc. 8.625% 12/1/18 1,394 1,763 Westar Energy Inc. 4.125% 3/1/42 525 506 Westar Energy Inc. 4.100% 4/1/43 225 215 Westar Energy Inc. 4.625% 9/1/43 150 156 Wisconsin Electric Power Co. 4.250% 12/15/19 175 191 Wisconsin Electric Power Co. 2.950% 9/15/21 635 636 Wisconsin Electric Power Co. 5.625% 5/15/33 200 236 4 Wisconsin Energy Corp. 6.250% 5/15/67 525 541 Wisconsin Power & Light Co. 5.000% 7/15/19 25 28 Wisconsin Power & Light Co. 2.250% 11/15/22 275 255 Wisconsin Power & Light Co. 6.375% 8/15/37 300 383 Wisconsin Public Service Corp. 3.671% 12/1/42 75 67 Xcel Energy Inc. 5.613% 4/1/17 631 704 Xcel Energy Inc. 4.700% 5/15/20 305 337 Xcel Energy Inc. 6.500% 7/1/36 635 806 Natural Gas (0.4%) AGL Capital Corp. 3.500% 9/15/21 1,250 1,279 AGL Capital Corp. 5.875% 3/15/41 125 148 AGL Capital Corp. 4.400% 6/1/43 125 122 Atmos Energy Corp. 8.500% 3/15/19 1,500 1,916 Atmos Energy Corp. 5.500% 6/15/41 800 920 Boardwalk Pipelines LP 5.500% 2/1/17 200 217 Boardwalk Pipelines LP 3.375% 2/1/23 325 285 British Transco Finance Inc. 6.625% 6/1/18 430 506 Buckeye Partners LP 6.050% 1/15/18 25 28 Buckeye Partners LP 2.650% 11/15/18 100 99 Buckeye Partners LP 4.875% 2/1/21 650 687 CenterPoint Energy Resources Corp. 6.150% 5/1/16 505 558 CenterPoint Energy Resources Corp. 6.000% 5/15/18 150 172 CenterPoint Energy Resources Corp. 4.500% 1/15/21 265 285 CenterPoint Energy Resources Corp. 5.850% 1/15/41 75 89 DCP Midstream LLC 8.125% 8/16/30 1,000 1,281 DCP Midstream Operating LP 3.250% 10/1/15 175 181 DCP Midstream Operating LP 2.500% 12/1/17 225 229 DCP Midstream Operating LP 2.700% 4/1/19 175 175 DCP Midstream Operating LP 4.950% 4/1/22 75 80 DCP Midstream Operating LP 3.875% 3/15/23 725 707 DCP Midstream Operating LP 5.600% 4/1/44 350 364 7 Dominion Gas Holdings LLC 3.550% 11/1/23 1,000 986 7 Dominion Gas Holdings LLC 4.800% 11/1/43 500 508 El Paso Natural Gas Co. LLC 5.950% 4/15/17 710 793 El Paso Pipeline Partners Operating Co. LLC 6.500% 4/1/20 2,000 2,292 El Paso Pipeline Partners Operating Co. LLC 5.000% 10/1/21 1,923 2,046 El Paso Pipeline Partners Operating Co. LLC 4.700% 11/1/42 150 133 Enbridge Energy Partners LP 9.875% 3/1/19 1,595 2,090 Energy Transfer Partners LP 6.125% 2/15/17 300 337 Energy Transfer Partners LP 9.700% 3/15/19 500 647 Energy Transfer Partners LP 9.000% 4/15/19 254 319 Energy Transfer Partners LP 4.150% 10/1/20 1,425 1,466 Energy Transfer Partners LP 4.650% 6/1/21 545 571 Energy Transfer Partners LP 5.200% 2/1/22 575 622 Energy Transfer Partners LP 3.600% 2/1/23 1,000 955 Energy Transfer Partners LP 6.625% 10/15/36 150 170 Energy Transfer Partners LP 7.500% 7/1/38 500 611 Energy Transfer Partners LP 6.050% 6/1/41 1,150 1,241 Energy Transfer Partners LP 5.150% 2/1/43 925 893 EnLink Midstream Partners LP 2.700% 4/1/19 225 226 EnLink Midstream Partners LP 4.400% 4/1/24 225 229 EnLink Midstream Partners LP 5.600% 4/1/44 175 184 † Enron Corp. 9.125% 4/1/03 700 — † Enron Corp. 7.125% 5/15/07 300 — † Enron Corp. 6.875% 10/15/07 1,000 — Enterprise Products Operating LLC 5.600% 10/15/14 1,185 1,218 Enterprise Products Operating LLC 6.300% 9/15/17 175 202 Enterprise Products Operating LLC 6.650% 4/15/18 50 59 Enterprise Products Operating LLC 6.500% 1/31/19 50 59 Enterprise Products Operating LLC 5.200% 9/1/20 235 263 Enterprise Products Operating LLC 4.050% 2/15/22 175 183 Enterprise Products Operating LLC 3.350% 3/15/23 350 341 Enterprise Products Operating LLC 3.900% 2/15/24 1,300 1,301 Enterprise Products Operating LLC 6.875% 3/1/33 1,400 1,759 Enterprise Products Operating LLC 7.550% 4/15/38 450 589 Enterprise Products Operating LLC 5.950% 2/1/41 495 564 Enterprise Products Operating LLC 4.850% 8/15/42 850 844 Enterprise Products Operating LLC 4.850% 3/15/44 450 447 Enterprise Products Operating LLC 5.100% 2/15/45 1,275 1,316 4 Enterprise Products Operating LLC 8.375% 8/1/66 250 281 4 Enterprise Products Operating LLC 7.034% 1/15/68 600 679 Gulf South Pipeline Co. LP 4.000% 6/15/22 300 298 KeySpan Corp. 8.000% 11/15/30 200 272 KeySpan Corp. 5.803% 4/1/35 250 283 Kinder Morgan Energy Partners LP 3.500% 3/1/16 990 1,034 Kinder Morgan Energy Partners LP 5.950% 2/15/18 750 853 Kinder Morgan Energy Partners LP 2.650% 2/1/19 25 25 Kinder Morgan Energy Partners LP 3.500% 3/1/21 350 348 Kinder Morgan Energy Partners LP 5.800% 3/1/21 750 847 Kinder Morgan Energy Partners LP 4.150% 3/1/22 175 178 Kinder Morgan Energy Partners LP 3.950% 9/1/22 450 447 Kinder Morgan Energy Partners LP 3.450% 2/15/23 1,950 1,849 Kinder Morgan Energy Partners LP 3.500% 9/1/23 1,225 1,159 Kinder Morgan Energy Partners LP 4.150% 2/1/24 575 572 Kinder Morgan Energy Partners LP 7.300% 8/15/33 175 215 Kinder Morgan Energy Partners LP 5.800% 3/15/35 300 319 Kinder Morgan Energy Partners LP 6.500% 2/1/37 400 455 Kinder Morgan Energy Partners LP 6.950% 1/15/38 335 400 Kinder Morgan Energy Partners LP 6.500% 9/1/39 1,575 1,802 Kinder Morgan Energy Partners LP 6.550% 9/15/40 1,000 1,146 Kinder Morgan Energy Partners LP 5.000% 8/15/42 275 261 Kinder Morgan Energy Partners LP 5.000% 3/1/43 500 476 Kinder Morgan Energy Partners LP 5.500% 3/1/44 500 508 Magellan Midstream Partners LP 5.650% 10/15/16 560 622 Magellan Midstream Partners LP 6.550% 7/15/19 625 739 Magellan Midstream Partners LP 4.200% 12/1/42 450 410 Magellan Midstream Partners LP 5.150% 10/15/43 525 551 National Fuel Gas Co. 6.500% 4/15/18 750 861 National Fuel Gas Co. 3.750% 3/1/23 500 487 National Grid plc 6.300% 8/1/16 275 307 Nisource Finance Corp. 6.400% 3/15/18 615 710 Nisource Finance Corp. 6.800% 1/15/19 2,550 3,023 Nisource Finance Corp. 6.125% 3/1/22 450 519 Nisource Finance Corp. 6.250% 12/15/40 400 456 Nisource Finance Corp. 5.950% 6/15/41 500 555 Nisource Finance Corp. 5.800% 2/1/42 300 326 Nisource Finance Corp. 4.800% 2/15/44 200 192 7 ONE Gas Inc. 2.070% 2/1/19 300 299 7 ONE Gas Inc. 4.658% 2/1/44 125 130 ONEOK Partners LP 3.250% 2/1/16 50 52 ONEOK Partners LP 6.150% 10/1/16 410 459 ONEOK Partners LP 2.000% 10/1/17 625 629 ONEOK Partners LP 8.625% 3/1/19 400 502 ONEOK Partners LP 3.375% 10/1/22 250 241 Panhandle Eastern Pipe Line Co. LP 6.200% 11/1/17 800 912 Piedmont Natural Gas Co. Inc. 4.650% 8/1/43 150 155 Plains All American Pipeline LP / PAA Finance Corp. 6.500% 5/1/18 50 59 Plains All American Pipeline LP / PAA Finance Corp. 8.750% 5/1/19 125 160 Plains All American Pipeline LP / PAA Finance Corp. 5.000% 2/1/21 1,125 1,246 Plains All American Pipeline LP / PAA Finance Corp. 6.700% 5/15/36 205 251 Plains All American Pipeline LP / PAA Finance Corp. 4.300% 1/31/43 50 46 Questar Corp. 2.750% 2/1/16 25 26 Sempra Energy 6.500% 6/1/16 1,315 1,469 Sempra Energy 6.150% 6/15/18 750 869 Sempra Energy 9.800% 2/15/19 250 332 Sempra Energy 4.050% 12/1/23 850 872 Sempra Energy 6.000% 10/15/39 705 839 Southern California Gas Co. 5.750% 11/15/35 25 31 Southern California Gas Co. 4.450% 3/15/44 150 152 7 Southern Natural Gas Co. LLC 5.900% 4/1/17 150 168 Southern Natural Gas Co. LLC / Southern Natural Issuing Corp. 4.400% 6/15/21 1,250 1,315 Spectra Energy Capital LLC 6.200% 4/15/18 850 969 Spectra Energy Capital LLC 8.000% 10/1/19 165 202 Spectra Energy Partners LP 2.950% 9/25/18 75 77 Sunoco Logistics Partners Operations LP 6.850% 2/15/40 419 496 Sunoco Logistics Partners Operations LP 4.950% 1/15/43 300 284 Texas Eastern Transmission LP 7.000% 7/15/32 500 632 Texas Gas Transmission LLC 4.600% 6/1/15 250 260 TransCanada PipeLines Ltd. 0.750% 1/15/16 175 175 TransCanada PipeLines Ltd. 6.500% 8/15/18 300 354 TransCanada PipeLines Ltd. 3.800% 10/1/20 2,660 2,805 TransCanada PipeLines Ltd. 2.500% 8/1/22 1,000 938 TransCanada PipeLines Ltd. 3.750% 10/16/23 600 601 TransCanada PipeLines Ltd. 5.600% 3/31/34 800 904 TransCanada PipeLines Ltd. 5.850% 3/15/36 125 145 TransCanada PipeLines Ltd. 6.200% 10/15/37 700 849 TransCanada PipeLines Ltd. 7.625% 1/15/39 410 573 TransCanada PipeLines Ltd. 5.000% 10/16/43 700 737 4 TransCanada PipeLines Ltd. 6.350% 5/15/67 400 415 Transcontinental Gas Pipe Line Co. LLC 6.050% 6/15/18 230 265 Western Gas Partners LP 5.375% 6/1/21 500 548 Western Gas Partners LP 5.450% 4/1/44 600 608 Williams Cos. Inc. 7.500% 1/15/31 321 354 Williams Cos. Inc. 7.750% 6/15/31 407 458 Williams Partners LP 3.800% 2/15/15 125 128 Williams Partners LP 7.250% 2/1/17 500 576 Williams Partners LP 5.250% 3/15/20 1,895 2,089 Williams Partners LP 6.300% 4/15/40 675 768 Williams Partners LP 5.800% 11/15/43 700 755 Other Utility (0.0%) American Water Capital Corp. 6.085% 10/15/17 125 142 American Water Capital Corp. 3.850% 3/1/24 1,775 1,801 American Water Capital Corp. 6.593% 10/15/37 500 635 American Water Capital Corp. 4.300% 12/1/42 125 119 United Utilities plc 5.375% 2/1/19 2,200 2,376 Veolia Environnement SA 6.000% 6/1/18 600 679 Total Corporate Bonds (Cost $2,152,458) Sovereign Bonds (U.S. Dollar-Denominated) (2.2%) African Development Bank 0.750% 10/18/16 1,150 1,142 African Development Bank 1.125% 3/15/17 1,550 1,558 African Development Bank 0.875% 3/15/18 1,500 1,469 African Development Bank 1.625% 10/2/18 300 300 Asian Development Bank 4.250% 10/20/14 300 307 Asian Development Bank 0.500% 8/17/15 700 702 Asian Development Bank 2.500% 3/15/16 775 805 Asian Development Bank 5.500% 6/27/16 100 111 Asian Development Bank 1.125% 3/15/17 1,325 1,332 Asian Development Bank 5.593% 7/16/18 500 575 Asian Development Bank 1.750% 9/11/18 1,550 1,560 Asian Development Bank 1.875% 10/23/18 530 535 Asian Development Bank 1.750% 3/21/19 475 474 Asian Development Bank 1.875% 4/12/19 1,450 1,443 Asian Development Bank 1.375% 3/23/20 2,250 2,160 Banco do Brasil SA 3.875% 1/23/17 200 206 Banco do Brasil SA 3.875% 10/10/22 1,000 928 Canada 0.875% 2/14/17 2,050 2,047 Canada 1.625% 2/27/19 800 793 China Development Bank Corp. 5.000% 10/15/15 175 185 CNOOC Finance 2013 Ltd. 1.750% 5/9/18 225 220 CNOOC Finance 2013 Ltd. 3.000% 5/9/23 1,950 1,766 Corp. Andina de Fomento 5.125% 5/5/15 450 462 Corp. Andina de Fomento 3.750% 1/15/16 1,765 1,848 Corp. Andina de Fomento 4.375% 6/15/22 1,375 1,420 Council Of Europe Development Bank 2.625% 2/16/16 735 765 Council Of Europe Development Bank 1.250% 9/22/16 1,000 1,012 Council Of Europe Development Bank 1.500% 6/19/17 1,000 1,011 Council Of Europe Development Bank 1.000% 3/7/18 525 516 Council Of Europe Development Bank 1.125% 5/31/18 975 957 8 Development Bank of Japan Inc. 4.250% 6/9/15 910 951 Ecopetrol SA 7.625% 7/23/19 700 841 Ecopetrol SA 5.875% 9/18/23 1,750 1,916 Ecopetrol SA 7.375% 9/18/43 800 920 European Bank for Reconstruction & Development 2.750% 4/20/15 1,000 1,027 European Bank for Reconstruction & Development 1.625% 9/3/15 100 102 European Bank for Reconstruction & Development 2.500% 3/15/16 500 520 European Bank for Reconstruction & Development 1.375% 10/20/16 1,515 1,539 European Bank for Reconstruction & Development 1.000% 2/16/17 1,000 1,003 European Bank for Reconstruction & Development 0.750% 9/1/17 1,000 986 European Bank for Reconstruction & Development 1.000% 6/15/18 700 686 European Bank for Reconstruction & Development 1.000% 9/17/18 400 388 European Bank for Reconstruction & Development 1.625% 11/15/18 50 50 European Bank for Reconstruction & Development 1.500% 3/16/20 650 626 European Investment Bank 2.750% 3/23/15 900 922 European Investment Bank 1.125% 4/15/15 3,150 3,181 European Investment Bank 1.625% 9/1/15 6,955 7,087 European Investment Bank 1.375% 10/20/15 2,855 2,902 European Investment Bank 4.875% 2/16/16 550 595 European Investment Bank 2.250% 3/15/16 4,050 4,191 European Investment Bank 0.625% 4/15/16 1,200 1,204 European Investment Bank 2.500% 5/16/16 525 547 European Investment Bank 2.125% 7/15/16 1,000 1,034 European Investment Bank 0.500% 8/15/16 2,850 2,843 European Investment Bank 5.125% 9/13/16 1,500 1,660 European Investment Bank 1.250% 10/14/16 950 962 European Investment Bank 1.125% 12/15/16 1,300 1,302 European Investment Bank 4.875% 1/17/17 1,225 1,357 European Investment Bank 1.750% 3/15/17 1,125 1,151 European Investment Bank 0.875% 4/18/17 1,500 1,492 European Investment Bank 5.125% 5/30/17 800 900 European Investment Bank 1.625% 6/15/17 100 102 European Investment Bank 1.125% 9/15/17 450 449 European Investment Bank 1.000% 12/15/17 300 297 European Investment Bank 1.000% 3/15/18 4,075 4,002 European Investment Bank 1.000% 6/15/18 3,500 3,417 European Investment Bank 1.625% 12/18/18 3,200 3,181 European Investment Bank 1.875% 3/15/19 4,400 4,379 European Investment Bank 2.875% 9/15/20 1,650 1,696 European Investment Bank 4.000% 2/16/21 4,000 4,371 European Investment Bank 2.500% 4/15/21 3,650 3,645 European Investment Bank 3.250% 1/29/24 1,550 1,567 Export Development Canada 2.250% 5/28/15 150 153 Export Development Canada 1.250% 10/26/16 1,970 1,996 Export Development Canada 0.750% 12/15/17 900 882 Export Development Canada 1.500% 10/3/18 1,775 1,758 Export-Import Bank of Korea 4.125% 9/9/15 1,025 1,072 Export-Import Bank of Korea 3.750% 10/20/16 300 318 Export-Import Bank of Korea 4.000% 1/11/17 725 781 Export-Import Bank of Korea 2.875% 9/17/18 700 715 Export-Import Bank of Korea 4.000% 1/29/21 1,000 1,054 Export-Import Bank of Korea 5.000% 4/11/22 1,475 1,653 Export-Import Bank of Korea 4.000% 1/14/24 2,100 2,168 Federative Republic of Brazil 6.000% 1/17/17 2,545 2,829 4 Federative Republic of Brazil 8.000% 1/15/18 711 792 Federative Republic of Brazil 5.875% 1/15/19 875 984 Federative Republic of Brazil 8.875% 10/14/19 175 225 Federative Republic of Brazil 4.875% 1/22/21 3,305 3,515 Federative Republic of Brazil 2.625% 1/5/23 1,025 909 Federative Republic of Brazil 8.875% 4/15/24 325 438 Federative Republic of Brazil 8.750% 2/4/25 800 1,078 Federative Republic of Brazil 10.125% 5/15/27 875 1,323 Federative Republic of Brazil 8.250% 1/20/34 1,075 1,424 Federative Republic of Brazil 7.125% 1/20/37 650 780 4 Federative Republic of Brazil 11.000% 8/17/40 1,650 1,866 Federative Republic of Brazil 5.625% 1/7/41 3,450 3,483 FMS Wertmanagement AoeR 0.625% 4/18/16 400 401 FMS Wertmanagement AoeR 1.125% 10/14/16 1,200 1,210 FMS Wertmanagement AoeR 1.000% 11/21/17 475 469 FMS Wertmanagement AoeR 1.625% 11/20/18 1,600 1,592 Hydro-Quebec 2.000% 6/30/16 1,425 1,465 Hydro-Quebec 1.375% 6/19/17 1,000 998 Hydro-Quebec 8.400% 1/15/22 1,235 1,635 Inter-American Development Bank 2.250% 7/15/15 3,975 4,077 Inter-American Development Bank 1.375% 10/18/16 2,890 2,935 Inter-American Development Bank 0.875% 11/15/16 400 400 Inter-American Development Bank 1.125% 3/15/17 100 101 Inter-American Development Bank 2.375% 8/15/17 250 260 Inter-American Development Bank 0.875% 3/15/18 350 343 Inter-American Development Bank 1.750% 8/24/18 5,105 5,136 Inter-American Development Bank 3.875% 9/17/19 100 110 Inter-American Development Bank 3.875% 2/14/20 500 544 Inter-American Development Bank 2.125% 11/9/20 350 346 Inter-American Development Bank 3.000% 2/21/24 2,600 2,597 Inter-American Development Bank 7.000% 6/15/25 250 328 Inter-American Development Bank 3.875% 10/28/41 800 766 Inter-American Development Bank 4.375% 1/24/44 1,150 1,196 International Bank for Reconstruction & Development 2.375% 5/26/15 5,230 5,358 International Bank for Reconstruction & Development 0.375% 11/16/15 500 499 International Bank for Reconstruction & Development 2.125% 3/15/16 3,600 3,717 International Bank for Reconstruction & Development 5.000% 4/1/16 200 218 International Bank for Reconstruction & Development 0.500% 4/15/16 1,125 1,126 International Bank for Reconstruction & Development 0.500% 5/16/16 700 699 International Bank for Reconstruction & Development 1.000% 9/15/16 405 408 International Bank for Reconstruction & Development 0.875% 4/17/17 4,750 4,737 International Bank for Reconstruction & Development 1.125% 7/18/17 950 951 International Bank for Reconstruction & Development 1.875% 3/15/19 3,300 3,309 International Bank for Reconstruction & Development 2.125% 11/1/20 2,000 1,972 International Bank for Reconstruction & Development 7.625% 1/19/23 25 34 International Bank for Reconstruction & Development 2.125% 2/13/23 150 143 International Finance Corp. 3.000% 4/22/14 875 876 International Finance Corp. 2.750% 4/20/15 900 924 International Finance Corp. 2.250% 4/11/16 525 543 International Finance Corp. 0.500% 5/16/16 250 250 International Finance Corp. 0.625% 11/15/16 1,000 995 International Finance Corp. 1.125% 11/23/16 2,150 2,168 International Finance Corp. 1.000% 4/24/17 575 575 International Finance Corp. 2.125% 11/17/17 950 978 International Finance Corp. 0.625% 12/21/17 625 609 International Finance Corp. 1.750% 9/4/18 1,300 1,306 8 Japan Bank for International Cooperation 1.875% 9/24/15 1,435 1,466 8 Japan Bank for International Cooperation 2.500% 1/21/16 700 725 8 Japan Bank for International Cooperation 2.500% 5/18/16 600 624 8 Japan Bank for International Cooperation 2.250% 7/13/16 575 595 8 Japan Bank for International Cooperation 1.125% 7/19/17 650 649 8 Japan Bank for International Cooperation 1.750% 7/31/18 925 924 8 Japan Bank for International Cooperation 1.750% 11/13/18 3,000 2,987 8 Japan Bank for International Cooperation 2.125% 2/7/19 1,000 1,007 8 Japan Bank for International Cooperation 3.375% 7/31/23 325 329 8 Japan Finance Organization for Municipalities 4.625% 4/21/15 500 522 8 Japan Finance Organization for Municipalities 5.000% 5/16/17 500 559 9 KFW 2.750% 10/21/14 5,385 5,461 9 KFW 2.625% 3/3/15 1,275 1,303 9 KFW 0.625% 4/24/15 100 100 9 KFW 0.500% 9/30/15 1,700 1,705 9 KFW 1.250% 10/26/15 550 558 9 KFW 5.125% 3/14/16 775 845 9 KFW 0.500% 4/19/16 2,000 2,000 9 KFW 2.000% 6/1/16 1,250 1,290 9 KFW 1.250% 10/5/16 2,545 2,579 9 KFW 0.625% 12/15/16 2,100 2,090 9 KFW 1.250% 2/15/17 3,425 3,458 9 KFW 0.750% 3/17/17 3,400 3,372 9 KFW 0.875% 9/5/17 2,000 1,983 9 KFW 4.375% 3/15/18 3,450 3,844 9 KFW 1.000% 6/11/18 1,000 981 9 KFW 4.500% 7/16/18 350 393 9 KFW 1.875% 4/1/19 3,925 3,932 9 KFW 4.875% 6/17/19 4,775 5,470 9 KFW 4.000% 1/27/20 150 165 9 KFW 2.750% 9/8/20 4,500 4,609 9 KFW 2.750% 10/1/20 1,150 1,176 9 KFW 2.375% 8/25/21 2,710 2,674 9 KFW 2.625% 1/25/22 1,500 1,494 9 KFW 2.000% 10/4/22 1,575 1,485 9 KFW 2.125% 1/17/23 1,750 1,653 9 KFW 0.000% 4/18/36 500 219 Korea Development Bank 4.375% 8/10/15 700 733 Korea Development Bank 3.250% 3/9/16 970 1,011 Korea Development Bank 4.000% 9/9/16 750 799 Korea Development Bank 3.875% 5/4/17 1,000 1,068 Korea Development Bank 3.750% 1/22/24 1,800 1,822 Korea Finance Corp. 4.625% 11/16/21 1,375 1,487 9 Landwirtschaftliche Rentenbank 3.125% 7/15/15 325 336 9 Landwirtschaftliche Rentenbank 4.875% 11/16/15 1,025 1,098 9 Landwirtschaftliche Rentenbank 2.500% 2/15/16 1,755 1,818 9 Landwirtschaftliche Rentenbank 2.125% 7/15/16 975 1,007 9 Landwirtschaftliche Rentenbank 2.375% 9/13/17 1,000 1,038 9 Landwirtschaftliche Rentenbank 1.000% 4/4/18 1,000 981 9 Landwirtschaftliche Rentenbank 1.875% 9/17/18 600 603 9 Landwirtschaftliche Rentenbank 1.750% 4/15/19 350 346 9 Landwirtschaftliche Rentenbank 1.375% 10/23/19 425 409 Nexen Energy ULC 7.875% 3/15/32 100 132 Nexen Energy ULC 5.875% 3/10/35 410 447 Nexen Energy ULC 6.400% 5/15/37 800 916 Nexen Energy ULC 7.500% 7/30/39 625 814 Nordic Investment Bank 2.500% 7/15/15 810 833 Nordic Investment Bank 2.250% 3/15/16 450 466 Nordic Investment Bank 0.750% 1/17/18 2,700 2,622 North American Development Bank 2.300% 10/10/18 325 322 North American Development Bank 4.375% 2/11/20 125 133 North American Development Bank 2.400% 10/26/22 350 327 10 Oesterreichische Kontrollbank AG 1.125% 7/6/15 1,500 1,513 10 Oesterreichische Kontrollbank AG 1.750% 10/5/15 1,000 1,019 10 Oesterreichische Kontrollbank AG 2.000% 6/3/16 625 643 10 Oesterreichische Kontrollbank AG 0.750% 12/15/16 1,000 998 10 Oesterreichische Kontrollbank AG 5.000% 4/25/17 300 335 10 Oesterreichische Kontrollbank AG 1.125% 5/29/18 1,275 1,247 4 Oriental Republic of Uruguay 4.500% 8/14/24 1,650 1,684 4 Oriental Republic of Uruguay 4.125% 11/20/45 2,029 1,634 Pemex Project Funding Master Trust 5.750% 3/1/18 1,275 1,419 Pemex Project Funding Master Trust 6.625% 6/15/35 1,000 1,111 Pemex Project Funding Master Trust 6.625% 6/15/38 375 410 Petrobras Global Finance BV 3.000% 1/15/19 2,000 1,892 Petrobras Global Finance BV 4.875% 3/17/20 1,800 1,816 Petrobras Global Finance BV 4.375% 5/20/23 2,000 1,830 Petrobras Global Finance BV 6.250% 3/17/24 1,100 1,128 Petrobras Global Finance BV 7.250% 3/17/44 400 412 Petrobras International Finance Co. 7.750% 9/15/14 300 310 Petrobras International Finance Co. 3.875% 1/27/16 2,175 2,236 Petrobras International Finance Co. 6.125% 10/6/16 1,225 1,322 Petrobras International Finance Co. 3.500% 2/6/17 100 101 Petrobras International Finance Co. 5.875% 3/1/18 600 639 Petrobras International Finance Co. 7.875% 3/15/19 850 969 Petrobras International Finance Co. 5.750% 1/20/20 1,865 1,947 Petrobras International Finance Co. 5.375% 1/27/21 3,000 3,034 Petrobras International Finance Co. 6.875% 1/20/40 1,525 1,507 Petrobras International Finance Co. 6.750% 1/27/41 1,750 1,699 Petroleos Mexicanos 8.000% 5/3/19 700 857 Petroleos Mexicanos 6.000% 3/5/20 425 479 Petroleos Mexicanos 5.500% 1/21/21 3,930 4,300 Petroleos Mexicanos 4.875% 1/24/22 1,950 2,032 Petroleos Mexicanos 3.500% 1/30/23 1,500 1,415 Petroleos Mexicanos 4.875% 1/18/24 1,500 1,546 4 Petroleos Mexicanos 2.290% 2/15/24 200 198 Petroleos Mexicanos 6.500% 6/2/41 300 329 Petroleos Mexicanos 5.500% 6/27/44 2,575 2,486 7 Petroleos Mexicanos 6.375% 1/23/45 1,750 1,893 Province of British Columbia 2.850% 6/15/15 750 773 Province of British Columbia 2.100% 5/18/16 2,820 2,904 Province of British Columbia 2.650% 9/22/21 500 497 Province of British Columbia 2.000% 10/23/22 300 279 Province of Manitoba 4.900% 12/6/16 1,235 1,368 Province of Manitoba 1.125% 6/1/18 850 835 Province of Manitoba 2.100% 9/6/22 300 278 Province of New Brunswick 2.750% 6/15/18 725 755 Province of Nova Scotia 2.375% 7/21/15 560 573 Province of Nova Scotia 5.125% 1/26/17 500 556 Province of Ontario 0.950% 5/26/15 1,050 1,056 Province of Ontario 2.700% 6/16/15 875 898 Province of Ontario 4.750% 1/19/16 75 80 Province of Ontario 2.300% 5/10/16 1,460 1,504 Province of Ontario 1.000% 7/22/16 2,425 2,429 Province of Ontario 1.600% 9/21/16 5,850 5,944 Province of Ontario 1.100% 10/25/17 2,050 2,023 Province of Ontario 3.150% 12/15/17 100 106 Province of Ontario 1.200% 2/14/18 1,200 1,179 Province of Ontario 3.000% 7/16/18 400 419 Province of Ontario 2.000% 9/27/18 1,650 1,659 Province of Ontario 2.000% 1/30/19 1,875 1,875 Province of Ontario 1.650% 9/27/19 925 892 Province of Ontario 4.000% 10/7/19 850 920 Province of Ontario 4.400% 4/14/20 475 523 Province of Ontario 2.450% 6/29/22 100 95 Quebec 4.600% 5/26/15 350 367 Quebec 5.125% 11/14/16 525 581 Quebec 4.625% 5/14/18 2,100 2,346 Quebec 3.500% 7/29/20 1,530 1,604 Quebec 2.750% 8/25/21 1,375 1,350 Quebec 2.625% 2/13/23 1,550 1,471 Quebec 7.125% 2/9/24 400 515 Quebec 7.500% 9/15/29 475 658 Region of Lombardy Italy 5.804% 10/25/32 500 497 Republic of Chile 3.875% 8/5/20 300 317 Republic of Chile 3.250% 9/14/21 800 801 Republic of Chile 2.250% 10/30/22 150 137 Republic of Chile 3.625% 10/30/42 800 660 Republic of Colombia 7.375% 1/27/17 700 809 Republic of Colombia 7.375% 3/18/19 825 994 Republic of Colombia 4.375% 7/12/21 2,130 2,215 4 Republic of Colombia 2.625% 3/15/23 825 742 Republic of Colombia 4.000% 2/26/24 1,800 1,782 Republic of Colombia 8.125% 5/21/24 400 519 Republic of Colombia 7.375% 9/18/37 1,000 1,279 Republic of Colombia 6.125% 1/18/41 1,775 1,988 4 Republic of Colombia 5.625% 2/26/44 800 833 Republic of Italy 4.750% 1/25/16 1,225 1,305 Republic of Italy 5.250% 9/20/16 3,445 3,744 Republic of Italy 5.375% 6/12/17 950 1,042 Republic of Italy 6.875% 9/27/23 125 152 Republic of Italy 5.375% 6/15/33 1,400 1,580 Republic of Korea 7.125% 4/16/19 425 522 Republic of Korea 3.875% 9/11/23 1,800 1,857 Republic of Panama 5.200% 1/30/20 2,045 2,259 Republic of Panama 7.125% 1/29/26 900 1,114 4 Republic of Panama 6.700% 1/26/36 1,584 1,868 4 Republic of Panama 4.300% 4/29/53 250 205 Republic of Peru 8.375% 5/3/16 1,000 1,145 Republic of Peru 7.125% 3/30/19 700 845 Republic of Peru 7.350% 7/21/25 900 1,157 Republic of Peru 8.750% 11/21/33 1,225 1,789 Republic of Peru 5.625% 11/18/50 1,475 1,562 Republic of Philippines 8.375% 6/17/19 800 1,016 Republic of Philippines 6.500% 1/20/20 875 1,041 Republic of Philippines 4.000% 1/15/21 3,475 3,653 Republic of Philippines 10.625% 3/16/25 425 661 Republic of Philippines 5.500% 3/30/26 1,400 1,578 Republic of Philippines 9.500% 2/2/30 1,025 1,596 Republic of Philippines 7.750% 1/14/31 775 1,060 Republic of Philippines 6.375% 1/15/32 800 978 Republic of Philippines 6.375% 10/23/34 1,675 2,083 Republic of Philippines 5.000% 1/13/37 400 437 Republic of Phillippine 4.200% 1/21/24 1,400 1,447 Republic of Poland 3.875% 7/16/15 775 806 Republic of Poland 5.000% 10/19/15 375 399 Republic of Poland 6.375% 7/15/19 3,340 3,933 Republic of Poland 5.125% 4/21/21 900 998 Republic of Poland 5.000% 3/23/22 1,415 1,542 Republic of Poland 3.000% 3/17/23 1,000 935 Republic of Poland 4.000% 1/22/24 875 881 Republic of South Africa 6.875% 5/27/19 875 1,011 Republic of South Africa 5.500% 3/9/20 1,985 2,152 Republic of South Africa 4.665% 1/17/24 1,100 1,092 Republic of South Africa 5.875% 9/16/25 300 323 Republic of South Africa 6.250% 3/8/41 700 767 Republic of Turkey 7.000% 9/26/16 2,350 2,579 Republic of Turkey 7.500% 7/14/17 1,600 1,800 Republic of Turkey 6.750% 4/3/18 1,450 1,606 Republic of Turkey 7.000% 3/11/19 1,325 1,485 Republic of Turkey 7.000% 6/5/20 1,625 1,829 Republic of Turkey 5.625% 3/30/21 175 183 Republic of Turkey 5.125% 3/25/22 1,125 1,133 Republic of Turkey 3.250% 3/23/23 1,000 875 Republic of Turkey 7.375% 2/5/25 2,075 2,387 Republic of Turkey 11.875% 1/15/30 1,600 2,560 Republic of Turkey 8.000% 2/14/34 175 214 Republic of Turkey 6.875% 3/17/36 3,250 3,528 Republic of Turkey 6.750% 5/30/40 2,000 2,138 Republic of Turkey 6.000% 1/14/41 2,150 2,118 Republic of Turkey 4.875% 4/16/43 1,700 1,449 State of Israel 5.500% 11/9/16 1,320 1,474 State of Israel 5.125% 3/26/19 300 341 State of Israel 4.000% 6/30/22 900 938 State of Israel 3.150% 6/30/23 1,100 1,056 State of Israel 4.500% 1/30/43 550 510 Statoil ASA 2.900% 10/15/14 75 76 Statoil ASA 3.125% 8/17/17 1,085 1,144 Statoil ASA 1.200% 1/17/18 2,000 1,960 Statoil ASA 1.950% 11/8/18 200 200 Statoil ASA 5.250% 4/15/19 1,060 1,207 Statoil ASA 2.900% 11/8/20 150 151 Statoil ASA 3.150% 1/23/22 125 125 Statoil ASA 2.450% 1/17/23 400 375 Statoil ASA 2.650% 1/15/24 275 258 Statoil ASA 3.700% 3/1/24 500 509 Statoil ASA 7.150% 1/15/29 250 331 Statoil ASA 5.100% 8/17/40 300 332 Statoil ASA 4.250% 11/23/41 325 317 Statoil ASA 3.950% 5/15/43 175 163 Statoil ASA 4.800% 11/8/43 600 636 Svensk Exportkredit AB 1.750% 10/20/15 1,500 1,529 Svensk Exportkredit AB 0.625% 5/31/16 750 749 Svensk Exportkredit AB 2.125% 7/13/16 1,065 1,098 Svensk Exportkredit AB 1.750% 5/30/17 125 127 United Mexican States 11.375% 9/15/16 100 125 United Mexican States 5.625% 1/15/17 4,129 4,595 United Mexican States 5.950% 3/19/19 2,313 2,689 United Mexican States 3.500% 1/21/21 1,000 1,013 United Mexican States 3.625% 3/15/22 3,350 3,371 United Mexican States 4.000% 10/2/23 3,232 3,271 United Mexican States 6.750% 9/27/34 809 989 United Mexican States 6.050% 1/11/40 1,645 1,870 United Mexican States 4.750% 3/8/44 3,842 3,647 United Mexican States 5.550% 1/21/45 200 213 United Mexican States 5.750% 10/12/10 3,692 3,622 Total Sovereign Bonds (Cost $495,157) Taxable Municipal Bonds (0.4%) American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 6.449% 2/15/44 200 237 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 7.834% 2/15/41 100 137 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 6.053% 2/15/43 50 57 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.939% 2/15/47 175 196 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 6.270% 2/15/50 560 629 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 7.499% 2/15/50 75 98 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 8.084% 2/15/50 175 254 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.793% 4/1/30 100 122 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.918% 4/1/40 175 230 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.263% 4/1/49 325 420 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 7.043% 4/1/50 125 170 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.907% 10/1/50 1,210 1,635 California Educational Facilities Authority Revenue (Stanford University) 4.250% 5/1/16 100 107 California GO 5.750% 3/1/17 150 169 California GO 6.200% 10/1/19 1,600 1,892 California GO 5.700% 11/1/21 250 291 California GO 7.500% 4/1/34 2,270 3,070 California GO 7.550% 4/1/39 2,005 2,795 California GO 7.300% 10/1/39 350 470 California GO 7.350% 11/1/39 1,025 1,385 California GO 7.625% 3/1/40 450 628 California GO 7.600% 11/1/40 350 493 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue 5.491% 11/1/39 100 116 Chicago IL Board of Education GO 6.319% 11/1/29 50 50 Chicago IL Board of Education GO 6.138% 12/1/39 100 99 Chicago IL GO 7.781% 1/1/35 100 118 Chicago IL GO 6.314% 1/1/44 500 510 Chicago IL Metropolitan Water Reclamation District GO 5.720% 12/1/38 350 397 Chicago IL O'Hare International Airport Revenue 6.845% 1/1/38 50 54 Chicago IL O'Hare International Airport Revenue 6.395% 1/1/40 75 90 Chicago IL Transit Authority Sales Tax Receipts Revenue 6.200% 12/1/40 200 222 Chicago IL Transit Authority Transfer Tax Receipts Revenue 6.899% 12/1/40 735 876 Chicago IL Wastewater Transmission Revenue 6.900% 1/1/40 75 85 Chicago IL Water Revenue 6.742% 11/1/40 75 88 Clark County NV Airport Revenue 6.881% 7/1/42 75 82 Colorado Bridge Enterprise Revenue 6.078% 12/1/40 700 858 Commonwealth Financing Authority Pennsylvania Revenue 6.218% 6/1/39 325 380 Connecticut GO 5.090% 10/1/30 75 78 Connecticut GO 5.850% 3/15/32 610 714 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.459% 11/1/30 150 163 Cook County IL GO 6.229% 11/15/34 400 433 Curators of the University of Missouri System Facilities Revenue 5.792% 11/1/41 50 62 Dallas County TX Hospital District Revenue 5.621% 8/15/44 100 117 Dallas TX Area Rapid Transit Revenue 4.922% 12/1/41 1,050 1,141 Dallas TX Area Rapid Transit Revenue 5.999% 12/1/44 200 252 Dallas TX Area Rapid Transit Revenue 5.022% 12/1/48 75 82 Dallas TX Independent School District GO 6.450% 2/15/35 150 172 Dartmouth College New Hampshire GO 4.750% 6/1/19 25 28 Denver CO City & County School District No. 1 COP 7.017% 12/15/37 100 122 Denver CO City & County School District No. 1 GO 5.664% 12/1/33 75 86 District of Columbia Income Tax Revenue 5.591% 12/1/34 50 57 District of Columbia Income Tax Revenue 5.582% 12/1/35 75 86 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 2.197% 7/1/19 250 248 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 2.107% 7/1/18 425 426 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 2.995% 7/1/20 700 697 George Washington University District of Columbia GO 3.485% 9/15/22 500 493 Georgia GO 4.503% 11/1/25 325 357 Georgia Municipal Electric Power Authority Revenue 6.637% 4/1/57 810 923 Georgia Municipal Electric Power Authority Revenue 6.655% 4/1/57 300 336 Georgia Municipal Electric Power Authority Revenue 7.055% 4/1/57 150 163 Illinois GO 4.511% 3/1/15 375 388 Illinois GO 5.365% 3/1/17 375 409 Illinois GO 5.877% 3/1/19 600 673 Illinois GO 4.950% 6/1/23 1,450 1,523 Illinois GO 5.100% 6/1/33 2,920 2,883 Illinois GO 6.630% 2/1/35 100 109 Illinois GO 6.725% 4/1/35 475 524 Illinois GO 7.350% 7/1/35 1,500 1,746 Illinois Toll Highway Authority Revenue 6.184% 1/1/34 200 242 Illinois Toll Highway Authority Revenue 5.851% 12/1/34 75 88 Indianapolis IN Local Public Improvement Revenue 6.116% 1/15/40 475 579 JobsOhio Beverage System Statewide Liquor Profits Revenue 3.985% 1/1/29 400 385 JobsOhio Beverage System Statewide Liquor Profits Revenue 4.532% 1/1/35 225 219 4 Kentucky Asset/Liability Commission General Fund Revenue 3.165% 4/1/18 41 43 La Paz County AZ Industrial Development Authority Project Revenue (LCS Corrections Services, Inc. Project) 7.000% 3/1/34 150 142 Las Vegas Valley Water District Nevada GO 7.013% 6/1/39 75 82 Los Angeles CA Community College District GO 6.600% 8/1/42 250 333 Los Angeles CA Department of Water & Power Revenue 5.716% 7/1/39 100 117 Los Angeles CA Department of Water & Power Revenue 6.008% 7/1/39 325 384 Los Angeles CA Department of Water & Power Revenue 6.166% 7/1/40 100 109 Los Angeles CA Department of Water & Power Revenue 6.574% 7/1/45 410 543 Los Angeles CA Department of Water & Power Revenue 6.603% 7/1/50 500 673 Los Angeles CA Unified School District GO 5.750% 7/1/34 1,060 1,243 Los Angeles CA Unified School District GO 6.758% 7/1/34 100 131 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.735% 6/1/39 125 146 Los Angeles County CA Public Works Financing Authority Lease Revenue 7.488% 8/1/33 200 250 Los Angeles County CA Public Works Financing Authority Lease Revenue 7.618% 8/1/40 50 65 Maryland Transportation Authority Facilities Projects Revenue 5.888% 7/1/43 100 122 Massachusetts GO 4.200% 12/1/21 225 242 Massachusetts GO 5.456% 12/1/39 845 977 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.715% 8/15/39 125 146 Massachusetts Transportation Fund Revenue 5.731% 6/1/40 50 60 Massachusetts Water Pollution Abatement Trust 5.192% 8/1/40 435 475 Metropolitan Government of Nashville & Davidson County TN Convention Center Authority Tourism Tax Revenue 6.731% 7/1/43 100 119 Metropolitan Government of Nashville & Davidson County TN GO 5.707% 7/1/34 125 140 Metropolitan Washington DC/VA Airports Authority Dulles Toll Road Revenue 7.462% 10/1/46 75 91 Metropolitan Water District of Southern California Revenue 6.947% 7/1/40 75 85 Mississippi GO 5.245% 11/1/34 50 56 Missouri Highways & Transportation Commission Road Revenue 5.445% 5/1/33 100 113 11 New Jersey Economic Development Authority Revenue (State Pension Funding) 7.425% 2/15/29 835 1,072 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.754% 12/15/28 910 1,040 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.104% 12/15/28 150 167 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.561% 12/15/40 450 562 12 New Jersey Turnpike Authority Revenue 4.252% 1/1/16 220 228 New Jersey Turnpike Authority Revenue 7.414% 1/1/40 375 526 New Jersey Turnpike Authority Revenue 7.102% 1/1/41 705 958 New York City NY GO 6.246% 6/1/35 100 110 New York City NY GO 5.968% 3/1/36 560 666 New York City NY GO 5.985% 12/1/36 75 89 New York City NY GO 5.517% 10/1/37 50 56 New York City NY GO 6.271% 12/1/37 1,400 1,719 New York City NY GO 5.846% 6/1/40 100 119 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.750% 6/15/41 100 119 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.790% 6/15/41 500 535 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.952% 6/15/42 100 122 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 6.011% 6/15/42 75 92 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.440% 6/15/43 100 113 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.882% 6/15/44 2,010 2,413 New York City NY Transitional Finance Authority Building Aid Revenue 6.828% 7/15/40 250 314 New York City NY Transitional Finance Authority Future Tax Revenue 5.767% 8/1/36 100 119 New York City NY Transitional Finance Authority Future Tax Revenue 5.508% 8/1/37 150 175 New York City NY Transitional Finance Authority Future Tax Revenue 5.572% 11/1/38 625 731 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 7.336% 11/15/39 525 737 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 6.089% 11/15/40 50 61 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.871% 11/15/39 100 117 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 6.648% 11/15/39 585 751 New York State Dormitory Authority Revenue (Personal Income Tax) 5.500% 3/15/30 530 596 New York State Dormitory Authority Revenue (Personal Income Tax) 5.628% 3/15/39 95 110 New York State Dormitory Authority Revenue (Personal Income Tax) 5.389% 3/15/40 100 114 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.770% 3/15/39 300 352 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.838% 3/15/40 75 88 New York University Hospitals Center GO 4.428% 7/1/42 200 182 New York University Hospitals Center Revenue 5.750% 7/1/43 375 414 North Texas Tollway Authority System Revenue 6.718% 1/1/49 200 265 Ohio State University General Receipts Revenue 4.910% 6/1/40 175 190 Ohio State University General Receipts Revenue 4.800% 6/1/11 1,765 1,712 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 4.879% 12/1/34 100 108 Orange County CA Local Transportation Authority Sales Tax Revenue 6.908% 2/15/41 75 99 Oregon Department of Transportation Highway User Tax Revenue 5.834% 11/15/34 75 92 Oregon GO 5.762% 6/1/23 500 578 Oregon GO 5.892% 6/1/27 375 448 12 Oregon School Boards Association GO 4.759% 6/30/28 500 532 13 Oregon School Boards Association GO 5.528% 6/30/28 125 142 Pennsylvania GO 4.650% 2/15/26 125 135 Pennsylvania GO 5.350% 5/1/30 400 435 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 9/15/27 100 107 Pennsylvania Turnpike Commission Revenue 5.511% 12/1/45 1,075 1,228 Pennsylvania Turnpike Commission Revenue 5.561% 12/1/49 75 87 Port Authority of New York & New Jersey Revenue 6.040% 12/1/29 125 151 Port Authority of New York & New Jersey Revenue 5.647% 11/1/40 700 807 Port Authority of New York & New Jersey Revenue 4.960% 8/1/46 975 1,027 Port Authority of New York & New Jersey Revenue 5.310% 8/1/46 375 392 Port Authority of New York & New Jersey Revenue 4.926% 10/1/51 535 548 Port Authority of New York & New Jersey Revenue 4.458% 10/1/62 1,075 1,004 President & Fellows of Harvard College Massachusetts GO 4.875% 10/15/40 275 299 Princeton University New Jersey GO 4.950% 3/1/19 1,875 2,112 Princeton University New Jersey GO 5.700% 3/1/39 300 364 Regional Transportation District of Colorado Sales Tax Revenue 5.844% 11/1/50 150 187 Rutgers State University NJ Revenue 5.665% 5/1/40 75 88 Salt River Project Arizona Agricultural Improvement & Power District Revenue 4.839% 1/1/41 75 82 San Antonio TX Electric & Gas Systems Revenue 5.985% 2/1/39 225 279 San Antonio TX Electric & Gas Systems Revenue 5.718% 2/1/41 100 119 San Antonio TX Electric & Gas Systems Revenue 4.427% 2/1/42 450 457 San Diego County CA Regional Airport Authority Revenue 5.594% 7/1/43 300 312 San Diego County CA Water Authority Revenue 6.138% 5/1/49 100 126 San Francisco CA City & County Public Utilities Commission Water Revenue 6.000% 11/1/40 75 90 San Francisco CA City & County Public Utilities Commission Water Revenue 6.950% 11/1/50 500 668 Santa Clara Valley CA Transportation Authority Sales Tax Revenue 5.876% 4/1/32 645 751 Sonoma County CA Pension Obligation Revenue 6.000% 12/1/29 500 533 South Carolina Public Service Authority Revenue 6.454% 1/1/50 875 1,057 Texas GO 5.517% 4/1/39 660 789 Texas Transportation Commission Revenue 5.028% 4/1/26 100 113 Texas Transportation Commission Revenue 5.178% 4/1/30 275 317 Texas Transportation Commission Revenue 4.631% 4/1/33 300 325 Texas Transportation Commission Revenue 4.681% 4/1/40 100 106 Tufts University Massachusetts GO 5.017% 4/15/12 550 540 TX Utility System Revenue 3.828% 5/15/28 275 280 University of California Regents General Revenue 4.601% 5/15/31 500 538 University of California Regents Medical Center Revenue 6.548% 5/15/48 150 188 University of California Regents Medical Center Revenue 6.583% 5/15/49 125 158 University of California Revenue 1.796% 7/1/19 175 171 University of California Revenue 6.270% 5/15/31 1,000 1,087 University of California Revenue 5.770% 5/15/43 410 485 University of California Revenue 5.946% 5/15/45 275 325 University of California Revenue 4.858% 5/15/12 330 313 University of Massachusetts Building Authority Revenue 5.450% 11/1/40 75 85 University of Southern California GO 5.250% 10/1/11 200 232 University of Texas System Revenue Financing System Revenue 5.262% 7/1/39 100 115 University of Texas System Revenue Financing System Revenue 6.276% 8/15/41 75 83 University of Texas System Revenue Financing System Revenue 5.134% 8/15/42 150 172 University of Texas System Revenue Financing System Revenue 4.794% 8/15/46 385 416 University of Virginia Revenue 6.200% 9/1/39 800 1,039 Utah GO 4.554% 7/1/24 125 138 Utah GO 3.539% 7/1/25 50 50 Virginia Commonwealth Transportation Board Revenue 5.350% 5/15/35 500 550 Washington GO 5.481% 8/1/39 50 58 Washington GO 5.140% 8/1/40 480 524 13 Wisconsin GO 5.700% 5/1/26 325 363 Total Taxable Municipal Bonds (Cost $78,980) Market Value Coupon Shares ($000) Temporary Cash Investments (2.9%) 1 Money Market Fund (2.9%) 14,15Vanguard Market Liquidity Fund 0.122% 641,469,001 641,469 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) Federal Home Loan Bank Discount Notes 0.056%–0.120% 4/9/14 1,900 1,900 Federal Home Loan Bank Discount Notes 0.060%–0.120% 5/7/14 700 700 Federal Home Loan Bank Discount Notes 0.110%–0.120% 5/9/14 200 200 Federal Home Loan Bank Discount Notes 0.074%–0.135% 6/18/14 100 100 2 Federal Home Loan Bank Discount Notes 0.065%–0.130% 6/27/14 2,300 2,299 Total Temporary Cash Investments (Cost $646,668) Total Investments (102.4%) (Cost $15,918,395) Other Assets and Liabilities-Net (-2.4%) 15 Net Assets (100%) * Non-income-producing security. • Securities with a value of $352,000 have been segregated as collateral for certain open To Be Announced (TBA) transactions. † Non-income-producing securitysecurity in default. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $11,287,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 60.2% and 2.8%, respectively, of net assets. 2 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 3 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 4 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 5 Includes securities purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of March 31, 2014. 6 Adjustable-rate security. 7 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2014, the aggregate value of these securities was $24,392,000, representing 0.1% of net assets. 8 Guaranteed by the Government of Japan. 9 Guaranteed by the Federal Republic of Germany. 10 Guaranteed by the Republic of Austria. 11 Scheduled principal and interest payments are guaranteed by National Public Finance Guarantee Corp. 12
